Exhibit 10.1

EXECUTION COPY

FRAMEWORK AGREEMENT

by and between

MISYS PLC

and

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

dated as of June 9, 2010



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

1.

   Arsenal Exchange    2    1.1      Authorization of Additional Arsenal Shares;
Arsenal Exchange; Newco Merger    2    1.2      Cooperation of Arsenal    3

2.

   Coniston Transaction    3    2.1      Repurchase of Exchange Shares    3   
2.2      Public Secondary Offering    4    2.3      Coniston Closing    9   
2.4      Coniston Closing Deliveries    9    2.5      Withholding Taxes    10

3.

   Contingent Repurchase Transaction    10    3.1      Contingent Repurchase of
Arsenal Shares    10    3.2      Contingent Repurchase Closing    10    3.3     
Contingent Repurchase Closing Deliveries    10

4.

  

Representations and Warranties of Manchester

   11    4.1      Organization; Authority; Execution and Delivery;
Enforceability    11    4.2      No Conflicts; Consents    12    4.3     
Litigation    13    4.4      Repurchase Shares; Contingent Repurchase Shares   
13    4.5      Newco Capitalization; No Liabilities or Obligations    14   
4.6      The Newco Shares; Arsenal Shares Owned by Newco    15    4.7     
Brokers    15    4.8      Taxes    15

5.

   Representations and Warranties of Arsenal    16    5.1      Organization;
Authority; Execution and Delivery; Enforceability    16    5.2      No
Conflicts; Consents    16    5.3      Litigation    18    5.4      Change of
Control    18    5.5      The Exchange Shares    18    5.6      Financial
Capability    18    5.7      Brokers    19    5.8      Emerald Definitive
Agreement    19

6.

   Additional Agreements    19    6.1      Arsenal Financing    19    6.2     
Emerald Merger    20    6.3      Manchester Shareholder Circular    20    6.4  
   Amendment to Arsenal By-laws    21    6.5      Appointment of Arsenal
Directors and Arsenal Chairman    21    6.6      Voting Agreement    21    6.7  
   Public Announcements    22    6.8      Further Assurances    22    6.9     
Use of Names    23    6.10    Section 16 Matters    23    6.11    Termination of
Stock Repurchase Agreement    23    6.12    Patriot Merger Agreement    23   
6.13    India Migration    23    6.14    Arsenal Exchange Sub    25

7.

   Conditions Precedent    25    7.1      Conditions Precedent to the Coniston
Closing    25    7.2      Conditions Precedent to the Contingent Repurchase
Closing    26



--------------------------------------------------------------------------------

8.

   Termination    27    8.1    Termination Prior to Coniston Closing    27   
8.2    Effect of Termination    27

9.

   Survival; Indemnification    28    9.1    Survival    28    9.2   
Indemnification by Arsenal    28    9.3    Indemnification by Manchester    28
   9.4    No Consequential Losses    29    9.5    Indemnification Procedures   
29    9.6    Indemnification Payments    29

10.

   Tax Matters    30    10.1    Tax Indemnification    30    10.2    IRS Private
Letter Ruling    30    10.3    Tax Returns    33    10.4    Refunds and Credits
   34    10.5    Cooperation    34    10.6    Taxes on Parties    35    10.7   
Franchise Taxes    35    10.8    Contests    35    10.9    Further Tax
Assurances    36    10.10    Tax Indemnity Credit Support    37    10.11   
Expenses    41    10.12    Predecessors and Successors    41    10.13   
Survival    41

11.

   Miscellaneous    42    11.1    Notices    42    11.2    Amendments and
Waivers    43    11.3    Expenses    43    11.4    Successors and Assigns    44
   11.5    Governing Law    44    11.6    Enforcement; Consent to Jurisdiction
   44    11.7    WAIVER OF JURY TRIAL    45    11.8    Counterparts; Third-Party
Beneficiaries    45    11.9    Severability    46    11.10    Entire Agreement
   46    11.11    Construction    46    11.12    Headings and Captions; Exhibits
and Schedules    47

Signatories

   48

 

Exhibits     

Exhibit 1

     Form of Amendment to Arsenal Second Amended and Restated Certificate of
Incorporation

Exhibit 2

     Form of Amendment to Arsenal Third Amended and Restated Certificate of
Incorporation

Exhibit 3

     Commitment Letter

Exhibit 4

     Form of Emerald Definitive Agreement

Exhibit 5

     Form of Amendment to Arsenal By-laws

Exhibit 6

     Voting Agreement

Exhibit 7

     Form of Manchester Announcement of Coniston Transaction

Exhibit 8

     Form of Joint Announcement of Emerald Transaction

Exhibit 9

     Form of Section 16 Resolutions



--------------------------------------------------------------------------------

Exhibit 10

     Arbitration Procedures

Exhibit 11

     Form of Bank Guarantee

Exhibit 12

     Form of Amended and Restated Relationship Agreement

Exhibit 13

     Registration Rights Agreement

Exhibit 14

     Form of Transitional Services Agreement



--------------------------------------------------------------------------------

FRAMEWORK AGREEMENT

THIS FRAMEWORK AGREEMENT (this Agreement), dated as of June 9, 2010, is made and
entered into

BETWEEN:

 

(1) MISYS PLC, a public limited company formed under the Laws of England and
Wales (Manchester), and

 

(2) ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation
(Arsenal), together, the Parties.

WHEREAS:

 

(A) Manchester currently owns, indirectly through its Subsidiaries Kapiti
Limited (Kapiti) and ACT Sigmex Limited (ACTS), one hundred percent (100%) of
the partnership interests of Misys US DGP (DGP).

 

(B) Manchester currently owns, indirectly through its Subsidiaries Misys Patriot
US Holdings LLC (MPUSH) and Misys Patriot Limited (MPL), 79,811,511 Arsenal
Shares as of the date hereof.

 

(C) Manchester is in the process of implementing an internal reorganization of
its US corporate structure (the US Reorganization).

 

(D) In connection with the US Reorganization, DGP will acquire 61,308,295
Arsenal Shares from MPUSH and will be converted from a Delaware general
partnership into a Delaware corporation (Newco).

 

(E) After completion of the US Reorganization, Kapiti and ACTS will own one
hundred percent (100%) of the issued and outstanding shares of common stock of
Newco (the Newco Shares) and Newco will own 61,308,295 Arsenal Shares.

 

(F) After completion of the US Reorganization, Kapiti and ACTS desire to
transfer the Newco Shares to Arsenal in exchange for 61,308,295 newly issued
Arsenal Shares (such newly issued Arsenal Shares, the Exchange Shares, and the
transfer of the Newco Shares to Arsenal in exchange for the Exchange Shares, the
Arsenal Exchange).

 

(G) Simultaneously with the consummation of the Arsenal Exchange, Manchester and
Arsenal desire to effect the following transactions: (i) a repurchase by Arsenal
of the Arsenal Shares owned by MPL and a portion of the Exchange Shares from
Kapiti and ACTS; (ii) a secondary public offering by Kapiti and ACTS of
additional Exchange Shares (the Secondary Offering Shares, and the transactions
described in clauses (i) and (ii) together being the Coniston Transaction); and
(iii) upon the closing of the Emerald Transaction (as defined below) (the
Emerald Closing), if Manchester so elects, a repurchase by Arsenal from Kapiti
and ACTS of the Contingent Repurchase Shares (as defined below).

 

(H) Manchester and Arsenal acknowledge that the Repurchase Consideration (as
defined below) includes consideration for the agreement by Manchester to divest
its Control over Arsenal.

 

(I)

Concurrently with the execution of this Agreement, Arsenal is entering into a
Merger Agreement with Eclipsys Corporation (Emerald) pursuant to and subject to
the terms and conditions of which

 

1



--------------------------------------------------------------------------------

  the stockholders of Emerald would receive newly issued Arsenal Shares as
consideration (the Emerald Transaction), it being understood that under no
circumstances would the Emerald Transaction be consummated prior to the Coniston
Closing (as defined below), and it being further understood that the failure of
the Emerald Transaction will in no way prejudice the consummation of the
Coniston Transaction.

 

(J) Concurrently with the closing of the Coniston Transaction, Manchester and
Arsenal intend to amend and restate the Relationship Agreement (as defined
below) and Arsenal intends to amend and restate the Arsenal Constitutional
Documents (as defined below) as provided herein.

 

(K) The Audit Committee of the Arsenal Board of Directors has approved this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby.

 

(L) In furtherance of the objectives set forth above, Manchester and Arsenal
desire to enter into this Agreement and the other Transaction Documents to
govern the Arsenal Exchange, the Coniston Transaction, the Contingent Repurchase
(as defined below) and the other transactions contemplated hereby and thereby.

NOW, THEREFORE, each of Manchester and Arsenal, intending to be legally bound to
the extent provided in this Agreement, hereby agree as follows:

 

1. ARSENAL EXCHANGE

 

1.1 Authorization of Additional Arsenal Shares; Arsenal Exchange; Newco Merger

 

(a) As promptly as reasonably practicable after the date hereof (or, if the
Parties so agree in writing, upon the record date for the Arsenal stockholder
meeting held for the purpose of obtaining the Arsenal Stockholder Approval),
Manchester shall cause its direct and indirect Subsidiaries as holders of
Arsenal Shares to act by written consent in lieu of a meeting to (i) approve an
amendment to the Arsenal Second Amended and Restated Certificate of
Incorporation (in the form attached as Exhibit 1) to authorize 350 million
Arsenal Shares and (ii) approve the issuance to Kapiti and ACTS of the Exchange
Shares (the Arsenal Written Consent). As promptly as reasonably practicable
after the date hereof (or, if the Parties so agree in writing, upon the record
date for the Arsenal stockholder meeting held for the purpose of obtaining the
Arsenal Stockholder Approval), Manchester shall cause its direct and indirect
Subsidiaries as holders of Arsenal Shares to act by written consent in lieu of a
meeting to approve amendments to Arsenal’s Third Amended and Restated
Certificate of Incorporation (in the form attached as Exhibit 2) to become
effective immediately following the Coniston Closing (except as otherwise set
forth therein) (the Additional Written Consent, and collectively with the
Arsenal Written Consent, the Written Consents). Notwithstanding anything to the
contrary contained herein, Arsenal shall not file Arsenal’s Fourth Amended and
Restated Certificate of Incorporation until after the Coniston Closing.

 

(b) On the Coniston Closing Date (as defined below), upon the terms and subject
to the conditions contained herein, Manchester shall cause Kapiti and ACTS to
transfer, convey and deliver the Newco Shares to Arsenal, free and clear of all
Liens (other than any Liens or restrictions imposed solely by virtue of
applicable securities laws), and in exchange therefor Arsenal shall issue to
Kapiti and ACTS the Exchange Shares, free and clear of all Liens (other than any
Liens or restrictions imposed solely by virtue of applicable securities laws).

 

(c)

If a ruling substantially to the effect of Core Ruling (4) is received as part
of the IRS Private Letter Ruling, immediately following the receipt of such IRS
Private Letter Ruling (but in no event prior to the Coniston Closing Date), in
the manner set forth in the IRS Private Letter Ruling, Arsenal shall cause Newco
to merge with and into a newly formed, wholly owned Subsidiary of Arsenal that
is, or otherwise elects to be, disregarded as an entity separate from its owner
for US federal tax purposes

 

2



--------------------------------------------------------------------------------

  (Exchange Sub), with Exchange Sub continuing as the surviving entity. This
Agreement shall constitute a plan of reorganization pursuant to which, if such
merger occurs, the Arsenal Exchange and such merger, taken together, are
intended to constitute a “reorganization” under Code section 368(a), of which
Arsenal and Newco are parties.

 

(d) If a ruling substantially to the effect of Core Ruling (4) is not received
as part of an IRS Private Letter Ruling, Arsenal shall not cause Newco to merge
with and into Exchange Sub or liquidate Newco and will not consider such a
merger or liquidation any earlier than the two-year anniversary of the Coniston
Closing Date.

 

1.2 Cooperation of Arsenal

 

(a) Arsenal and Manchester shall cooperate, and take, or use their respective
commercially reasonable efforts to cause to be taken, all actions, and to do, or
use their respective commercially reasonable efforts to cause to be done, all
things necessary, proper or advisable under applicable Laws to consummate and
give effect to the transactions contemplated by Section 1.1 in accordance with
the terms of this Agreement.

 

(b) Without limiting the foregoing, by a date as soon after the execution of
this Agreement as is reasonably practicable, which date the Parties currently
expect will be within ten (10) business days after the date hereof, Arsenal
shall prepare and file with the SEC an information statement meeting the
requirements of Regulation 14C under the Exchange Act and shall prepare any
other notice required under the General Corporation Law of the State of
Delaware, if any, to be sent to Arsenal stockholders to the extent required to
give effect to the actions taken by the Written Consents. Arsenal shall respond
to any comments or requests for additional information from the SEC or its staff
as soon as practicable after receipt of any such comments or requests, and shall
cause the information statement to be mailed to its stockholders at the earliest
practicable time (and in no event later than five (5) business days after
indication from the SEC staff that no further comments on the information
statement will be forthcoming). Arsenal shall notify Manchester promptly upon
the receipt of any comments from the SEC or its staff or any other government
officials and of any request by the SEC or its staff or any other government
officials for amendments or supplements to the information statement. Arsenal
shall supply Manchester with copies of all correspondence between Arsenal or any
of its representatives, on the one hand, and the SEC or its staff or any other
government officials, on the other hand, with respect to the information
statement. Prior to responding to any such comments or requests or the filing or
mailing of the information statement, Arsenal shall provide Manchester with a
reasonable opportunity to review and comment on any drafts of the information
statement and all related correspondence and filings and shall give reasonable
consideration to all comments proposed by Manchester. Manchester shall use all
commercially reasonable efforts to cooperate with Arsenal and its advisers to
provide as promptly as reasonably practicable any information or responses to
comments or other assistance reasonably requested by Arsenal in connection with
the foregoing.

 

2. CONISTON TRANSACTION

 

2.1 Repurchase of Exchange Shares

Upon the terms and subject to the conditions of this Agreement, at the Coniston
Closing, Manchester shall cause MPL, Kapiti and ACTS to sell, transfer, convey
and deliver to Arsenal, free and clear of all Liens (other than any Liens or
restrictions imposed solely by virtue of applicable securities laws) and Arsenal
shall buy from MPL, Kapiti and ACTS, 24,442,083 Arsenal Shares held by MPL,
Kapiti and ACTS (the Repurchase Shares) for an aggregate consideration of $577.4
million (the Repurchase Consideration) at a price per Arsenal Share equal to
$23.62. The Repurchase Consideration includes consideration in the amount of
$4.80 per Arsenal Share for the agreement by Manchester to divest its Control
over Arsenal, which consideration is an integral part of this

 

3



--------------------------------------------------------------------------------

Agreement without which the Parties would not have entered into this Agreement
or the transactions contemplated hereby. The Repurchase Consideration shall be
paid in U.S. dollars by wire transfer of immediately available funds to the
Manchester Bank Account.

 

2.2 Public Secondary Offering

 

(a) Upon the terms and subject to the conditions of this Agreement (including
satisfaction of the Offering Conditions), Manchester shall use commercially
reasonable efforts to, and shall cause Kapiti and ACTS to use their respective
commercially reasonable efforts to, conduct a secondary public offering of the
Secondary Offering Shares (the Secondary Offering) pursuant to which Kapiti and
ACTS shall sell to the Lead Underwriters (as defined herein) and one or more of
the underwriters set forth on Schedule 2.2(a) (the Underwriters), together with
any syndicate established by such Underwriters, pursuant to a customary
underwriting agreement, subject to the immediately following sentence, no fewer
than 36,000,000 Secondary Offering Shares or such greater number of Secondary
Offering Shares that in the reasonable good faith judgment of the board of
directors of Manchester is necessary to maintain compliance immediately after
the Coniston Closing with Sections LR 9.2.2A and LR 6.1.4(2) of the Listing
Rules (UK) of the UK Listing Authority and London Stock Exchange (the Minimum
Secondary Offering Shares), which number of Secondary Offering Shares shall be
determined prior to the Launch Date and sold to the public by the Underwriters
at the maximum price achievable under the circumstances but in any event at a
price to the public of not less than $16.50 per Secondary Offering Share (the
Floor Price). Subject to Section 2.2(b) below, the aggregate number of Secondary
Offering Shares sold by Kapiti and ACTS to the Underwriters in the Secondary
Offering shall not, when combined with the Repurchase Shares, result in
Manchester holding, directly or indirectly, fewer than 15.5 million Arsenal
Shares (or such lesser number of Arsenal Shares as may be agreed by the Audit
Committee of the Arsenal Board of Directors) prior to any exercise of the
Underwriters’ over-allotment option (the Greenshoe).

 

(b) To the extent the sale by Kapiti and ACTS of Arsenal Shares to the
Underwriters pursuant to the Greenshoe would result in Manchester’s direct or
indirect shareholding in Arsenal falling below 15.5 million Arsenal Shares (or
such lesser number of Arsenal Shares as may be agreed by the Audit Committee of
the Arsenal Board of Directors) (the Manchester Greenshoe Limit) then Arsenal
shall have a right of first refusal to issue and sell pursuant to the Greenshoe
such number of Arsenal Shares as is equal to the difference between the number
of Arsenal Shares required to satisfy the Greenshoe and the number of Arsenal
Shares that Manchester may sell without falling below the Manchester Greenshoe
Limit (the Arsenal Right of First Refusal). Arsenal shall notify Manchester and
the Lead Underwriters in writing within two (2) business days after Arsenal
receives the Launch Notice (as defined below) as to whether it wishes to
exercise the Arsenal Right of First Refusal in the event the Underwriters
exercise the Greenshoe. If Arsenal fails to so notify Manchester and the Lead
Underwriters of its intention to exercise the Arsenal Right of First Refusal or
notifies Manchester and the Lead Underwriters that it does not wish to exercise
the Arsenal Right of First Refusal, Manchester shall be entitled to fully
participate in the Greenshoe notwithstanding the Manchester Greenshoe Limit.

 

(c)

Subject to paragraph (g) below, upon the terms and subject to the conditions of
this Agreement and the Relevant Provisions (as defined below) of the
Registration Rights Agreement, prior to the receipt of both (x) the Emerald
Stockholder Approval and (y) the Arsenal Stockholder Approval, Manchester shall
determine in its commercially reasonable discretion the date of the launch of
the Secondary Offering (the Launch Date). In exercising its commercially
reasonable discretion in selecting a Launch Date, Manchester agrees to consult
regularly with the joint book running Underwriters of the Secondary Offering
designated as such on Schedule 2.2(c) (the Lead Underwriters) to determine the
earliest date reasonably practicable at which the Lead Underwriters believe
market conditions and legal and regulatory requirements, including satisfaction
of the Offering Conditions, would permit the Minimum Secondary Offering Shares
to be sold to the public

 

4



--------------------------------------------------------------------------------

  by the Underwriters at the maximum price achievable during the offering period
provided for herein, but in any event at a price to the public of not less than
the Floor Price. If Manchester selects a Launch Date pursuant to this
Section 2.2(c), then Manchester shall notify Arsenal of such Launch Date as well
as the number of Minimum Secondary Offering Shares (and the information relied
upon by the board of directors of Manchester in determining the number of the
Minimum Secondary Offering Shares) by written notice given not less than five
(5) business days prior to the intended Launch Date (the Launch Notice).

 

(d) If a Launch Notice is delivered pursuant to paragraph (c) above, and prior
to the Launch Date Manchester reasonably determines that it would not be
feasible or in the best interests of Manchester to proceed on the then scheduled
Launch Date or if the Offering Conditions no longer continue to be met on or
after the then scheduled Launch Date, Manchester shall notify Arsenal of the
postponement of the then scheduled Launch Date or Secondary Offering and shall
deliver to Arsenal a new Launch Notice establishing a new Launch Date and the
process set forth in paragraphs (c), (e), (g), (i) and the penultimate sentence
of paragraph (b) of this Section 2.2 shall apply in respect of such new Launch
Date mutatis mutandis.

 

(e) Upon the terms and subject to the conditions of this Agreement and the
Relevant Provisions of the Registration Rights Agreement, after the receipt of
both (x) the Emerald Stockholder Approval and (y) the Arsenal Stockholder
Approval, so long as (i) the Manchester Shareholder Approval has been obtained,
(ii) the actual five (5) trading day volume weighted average price of the
Arsenal Shares has exceeded and continues to exceed the Floor Price and
(iii) each of the Offering Conditions (other than clause (iv) of the definition
of “Market Disruption” and clauses (vii) and (viii) of the definition of
“Offering Conditions” (collectively, the Special Offering Conditions)) is met,
then Arsenal shall be entitled to deliver to Manchester a written demand that
Manchester proceed with the Secondary Offering (a Launch Demand). Within two
(2) business days after receipt by Manchester of such Launch Demand, Manchester
shall, if each of the Offering Conditions (including the Special Offering
Conditions) continues to be met, select a Launch Date within the subsequent five
(5) trading day period that Manchester reasonably determines after consultation
with the Lead Underwriters is the most likely date during such five (5) trading
day period to result in a sale to the public by the Underwriters of the Minimum
Secondary Offering Shares at the maximum price achievable during such offering
period, but in any event at a price to the public of not less than the Floor
Price; provided, that, if the Launch Demand is delivered during the Market
Holiday or within five (5) trading days prior to the commencement of the Market
Holiday, then Manchester shall select as the Launch Date the first trading day
after the expiration of the Market Holiday. If Manchester selects a Launch Date
pursuant to this Section 2.2(e), then Manchester shall promptly notify Arsenal
of such Launch Date as well as the number of Minimum Secondary Offering Shares
(and the information relied upon by the board of directors of Manchester in
determining the number of Minimum Secondary Offering Shares) by written notice
(also referred to herein as the Launch Notice). If following receipt of a Launch
Demand, Manchester fails to select a Launch Date, postpones a then scheduled
Launch Date or Secondary Offering or fails thereafter to establish a new Launch
Date, in each case because of a failure of any of the Offering Conditions to be
met, Manchester shall, within one (1) business day of such failure or
postponement, provide Arsenal and Emerald with the information relied upon by
the board of directors of Manchester in determining that any such Offering
Condition fails to be met, including the material information and advice
provided to Manchester by any of the Lead Underwriters relating to such matter.

 

(f)

If a Launch Notice is delivered pursuant to paragraph (e) above and (x) prior to
the then scheduled Launch Date the board of directors of Manchester determines
in its reasonable good faith judgment to postpone such Launch Date because
either (1) prior to such Launch Date the Offering Conditions no longer continue
to be met or (2) the board of directors of Manchester determines in its
reasonable good faith judgment that the Offering Conditions will not be met
during the eight (8) business days immediately following such Launch Date or
(y) after the Launch Date the board of directors of

 

5



--------------------------------------------------------------------------------

  Manchester determines in its reasonable good faith judgment to postpone the
Secondary Offering because the Offering Conditions no longer continue to be met,
Manchester shall notify Arsenal of the postponement of the then scheduled Launch
Date (in the case of subclause (x)) or Secondary Offering (in the case of
subclause (y)) and shall deliver to Arsenal a new Launch Notice establishing a
new Launch Date at the earliest date reasonably practicable thereafter at which
the Offering Conditions are expected to be satisfied and market conditions and
legal and regulatory requirements would permit the Minimum Secondary Offering
Shares to be sold to the public by the Underwriters at a price of not less than
the Floor Price and the process set forth in paragraphs (e), (i) and the
penultimate sentence of paragraph (b) of this Section 2.2 shall apply in respect
of such new Launch Date mutatis mutandis.

 

(g) Upon the terms and subject to the conditions of this Agreement and the
Relevant Provisions of the Registration Rights Agreement, if the Emerald
Definitive Agreement is terminated in accordance with its terms, after the date
of such termination, so long as (i) the Manchester Shareholder Approval has been
obtained, (ii) the actual five (5) trading day volume weighted average price of
the Arsenal Shares has exceeded and continues to exceed the Floor Price and
(iii) each of the Offering Conditions (other than the Special Offering
Conditions) is met, then Arsenal shall be entitled to deliver to Manchester a
Launch Demand (a Termination Launch Demand). Within two (2) business days after
receipt by Manchester of such Termination Launch Demand, Manchester shall, if
each of the Offering Conditions (including the Special Offering Conditions)
continues to be met, select a Launch Date within the subsequent twenty
(20) trading day period that Manchester reasonably determines after consultation
with the Lead Underwriters is the most likely date during such twenty
(20) trading day period to result in a sale to the public by the Underwriters of
the Minimum Secondary Offering Shares at the maximum price achievable during
such offering period, but in any event at a price to the public of not less than
the Floor Price; provided, that, if the Termination Launch Demand is delivered
during the Market Holiday or within five (5) trading days prior to the
commencement of the Market Holiday, then Manchester shall select a Launch Date
within the ten (10) trading day period after the expiration of the Market
Holiday. If Manchester selects a Launch Date pursuant to this Section 2.2(g),
then Manchester shall promptly notify Arsenal of such Launch Date as well as the
number of Minimum Secondary Offering Shares (and the information relied upon by
the board of directors of Manchester in determining the number of Minimum
Secondary Offering Shares) by written notice (also referred to herein as the
Launch Notice). If following receipt of a Termination Launch Demand, Manchester
fails to select a Launch Date, postpones a then scheduled Launch Date or
Secondary Offering or fails thereafter to establish a new Launch Date, in each
case because of a failure of any of the Offering Conditions to be met,
Manchester shall, within one (1) business day of such failure or postponement,
provide Arsenal with the information relied upon by the board of directors of
Manchester in determining that any such Offering Condition fails to be met,
including the material information and advice provided to Manchester by any of
the Lead Underwriters relating to such matter.

 

(h)

If a Launch Notice is delivered pursuant to paragraph (g) above and (x) prior to
the then scheduled Launch Date the board of directors of Manchester determines
in its reasonable good faith judgment to postpone such Launch Date because
either (1) prior to such Launch Date the Offering Conditions no longer continue
to be met or (2) the board of directors of Manchester determines in its
reasonable good faith judgment that the Offering Conditions will not be met
during the eight (8) business days immediately following such Launch Date or
(y) after the Launch Date the board of directors of Manchester determines in its
reasonable good faith judgment to postpone the Secondary Offering because the
Offering Conditions no longer continue to be met, Manchester shall notify
Arsenal of the postponement of the then scheduled Launch Date (in the case of
subclause (x)) or Secondary Offering (in the case of subclause (y)) and shall
deliver to Arsenal a new Launch Notice establishing a new Launch Date at the
earliest date reasonably practicable thereafter at which the Offering Conditions
are expected to be satisfied and market conditions and legal and regulatory
requirements would permit the Minimum Secondary Offering Shares to be sold to
the public by the Underwriters

 

6



--------------------------------------------------------------------------------

  at a price of not less than the Floor Price and the process set forth in
paragraph (i) and the penultimate sentence of paragraph (b) of this Section 2.2
shall apply in respect of such new Launch Date mutatis mutandis.

 

(i) Unless the Launch Date specified in a Launch Notice or in response to a
Launch Demand has been rescheduled in accordance with Section 2.2(d), (f) or
(h), on the Launch Date specified in a Launch Notice or in response to a Launch
Demand, Manchester shall request that Arsenal (and Arsenal shall), and
Manchester and Arsenal shall use their respective commercially reasonable
efforts to cause, the Lead Underwriters to publicly announce the commencement on
the Launch Date of and conduct a road show that lasts not more than five
(5) business days beginning on the Launch Date assuming full-time participation
by Arsenal’s CEO and CFO during that period in accordance with Section 2.2(k).
At the end of such five (5) business day period (or such lesser period as agreed
to by Manchester after consultation with the Lead Underwriters), assuming
continued satisfaction of the Offering Conditions, Manchester shall formally
request, and shall use its commercially reasonable efforts to cause, the Lead
Underwriters to execute and deliver an underwriting agreement in reasonably
customary form, reasonably satisfactory to the Lead Underwriters and that
contains terms not inconsistent with Section 2.4(m) and 2.5(a) of the
Registration Rights Agreement, for a firm commitment, fixed price underwritten
public offering that includes the highest price the Lead Underwriters are
prepared to offer to the public for the Minimum Secondary Offering Shares, which
price is equal to or greater than the Floor Price (an Acceptable Underwriting
Agreement). If the Lead Underwriters present Manchester and Arsenal with an
Acceptable Underwriting Agreement, then Manchester and Arsenal shall promptly
execute and deliver, and Manchester shall cause Kapiti and ACTS to execute and
deliver, such Acceptable Underwriting Agreement and agree to be bound thereby,
and thereafter Manchester and Arsenal shall comply with such Acceptable
Underwriting Agreement and shall use their respective commercially reasonable
efforts to cause the Secondary Offering to be completed. Manchester and Arsenal
shall not execute an Acceptable Underwriting Agreement that prevents either
Manchester or Arsenal from complying with its obligations under this
Section 2.2.

 

(j)

Offering Conditions shall mean (i) a shelf registration statement has been filed
with the SEC and is effective that permits Manchester, Kapiti and ACTS to
conduct the Secondary Offering (the Secondary Offering Registration Statement),
(ii) Arsenal has complied with its obligations under Section 2.2(k) and the
Relevant Provisions of the Registration Rights Agreement (except for any
failures that have not had and would not reasonably be expected to have a
material adverse effect on the Secondary Offering, including by affecting the
ability of the Lead Underwriters to enter into an Acceptable Underwriting
Agreement), (iii) Arsenal has advised Manchester that the Secondary Offering
Registration Statement, the related prospectus and any documents incorporated or
deemed to be incorporated therein by reference (x) are appropriately responsive
in all material respects to the requirements of the Securities Act and/or the
Exchange Act, as applicable, and (y) do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iv) Arsenal has
advised Manchester that it is prepared to enter into an underwriting agreement
satisfactory to the Underwriters and is able to cause to be delivered the
opinions of counsel and “cold comfort” letters from its independent certified
public accountants, in each case as contemplated by such underwriting agreement
and Section 2.4(m) of the Registration Rights Agreement, (v) no Market
Disruption is then in effect, (vi) no SEC stop order that would suspend the
effectiveness of the Secondary Offering Registration Statement is in effect and
no proceedings for the issuance of an SEC stop order have been initiated,
(vii) no pending earnings announcement or other material disclosure regarding
Arsenal or Emerald is determined by the board of directors of Manchester, in its
reasonable good faith judgment after receipt of advice from the Lead
Underwriters, to warrant a delay in such offering because a failure to so delay
is expected to materially interfere with the ability to sell the Minimum
Secondary Offering Shares at or above the Floor Price and (viii) the actual five
(5) trading day volume weighted average price of the Arsenal Shares is not
determined by the board of directors of Manchester, in its

 

7



--------------------------------------------------------------------------------

  reasonable good faith judgment after receipt of advice from the Lead
Underwriters, to fail to exceed or continue to exceed the Floor Price by an
amount sufficient to permit the Secondary Offering to be completed at or above
the Floor Price. Relevant Provisions of the Registration Rights Agreement means
Sections 2.1, 2.3(a), 2.4, 2.7, 2.8 and 2.9(a) and (b) thereof.

 

(k) Without limiting in any way Manchester’s rights under the Relevant
Provisions of the Registration Rights Agreement, from the date of this Agreement
until the Coniston Closing, Arsenal shall, and shall cause its Affiliates and
each of its and their respective representatives to, and shall use its
commercially reasonable efforts to cause Emerald and its Affiliates and each of
their respective representatives to, use each of their commercially reasonable
efforts to provide all cooperation reasonably requested by Manchester or the
Underwriters in connection with the Secondary Offering, including using
commercially reasonable efforts to (a) cause appropriate executive officers and
employees of Arsenal and Emerald (i) to be reasonably available to meet with the
Underwriters, rating agencies and prospective investors in meetings,
presentations, road shows and due diligence sessions (it being understood, and
Arsenal agrees, that during the road show that occurs after the Launch Date, the
participation of Arsenal’s CEO and CFO shall be required on a full-time basis
including travel to meet prospective and current investors), (ii) to provide
reasonable and customary management and legal representations to auditors and
(iii) to provide reasonable and timely assistance with the preparation of
business projections and similar materials, (b) otherwise reasonably cooperate
with the marketing efforts of Manchester and the Underwriters for the Secondary
Offering, (c) furnish Manchester and the Underwriters and their respective
counsel promptly with all reasonable and customary financial information
regarding Arsenal and Emerald and all documents reasonably necessary for their
due diligence review as shall exist (or if not existing, using commercially
reasonable efforts to prepare such reasonable and customary financial
information) and as may be reasonably requested by Manchester or the
Underwriters, (d) promptly prepare a registration statement, prospectus and
prospectus supplement for the Secondary Offering and provide Manchester and the
Underwriters and their respective counsel with a reasonable opportunity to
review and comment thereon, (e) obtain customary comfort letters from the
auditors of Arsenal and Emerald and consent from such auditors for use of any of
their audit reports (including but not limited to by including such reports in
any offering or information documents for the Secondary Offering, including any
registration statement or related prospectus) and SAS 100 reviews, (f) obtain
customary legal opinions or other certificates or documents of Arsenal and
Emerald as may reasonably be requested by Manchester or the Underwriters,
(g) prepare any financial information as required by the rules and regulations
of the SEC and (h) take such reasonable and customary further actions that the
Underwriters or their counsel deem reasonably necessary or required in order to
consummate the Secondary Offering, in each case as promptly as reasonably
practicable and to the greatest extent practicable to permit the Secondary
Offering to be launched on or prior to the Launch Date in accordance with the
Registration Rights Agreement. From the date of this Agreement until the
Coniston Closing, Manchester shall, and shall cause its Affiliates and each of
its and their respective representatives to, use commercially reasonable efforts
to provide all cooperation reasonably requested by Arsenal and the Underwriters
in connection with the Secondary Offering, including using commercially
reasonable efforts to (a) furnish Arsenal promptly with all reasonable and
customary information regarding Manchester required in connection with the
registration statement and prospectus for the Secondary Offering and (b) obtain
customary legal opinions or other certificates or documents as may reasonably be
requested by Arsenal or the Underwriters, in each case as promptly as reasonably
practicable and to the greatest extent practicable to permit the Secondary
Offering to be launched on or prior to the Launch Date in accordance with the
Registration Rights Agreement.

 

(l)

If notwithstanding compliance with the provisions of this Section 2.2 the Lead
Underwriters do not offer an Acceptable Underwriting Agreement at the end of the
scheduled road show following a Launch Date, then until this Agreement
terminates or expires in accordance with its terms the

 

8



--------------------------------------------------------------------------------

  process set forth in paragraphs (e), (g) and (i) of this Section 2.2 shall
apply in respect of any new Launch Date mutatis mutandis.

 

(m) The closing of the Greenshoe (the Greenshoe Closing) shall take place at the
time and in the manner provided in, and upon the terms and subject to the
conditions of, the Underwriting Agreement.

 

(n) For avoidance of doubt, notwithstanding anything to the contrary contained
herein, the Parties acknowledge and agree that (A) while Manchester agrees to
use its commercially reasonable efforts to cause the Lead Underwriters to do so,
Manchester is unable to cause the Lead Underwriters to offer to execute an
Acceptable Underwriting Agreement and nothing herein is intended to (x) imply
any commitment on the part of the Lead Underwriters to do so or (y) represent
the ability of the Lead Underwriters to sell the Minimum Secondary Offering
Shares at a price to the public of not less than the Floor Price and (B) the
execution by the Lead Underwriters of an Acceptable Underwriting Agreement is a
condition to the Secondary Offering.

 

(o) For avoidance of doubt, notwithstanding anything to the contrary contained
herein or in the Registration Rights Agreement, the Parties acknowledge and
agree that Arsenal is entitled to file an automatic universal shelf promptly
after execution of this Agreement, copies of which have been made available to
Manchester.

 

2.3 Coniston Closing

The closing of the Arsenal Exchange and the Coniston Transaction (the Coniston
Closing) shall take place as soon as reasonably practicable, but in no event
later than three (3) business days following the satisfaction of all conditions
precedent to closing of the Coniston Transaction set forth in Section 7.1 (other
than those conditions that by their nature are to be satisfied at the Coniston
Closing, but subject to the satisfaction of those conditions), or at such other
time and date as shall be mutually agreed between Manchester and Arsenal (the
Coniston Closing Date).

 

2.4 Coniston Closing Deliveries

At the Coniston Closing:

 

  (a) Manchester shall cause Kapiti and ACTS to transfer, convey and deliver to
Arsenal the Newco Shares, free and clear of all Liens (other than any Liens or
restrictions imposed solely by virtue of applicable securities laws);

 

  (b) Arsenal shall issue to Kapiti and ACTS the Exchange Shares, free and clear
of all Liens (other than any Liens or restrictions imposed solely by virtue of
applicable securities laws);

 

  (c) Manchester shall cause MPL, Kapiti and ACTS to sell, transfer, convey and
deliver to Arsenal the Repurchase Shares, free and clear of all Liens (other
than any Liens or restrictions imposed solely by virtue of applicable securities
laws);

 

  (d) Arsenal shall deliver to Manchester the Repurchase Consideration;

 

  (e) Manchester shall deliver to Arsenal the resignations of Manchester’s
current nominees to the Arsenal Board of Directors (other than those being
nominated by Manchester pursuant to the Amended and Restated Relationship
Agreement);

 

  (f) Arsenal shall deliver to Manchester the certificate called for in
Section 7.1(b)(vi) and (vii), and Manchester shall deliver to Arsenal the
certificate called for in Section 7.1(c)(v) and (vi);

 

9



--------------------------------------------------------------------------------

  (g) Each Party shall deliver to the other Party duly executed counterparts of
each Transaction Document that is to be entered into on the Coniston Closing
Date;

 

  (h) Manchester shall deliver to Arsenal a statement from Newco as provided for
under the Code and applicable Treasury regulations certifying that Newco is not,
and has not been, a “United States real property holding corporation”;

 

  (i) Manchester shall deliver to Arsenal the corporate books and records of
Newco, including true and correct copies of all documents relating to the US
Reorganization; and

 

  (j) Manchester shall cause the PLR Bank Guarantee and the Historic Bank
Guarantee to be delivered to Arsenal.

 

2.5 Withholding Taxes

All consideration delivered pursuant to this Section 2 or Section 3 shall not be
reduced by, and shall be made free and clear of, any withholding or similar
Taxes (provided that the statement described in Section 2.4(h) shall have been
delivered).

 

3. CONTINGENT REPURCHASE TRANSACTION

 

3.1 Contingent Repurchase of Arsenal Shares

Upon the satisfaction of all conditions precedent necessary for closing of the
Emerald Transaction (other than that the Coniston Closing shall have occurred
and other than those conditions that by their nature are to be satisfied on the
date of the closing of the Emerald Transaction), Arsenal shall provide written
notice stating the same to Manchester in the form of a certificate signed by
duly authorized representatives of both Arsenal and Emerald. Manchester shall
have ten (10) business days after receipt of such certificate to provide a
written notice (the Contingent Repurchase Election Notice) to Arsenal requiring
it to purchase the Contingent Repurchase Shares (the Contingent Repurchase). If
Manchester provides the Contingent Repurchase Election Notice, then the
Contingent Repurchase Consideration shall be paid by Arsenal at the Contingent
Repurchase Closing in U.S. dollars by wire transfer of immediately available
funds to the Manchester Bank Account.

 

3.2 Contingent Repurchase Closing

The closing of the Contingent Repurchase (the Contingent Repurchase Closing)
shall take place on the later of (i) the second business day after the Emerald
Closing and (ii) the fifth business day after Manchester has provided the
Contingent Repurchase Election Notice, or at such other time and date as shall
be mutually agreed between Manchester and Arsenal (the Contingent Repurchase
Closing Date), in either case subject to the satisfaction of all conditions
precedent to the Contingent Repurchase Closing set forth in Section 7.2.

 

3.3 Contingent Repurchase Closing Deliveries

At the Contingent Repurchase Closing:

 

  (a) Manchester shall cause Kapiti and ACTS to sell, transfer, convey and
deliver to Arsenal the Contingent Repurchase Shares, free and clear of all Liens
(other than any Liens or restrictions imposed solely by virtue of applicable
securities laws); and

 

  (b) Arsenal shall deliver to Manchester the Contingent Repurchase
Consideration.

 

10



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF MANCHESTER

Manchester represents and warrants to Arsenal that:

 

4.1 Organization; Authority; Execution and Delivery; Enforceability

 

(a) Manchester is a public limited company duly formed and validly existing
under the Laws of England and Wales.

 

(b) Manchester has all necessary corporate power and authority to enter into
this Agreement and each Transaction Document to which it is, or will be, a
party, and, subject to obtaining the Manchester Shareholder Approval, to perform
its obligations under this Agreement and each such Transaction Document and to
complete the Coniston Transaction and the Contingent Repurchase. The execution,
delivery and performance by Manchester of this Agreement, each of the Written
Consents and each Transaction Document to which it is, or will be a party, and,
subject to obtaining the Manchester Shareholder Approval, the completion of the
Coniston Transaction and the Contingent Repurchase have been duly authorized and
all necessary corporate proceedings on the part of Manchester have been taken.
This Agreement has been, and each of the Written Consents and each Transaction
Document to which Manchester is, or will be, a party has been or will be, duly
executed and delivered by Manchester, and assuming the due authorization,
execution and delivery by each other party, constitutes a legal, valid and
binding obligation of Manchester, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws of general application relating to
or affecting creditors’ rights generally and except for the limitations imposed
by general principles of equity.

 

(c) Kapiti is a limited company duly formed and validly existing under the Laws
of England and Wales and a Subsidiary of Manchester. ACTS is a limited company
duly formed and validly existing under the Laws of England and Wales and a
Subsidiary of Manchester. MPL is a limited company duly formed and validly
existing under the Laws of England and Wales and a Subsidiary of Manchester.
Each of Kapiti and ACTS have all necessary corporate power and authority to
complete the Arsenal Exchange, the Coniston Transaction and the Contingent
Repurchase. MPL has all necessary corporate power and authority to complete the
Coniston Transaction. The completion of the Arsenal Exchange, the Coniston
Transaction and the Contingent Repurchase have been duly authorized and all
necessary corporate proceedings on the part of each of Kapiti and ACTS have been
taken. The completion of the Coniston Transaction has been duly authorized and
all necessary corporate proceedings on the part of MPL have been taken.

 

(d) At the Coniston Closing Date, Newco will be a corporation duly formed and
validly existing under the Laws of the State of Delaware. At the Coniston
Closing date, Newco will have full power and authority to own or lease and to
operate and use its assets and properties and to conduct its business as then
conducted. True and complete copies of the certificate of incorporation and all
amendments thereto and of the by-laws, as amended to date, of Newco will have
been delivered to Arsenal on or prior to the Coniston Closing Date.

 

(e) Immediately prior to the date of this Agreement, the board of directors of
Manchester (or a duly constituted committee thereof), at a meeting duly called
and held, duly adopted resolutions resolving to: (i) recommend that Manchester’s
shareholders approve the transactions contemplated by this Agreement in the
manner required by LR13.3.1R(5) of the Listing Rules of the Financial Service
Authority; and (ii) approve this Agreement, each Transaction Document to which
Manchester is, or will be, a party and the transactions contemplated hereby and
thereby, including the Coniston Transaction and the Contingent Repurchase.

 

11



--------------------------------------------------------------------------------

4.2 No Conflicts; Consents

 

(a) The execution, delivery and, subject to obtaining the Manchester Shareholder
Approval, performance of this Agreement by Manchester and of each of the Written
Consents and each Transaction Document to which it is, or will be, a party do
not, and, subject to obtaining the Manchester Shareholder Approval, the
completion of the Coniston Transaction and the Contingent Repurchase will not,
(i) conflict with or violate the articles of association of Manchester,
(ii) conflict with or violate any applicable Law or Order applicable to
Manchester or its assets or (iii) breach or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in any loss of any benefit under, or the creation or imposition of any
Lien on any of Manchester’s assets pursuant to, any material Contract or other
instrument or obligation to which Manchester is a party or by which Manchester
or its assets are otherwise bound; except, in the case of clauses (ii) and
(iii), for any breach, violation, termination, default, acceleration, creation
or change that would not, individually or in the aggregate, materially impair
the ability of Manchester to perform its obligations hereunder or prevent the
consummation of any of the transactions contemplated hereby by Manchester.

 

(b) The completion of the Arsenal Exchange, the Coniston Transaction and the
Contingent Repurchase will not, (i) conflict with or violate the articles of
association of Kapiti or ACTS, (ii) conflict with or violate any applicable Law
or Order applicable to Kapiti or ACTS or their respective assets (including the
Newco Shares), or (iii) breach or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in any loss of any benefit under, or the creation or imposition of any Lien on
any of the assets of Kapiti or ACTS (including the Newco Shares) pursuant to,
any material Contract or other instrument or obligation to which Kapiti or ACTS
is a party or by which Kapiti or ACTS or their respective assets (including the
Newco Shares) are otherwise bound; except, in the case of clauses (ii) and
(iii), for any breach, violation, termination, default, acceleration, creation
or change that would not, individually or in the aggregate, materially impair
the ability of Kapiti or ACTS to perform its respective obligations hereunder or
prevent the consummation of any of the transactions contemplated hereby by
Kapiti or ACTS.

 

(c) The completion of the Coniston Transaction will not, (i) conflict with or
violate the articles of association of MPL, (ii) conflict with or violate any
applicable Law or Order applicable to MPL or its assets or (iii) breach or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in any loss of any benefit
under, or the creation or imposition of any Lien on any of the assets of MPL
pursuant to, any material Contract or other instrument or obligation to which
MPL is a party or by which MPL or its assets are otherwise bound; except, in the
case of clauses (ii) and (iii), for any breach, violation, termination, default,
acceleration, creation or change that would not, individually or in the
aggregate, materially impair the ability of MPL to perform its obligations
hereunder or prevent the consummation of any of the transactions contemplated
hereby by MPL.

 

(d) Other than the filing with the UK Listing Authority of the Circular, the
execution, delivery and performance by Manchester of this Agreement and each
Transaction Document to which it is, or will be, a party do not, and the
completion of the Coniston Transaction and the Contingent Repurchase will not,
require any Governmental Authorization to be obtained by Manchester, Kapiti,
ACTS, MPL or Newco or any filing with any Governmental Authority to be made by
Manchester, Kapiti, ACTS, MPL or Newco.

 

12



--------------------------------------------------------------------------------

4.3 Litigation

As of the date of this Agreement, there are not any (a) Proceedings pending or,
to the Knowledge of Manchester, threatened against or affecting Manchester,
Kapiti, ACTS, MPL, Newco or any of their respective Affiliates or
(b) investigations by any Governmental Authority that are pending or, to the
Knowledge of Manchester, threatened against or affecting Manchester, Kapiti,
ACTS, MPL, Newco or any of their respective Affiliates that, in either case,
would, individually or in the aggregate, materially adversely affect the ability
of Manchester to perform its obligations under this Agreement or any Transaction
Document to which it is, or will be, a party or affect the ability of
Manchester, Kapiti, ACTS, MPL, Newco or any of their respective Affiliates to
complete the Arsenal Exchange, the Coniston Transaction or the Contingent
Repurchase in accordance with the terms hereof.

 

4.4 Repurchase Shares; Contingent Repurchase Shares

 

(a) Assuming Arsenal complies with its obligations under this Agreement and is
not in breach of its representations and warranties in Section 5.5, at the
Coniston Closing Date, MPL, Kapiti and ACTS will own, in the aggregate, at least
79,811,511 Arsenal Shares free of any “adverse claim” (within the meaning of
Section 8-102(1) of the UCC). Assuming Arsenal complies with its obligations
under this Agreement and is not in breach of its representations and warranties
in Section 5.5, at the Coniston Closing Date, the Repurchase Shares (a) will not
be subject to any Liens, claims, charges, mortgages, security interests,
pledges, reversions or other property interests and (b) will not be subject to,
and none of MPL, Kapiti or ACTS will be party to or otherwise bound by, any
options, voting proxies, other voting arrangements, arrangements to sell, assign
or transfer, preemptive, subscription, call, put or other similar rights
relating to the Repurchase Shares that purport to (i) prohibit MPL, Kapiti or
ACTS from transferring the Repurchase Shares to Arsenal as contemplated by this
Agreement or (ii) affect the Repurchase Shares or Arsenal after such transfer.
Assuming Arsenal complies with its obligations under this Agreement and is not
in breach of its representations and warranties in Section 5.5, upon delivery of
the Repurchase Shares in exchange for the Repurchase Consideration on the
Coniston Closing Date, Arsenal will acquire good, valid and marketable title to
all of the Repurchase Shares free and clear of all Liens, other than any Liens
or restrictions imposed on the Repurchase Shares solely by virtue of applicable
securities laws.

 

(b) Assuming Arsenal complies with its obligations under this Agreement and is
not in breach of its representations and warranties in Section 5.5, at the
Contingent Repurchase Closing Date, Kapiti and ACTS will own, in the aggregate,
at least the number of Arsenal Shares set forth in the Contingent Repurchase
Election Notice free of any “adverse claim” (within the meaning of
Section 8-102(1) of the UCC). Assuming Arsenal complies with its obligations
under this Agreement and is not in breach of its representations and warranties
in Section 5.5, at the Contingent Repurchase Closing Date, the Contingent
Repurchase Shares (a) will not be subject to any Liens, claims, charges,
mortgages, security interests, pledges, reversions or other property interests
and (b) will not be subject to, and neither Kapiti nor ACTS will be party to or
otherwise bound by, any options, voting proxies, other voting arrangements,
arrangements to sell, assign or transfer, preemptive, subscription, call, put or
other similar rights relating to the Contingent Repurchase Shares that purport
to (i) prohibit Kapiti or ACTS from transferring the Contingent Repurchase
Shares to Arsenal as contemplated by this Agreement or (ii) affect the
Contingent Repurchase Shares or Arsenal after such transfer. Assuming Arsenal
complies with its obligations under this Agreement and is not in breach of its
representations and warranties in Section 5.5, upon delivery of the Contingent
Repurchase Shares in exchange for the Contingent Repurchase Consideration on the
Contingent Repurchase Closing Date, Arsenal will acquire good, valid and
marketable title to all of the Contingent Repurchase Shares free and clear of
all Liens, other than any Liens or restrictions imposed on the Contingent
Repurchase Shares solely by virtue of applicable securities laws.

 

13



--------------------------------------------------------------------------------

4.5 Newco Capitalization; No Liabilities or Obligations

 

(a) At the Coniston Closing Date, the authorized capital stock of Newco will
consist of one hundred thousand (100,000) common shares, par value $0.01 per
share, of which sixty-one thousand three hundred eight (61,308) common shares,
constituting the Newco Shares, will be issued and outstanding. At the Coniston
Closing Date, except for the Newco Shares, there will be no shares of capital
stock or other equity securities of Newco issued, reserved for issuance, held by
Newco as treasury stock or outstanding. At the Coniston Closing Date, the Newco
Shares will be duly authorized, validly issued, fully paid and nonassessable and
will not be subject to or issued in violation of any purchase option, warrant,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the General Corporation Law of the State of
Delaware, the certificate of incorporation or bylaws of Newco or any Contract to
which Newco is a party or Newco or the Newco Shares are otherwise bound. At the
Coniston Closing Date, there will not be any bonds, debentures, notes or other
indebtedness of Newco having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Newco Shares may vote. At the Coniston Closing Date, there will not
be any options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
Newco is a party or by which Newco or the Newco Shares are bound (i) obligating
Newco to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, Newco, (ii) obligating Newco to issue, grant, extend
or enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any Person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights accruing to holders of Newco Shares. At the Coniston Closing
Date, there will not be any outstanding contractual obligations of Newco to
repurchase, redeem or otherwise acquire any shares of capital stock of Newco.

 

(b) At the Coniston Closing Date, except for the Arsenal Shares owned by it,
Newco will not, directly or indirectly, (i) own, of record or beneficially, any
outstanding voting securities or other equity interests in any corporation,
partnership, limited liability company, joint venture or other entity or
(ii) Control any corporation, partnership, limited liability company, joint
venture or other entity. From and after June 1, 2010, except for the Arsenal
Shares owned directly or indirectly by it and the Subsidiaries listed on
Schedule 4.5(b) (which have no operations), Newco will not, directly or
indirectly, (i) own, of record or beneficially, any outstanding voting
securities or other equity interests in any corporation, partnership, limited
liability company, joint venture or other entity or (ii) Control any
corporation, partnership, limited liability company, joint venture or other
entity. True and correct copies of any Contracts relating to the previously
completed steps contemplated by the Restructuring Slides have been provided to
Arsenal.

 

(c) At the Coniston Closing Date, other than the ownership of capital stock of
its Subsidiaries and Arsenal Shares, neither Newco nor any predecessor of Newco
will have (i) conducted any business activities within the five (5) years prior
to the date thereof, (ii) any liabilities (whether absolute, contingent or
accrued) other than liabilities related to any Tax, (iii) any Contracts binding
upon it other than those pursuant to this Agreement, the Transaction Documents
and the transactions contemplated hereby and thereby, (iv) any operations of any
kind whatsoever or (v) any obligations other than obligations related to any
Tax, routine corporate filings in the State of Delaware or those pursuant to
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby. No other business entity has been merged into Newco or any
predecessor of Newco within the past five (5) years.

 

14



--------------------------------------------------------------------------------

4.6 The Newco Shares; Arsenal Shares Owned by Newco

 

(a) At the Coniston Closing Date, Kapiti and ACTS will own, in the aggregate,
100% of the Newco Shares free of any “adverse claim” (within the meaning of
Section 8-102(1) of the UCC). At the Coniston Closing Date, the Newco Shares
(a) will not be subject to any Liens, claims, charges, mortgages, security
interests, pledges, reversions or other property interests and (b) will not be
subject to, and neither Kapiti nor ACTS will be party to or otherwise bound by,
any options, voting proxies, other voting arrangements, arrangements to sell,
assign or transfer, preemptive, subscription, call, put or other similar rights
relating to the Newco Shares that purport to (i) prohibit Kapiti or ACTS from
transferring the Newco Shares to Arsenal as contemplated by this Agreement or
(ii) affect the Newco Shares or Arsenal after such transfer. Upon delivery of
the Newco Shares in exchange for the Exchange Shares on the Coniston Closing
Date, Arsenal will acquire good, valid and marketable title to all of the Newco
Shares free and clear of all Liens, other than any Liens or restrictions imposed
on the Newco Shares solely by virtue of applicable securities laws.

 

(b) At the Coniston Closing Date, Newco will own 61,308,295 Arsenal Shares free
of any “adverse claim” (within the meaning of Section 8-102(1) of the UCC). At
the Coniston Closing Date, the Arsenal Shares owned by Newco (a) will not be
subject to any Liens, claims, charges, mortgages, security interests, pledges,
reversions or other property interests and (b) will not be subject to, and Newco
will not be party to or otherwise bound by, any options, voting proxies, other
voting arrangements, arrangements to sell, assign or transfer, preemptive,
subscription, call, put or other similar rights relating to the Arsenal Shares
owned by it that purport to affect the Arsenal Shares owned by Newco or Arsenal
after the Coniston Closing Date. Upon delivery of the Newco Shares in exchange
for the Exchange Shares on the Coniston Closing Date, Newco will continue to
have good, valid and marketable title to all of the Arsenal Shares owned by it
free and clear of all Liens, other than any Liens or restrictions imposed on the
Arsenal Shares owned by Newco solely by virtue of applicable securities laws.

 

4.7 Brokers

Other than as set forth on Schedule 4.7, the fees and expenses of which shall be
paid by Manchester, no Person has or will have, as a result of the Coniston
Transaction or the Contingent Repurchase, any right, interest or valid claim
against or upon any Party for any commission, fee or other compensation as a
finder or broker because of any act or omission by Manchester, Kapiti, ACTS,
MPL, Newco, their respective Affiliates or any of their respective
representatives.

 

4.8 Taxes

Except as set forth on Schedule 4.8, to the Knowledge of Manchester:

 

(a) all material Taxes (whether or not shown on any Tax Return) owed by Newco or
any Company Group, or for which Newco or any Company Group may otherwise be
liable, have been timely paid;

 

(b) each of Newco and each Company Group has filed all material Tax Returns
required to be filed by it and has paid all Taxes shown thereon to be payable;

 

(c) all such Tax Returns are complete and accurate in all material respects and
disclose all material Taxes required to be paid by Newco and each Company Group
for the periods covered thereby;

 

(d) Newco has not been a member of any Company Group other than the one of which
it is presently the common parent, and Newco does not have any liability for
Taxes of another Person under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or foreign law) under any tax indemnification
arrangement, as transferee or successor; and

 

15



--------------------------------------------------------------------------------

(e) during the last five (5) years, neither Newco nor any current or former
Subsidiary of Newco nor any member of any Company Group has been a party to any
transaction treated by the parties thereto as one to which Section 355 of the
Code (or any similar provision of state, local or foreign law) applied.

For purposes of this Section 4.8, all references to Newco shall include any
predecessor of Newco.

 

5. REPRESENTATIONS AND WARRANTIES OF ARSENAL

Arsenal represents and warrants to Manchester that:

 

5.1 Organization; Authority; Execution and Delivery; Enforceability

 

(a) Arsenal is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware.

 

(b) Arsenal has all necessary corporate power and authority to (i) enter into
this Agreement and each Transaction Document to which it is, or will be, a
party, (ii) subject to obtaining and the effectiveness of the Arsenal Written
Consent, perform its obligations under this Agreement and each such Transaction
Document and to complete the Arsenal Exchange, the Coniston Transaction and the
Contingent Repurchase and (iii) subject to obtaining and the effectiveness of
the Written Consents and obtaining the Arsenal Stockholder Approval, complete
the Emerald Transaction. The execution, delivery and performance by Arsenal of
this Agreement and each Transaction Document to which it is, or will be a party,
and, subject to obtaining the Arsenal Written Consent, the completion of the
Arsenal Exchange, the Coniston Transaction and the Contingent Repurchase and,
subject to obtaining and the effectiveness of the Written Consents and obtaining
the Arsenal Stockholder Approval, the Emerald Transaction, have been duly
authorized and all necessary corporate proceedings on the part of Arsenal have
been taken. This Agreement has been, and each Transaction Document to which
Arsenal is, or will be, a party has been or will be, duly executed and delivered
by Arsenal, and assuming the due authorization, execution and delivery by each
other party, constitutes a legal, valid and binding obligation of Arsenal,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or other similar laws
of general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity.

 

(c) The board of directors and the Audit Committee of Arsenal, at a meeting duly
called and held, duly adopted resolutions resolving to: (i) recommend that
Arsenal’s stockholders approve the transactions contemplated by this Agreement
and the Emerald Definitive Agreement; and (ii) approve this Agreement, the
Emerald Definitive Agreement, each Transaction Document to which Arsenal is, or
will be, a party and the transactions contemplated hereby and thereby, including
the Coniston Transaction, the Emerald Transaction and the Contingent Repurchase,
in the manner required by the General Corporation Law of the State of Delaware
and Arsenal’s Second Amended and Restated Certificate of Incorporation and
Bylaws.

 

5.2 No Conflicts; Consents

 

(a)

Other than as set forth on Schedule 5.2(a), the execution, delivery and
performance of this Agreement by Arsenal and of each Transaction Document to
which it is, or will be, a party do not, and the completion of the Arsenal
Exchange and the Coniston Transaction will not, (i) assuming Manchester complies
with its obligations under this Agreement, conflict with or violate the
certificate of incorporation, bylaws or other organizational documents of
Arsenal, (ii) conflict with or violate any applicable Law or Order applicable to
Arsenal or its assets or (iii) breach or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in any

 

16



--------------------------------------------------------------------------------

  loss of any benefit under, or the creation or imposition of any Lien on any of
Arsenal’s assets pursuant to, any material Contract or other instrument or
obligation to which Arsenal is a party or by which Arsenal or its assets are
otherwise bound; except, in the case of clauses (ii) and (iii), for any breach,
violation, termination, default, acceleration, creation or change that would
not, individually or in the aggregate, materially impair the ability of Arsenal
to perform its obligations hereunder or prevent the consummation of any of the
transactions contemplated hereby by Arsenal.

 

(b) Assuming that all consents, approvals, authorizations and other actions
described in Section 5.2(e) have been obtained and all filings and obligations
described in Section 5.2(e) have been made, the completion of the Emerald
Transaction and the Contingent Repurchase will not, other than as set forth on
Schedule 5.2(a), (i) assuming Manchester complies with its obligations under
this Agreement, conflict with or violate the certificate of incorporation,
bylaws or other organizational documents of Arsenal, (ii) conflict with or
violate any applicable Law or Order applicable to Arsenal or its assets or
(iii) breach or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in any loss
of any benefit under, or the creation or imposition of any Lien on any of
Arsenal’s assets pursuant to, any material Contract or other instrument or
obligation to which Arsenal is a party or by which Arsenal or its assets are
otherwise bound; except, in the case of clauses (ii) and (iii) as they relate to
the Emerald Transaction, for any breach, violation, termination, default,
acceleration, creation or change that would not, individually or in the
aggregate, have an Arsenal Material Adverse Effect or materially impair the
ability of Arsenal to perform its obligations hereunder or under the Emerald
Definitive Agreement or prevent the consummation of any of the transactions
contemplated hereby or thereby by Arsenal.

 

(c) The completion of the merger with Newco will not, (i) conflict with or
violate the certificate of incorporation or bylaws of Exchange Sub,
(ii) conflict with or violate any applicable Law or Order applicable to Exchange
Sub or its assets or (iii) breach or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in any loss of any benefit under, or the creation or imposition of any Lien on
any of the assets of Exchange Sub pursuant to, any material Contract or other
instrument or obligation to which Exchange Sub is a party or by which Exchange
Sub or its assets are otherwise bound.

 

(d) Other than filings with the SEC and the filing of the amendments to
Arsenal’s certificate of incorporation with the Secretary of State of the State
of Delaware, the execution, delivery and performance by Arsenal of this
Agreement and each Transaction Document to which it is, or will be, a party do
not, and the completion of the Arsenal Exchange and the Coniston Transaction
will not, require any Governmental Authorization to be obtained by Arsenal or
Exchange Sub or any filing with any Governmental Authority to be made by Arsenal
or Exchange Sub.

 

(e) No filing or registration with, or authorization, consent or approval of,
any Governmental Authority is required by or with respect to the completion by
Arsenal of the Emerald Transaction and the Contingent Repurchase, except (i) in
connection, or in compliance, with the provisions of the HSR Act, the Securities
Act and the Exchange Act, (ii) for the filing of the amendments to Arsenal’s
certificate of incorporation and the certificate of merger with the Secretary of
State of the State of Delaware and appropriate documents with the relevant
authorities of other states in which Arsenal or any of its Subsidiaries is
qualified to do business, (iii) such filings, authorizations, orders and
approvals as may be required by applicable Takeover Laws, (iv) applicable
requirements, if any, of state securities or “blue sky” laws and Nasdaq,
(v) applicable requirements, if any, under foreign or supranational laws
relating to antitrust and to competition clearances and (vi) such other
consents, orders, authorizations, registrations, declarations and filings the
failure of which to be obtained or made would not, individually or in the
aggregate, have an Arsenal Material Adverse Effect or materially impair the
ability of Arsenal to perform its obligations under the Emerald Definitive
Agreement or prevent the consummation of any of the transactions contemplated
thereby by Arsenal.

 

17



--------------------------------------------------------------------------------

5.3 Litigation

As of the date of this Agreement, there are not any (a) Proceedings pending or,
to the Knowledge of Arsenal, threatened against or affecting Arsenal, Exchange
Sub or any of their respective Affiliates or (b) investigations by any
Governmental Authority that are pending or, to the Knowledge of Arsenal,
threatened against or affecting Arsenal, Exchange Sub or any of their respective
Affiliates that, in either case, would, individually or in the aggregate,
materially adversely affect the ability of Arsenal to perform its obligations
under this Agreement or any Transaction Document to which it is, or will be, a
party or affect the ability of Arsenal, Exchange Sub or any of their respective
Affiliates to complete the Arsenal Exchange, the Coniston Transaction or the
Contingent Repurchase in accordance with the terms hereof or the Emerald
Transaction in accordance with the terms of the Emerald Definitive Agreement.

 

5.4 Change of Control

No Contract with any employee, officer or director of Arsenal or its
Subsidiaries to which Arsenal or any of its Subsidiaries is a party or is
otherwise bound contains any “change of control” or similar provision that would
be triggered, in whole or in part, or that would otherwise give rise to any
payment or acceleration of any benefit to such employee, officer or director, or
loss of any benefit to Arsenal or its Subsidiaries, as a result of the
completion of the Coniston Transaction, the Emerald Transaction or the
Contingent Repurchase.

 

5.5 The Exchange Shares

At the Coniston Closing Date, the Exchange Shares will have been duly
authorized, validly issued and be fully paid and non-assessable. At the Coniston
Closing Date, the Exchange Shares (a) will not be subject to any Liens, claims,
charges, mortgages, security interests, pledges, reversions or other property
interests and (b) will not be subject to, and Arsenal will not be party to or
otherwise bound by, any options, voting proxies, other voting arrangements,
arrangements to sell, assign or transfer, preemptive, subscription, call, put or
other similar rights relating to the Exchange Shares that purport to
(i) prohibit Arsenal from transferring the Exchange Shares to Kapiti and ACTS as
contemplated by this Agreement or (ii) affect the Exchange Shares or Kapiti or
ACTS after such transfer. Upon delivery of the Exchange Shares in exchange for
the Newco Shares on the Coniston Closing Date, Kapiti and ACTS will acquire
good, valid and marketable title to all of the Exchange Shares, which will be
fully paid, nonassessable and free and clear of all Liens, other than any Liens
or restrictions imposed on the Exchange Shares solely by virtue of applicable
securities laws.

 

5.6 Financial Capability

 

(a) Attached as Exhibit 3 hereto is a true and complete copy of a commitment
letter (the Commitment Letter), pursuant to which J.P. Morgan Securities Inc.,
JPMorgan Chase Bank, N.A., Barclays Bank PLC, Barclays Capital, UBS Securities
LLC and UBS Loan Finance LLC (the Financing Source) have agreed, subject to the
terms and conditions set forth therein, to provide financing in the aggregate
amount set forth therein (the Financing).

 

(b) As of the date hereof, except as set forth in the Commitment Letter, there
are no conditions precedent to the obligations of the Financing Source to
provide the Financing or that would permit the Financing Source to cancel or
reduce the total amount of the Financing.

 

(c)

As of the date hereof, subject to its terms and conditions, the Financing, if
funded in accordance with the Commitment Letter, together with available cash,
would provide Arsenal with acquisition financing (i) on the Coniston Closing
Date sufficient for Arsenal to complete the purchase of the Repurchase Shares at
the Coniston Closing and to pay related fees and expenses incurred by Arsenal or
for which Arsenal is responsible and (ii) on the Contingent Repurchase Closing
Date sufficient for

 

18



--------------------------------------------------------------------------------

Arsenal to complete the purchase of the Contingent Repurchase Shares at the
Contingent Repurchase Closing and to pay related fees and expenses incurred by
Arsenal or for which Arsenal is responsible, in each case on the terms and
subject to the conditions contemplated hereby and thereby.

 

(d) As of the date hereof, the Commitment Letter, in the form so delivered, is a
legal, valid and binding obligation of Arsenal and, to the Knowledge of Arsenal,
the Financing Source, and (assuming that the Commitment Letter constitutes such
obligation of the Financing Source) is in full force and effect and enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws of general
application relating to or affecting creditors’ rights generally and except for
the limitations imposed by general principles of equity.

 

5.7 Brokers

Other than as set forth on Schedule 5.7, the fees and expenses of which shall be
paid by Arsenal, no Person has or will have, as a result of the Coniston
Transaction, the Emerald Transaction or the Contingent Repurchase, any right,
interest or valid claim against or upon any Party for any commission, fee or
other compensation as a finder or broker because of any act or omission by
Arsenal, any of its Affiliates or any of its or their respective
representatives.

 

5.8 Emerald Definitive Agreement

Attached as Exhibit 4 is a true, complete and correct copy of the Emerald
Definitive Agreement. As of the date of this Agreement, (i) the Emerald
Definitive Agreement has not been amended, supplemented or modified in any
respect and (ii) except to the extent enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by the effect of
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at Law), the Emerald Definitive Agreement, upon
execution by the parties thereto, will be in full force and effect, and will be
a valid and binding obligation of Arsenal and Merger Sub (assuming the valid
authorization, execution and delivery of the Emerald Definitive Agreement by
Emerald and the validity and binding effect of the Emerald Definitive Agreement
on Emerald, which to the Knowledge of Arsenal is the case) and, to the Knowledge
of Arsenal, Emerald and the other parties thereto. There are no conditions
precedent related to the Emerald Transaction, other than as set forth in the
Emerald Definitive Agreement. No state of facts exists or event has occurred
which, with or without notice, lapse of time or both, would constitute a breach
or default on the part of Arsenal or Merger Sub under any term or condition of
the Emerald Definitive Agreement that would, with or without notice, lapse of
time or both, result in the failure to satisfy the condition set forth in
Section 6.2(a) of the Emerald Definitive Agreement.

 

6. ADDITIONAL AGREEMENTS

 

6.1 Arsenal Financing

Without limiting any of its obligations under this Agreement and/or the
Commitment Letter, during the period from the date hereof to the earlier of
(i) the Contingent Repurchase Closing Date or, if Manchester elects not to
require Arsenal to complete the Contingent Repurchase, the Coniston Closing Date
and (ii) that date on which this Agreement is terminated, (a) Arsenal shall pay,
or cause to be paid, the commitment fees specified in the Commitment Letter as
and when due and shall use commercially reasonable efforts to comply with its
obligations and enforce its rights under the Commitment Letter in a timely
manner, including, if necessary, taking legal action in connection therewith,
(b) without the consent of Manchester (which consent shall not be unreasonably
withheld), Arsenal shall not agree to any material amendment or modification to
the Commitment

 

19



--------------------------------------------------------------------------------

  Letter, or any waiver of any provision or remedy thereunder, if such
amendment, modification, waiver or remedy adds new (or adversely modifies
existing) conditions to the consummation of the financings contemplated by the
Commitment Letter or reduces the aggregate amount of the Financing in any
material respect (without a corresponding increase in another portion of the
Financing); provided that Arsenal may amend or modify the Commitment Letter
(i) to add lenders, lead arrangers, book runners, syndication agents or similar
entities that had not executed the Commitment Letter as of the date hereof or
(ii) otherwise so long as the terms would not, taken as a whole, adversely
impact the ability of Arsenal to consummate the transactions contemplated by
this Agreement or the other Transaction Documents, (c) if any portion of the
Financing becomes unavailable on the terms and conditions contemplated in the
Commitment Letter, Arsenal shall use its commercially reasonable efforts to
arrange for the unavailable portion of the Financing to be provided from
alternative sources as promptly as practicable in an amount sufficient to
consummate the purchase of the Repurchase Shares and the Contingent Repurchase;
provided that Arsenal shall not be required to enter into any financing
arrangements on terms that, taken as a whole, are less favorable to Arsenal in
any material respect than those contemplated by the Commitment Letter and
(d) Arsenal shall keep Manchester reasonably and promptly informed with respect
to all material activity concerning the status of the Financing contemplated by
the Commitment Letter and shall give prompt notice to Manchester of any material
adverse change with respect to such Financing of which Arsenal becomes aware.
Without limiting the foregoing, Arsenal shall notify Manchester promptly, and in
any event within two (2) business days, if at any time (i) the Commitment Letter
shall expire or be terminated for any reason, (ii) the Financing Source notifies
Arsenal that it no longer intends to provide part or all of the Financing to
Arsenal on the terms set forth therein or (iii) for any reason Arsenal no longer
believes in good faith that it will be able to obtain all or any portion of the
Financing contemplated by the Commitment Letter on the terms described therein.
Manchester shall, and shall cause its Affiliates and each of its and their
respective representatives to, provide all cooperation reasonably requested by
Arsenal, the Financing Source or their respective representatives in connection
with the Financing. Except for the transactions contemplated by this Agreement
and the Transaction Documents, Arsenal shall not, and shall not permit any of
its Affiliates to, without the prior written consent of Manchester (which
consent shall not be unreasonably withheld), enter into any transaction,
including any merger, acquisition, joint venture, disposition, lease, contract
or debt or equity financing, which transaction at the time of such transaction
is reasonably expected to materially impair, delay or prevent consummation of
the Financing contemplated by the Commitment Letter.

 

6.2 Emerald Merger

Notwithstanding anything contained herein or in the Registration Rights
Agreement to the contrary, until the Coniston Closing, Arsenal shall under no
circumstances (a) waive the Coniston Condition or (b) agree to any other
material amendment to the Emerald Definitive Agreement.

 

6.3 Manchester Shareholder Circular

To the extent Manchester has not already done so, by a date as soon after the
execution of this Agreement as is reasonably practicable, but in any event no
later than five (5) business days after the date hereof, Manchester shall file
with the UK Listing Authority a draft of the form of circular to be posted to
the shareholders of Manchester in connection with the Manchester Shareholders
Meeting (as defined below) (the Circular). Not more than two (2) business days
after the SEC has cleared the Form S-4 Registration Statement relating to the
Emerald Transaction, Manchester shall file with the UK Listing Authority an
updated draft of the Circular and request the document be approved for mailing
and thereafter Manchester shall use commercially reasonable efforts to procure
that as promptly as reasonably practicable, the approval of the UK Listing
Authority for the Circular is obtained, and, subject to their fiduciary duties
arising under the UK Companies Act 2006 and under English Law and their
obligations under the Listing Rules issued by the UK Listing Authority, the
board of directors of Manchester (or a duly appointed committee thereof) shall
recommend that

 

20



--------------------------------------------------------------------------------

Manchester’s shareholders approve the Coniston Transaction and the Contingent
Repurchase and that statements of such recommendation are included in the
Circular. As soon as reasonably practicable (and in any event within one
(1) business day) after the approval by the UK Listing Authority of the form of
the Circular, Manchester shall mail the Circular to the shareholders of
Manchester in order to call, give notice of, convene and hold a meeting of its
shareholders or any adjournment or postponement thereof (the Manchester
Shareholders Meeting) for the purpose of obtaining a resolution that is passed
by a simple majority of those present in person or by proxy and entitled to vote
on approving the Coniston Transaction and the Contingent Repurchase (the
Manchester Shareholder Approval). The Circular shall to the extent reasonably
practicable be mailed to the shareholders of Manchester concurrently with the
mailing of the information statement to Arsenal stockholders in accordance with
Section 1.2(b). The Manchester Shareholders Meeting shall be conducted within
fifteen (15) days following the mailing of the Circular to the shareholders of
Manchester. Manchester shall respond to any comments or requests for additional
information from the UK Listing Authority as soon as reasonably practicable
after receipt of any such comments or requests. Manchester shall notify Arsenal
and Emerald as soon as reasonably practicable (and in any event within one
(1) business day) upon the receipt of any comments from the UK Listing Authority
or any other government officials and of any request by the UK Listing Authority
or any other government officials for amendments or supplements to the form of
Circular. Prior to responding to any such comments or requests or the filing or
mailing of the form of Circular or the Circular, Manchester shall provide
Arsenal and Emerald with a reasonable opportunity to review and comment on any
drafts of the Circular and all related correspondence between Manchester or any
of its representatives, on the one hand, and the UK Listing Authority or any
other government officials, on the other hand, and shall give reasonable
consideration to all comments proposed by Arsenal or Emerald with respect to
such drafts or correspondence. Manchester shall supply Arsenal and Emerald with
copies of all correspondence between Manchester or any of its representatives,
on the one hand, and the UK Listing Authority or any other government officials,
on the other hand, to the extent such correspondence relates to Arsenal,
Emerald, any of the Transaction Documents or the transactions contemplated
thereby or discloses information that is reasonably expected to materially
affect the timing or the ability to consummate such transactions. Arsenal shall
use all its reasonable efforts to cooperate with Manchester and its advisers to
promptly provide any information or responses to comments or other assistance
reasonably requested by Manchester in connection with the foregoing.

 

6.4 Amendment to Arsenal By-laws

As promptly as reasonably practicable after the Coniston Closing, each of
Manchester and Arsenal shall use its respective commercially reasonable efforts
to facilitate amendments to Arsenal’s By-laws in the form attached as Exhibit 5.

 

6.5 Appointment of Arsenal Directors and Arsenal Chairman

The initial nominees for election to the Arsenal Board of Directors, including
Manchester’s initial nominees pursuant to Section 3.1 of the Amended and
Restated Relationship Agreement, and the nominee for election as the first
non-executive Chairman of Arsenal pursuant to Section 4 of the Amended and
Restated Relationship Agreement, in each case who will serve immediately
following the Coniston Closing, are forth on Schedule 6.5. Prior to the Coniston
Closing, if any individual set forth on Schedule 6.5 shall not be eligible to
serve in such capacity as a result of death, resignation, disqualification or
any other cause, then a replacement for such individual shall be filled in
accordance with Schedule 6.5.

 

6.6 Voting Agreement

Manchester, Arsenal, Emerald, MPUSH and MPL are concurrently entering into the
Voting Agreement (substantially in the form attached as Exhibit 6), pursuant to
which Manchester has

 

21



--------------------------------------------------------------------------------

agreed to cause its direct and indirect Subsidiaries to vote certain of their
Arsenal Shares in accordance with the terms and subject to the conditions set
forth in the Voting Agreement.

 

6.7 Public Announcements

Manchester shall issue a public announcement (substantially in the form attached
as Exhibit 7) regarding this Agreement and the transactions contemplated hereby.
Concurrently Arsenal and Emerald shall issue a joint public announcement
regarding the this Agreement, the Emerald Definitive Agreement and the
transactions contemplated hereby and thereby (substantially in the form attached
as Exhibit 8). Except as required by Law or by the requirements of any
securities exchange on which the securities of a Party are listed, the Parties
shall cooperate as to the timing and contents of any other press release or
other public announcement in respect of this Agreement or the transactions
contemplated hereby or any communication with any news media with respect
thereto.

 

6.8 Further Assurances

 

(a) Arsenal and Manchester shall each use their commercially reasonable efforts
to (i) obtain as promptly as practicable all Governmental Authorizations set
forth on Schedule 6.8(a) and (ii) make, as promptly as practicable, all filings
and other submissions to Governmental Authorities in connection with this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, in each case, as may be required under
applicable Law; provided that each of Arsenal and Manchester shall consult and
cooperate with each other in connection with the making of all such filings,
including subject to any restrictions imposed by applicable Law, providing
copies of all such documents to the non-filing party and its respective advisors
prior to filing.

 

(b) To the extent permitted by applicable Law, each Party shall promptly notify
the other Party and Emerald of any communication it or any of its Affiliates
receives from any Governmental Authority relating to the matters that are the
subject of this Agreement or any Transaction Document, and permit the other
Party to review in advance any proposed communication by such Party to any such
Governmental Authority. No Party shall agree to participate in any meeting with
any Governmental Authority in respect of any filing, investigation or other
inquiry related to the transactions contemplated by this Agreement or any
Transaction Document unless it consults with the other Party in advance and, to
the extent permitted by such Governmental Authority, gives the other Party the
opportunity to attend and participate at such meeting. Subject to any applicable
confidentiality agreements, to the extent permitted by applicable Law, the
Parties shall coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other Party may reasonably
request in connection with the foregoing. Subject to any applicable
confidentiality agreements, to the extent permitted by applicable Law, the
Parties will provide each other with copies of all correspondence, filings or
communications between them or any of their representatives, on the one hand,
and any Governmental Authority or member of the staff of any Governmental
Authority, on the other hand, with respect to this Agreement, the Transaction
Documents and the transactions contemplated hereby and thereby. Notwithstanding
the foregoing, other than as set forth in Section 6.3, Manchester shall not be
required to involve Arsenal or Emerald in the process of obtaining the approval
of the UK Listing Authority for the Circular or any clearance, notification or
filing that Manchester may be required or may elect to make with HM Revenue &
Customs in the UK, other than keeping Arsenal and Emerald reasonably informed
with respect to the foregoing.

 

(c)

Arsenal and Manchester shall cooperate, and use their commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement and the Transaction Documents as promptly as
reasonably practicable. Arsenal shall use its commercially reasonable efforts to
ensure that the conditions set forth in Sections 7.1(a), 7.1(b) and 7.2 are
satisfied, insofar as such matters are

 

22



--------------------------------------------------------------------------------

  within the control of Arsenal, including by executing a customary underwriting
agreement containing terms consistent with the Registration Rights Agreement,
and Manchester shall use its commercially reasonable efforts to ensure that the
conditions set forth in Sections 7.1(a), 7.1(c) and 7.2 are satisfied, insofar
as such matters are within the control of Manchester, including by causing
Kapiti and ACTS to execute an Acceptable Underwriting Agreement containing terms
consistent with the Registration Rights Agreement. The Parties further covenant
and agree, with respect to a threatened or pending preliminary or permanent
injunction or other legal prohibition that would prevent the Parties from
consummating the transactions contemplated hereby or by the Transaction
Documents, to use their commercially reasonable efforts to prevent or lift the
entry, enactment or promulgation thereof, as the case may be. If so requested by
either Party, Manchester and Arsenal shall enter into a customary joint defense
agreement to cooperate in mutual litigation seeking to prevent or lift any such
injunction or other legal prohibition.

 

6.9 Use of Names

Following the Coniston Closing, Arsenal shall not represent that Arsenal or any
of its Affiliates retains any connection with Manchester other than as set forth
in this Agreement and the other Transaction Documents, and shall as soon as
reasonably practicable make all filings with any office, agency or body and take
all other actions necessary to effect the elimination of any reference to the
name ‘Manchester’ in the corporate names, registered names or registered
fictitious names of Arsenal and its Affiliates.

 

6.10 Section 16 Matters

The Board of Directors of Arsenal has approved the resolutions attached as
Exhibit 9 hereto and shall, prior to the Coniston Closing, if requested to do so
by Manchester, take all such further actions consistent with such resolutions as
may be reasonably necessary or appropriate pursuant to Rule 16b-3(d) and Rule
16b-3(e) under the Exchange Act to exempt the acquisition and disposition of
Arsenal Shares pursuant to the terms of this Agreement by Manchester and its
Affiliates (including Kapiti, ACTS and MPL) from the application of Section 16
of the Exchange Act.

 

6.11 Termination of Stock Repurchase Agreement

The Parties hereby agree and acknowledge that the Stock Repurchase Agreement
dated as of February 10, 2009 by and among Manchester, MPL, MPUSH and Arsenal
shall, upon the completion of the Coniston Closing, be terminated and of no
further force and effect without any notice or other action by any Person.

 

6.12 Patriot Merger Agreement

The Parties hereby agree and acknowledge that, notwithstanding anything herein
to the contrary, no claim or request for indemnification shall be brought under
or pursuant to this Agreement if and to the extent such claim or request is a
Tax actually imposed on Manchester Health Care Systems, LLC with respect to its
own activities (and, without limitation, not by reason of Treas. Reg. 1.1502-6
or any similar provision of state, local or foreign Law) that was, could have
been or is capable of being brought under the Agreement and Plan of Merger,
dated as of March 17, 2008, by and among Manchester, Manchester Healthcare
Systems, LLC, Arsenal Healthcare Solutions Inc. and Patriot Merger Company, LLC.

 

6.13 India Migration

 

(a)

As soon as reasonably practicable after the date of this Agreement, the Parties
shall negotiate in good faith a definitive agreement (the India Migration Plan)
to implement: (i) the transfer of employment of Manchester India Employees from
the relevant Manchester Group Member to

 

23



--------------------------------------------------------------------------------

  Arsenal (or any of its Affiliates); (ii) the novation and assignment of the
India Lease from the relevant Manchester Group Member to Arsenal (or any of its
Affiliates); and (iii) the transfer (in a manner to be determined between the
Parties in the India Migration Plan) of the benefits and obligations of the
relevant Manchester Group Member under the HP Mercury Licence as they relate to
the software development activities of Arsenal (and its Affiliates) undertaken
in India as at the date of this Agreement. Each Party shall use its respective
commercially reasonable efforts to obtain any necessary third Person consents or
approvals in connection with the India Migration Plan.

 

(b) If the Parties enter into the India Migration Plan, Schedule B to the
Transitional Services Agreement shall cease (in accordance with the terms of the
Transitional Services Agreement), and the relevant provisions of paragraphs
(c) and (d) of this Section 6.13 shall apply, with respect to each transfer
contemplated in Section 6.13(a) from the date such transfer is completed in
accordance with the India Migration Plan.

 

(c) If the Parties enter into the India Migration Plan, from and after the date
on which the relevant transfer is completed, Arsenal shall indemnify and hold
harmless Manchester (or the relevant Manchester Group Member) against all Losses
relating to or arising from: (i) Manchester India Employees, with respect to the
transfer of their employment to Arsenal (or any of its Affiliates) or to their
subsequent employment (or any termination thereof) by Arsenal (or any of its
Affiliates); (ii) the India Lease, with respect to any act or omission of
Arsenal (or its Affiliates) thereunder that occurs after the novation and
assignment of the India Lease in accordance with the India Migration Plan; and
(iii) the assumption by Arsenal (or its Affiliates) of the benefits and
obligations under the HP Mercury Licence or any act or omission of Arsenal (or
its Affiliates) with respect thereto that occurs after the date of such
assumption.

 

(d) If the Parties enter into the India Migration Plan, from and after the date
on which the relevant transfer is completed, Manchester shall indemnify and hold
harmless Arsenal (or the relevant Arsenal Group Member) against all Losses
relating to or arising from: (i) Manchester India Employees, with respect to the
period prior to the transfer of their employment to Arsenal (or any of its
Affiliates); (ii) the India Lease, with respect to any act or omission of
Manchester (or its Affiliates) thereunder that occurs prior to the novation and
assignment of the India Lease in accordance with the India Migration Plan; and
(iii) the HP Mercury Licence, with respect to any act or omission of Manchester
(or its Affiliates) with respect thereto that occurs prior to the date of
assumption by Arsenal (or its Affiliates) of the benefits and obligations under
such license.

 

(e) Under the India Migration Plan: (i) as part of the novation and assignment
of the India Lease, Arsenal shall assume the obligation to pay the lease deposit
to the landlord in respect of the India Lease if the landlord gives written
consent therefor; provided, that if the consent of the landlord is not obtained,
Arsenal shall pay Manchester (or its relevant Affiliates) the amount of such
deposit so long as the landlord has given written consent or acknowledgement to
Arsenal and Manchester that the lease deposit held by the landlord belongs to
Arsenal and not to Manchester; (ii) Arsenal shall have the right, but not the
obligation, to notify Manchester that it wishes to purchase, at net book value
as at the date of such notice, all PCs, telephones and other equipment owned by
Manchester (or its relevant Affiliates) and used by Manchester India Employees
as at the date of such notice; (iii) Manchester shall provide (and shall procure
that its relevant Affiliates provide) reasonable IT resources and project
management capabilities to enable Arsenal to execute and complete the India
Migration Plan; provided, that Manchester shall not be required to pay or
provide services which would result in any “out of pocket” IT expenses
(including costs such as cabling costs, new equipment, third party costs and
fees and internet service provider costs and fees) to assist Arsenal in the
execution and completion of the India Migration Plan; and (iv) Arsenal shall
bear the cost for (and shall be responsible for obtaining landlord consent to)
any modifications it wishes to make to the property which is the subject of the
India Lease.

 

24



--------------------------------------------------------------------------------

6.14 Arsenal Exchange Sub

At such time as Arsenal shall cause Newco to merge with and into Exchange Sub in
accordance with Section 1.1(c), Exchange Sub shall: (i) be a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware; (ii) be a wholly owned Subsidiary of Arsenal, disregarded as
an entity separate from its owner for US federal tax purposes; and (iii) have
all necessary power and authority to complete the merger with Newco as
contemplated by this Agreement. At such time as Arsenal shall cause Newco to
merge with and into Exchange Sub in accordance with Section 1.1(c), the
completion of the merger with Newco shall be duly authorized and all necessary
proceedings on the part of Exchange Sub will have been taken.

 

7. CONDITIONS PRECEDENT

 

7.1 Conditions Precedent to the Coniston Closing

 

(a) Neither Party shall be obligated to complete the Coniston Closing if, on the
Coniston Closing Date, any Law, injunction or other legal prohibition preventing
the closing of the Coniston Transaction shall be in effect; provided, that if
any such Law, injunction or other legal prohibition preventing the Coniston
Transaction is in effect, then the Parties shall use their respective
commercially reasonable efforts to remove such injunction or other legal
prohibition and proceed with the Coniston Closing.

 

(b) The obligation of Manchester to complete the Coniston Closing is subject to
the satisfaction on or prior to the Coniston Closing Date of the following
conditions:

 

  (i) Manchester shall have, concurrently with and as part of the Coniston
Closing, completed the Secondary Offering (A) of no fewer than the Minimum
Secondary Offering Shares and (B) at a price to the public per Secondary
Offering Share of not less than the Floor Price;

 

  (ii) the Manchester Shareholder Approval shall have been obtained;

 

  (iii) each of the Transaction Documents required to be delivered by Arsenal at
the Coniston Closing shall have been duly executed and delivered by Arsenal;

 

  (iv) the Financing contemplated by the Commitment Letter shall have been
consummated in all material respects in accordance with the terms of the
Commitment Letter;

 

  (v) there shall have been no material changes to the Emerald Definitive
Agreement that were not approved by Manchester;

 

  (vi) the representations and warranties of Arsenal made in this Agreement that
are qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, in each case as of
the date of this Agreement and the Coniston Closing Date as though made as of
such time, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date), and Manchester shall have received a certificate signed by an
authorized officer of Arsenal to such effect; and

 

  (vii)

Arsenal shall have performed or complied in all material respects with all
obligations and covenants (other than Section 6.2, which Arsenal shall have
performed or complied with in all respects) required by this Agreement and the
Relevant Provisions of the Registration Rights Agreement to be performed or
complied with by Arsenal by the Coniston Closing

 

25



--------------------------------------------------------------------------------

  Date, and Manchester shall have received a certificate signed by an authorized
officer of Arsenal to such effect.

 

(c) The obligation of Arsenal to complete the Coniston Closing is subject to the
satisfaction on or prior to the Coniston Closing Date of the following
conditions:

 

  (i) each of the Transaction Documents required to be delivered by Manchester
at the Coniston Closing shall have been duly executed and delivered by
Manchester;

 

  (ii) the Financing contemplated by the Commitment Letter shall have been
consummated in all material respects in accordance with the terms of the
Commitment Letter;

 

  (iii) Manchester shall have, concurrently with and as part of the Coniston
Closing, completed the Secondary Offering of no fewer than the Minimum Secondary
Offering Shares;

 

  (iv) Arsenal shall have received the Solvency Letter and such letter shall not
have been withdrawn or modified in any material respect;

 

  (v) the representations and warranties of Manchester made in this Agreement
that are qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, in each case
(other than Section 4.4(b)) as of the date of this Agreement and the Coniston
Closing Date (and, in the case of Section 4.4(b), as of the date of this
Agreement and the Contingent Repurchase Closing Date) as though made as of such
time, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties qualified
as to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date), and
Arsenal shall have received a certificate signed by an authorized officer of
Manchester to such effect; and

 

  (vi) Manchester shall have performed or complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Manchester by the Coniston Closing Date, and Arsenal shall have
received a certificate signed by an authorized officer of Manchester to such
effect.

 

7.2 Conditions Precedent to the Contingent Repurchase Closing

The obligation of each of Manchester and Arsenal to complete the Contingent
Repurchase Closing is subject to the satisfaction on or prior to the Contingent
Repurchase Closing Date of the following conditions:

 

  (a) Manchester shall have elected to require Arsenal to complete the
Contingent Repurchase in accordance with Section 3.1;

 

  (b) the Emerald Transaction shall have been completed; and

 

  (c) no Law, injunction or other legal prohibition preventing the Contingent
Repurchase Closing shall be in effect;

provided, that if any Law, injunction or other legal prohibition preventing the
Contingent Repurchase Closing is in effect, the Parties shall use their
respective commercially reasonable efforts to remove such injunction or other
legal prohibition and proceed with the Contingent Repurchase Closing.

 

26



--------------------------------------------------------------------------------

8. TERMINATION

 

8.1 Termination Prior to Coniston Closing

 

(a) This Agreement and the transactions contemplated hereby may be terminated at
any time prior to the Coniston Closing:

 

  (i) by Manchester or Arsenal, if the Coniston Closing has not been completed
on or prior to December 9, 2010 (the Outside Date);

 

  (ii) by Manchester or Arsenal, if the Manchester Shareholder Approval shall
not have been obtained at the Manchester Shareholders Meeting, or at any
adjournment or postponement thereof, at which the final vote thereon was taken;

 

  (iii) by Manchester, if any of the conditions set forth in Sections 7.1(b)(vi)
or 7.1(b)(vii) shall have become incapable of fulfilment; provided, that
Manchester shall provide Arsenal and Emerald ten (10) business days’ prior
written notice stating its intention to terminate pursuant to this
Section 8.1(a)(iii) and the basis for such termination (it being understood that
Manchester shall be obligated to provide such written notice as soon as
reasonably practicable after Manchester becomes aware of such breach);

 

  (iv) by Arsenal, if any of the conditions set forth in Sections 7.1(c)(v) or
7.1(c)(vi) shall have become incapable of fulfilment; provided, that Arsenal
shall provide Manchester ten (10) business days’ prior written notice stating
its intention to terminate pursuant to this Section 8.1(a)(iv) and the basis for
such termination (it being understood that Arsenal shall be obligated to provide
such written notice as soon as reasonably practicable after Arsenal becomes
aware of such breach);

 

  (v) by either Manchester or Arsenal in the event that any Governmental
Authority shall have issued an Order or taken any other action permanently
enjoining or otherwise permanently prohibiting the Coniston Transaction and such
Order or other action shall have become final and nonappealable; or

 

  (vi) by the mutual written consent of Arsenal and Manchester (and with the
written consent of Emerald), which consent, in the case of Arsenal prior to the
Coniston Closing, shall be approved by the Audit Committee of the Arsenal Board
of Directors;

provided, however, that the right to terminate this Agreement under this
Section 8.1(a) shall not be available to any Party whose breach or failure to
fulfil any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Coniston Closing to be completed
before the Outside Date.

 

(b) In the event of termination by Manchester or Arsenal pursuant to this
Section 8.1, written notice thereof shall forthwith be given to the other Party
and this Agreement and the Coniston Transaction shall be terminated, without
further action by either Party.

 

8.2 Effect of Termination

If this Agreement is terminated as provided in Section 8.1, this Agreement shall
become null and void and of no further force and effect, except for the
provisions of Sections 11.3, 11.5, 11.6 and 11.7 and there shall be no liability
to any Person hereunder on the part of Arsenal or Manchester; provided, however,
that nothing in this Section 8.2 shall be deemed to release any Party from any
liability for any willful and material breach by such Party of any provisions of
this Agreement prior

 

27



--------------------------------------------------------------------------------

to such termination or to impair the right of any Party to seek specific
performance or injunctive or similar relief for a breach by any other Party of
its obligations under this Agreement.

 

9. SURVIVAL; INDEMNIFICATION

 

9.1 Survival

 

(a) The representations and warranties of the Parties contained in this
Agreement or in any certificate or other writing delivered pursuant to this
Agreement or in connection with this Agreement shall not survive the Coniston
Closing; provided that, in the event the Coniston Closing occurs, the
representations and warranties contained in Sections 4.1, 4.4, 4.5, 4.6, 4.7,
5.1, 5.5, and 5.7 (and the certificates delivered in accordance with Sections
7.1(b)(vi) and 7.1(c)(v) related thereto) and the representation delivered
pursuant to Section 10.10(a)(i) shall survive indefinitely.

 

(b) The obligations of the Parties under this Agreement that by their terms
contemplate performance after the Coniston Closing (including those set forth in
this Section 9) shall survive the Coniston Closing Date until the performance
thereof in accordance therewith.

 

(c) Except with respect to any claims that cannot be waived as a matter of law,
after the Coniston Closing, the indemnification expressly provided for herein
(including Section 10) shall be the sole and exclusive remedy for monetary
damages for any breach of warranties, covenants or agreements herein by either
Party or otherwise arising out of the transactions contemplated hereby, and no
Party shall have any right of rescission; provided, however, that the foregoing
shall not limit the right of either Party to seek specific performance or
injunctive or similar relief for a breach by any other Party of its obligations
under this Agreement. No Person shall be entitled to indemnification for a
breach of representation or warranty hereunder if, on the date hereof, such
Person had Knowledge of the actual breach of the representation or warranty with
respect to which such Person is seeking indemnification hereunder.

 

9.2 Indemnification by Arsenal

In the event the Coniston Closing occurs, from and after the Coniston Closing in
perpetuity, Arsenal shall indemnify each Manchester Group Member from and
against and shall hold each such Manchester Group Member harmless from any and
all Losses incurred or suffered by such Manchester Group Member arising out of
any breach of (i) the representations and warranties contained in Sections 5.1,
5.5, and 5.7 (and the certificate delivered in accordance with Section 7.1(c)(v)
related thereto) or (ii) any covenant, in either case, made or to be performed
by Arsenal pursuant to this Agreement.

 

9.3 Indemnification by Manchester

 

(a) In the event the Coniston Closing occurs, from and after the Coniston
Closing in perpetuity, Manchester shall indemnify each Arsenal Group Member from
and against and shall hold each such Arsenal Group Member harmless from any and
all Losses incurred or suffered by such Arsenal Group Member arising out of any
breach of (i) the representations and warranties contained in Sections 4.1, 4.4,
4.5, 4.6, and 4.7 (and the certificate delivered in accordance with
Section 7.1(b)(vi) related thereto) and the representation delivered pursuant to
Section 10.10(a)(i) or (ii) any covenant, in either case, made or to be
performed by Manchester pursuant to this Agreement.

 

(b)

In the event the Arsenal Exchange occurs, from and after the Coniston Closing
Date in perpetuity, Manchester shall indemnify each Arsenal Group Member from
and against and shall hold each such Arsenal Group Member harmless from any
liabilities or obligations of Newco and all Losses incurred or suffered by such
Arsenal Group Member in connection with Newco, in each case arising

 

28



--------------------------------------------------------------------------------

  at or prior to the Coniston Closing Date or relating to the period at or prior
to the Coniston Closing Date.

 

(c) Except as otherwise provided in this Agreement, the sole provision of this
Agreement relating to indemnification for Taxes shall be Section 10.

 

9.4 No Consequential Losses

Notwithstanding anything herein to the contrary, no Party shall be liable to any
other Party or its Affiliates for special, indirect, consequential, punitive or
exemplary Losses (other than any such Losses payable to a third Person).

 

9.5 Indemnification Procedures

 

(a) Any Arsenal Group Member or Manchester Group Member (the Indemnified Party)
seeking indemnification hereunder shall give to the Party obligated to provide
indemnification to such Indemnified Party (the Indemnitor) prompt notice (a
Claim Notice) describing in reasonable detail the facts giving rise to any claim
for indemnification hereunder and shall include in such Claim Notice the amount
or the method of computation of the amount of such claim, and a reference to the
provision of this Agreement upon which such claim is based. After the giving of
any Claim Notice pursuant hereto, the amount of indemnification to which an
Indemnified Party shall be entitled under this Section 9 shall be determined:
(i) by written agreement between the Indemnified Party and the Indemnitor;
(ii) by a final judgment or decree of any court of competent jurisdiction; or
(iii) by any other means to which the Indemnified Party and the Indemnitor shall
agree.

 

(b) The Indemnified Party shall have the right to conduct and control, through
counsel of its choosing, the defense, compromise or settlement of any pending or
threatened action at law or suit in equity by or against a third Person (a Third
Person Claim) as to which indemnification will be sought against such
Indemnified Party, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnified Party in connection therewith.
The Indemnitor may participate, through counsel chosen by it and at its own
expense, in the defense of any such Third Person Claim as to which the
Indemnified Party has so elected to conduct and control the defense thereof. The
Indemnified Party shall not, without the consent of the Indemnitor (which
consent shall not be unreasonably withheld), pay, compromise or settle any such
Third Person Claim. Notwithstanding the foregoing, the Indemnified Party shall
have the right to pay, settle or compromise any such Third Person Claim without
such consent (if required), provided that in such event the Indemnified Party
shall waive any right to indemnity therefor hereunder unless such consent is
unreasonably withheld.

 

9.6 Indemnification Payments

Except as otherwise required by applicable Law or pursuant to a “determination”
under Section 1313(a) of the Code (or any comparable provision of state, local,
or non-U.S. Law), Manchester, Arsenal and their respective Affiliates shall
treat any and all payments under this Section 9 or Section 10 (including any
payment made under the PLR Bank Guarantee or the Historic Bank Guarantee) as an
adjustment to the Repurchase Consideration for all Tax purposes. Any such
payments under this Section 9 or Section 10 shall be increased by an amount
required to fully indemnify the recipient for any liabilities for Taxes (other
than Taxes resulting from a reduction in Tax basis, but including any
withholding Taxes imposed on any such payments) resulting from the receipt or
payment of such indemnity obligations (including any payment made under the PLR
Bank Guarantee or the Historic Bank Guarantee), and reduced by any Tax benefit
(and increased by any Tax detriment) actually realized by the recipient as a
result of the payment or incurrence of the Losses giving rise to such indemnity
obligations.

 

29



--------------------------------------------------------------------------------

10. TAX MATTERS

 

10.1 Tax Indemnification

 

(a) In the event the Arsenal Exchange occurs, from and after the Coniston
Closing Date, Manchester shall be liable for and shall pay, and shall indemnify
each Arsenal Group Member from and against and hold each of them harmless from
(i) Taxes imposed on Newco, or for which Newco may otherwise be liable, as a
result of having been a member of a Company Group (including Taxes for which
Newco may be liable pursuant to Treas. Reg. 1.1502-6 or similar provisions of
state, local or foreign Law as a result of having been a member of a Company
Group), (ii) Taxes imposed on Newco, or for which Newco may otherwise be liable,
for any taxable year or period that ends on or before the Coniston Closing Date
and, with respect to any Straddle Period, the portion of the Straddle Period
ending on and including the Coniston Closing Date (determined on a “closing of
the books basis” by assuming that the books of Newco were closed at the close of
the Coniston Closing Date), (iii) Transaction Taxes and (iv) Taxes imposed on
any Arsenal Group Member (or for which any Arsenal Group Member would otherwise
be liable) as a result of any failure by Manchester to comply with its
obligations pursuant to this Agreement.

 

(b) In the event the Arsenal Exchange occurs, from and after the Coniston
Closing Date, Arsenal shall be liable for and shall pay, and shall indemnify
each Manchester Group Member from and against and hold each of them harmless
from (i) Taxes imposed on Newco, or for which Newco may otherwise be liable, for
any taxable year or period that begins after the Coniston Closing Date and, with
respect to any Straddle Period, the portion of the Straddle Period beginning
after the Coniston Closing Date and (ii) Taxes imposed on any Manchester Group
Member (or for which any Manchester Group Member would otherwise be liable) as a
result of any failure by Arsenal to comply with its obligations pursuant to this
Agreement; provided, however, that, without limiting Arsenal’s liability
pursuant to Section 10.1(b)(ii), Arsenal shall not be liable for or pay and
shall not indemnify any Manchester Group Member from or against or hold any of
them harmless from any Taxes for which Manchester is liable pursuant to
Section 10.1(a) or otherwise pursuant to this Agreement.

 

(c) Manchester or Arsenal, as the case may be, shall provide reimbursement for
any Tax paid by one Party, all or a portion of which is the responsibility of
the other Party pursuant to this Section 10. Payment by the indemnifying Party
of any amount due under this Section 10 shall be made within ten (10) calendar
days following written notice by the indemnified Party that payment of such
amount is due; provided, that if the indemnified Party is required to make a
payment to a Taxing Authority, the indemnifying Party shall not be required to
make any payment earlier than three (3) calendar days before such payment is
due, unless the Tax liability is otherwise contested with the relevant Taxing
Authority, in which case the payment shall be made not later than three
(3) calendar days before the date any Taxes owed as a result of the settlement
or resolution of the contested Tax are required to be paid. In no event shall
Arsenal or any of its Affiliates be obligated under this Agreement to pay any
Tax in anticipation of Manchester filing a claim for a refund therefor. This
Section 10.1(c) shall in all respects be subject to Section 10.10.

 

10.2 IRS Private Letter Ruling

 

(a) As soon as is reasonably practicable, Manchester shall prepare and file with
the IRS the IRS Private Letter Ruling Request seeking an IRS Private Letter
Ruling that contains the Core Rulings, the Alternative Core Rulings (if
applicable) and the Non-Core Rulings.

 

(b)

Arsenal shall be afforded a reasonable opportunity to review and comment on all
submissions to the IRS relating to such IRS Private Letter Ruling and any such
comments received in a timely manner shall be reasonably considered by
Manchester prior to filing the IRS Private Letter Ruling Request or such other
submissions with the IRS. Manchester shall provide Arsenal with a copy of the
IRS

 

30



--------------------------------------------------------------------------------

Private Letter Ruling Request and each other submission relating to the IRS
Private Letter Ruling within three (3) business days after its submission to the
IRS.

 

(c) Manchester shall, promptly upon receipt (but no later than three
(3) business days after receipt), provide Arsenal with copies of all written
correspondence received from the IRS in relation to the IRS Private Letter
Ruling Request, any supplemental submission relating thereto or the IRS Private
Letter Ruling and shall promptly update Arsenal with respect to any other
relevant communications and/or correspondence with the IRS related to the IRS
Private Letter Ruling Request, any supplemental submission relating thereto or
the IRS Private Letter Ruling.

 

(d) Manchester shall afford the officers, employees and authorized
representatives of Arsenal (including independent public accountants and
attorneys) reasonable access during normal business hours to the employees and
business and financial records and documents of Manchester, Newco or any of
their respective Affiliates that may be relevant and reasonably required to
verify the accuracy and completeness of material facts, representations and
requested rulings included in any submission related to the IRS Private Letter
Ruling and to otherwise assess whether the IRS Private Letter Ruling complies or
is expected to comply with this Section 10.2. Arsenal agrees that such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operations of Manchester, Newco or their respective
Affiliates. No investigation made by Arsenal or its representatives hereunder
shall affect Manchester’s liability hereunder nor affect Arsenal’s ability to
provide an Objection Notice or Rejection Notice.

 

(e) Arsenal shall be entitled, subject to required IRS consent, to have two
individual representatives, selected by Arsenal and reasonably acceptable to
Manchester, participate (solely as observers) in any conference (including any
previously scheduled teleconference) Manchester or its representatives may have
with the IRS in connection with the IRS Private Letter Ruling Request, any
supplemental submission relating thereto or the IRS Private Letter Ruling
(including, without limitation, any pre-submission conference with the IRS).
With respect to any conference or previously scheduled teleconference,
Manchester shall provide notice thereof to Arsenal a reasonable amount of time
in advance thereof.

 

(f) Notwithstanding any other provisions of this Agreement, Arsenal shall be
granted no less than ten (10) business days to review and comment on the IRS
Private Letter Ruling Request to be submitted to the IRS by Manchester prior to
its submission, and during such period Manchester shall afford the officers,
employees and authorized representatives of Arsenal (including independent
public accountants and attorneys) access pursuant to Section 10.2(d).

 

(g) Promptly following the date hereof, the Parties shall begin the process of
selecting an Independent Arbitrator pursuant to the arbitration procedures set
forth in Exhibit 10, and within thirty (30) calendar days thereafter shall
select an Independent Arbitrator in accordance with Exhibit 10, and shall
provide such Independent Arbitrator for review copies of the IRS Private Letter
Ruling Request and any supplemental submissions relating thereto, in order for
the Independent Arbitrator to familiarize himself or herself with the contents
of the IRS Private Letter Ruling Request and any supplemental submission to
prepare, if required under this Agreement, to act as the Independent Arbitrator
in accordance with Exhibit 10 should any Objection Notice or Rejection Notice be
delivered pursuant to this Section 10.2. The costs and expenses of the
Independent Arbitrator prior to the delivery of any Objection Notice or
Rejection Notice shall be shared equally by the Parties.

 

(h)

At any time prior to the issuance of the IRS Private Letter Ruling, Arsenal
shall be permitted to provide one or more written notices to Manchester (each,
an Objection Notice) stating that it believes that the IRS Private Letter Ruling
Request (or the form of IRS Private Letter Ruling Request provided to Arsenal
pursuant to Section 10.2(f)) or any supplement thereto (i) may omit a
substantially material ruling or rulings not reflected as a Core Ruling or (as
applicable) an Alternative Core Ruling in Schedule 10.2, (ii) may require a
modification of one or more Core

 

31



--------------------------------------------------------------------------------

  Rulings or (as applicable) Alternative Core Rulings or (iii) may be based on
assumptions or representations with respect to which there is material
uncertainty, may contain any material misstatement of fact or law or may fail to
state material relevant facts or law, in each case that would materially
undermine or frustrate the purpose of seeking the IRS Private Letter Ruling as
that purpose is reflected in Schedule 10.2, and in each case stating with
specificity the facts and circumstances giving rise to such belief (subclause
(i), (ii) and (iii), each a Claimed Defect); provided, however, that no
Objection Notice shall be delivered after the submission of the IRS Private
Letter Ruling Request except (x) based on a request by the IRS for information
or representations related to the IRS Private Letter Ruling, IRS Private Letter
Ruling Request or any supplement thereto or (y) based on a change in facts or
based on new considerations, in each case relating to the IRS Private Letter
Ruling, IRS Private Letter Ruling Request or supplement thereto; provided,
however, that no Objection Notice shall impair Manchester’s ability to comply
with any request by the IRS relating to the IRS Private Letter Ruling, IRS
Private Letter Ruling Request or supplement thereto or with any requirements of
Law. If Arsenal shall have delivered an Objection Notice after the submission of
the IRS Private Letter Ruling Request and Manchester shall dispute whether the
Objection Notice was properly delivered under the first proviso of the preceding
sentence and shall have so notified Arsenal in writing within two (2) business
days of receipt by Manchester of such Objection Notice, in the absence of an
agreement between the Parties, the Parties shall engage in the arbitration
procedures set forth in Exhibit 10.

 

(i) Within two (2) business days following delivery of an Objection Notice, or,
in the event of a dispute as to the ability of Arsenal to deliver such Objection
Notice pursuant to the first proviso of Section 10.2(h), then not later than two
(2) days following the resolution of such dispute, Arsenal and Manchester shall
consult in good faith with each other in an attempt to reach a common view of
whether, as a result of the circumstances set forth in the Objection Notice, the
IRS Private Letter Ruling Request (or form thereof) or supplement thereto has
the Claimed Defect stated in the Objection Notice. The delivery of an Objection
Notice prior to the submission of the IRS Private Letter Ruling Request shall
not preclude Manchester from making such submission.

 

(j) If, within five (5) business days following delivery of the Objection
Notice, the Parties are unable to (1) agree whether, as a result of the
circumstances described in the Objection Notice, the IRS Private Letter Ruling
Request (or form thereof) or supplement thereto does have the Claimed Defect
stated in the Objection Notice or (2) agree on amendments to the IRS Private
Letter Ruling Request (or changes to the form of IRS Private Letter Ruling
Request to be submitted) or any supplement thereto to address the Claimed Defect
stated in the Objection Notice, the Parties shall engage in the arbitration
procedures set forth in Exhibit 10.

 

(k) Any Objection Notice that the parties agree in writing is, or that the
arbitrator determines is, valid shall constitute a Valid Objection Notice, and
any Objection Notice that the parties agree in writing is not, or that the
arbitrator determines is not, valid shall constitute a Dismissed Objection
Notice. In the case of any Valid Objection Notice, Manchester shall make such
amendments to the IRS Private Letter Ruling Request (or changes to the form of
IRS Private Letter Ruling Request to be submitted) or supplements thereto to
address the Claimed Defect stated in the Valid Objection Notice. Any rulings
added or modified in resolving any Objection Notice shall constitute Core
Rulings or (as applicable) Alternative Core Rulings and Schedule 10.2 shall be
deemed amended accordingly.

 

(l)

Within five (5) business days following issuance of the IRS Private Letter
Ruling, Manchester shall provide a copy thereof to Arsenal. If Arsenal believes
that (1) the IRS Private Letter Ruling does not contain the Core Rulings or (as
applicable) the Alternative Core Rulings and does not meet the purpose of
obtaining such IRS Private Letter Ruling, as that purpose is reflected in
Schedule 10.2 or (2) there is a Valid Objection Notice and Arsenal believes that
Manchester has not made amendments to the IRS Private Letter Ruling Request (or
changes to the form of IRS Private Letter Ruling Request to be submitted) or
supplements thereto to address the relevant Claimed Defect

 

32



--------------------------------------------------------------------------------

  stated in the Valid Objection Notice, then it must, within five (5) business
days following receipt of the copy of the IRS Private Letter Ruling, deliver to
Manchester written notice that the IRS Private Letter Ruling does not meet such
requirements (a Rejection Notice). If, within such period, Arsenal does not
deliver to Manchester a Rejection Notice, Arsenal shall be deemed to have
accepted the IRS Private Letter Ruling.

 

(m) If Arsenal shall have delivered to Manchester the Rejection Notice, the
Parties shall engage in the arbitration procedures set forth in Exhibit 10 to
determine (1) whether the IRS Private Letter Ruling contains the Core Rulings or
(as applicable) the Alternative Core Rulings or otherwise meets the purpose of
obtaining such IRS Private Letter Ruling, as that purpose is reflected in
Schedule 10.2 and (2) if there is a Valid Objection Notice, whether Manchester
has made amendments to the IRS Private Letter Ruling or the IRS Private Letter
Ruling Request (or changes to the form of IRS Private Letter Ruling Request) or
supplements thereto to address the relevant Claimed Defect stated in the Valid
Objection Notice.

 

(n) The IRS Private Letter Ruling, as accepted pursuant to Section 10.2(l) or as
approved pursuant to the arbitration procedures set forth in Exhibit 10, shall
constitute the Accepted IRS Private Letter Ruling.

 

(o) Prior to the issuance of the IRS Private Letter Ruling, Arsenal shall not,
except as otherwise provided in this Agreement, and after the date of the
issuance of the IRS Private Letter Ruling neither Arsenal nor Manchester shall,
make any supplemental submissions to, or otherwise communicate with, the IRS
relating to the IRS Private Letter Ruling or any IRS Private Letter Ruling
Request or other submission to the IRS relating thereto without the prior
written consent of the other Party (such written consent not to be unreasonably
withheld).

 

(p) From and after the date hereof (whether before or after the Coniston Closing
Date), neither Manchester nor Arsenal shall take or fail to take, and neither
shall cause or permit its respective Affiliates to take or fail to take, in each
case any action contrary to any fact, representation or other statement in the
IRS Private Letter Ruling, IRS Private Letter Ruling Request or other submission
to the IRS relating thereto, without the prior written consent of the other
Party (such written consent not to be unreasonably withheld) or except as
required by Law.

 

(q) After the Coniston Closing Date, neither Manchester nor Arsenal shall file,
and neither shall cause or permit its respective Affiliates or Newco to file,
any Tax Return that is inconsistent with the IRS Private Letter Ruling, IRS
Private Letter Ruling Request or other submission to the IRS relating thereto or
the IRS Private Letter Ruling, except with the prior written consent of the
other Party (such written consent not to be unreasonably withheld) or except as
required by Law.

 

10.3 Tax Returns

 

(a) Manchester shall timely file or cause to be timely filed when due (except as
provided in Section 10.3(d), taking into account all extensions properly
obtained and taking into account all opportunities to accelerate the due date of
such returns) all Tax Returns that are required to be filed by or with respect
to Newco or any Subsidiary of Newco for any tax periods ending on or prior to
the Coniston Closing Date. In each case, Manchester shall remit or cause to be
remitted any Taxes due in respect of such Tax Returns. Except as otherwise
required by applicable Law, all Tax Returns required to be filed in accordance
with this Section 10.3(a) shall be prepared and filed in a manner consistent
with past practice and in accordance with Section 10.2(q) and Section 10.9(e).
Prior to Manchester filing such Tax Returns, Arsenal shall have a reasonable
opportunity to review and comment on such Tax Returns.

 

(b)

Manchester shall timely file or cause to be filed complete and correct 2010 and
2011 US federal income Tax Returns for Newco on or before the respective due
dates for the filing of such Tax

 

33



--------------------------------------------------------------------------------

  Returns (in accordance with Section 10.3(d)) and (i) with respect to each such
filing shall make the disclosure required by, and otherwise comply with,
Section 6662(i)(2) the Code and (ii) if it chooses to do so, provide disclosure
and otherwise comply with Section 10.10(a)(i). Not later than ten (10) business
days prior to filing Newco’s 2010 and 2011 US federal income Tax Returns,
Manchester shall provide a correct and complete copy of such Tax Returns
(including all schedules and attachments thereto) to Arsenal, and Arsenal shall
have a reasonable opportunity to review and comment on such Tax Returns.

 

(c) Arsenal shall timely file or cause to be timely filed when due (taking into
account all extensions properly obtained) all Tax Returns that are required to
be filed by or with respect to Newco for any Straddle Periods. Except as
otherwise required by applicable Law, all Tax Returns required to be filed in
accordance with this Section 10.3(c) shall be prepared and filed in a manner
consistent with past practice and in accordance with Section 10.2(q) and
Section 10.9(e). Prior to Arsenal filing such Tax Returns, Manchester shall have
a reasonable opportunity to review and comment on such Tax Returns.

 

(d) Notwithstanding anything herein to the contrary, (i) the 2011 US federal
income Tax Return for Newco shall be timely filed without regard to any
extensions and (ii) the 2010 US federal income Tax Return for Newco shall be
timely filed taking into account extensions pursuant to the Code not in excess
of six (6) months in the aggregate; provided, that in no event shall the due
date for the 2010 US federal income Tax Return (taking into account extensions)
be later than March 1, 2011.

 

10.4 Refunds and Credits

If Arsenal or any of its Affiliates receives a credit with respect to, or refund
of, any Tax for which Manchester is liable under this Agreement, Arsenal shall
pay or cause to be paid over to Manchester the amount of such refund or credit
within fifteen (15) days after receipt thereof or entitlement thereto except to
the extent attributable to the carryback of losses, credits or similar items
from a taxable year or period that begins after the Coniston Closing Date and is
attributable to Newco. In the event that any refund or credit of Taxes for which
a payment has been made to Manchester by Arsenal or an Affiliate thereof is
subsequently reduced or disallowed, Manchester shall indemnify and hold harmless
Arsenal or such Affiliate for any Tax assessed against Manchester by reason of
the reduction or disallowance. If and to the extent Arsenal fails to pay or
cause to be paid to Manchester an amount of refund or credit in accordance with
this Section 10.4, Manchester shall be permitted to reduce any amounts owing to
any Arsenal Group Member under this Agreement by such unpaid amount.

 

10.5 Cooperation

After the Coniston Closing Date, each of Manchester and Arsenal shall (and shall
cause their respective Affiliates to):

 

(a) timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise eliminate, reduce or
mitigate), or file Tax Returns or other reports with respect to, Transfer Taxes;

 

(b) furnish or cause to be furnished to each other, as promptly as reasonably
practicable, such information and assistance relating to Newco (to the extent
within the control of such Party), including access to books and records in any
forum or medium, as is reasonably necessary for the preparation and filing of
all Tax Returns (including the timely execution of any Tax Returns) under
Section 10.3;

 

(c)

cooperate with each other in the conduct of any audit or other Proceeding
relating to Taxes involving Newco (including executing any powers of attorney or
other authorizations reasonably requested to

 

34



--------------------------------------------------------------------------------

  allow a party responsible for defending against or handling the Proceeding to
represent Newco in the Proceeding but not to take any action contrary to this
Agreement). Notwithstanding any other provision of this Agreement to the
contrary, the Parties will preserve all information, records or documents
relating to the liability for Taxes relating to the operations of Newco with
respect to Pre-Closing Tax Periods until the earlier of (i) ninety-one (91) days
after the expiration of any applicable statute of limitations or extensions
thereof and (ii) six (6) years following the Coniston Closing Date;

 

(d) make available as reasonably requested all information, records and
documents relating to Taxes of Newco attributable to any Pre-Closing Tax Period,
Transaction Taxes or Post-Closing Franchise Taxes; and

 

(e) furnish the other Party with copies of all correspondence received from any
Taxing Authority in connection with any Tax audit or information request related
to Taxes of Newco with respect to any such taxable period or such identified
Taxes.

 

10.6 Taxes on Parties

 

(a) Subject to and without limiting the provisions of Section 10.1, in the event
the Arsenal Exchange occurs, Manchester shall be liable for and shall pay, and
shall indemnify each Arsenal Group Member from and against and hold each of them
harmless from (i) any Taxes imposed on any Arsenal Group Member or for which any
Arsenal Group Member may otherwise be liable as a direct result of the Arsenal
Exchange (excluding, in each case, Newco) and (ii) Taxes imposed by withholding
(including any liability for failure to withhold such Taxes) on the delivery of
the Exchange Shares or the payment of the Repurchase Consideration, the
Contingent Repurchase Consideration or any other consideration delivered
pursuant to the transactions contemplated by this Agreement.

 

(b) Subject to and without limiting the provisions of Section 10.1 or
Section 10.6(a) above, all Transfer Taxes imposed on either Party as a result of
the transactions contemplated by this Agreement shall be borne by the Party
required by Law to pay such Taxes.

 

10.7 Franchise Taxes

If Core Ruling (4) is not received as part of any IRS Private Letter Ruling,
Manchester agrees that, notwithstanding any other provision of this Agreement,
as an adjustment to the Repurchase Consideration, Manchester shall reimburse
Arsenal for, and shall indemnify each Arsenal Group Member from and against any
franchise Taxes imposed upon Newco for calendar years 2011 and 2012
(Post-Closing Franchise Taxes), with such reimbursements payable at the times
pursuant to Section 10.10(c). The Parties agree that they will each use
commercially reasonable efforts to eliminate or otherwise mitigate the
imposition of such Post-Closing Franchise Taxes.

 

10.8 Contests

 

(a) If written notice of any pending or threatened Proceeding, audit, notice or
assessment with respect to the IRS Private Letter Ruling or Taxes or Tax Returns
of Newco, in each case, (i) for any Taxable period ending on or prior to the
Coniston Closing Date or (ii) with respect to any Tax for which Manchester could
reasonably be expected to have an indemnification obligation under this
Agreement, is received by Arsenal, its Affiliates or Newco (a Tax Claim),
Arsenal shall, and shall cause its Affiliates and/or Newco to, notify Manchester
promptly in writing of such Tax Claim.

 

(b) The failure of a party to notify another pursuant to any provision of this
Section 10.8 shall not constitute a waiver of any claim to indemnification under
this Agreement except to the extent of any prejudice to the indemnifying party.

 

35



--------------------------------------------------------------------------------

(c) Manchester, at its expense, shall have the right to defend Newco in
connection with any such Tax Claim and to control the discussions and other
proceedings that may occur in an effort to resolve any such Tax Claim; provided,
that Manchester shall have no right to represent Newco’s interests in any Tax
Proceeding, audit, notice or assessment unless Manchester has first (i) notified
Arsenal in writing of Manchester’s intention to do so and (ii) agreed with
Arsenal in writing that as between Manchester and Arsenal, Manchester shall be
liable for any Taxes that result from such Tax Claim; provided, further, that
Manchester, on a timely basis, shall keep Arsenal reasonably informed of the
progress of any such Tax Claim and shall permit Arsenal and its representatives
(at Arsenal’s cost and expense) to participate (solely as observers) in the
discussions and other proceedings that may occur in an effort to resolve any
such Tax Claim and shall not settle or compromise any such Tax Claim (to the
extent such settlement or compromise would increase any Tax of Newco or any
Arsenal Group Member attributable to a Post-Closing Tax Period) without the
consent of Arsenal (such consent not to be unreasonably withheld).

 

10.9 Further Tax Assurances

 

(a) Arsenal shall not make, and shall cause its Affiliates not to make, an
election under section 338(g) of the Code with respect to Newco.

 

(b) Neither Manchester nor Arsenal shall, and each shall not cause or permit its
respective Affiliates or Newco to, formally or informally, amend, re-file or
otherwise modify any Tax Return of Newco relating to a Pre-Closing Tax Period,
or any Tax period with respect to which Transaction Taxes are or may be payable,
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that if as a result of any such
amendment, re-filing or modification the statute of limitations for a taxable
period would be extended beyond a relevant Fixed Release Date provided for in
Section 10.10(a) or (b), then Arsenal shall be entitled to withhold its consent
in its discretion unless the Parties delay the Fixed Release Date to a date that
is coterminous with the expiration of the extended statute of limitations.

 

(c) Without limiting anything to the contrary in this Agreement, after the date
hereof, neither Manchester nor Arsenal shall, and each shall not cause or permit
its respective Affiliates or Newco to, agree to, or cause, any waiver, extension
or suspension of the statute of limitations relating to any Taxes of Newco, or
for which Newco could be liable, for any Pre-Closing Tax period, or any Tax
period with respect to which Transaction Taxes are or may be payable, without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that if as a result of any such
waiver, extension or suspension the statute of limitations for a taxable period
would be extended beyond a relevant Fixed Release Date provided for in
Section 10.10(a) or (b), then Arsenal shall be entitled to withhold its consent
in its discretion unless the Parties delay the Fixed Release Date to a date that
is coterminous with the expiration of the extended statute of limitations.

 

(d) Neither Manchester nor Arsenal shall file any Tax Return, make any Tax
refund claim, carryback or carryforward any Tax items, or otherwise take any
action that would cause any Tax Return of Newco or any of its Affiliates or any
Tax item related thereto (to the extent relating to any Taxable period ending on
or prior to the Coniston Closing Date or any Straddle Period, or to any period
with respect to which a Transaction Tax may be imposed) to be subject to
examination or challenge by any Taxing Authority if there otherwise could be no
further challenge by such Taxing Authority in respect thereof, and neither
Manchester nor Arsenal shall violate or otherwise take any action inconsistent
with any condition or other term of any closing agreement or similar document
relating to any such period.

 

(e)

Except as otherwise required by applicable Law, without the consent of Arsenal,
Newco shall not, and shall cause its Subsidiaries not to, claim any federal or
state income tax deductions, losses or credits in computing its federal, New
York State or other material state taxable income for its 2010

 

36



--------------------------------------------------------------------------------

  and 2011 taxable years that are materially in excess of or different in type
from those set forth on Schedule 10.9. Except as otherwise required by Law,
without the consent of Manchester, Newco shall, and shall cause its Subsidiaries
to, file its federal, New York State and other material state Tax Returns for
any Post-Closing Tax Period in a manner consistent with past practice and
Schedule 10.9, to the extent that failure to do so could adversely impact the
Tax Returns of Newco and its Subsidiaries filed for any Pre-Closing Tax Periods.

 

(f) Each of Manchester and Arsenal shall, and shall cause each of their
respective Affiliates and Newco to, promptly deliver to the other Party all IRS
Forms and other relevant Tax documents referred to in Section 10.10 that it
receives that could reasonably be expected to be relevant to such other Party in
connection with any termination or release of, or demand for payment pursuant
to, the PLR Bank Guarantee or Historic Bank Guarantee pursuant to Section 10.10.

 

(g) With respect to any release of the PLR Bank Guarantee pursuant to
Section 10.10(a) or any release of the Historic Bank Guarantee pursuant to
Section 10.10(b), which release is predicated on the receipt of Audit Closing
Evidence, Manchester shall endeavor in good faith to obtain Audit Closing
Evidence consisting of an IRS Form 870-AD or IRS Form 866.

 

(h) Provided that Newco has timely filed complete 2010 and 2011 US federal
income Tax Returns (in accordance with Section 10.3(d)) and such Tax Returns
include disclosure with respect to the potential Transaction Tax intended to
meet the requirements of Section 6501(e)(1)(B)(ii) of the Code, Arsenal shall
seek, as promptly as reasonably practicable thereafter, to obtain an opinion
from KPMG (or other nationally recognized accounting firm selected by Arsenal
and reasonably acceptable to Manchester), in form and substance reasonably
satisfactory to Arsenal, that the requirements of Section 6501(e)(1)(B)(ii) of
the Code have been satisfied.

 

10.10 Tax Indemnity Credit Support

 

(a) Manchester shall, at or prior to the Coniston Closing, obtain a bank
guarantee from one of the banks listed on Schedule 10.10(a) (the PLR Bank
Guarantor) in favor of Arsenal (substantially in the form attached as Exhibit
11) in an aggregate amount of US$168 million (the PLR Bank Guarantee). Arsenal
shall not demand payment under the PLR Bank Guarantee unless and until each of
the Transaction Tax Conditions or the Post-Closing Franchise Tax Conditions, as
the case may be, shall have been satisfied following receipt by Manchester from
Arsenal of a request for payment in accordance with the Transaction Tax
Condition or Post-Closing Franchise Tax Condition, as the case may be. The PLR
Bank Guarantee shall be fully released and terminated ten (10) business days
after receipt by Arsenal of a written notice from Manchester (which notice shall
be sent concurrently by Manchester by facsimile to the PLR Bank Guarantor) that
the earliest of the following has occurred (such notice specifying the event
giving rise to such permitted release and termination, including a copy of the
applicable IRS form or other relevant documentation in the case of subclause
(x)): (w) receipt by Manchester of the Accepted IRS Private Letter Ruling,
(x) the closing of the IRS examination of each of Newco’s 2010 and 2011 US
federal income tax return (as evidenced by Manchester’s receipt of an IRS Form
870, IRS Form 870-AD for all items and without exceptions, IRS Form 866 or
closing agreement or similar written evidence of closing (Audit Closing
Evidence)) and (y) March 15, 2017 (each, a condition for the release and
termination of the PLR Bank Guarantee); provided, however, that:

 

  (i)

the date in clause (y) shall be March 15, 2014 (in lieu of March 15, 2017),
provided (A) Newco timely files complete 2010 and 2011 US federal income Tax
Returns (in accordance with Section 10.3(d)), (B) such Tax Returns include
disclosure with respect to the potential Transaction Tax sufficient to meet the
requirements of Section 6501(e)(1)(B)(ii) of the Code and, not later than ten
(10) business days prior to March 15, 2014, Arsenal shall have received, at
Arsenal’s expense, an opinion from KPMG (or other nationally recognized
accounting firm selected by Arsenal and reasonably acceptable to Manchester), in
form and

 

37



--------------------------------------------------------------------------------

  substance reasonably satisfactory to Arsenal, that such requirements have been
satisfied and (C) Manchester provides a written representation to Arsenal on
March 15, 2014 that neither it nor any of its Affiliates has taken any action
prohibited by Section 10.9(b) or Section 10.9(c) that would result in any
waiver, extension or suspension of the statute of limitations with respect to
the Newco 2010 or 2011 US federal income Tax Return;

 

  (ii) if a ruling substantially to the effect of Core Ruling (4) is not
received as part of any IRS Private Letter Ruling, any release or termination
pursuant to this Section 10.10(a) shall not reduce the PLR Bank Guarantee to an
amount less than US$3 million prior to April 15, 2011 or less than US$1.5
million prior to April 15, 2012; and

 

  (iii) any release or termination pursuant to this Section 10.10(a) shall not
reduce the PLR Bank Guarantee to an amount less than the sum of (i) any amount
with respect to which Arsenal has requested payment from Manchester under the
Transaction Tax Conditions (which remains unpaid) and (ii) the amount, set forth
in a written notice from Arsenal to Manchester, of Transaction Taxes with
respect to which Newco or any Arsenal Group Member has received a written notice
of proposed adjustment, a written revenue agent’s report, a written notice of
deficiency or other written assertion of a specific adjustment or deficiency
(including reasonably estimated penalties and interest); provided, however, that
the limitation in this Section 10.10(a)(iii) shall not apply with respect to any
release or termination resulting from the receipt by Manchester of the Accepted
IRS Private Letter Ruling in accordance with this Section 10.10(a).

The limitations in Section 10.10(a)(ii) and (iii) shall be cumulative. In the
event an amount of the PLR Bank Guarantee is not fully released pursuant to
Section 10.10(a)(ii), $1.5 million of such unreleased amount shall subsequently
be released ten (10) business days after receipt by Arsenal of a written notice
from Manchester (which notice shall be sent concurrently by Manchester by
facsimile to the PLR Bank Guarantor) delivered on or after April 15, 2011, and
the remaining $1.5 million of such unreleased amount shall be released ten
(10) business days after receipt by Arsenal of a written notice from Manchester
(which notice shall be sent concurrently by Manchester by facsimile to the PLR
Bank Guarantor) delivered on or after April 15, 2012; provided, however, that
the aggregate amount otherwise so released shall be reduced by the aggregate
amount for which Arsenal has demanded payment pursuant to a Post-Closing
Franchise Tax Condition (which remains unpaid). In the event an amount of the
PLR Bank Guarantee is not released pursuant to the limitation in clause (ii) of
Section 10.10(a)(iii), such unreleased amount shall be fully released and
terminated ten (10) business days after receipt by Arsenal of a written notice
from Manchester (which notice shall be sent concurrently by Manchester by
facsimile to the PLR Bank Guarantor) upon the closing of the IRS examination for
the taxable year relating to such notice, adjustment or report (as evidenced by
Manchester’s receipt of Audit Closing Evidence relating to such year); provided,
however, that if Manchester reasonably believes that the unreleased amount of
the PLR Bank Guarantee exceeds the amount necessary to fund the potential Tax
liability identified in any such notice, adjustment or report (including
reasonably estimated penalties and interest) (any such excess, an Excess PLR
Unreleased Amount), Manchester shall be entitled to deliver one or more notices
to Arsenal of such belief and stating in reasonable detail the reasons for such
belief (the Excess PLR Guarantee Notice). Within five (5) business days
following delivery of an Excess PLR Guarantee Notice, Arsenal and Manchester
shall consult in good faith with each other in an attempt to reach agreement as
to whether an Excess PLR Unreleased Amount exists and, if so, the amount
thereof. If, within five (5) business days following delivery of the Excess PLR
Guarantee Notice, the Parties are unable to agree as to whether an Excess PLR
Unreleased Amount exists or, if it is agreed to exist, the amount thereof,
Manchester shall have the right (but not the obligation) to cause the Parties to
engage in the arbitration procedures set forth in Exhibit 10 to make such
determination. Any release of a portion of the PLR Bank Guarantee pursuant to
the immediately preceding proviso shall occur ten (10) business days after
receipt by Arsenal of a written notice from Manchester (which notice

 

38



--------------------------------------------------------------------------------

shall be sent concurrently by Manchester by facsimile to the PLR Bank Guarantor)
after any such agreement by the Parties or any such determination made through
the arbitration procedures.

 

(b) Manchester shall, at or prior to the Coniston Closing, obtain a bank
guarantee from one of the banks listed on Schedule 10.10(a) (the Historic Bank
Guarantor) in favor of Arsenal (substantially in the form attached as Exhibit
11) in an aggregate amount of US$45 million (the Historic Bank Guarantee).
Arsenal shall not demand payment under the Historic Bank Guarantee unless and
until each of the Historic Tax Conditions shall have been satisfied and
Manchester shall have received a written notice from Arsenal that each such
Historic Tax Condition has been satisfied. The Historic Bank Guarantee shall be
reduced by the following amounts (paragraphs (i) through (iv), each, a Tranche):

 

  (i) US$27 million (or Tranche Amount, if different) ten (10) business days
after the receipt by Arsenal of a written notice from Manchester (which notice
shall be sent concurrently by Manchester by facsimile to the Historic Bank
Guarantor) that the earlier of the following has occurred (such notice
specifying the event giving rise to such permitted reduction, including a copy
of the applicable IRS form or other relevant documentation in the case of
subclause (x)): (x) the closing of the IRS examination of all of Newco’s 2007 to
2009 US federal income Tax Returns (as evidenced by the receipt of Audit Closing
Evidence for each such year) and (y) March 15, 2014;

 

  (ii) US$6.75 million (or Tranche Amount, if different) ten (10) business days
after the receipt by Arsenal of a written notice from Manchester (which notice
shall be sent concurrently by Manchester by facsimile to the Historic Bank
Guarantor) that the earlier of the following has occurred (such notice
specifying the event giving rise to such permitted reduction, including a copy
of the applicable IRS form or other relevant documentation in the case of
subclause (x)): (x) the closing of the IRS examination of Newco’s 2010 US
federal income Tax Return (as evidenced by the receipt of Audit Closing Evidence
for such year) and (y) March 15, 2017;

 

  (iii) US$5.40 million (or Tranche Amount, if different) ten (10) business days
after the receipt by Arsenal of a written notice from Manchester (which notice
shall be sent concurrently by Manchester by facsimile to the Historic Bank
Guarantor) that the earliest of the following has occurred (such notice
specifying the event giving rise to such permitted reduction, including a copy
of the applicable IRS form or other relevant documentation in the case of
subclause (x) or (y)): (x) the filing by Newco of amended 2009 New York State
Tax Returns reflecting and in accordance with the closing of the IRS examination
of the corresponding Newco 2009 US federal income Tax Return and payment of any
and all New York State Taxes shown as owing thereon (y) the closing of such IRS
examination without the need to file such amended 2009 New York State Tax Return
reflecting such closing (in the case of subclause (x) or (y) as evidenced by the
receipt of Audit Closing Evidence with respect to such federal income Tax Return
for such year) and (z) March 15, 2014; and

 

  (iv) US$5.85 million (or Tranche Amount, if different) ten (10) business days
after the receipt by Arsenal of a written notice from Manchester (which notice
shall be sent concurrently by Manchester by facsimile to the Historic Bank
Guarantor) that the earlier of the following has occurred: (x) the closing of
the examination by the relevant Taxing Authority of all of Newco’s New York
State Tax Returns for taxable years ended May 31, 2007 to May 31, 2009 and North
Carolina State Tax Returns for taxable years ended May 31, 2007 to May 31, 2009
(as evidenced by the receipt of a North Carolina Department of Revenue Notice of
Tax Assessment, executed NY State Department of Taxation and Finance Form
DO-356, or closing agreement or similar written evidence of closing) and
(y) December 31, 2014;

 

39



--------------------------------------------------------------------------------

provided, however, that with respect to any Tranche, any release or termination
pursuant to this Section 10.10(b) with respect to such Tranche shall not reduce
the Tranche Amount for such Tranche to an amount less than the sum of (1) any
amount with respect to which Arsenal has requested payment from Manchester under
the Historic Tax Conditions (which remains unpaid) and (2) the amount, set forth
in a written notice from Arsenal to Manchester, of Taxes (other than Transaction
Taxes) with respect to which Newco or any Arsenal Group Member has received a
written notice of proposed adjustment, a written revenue agent’s report, a
written notice of deficiency or other written assertion of a specific adjustment
or deficiency (including reasonably estimated interest and penalties).

In the event an amount of the Historic Bank Guarantee is not fully reduced by a
Tranche Amount pursuant to the limitation in clause (2) of the proviso of the
preceding paragraph, such unreduced amount of the Historic Bank Guarantee shall
be fully released and terminated upon the closing of the IRS or relevant Taxing
Authority examination for the taxable year relating to such notice, adjustment
or report (as evidenced by Manchester’s receipt of Audit Closing Evidence (or
similar forms or evidence under relevant state or local Tax Law) relating to
such year); provided, however, that if Manchester reasonably believes that the
unreleased amount of the Historic Tax Bank Guarantee exceeds the amount
necessary to fund the potential Tax liability identified in any such notice,
adjustment or report (including reasonably estimated interest and penalties)
(any such excess, an Excess Historic Unreleased Amount), Manchester shall be
entitled to deliver one or more notices to Arsenal of such belief and stating in
reasonable detail the reasons for such belief (the Excess Historic Guarantee
Notice). Within five (5) business days following delivery of an Excess Historic
Guarantee Notice, Arsenal and Manchester shall consult in good faith with each
other in an attempt to reach agreement as to whether an Excess Historic
Unreleased Amount exists and, if so, the amount thereof. If, within five
(5) business days following delivery of the Excess Historic Guarantee Notice,
the Parties are unable to agree as to whether an Excess Historic Unreleased
Amount exists or, if it is agreed to exist, the amount thereof, Manchester shall
have the right (but not the obligation) to cause the Parties to engage in the
arbitration procedures set forth in Exhibit 10 to make such determination. Any
release of a portion of the Historic Bank Guarantee pursuant to the immediately
preceding proviso shall occur ten (10) business days after receipt by Arsenal of
a written notice from Manchester (which notice shall be sent concurrently by
Manchester by facsimile to the Historic Bank Guarantor) after any such agreement
by the Parties or any such determination made through the arbitration
procedures.

If, at any time from and after July 1, 2011, Manchester reasonably believes that
an Excess exists with respect to any of the Tranche described in clause (i), the
Tranche described in clause (ii) or the Tranche described in clause (iii),
Manchester shall be permitted to provide one or more written notices to Arsenal
of such belief and stating in reasonable detail the reasons for such belief (the
Reduction Notice). Within five (5) business days following delivery of a
Reduction Notice, Arsenal and Manchester shall consult in good faith with each
other in an attempt to reach agreement as to whether such an Excess exists and,
if so, the amount of such Excess. If, within five (5) business days following
delivery of the Reduction Notice, the Parties are unable to agree as to whether
an Excess exists or, if it is agreed to exist, the amount of such Excess,
Manchester shall have the right (but not the obligation) to cause the Parties to
engage in the arbitration procedures set forth in Exhibit 10 to make such
determination.

Tranche Amount shall mean, for each Tranche, (i) the dollar amount indicated for
such Tranche, (ii) plus or minus the Excess Deduction Amount for such Tranche,
(iii) minus any Excess and (iv) minus the amount of the Historic Bank Guarantee
released according to the terms of such Tranche.

Excess with respect to a Tranche shall mean the amount (determined by the
Parties or pursuant to the arbitration proceedings set forth in Exhibit 10, if
so elected) by which the Tranche Amount for such Tranche exceeds the amount
necessary to fund anticipated Tax liabilities with respect to the Tax Returns
related to such Tranche.

 

40



--------------------------------------------------------------------------------

The Historic Bank Guarantee shall be reduced by the aggregate Excess for each
Tranche.

Excess Deduction Amount shall mean, based on the Tax Returns filed by Newco, the
amount of decrease in actual cash Tax payable by Newco with respect to its 2010
or 2011 taxable year directly as a result of the additional claimed deduction
for the 2010 or 2011 taxable year in excess of the deductions for such year set
forth on Schedule 10.9, but in no event in excess of $5 million. The Tranche
Amount for the Tranche described in clause (i) shall be decreased, and the
Tranche Amount for the Tranche described in clause (ii) shall be increased, by
the Excess Deduction Amount.

 

(c) Transaction Tax Conditions shall mean (i) there has been an assessment of
such Tax pursuant to section 6201 of the Code, an IRS Form 870, an IRS Form
870-AD for all items and without exceptions, closing agreement or similar
written evidence of closing, a reduction in an otherwise allowable refund (to
the extent such refund is not otherwise for the account of Manchester) or a
“determination” under section 1313(a) of the Code, in each case with respect to
a Transaction Tax imposed on Newco or any other Arsenal Group Member, or for
which Newco or any other Arsenal Group Member is liable, under applicable Law
and (ii) Manchester has failed to make payment of such Tax to or on behalf of
Newco or such other Arsenal Group Member within seven (7) business days after a
request by Arsenal therefor (which request shall be sent concurrently by Arsenal
by facsimile to the PLR Bank Guarantor). Historic Tax Conditions shall mean
(i) there has been an assessment of such Tax pursuant to section 6201 of the
Code, an IRS Form 870, an IRS Form 870-AD for all items and without exceptions,
closing agreement or similar written evidence of closing, a reduction in an
otherwise allowable refund (to the extent such refund is not otherwise for the
account of Manchester) or a “determination” under section 1313(a) of the Code
(or similar provision or form of relevant state or local Tax Law, including a
North Carolina Department of Revenue Notice of Tax Assessment or executed NY
State Department of Taxation and Finance Form DO-356), in each case with respect
to a Tax described in Section 10.1(a) (other than a Transaction Tax) imposed on
Newco or any other Arsenal Group Member, or for which Newco or any other Arsenal
Group Member is liable, under applicable Law and (ii) Manchester has failed to
make payment of such Tax to or on behalf of Newco or such other Arsenal Group
Member within seven (7) business days after a request by Arsenal therefor (which
request shall be sent concurrently by Arsenal by facsimile to the Historic Bank
Guarantor). Post-Closing Franchise Tax Conditions shall mean (i) Manchester has
failed to make a payment of Post-Closing Franchise Taxes to Arsenal within seven
(7) business days after a written demand by Arsenal therefor delivered not
earlier than ten (10) business days prior to the due date therefor (which
request shall be sent concurrently by Arsenal by facsimile to the PLR Bank
Guarantor).

 

10.11 Expenses

Except as otherwise provided in Exhibit 10, in connection with any Proceeding
between the Parties arising out of or relating to this Section 10, the
prevailing Party in such Proceeding will be entitled to recover from the other
Party all out-of-pocket Losses incurred in connection with such Proceeding, in
addition to any other relief to which it may be entitled.

 

10.12 Predecessors and Successors

Except to the extent the context clearly requires otherwise, all references to
Newco in this Section 10 and defined terms used in this Section 10 or otherwise
relevant for purposes of this Section 10 shall include all of its predecessors
and successors.

 

10.13 Survival

Notwithstanding any other provision of this Agreement to the contrary, the
obligations of the Parties set forth in this Section 10 shall survive until
ninety (90) days after the expiration of the applicable statute of limitations
(taking into account any applicable extensions or tollings). Further, to the

 

41



--------------------------------------------------------------------------------

extent the survival provisions of this Section 10 and Section 9 conflict, the
survival provisions of this Section 10 shall control.

 

11. MISCELLANEOUS

 

11.1 Notices

All notices, requests, claims, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
delivered by hand, sent by fax or sent by international overnight courier
service and shall be deemed given when so delivered by hand or fax (if received
prior to 5 p.m. in the place of receipt and such day is a business day in the
place of receipt; otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt), or one (1) business day after mailing in the case of
international overnight courier service, to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 11.1):

 

if to Manchester, to:

  

Misys plc

  

One Kingdom Street

  

Paddington

  

London W2 6BL, UK

  

Telephone:

   +44 (0)20 3320 5000   

Fax:

   +44 (0)20 3320 1771   

Attention:

   General Counsel   

with a copy to:

     

Allen & Overy LLP

  

1221 Avenue of the Americas

  

New York, NY 10020

  

Telephone:

   +1 212 610 6471   

Fax:

   +1 212 610 6399   

Attention:

   A. Peter Harwich   

if to Arsenal, to:

     

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

  

Chicago, IL 60654

  

Telephone:

   +1 800 654 0889   

Fax:

   +1 312 506 1208   

Attention:

   General Counsel   

with a copy to:

     

Sidley Austin LLP

  

One South Dearborn

  

Chicago, IL 60603

  

Telephone:

   +1 312 853 7000   

Fax:

   +1 312 853 7036   

Attention:

   Frederick C. Lowinger; Gary D. Gerstman

 

42



--------------------------------------------------------------------------------

  and   Winston & Strawn LLP   35 W. Wacker Drive   Chicago, IL 60601  

Telephone:

     +1 312 558 5600  

Fax:

     +1 312 558 5700   Attention:      Robert F. Wall

if to Emerald, to:

 

   Eclipsys Corporation    Three Ravinia Drive    Atlanta, GA 30348   
Telephone:      +1 404 847 5000    Fax:      +1 404 847 5777    Attention:     
General Counsel         Chief Financial Officer

with a copy to:

 

   King & Spalding LLP    1180 Peachtree Street, NE    Atlanta, GA 30309   
Telephone:      +1 404 572 4600    Fax:      +1 404 572 5133    Attention:     
John D. Capers, Jr.; C. William Baxley

 

11.2 Amendments and Waivers

 

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party and Emerald (in the case of the provisions with respect
to which Emerald is a third party beneficiary), or in the case of a waiver, by
the Party against whom the waiver is to be effective and, in the case of a
waiver or amendment by Arsenal prior to the Coniston Closing, approved by the
Audit Committee of the Arsenal Board of Directors.

 

(b) Any waiver of any term or condition of this Agreement shall not be construed
as a waiver of any subsequent breach, or a subsequent waiver of the same term or
condition or a waiver of any other term or condition, of this Agreement. The
failure of either Party to assert any of its rights hereunder shall not
constitute a waiver of any of such rights. No failure or delay by either Party
in exercising any right, power or privilege under this Agreement shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. Other than as expressly set forth herein, the rights and remedies
provided in this Agreement shall be cumulative and not exclusive of any rights
or remedies provided by Law.

 

11.3 Expenses

Other than as set forth in this Agreement or in any Transaction Document, all
costs and expenses (including fees and disbursements of counsel, accountants and
other advisors) incurred in connection with the preparation, negotiation,
execution, delivery or performance of this Agreement and the

 

43



--------------------------------------------------------------------------------

completion of the Coniston Transaction, the Emerald Transaction and the
Contingent Repurchase shall be paid by the Party incurring such cost or expense.

 

11.4 Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns; provided
that neither Party may assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement without the consent of the other Party,
which consent, in the case of Arsenal prior to the Coniston Closing, shall be
approved by the Audit Committee of the Arsenal Board of Directors. Any attempted
assignment in violation of this Section 11.4 shall be void. If Manchester
effects any voluntary liquidation of all or substantially all of its assets in
one or a series of transactions (or any other transaction with a similar effect)
at a time when Manchester is Solvent, Manchester shall ensure adequate
protection for its indemnification obligations set forth in this Agreement. If
Manchester effects any liquidation of all or substantially all of its assets in
one or a series of transactions (or any other transaction with a similar effect)
involuntarily or at a time when Manchester is not Solvent, Manchester shall use
its commercially reasonable efforts to ensure adequate protection for its
indemnification obligations set forth in this Agreement.

 

11.5 Governing Law

This Agreement (and any claims or disputes arising out of or related to this
Agreement or the transactions contemplated hereby or to the inducement of any
Party to enter into this Agreement, whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall in all respects be governed by and construed in accordance with the Laws
of the State of Delaware, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the Laws of any other jurisdiction. Each Party
irrevocably and unconditionally waives any objection to the application of the
Laws of the State of Delaware to any action, suit or proceeding arising out of
this Agreement or the transactions contemplated hereby and further irrevocably
and unconditionally waives and agrees not to plead or claim that any such
action, suit or proceeding should not be governed by the Laws of the State of
Delaware.

 

11.6 Enforcement; Consent to Jurisdiction

 

(a) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek an injunction or injunctions or other
appropriate equitable relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Delaware
Court of Chancery (unless such court shall lack subject matter jurisdiction over
such action, in which case, in any state or federal court located in Delaware),
this being in addition to any other remedy to which they are entitled at law or
in equity, and the Parties hereby waive in any such proceeding the defense of
adequacy of a remedy at law and any requirement for the securing or posting of
any bond or any other security related to such equitable relief.

 

(b) Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the Delaware Court of Chancery, or if such court is unavailable,
any state or federal courts located in Delaware, for the purposes of any suit,
action or other proceeding arising out of this Agreement or the transactions
contemplated hereby. Each Party hereby agrees that it will not bring any action
relating to this Agreement or the transactions contemplated hereby in any court
other than the Delaware Court of Chancery (unless such court shall lack subject
matter jurisdiction over such action, in which case, in any state or federal
court located in Delaware). Each Party hereby waives formal service of process
and agrees that service of any process, summons, notice or document by U.S.
registered mail

 

44



--------------------------------------------------------------------------------

  to such Party’s respective address set forth above shall be effective service
of process for any action, suit or proceeding in Delaware with respect to any
matters to which it has submitted to jurisdiction in this Section 11.6. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in such courts and hereby and thereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

(c) Notwithstanding the foregoing, each of the Parties agrees that it will not
bring or support any action, cause of action, claim, cross-claim or third-party
claim of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against the Financing Source in any way
relating to this Agreement or any of the transactions contemplated hereby,
including but not limited to any dispute arising out of or relating in any way
to the Commitment Letter or the performance thereof, in any forum other than the
Supreme Court of the State of New York, County of New York, or, if under
applicable Law exclusive jurisdiction is vested in the Federal courts, the
United States District Court for the Southern District of New York (and
appellate courts thereof).

 

(d) Notwithstanding any other provision of this Agreement or any Transaction
Document to the contrary, in the event that, prior to the Coniston Closing or,
if the Coniston Closing does not occur, at any time after the date hereof
(i) there is any action or determination to be made by Arsenal hereunder that
would require approval of the Arsenal Board of Directors or any committee
thereof, (ii) there is any action, suit, proceeding, litigation or arbitration
between Arsenal and Manchester or (iii) there is any disputed claim or demand
(including any claim or demand relating to enforcing any remedy under this
Agreement or any Transaction Document) by Arsenal against Manchester, or by
Manchester against Arsenal, all actions or determinations of Arsenal prior to
the Coniston Closing or, if the Coniston Closing does not occur, at any time
after the date hereof or any determinations of Arsenal relating to any such
action, suit, proceeding, litigation, arbitration, claim or demand (including
all determinations by Arsenal whether to institute, compromise or settle any
such action, suit, proceeding, litigation, arbitration, claim or demand and all
determinations by Arsenal relating to the prosecution or defense thereof), shall
be made and approved by the Audit Committee of the Arsenal Board of Directors.

 

11.7 WAIVER OF JURY TRIAL

EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY RELATING TO ANY DISPUTE ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Each Party (a) certifies that no representative, agent or attorney of the other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other Party have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 11.7.

 

11.8 Counterparts; Third-Party Beneficiaries

This Agreement may be signed in any number of counterparts (including by fax or
other electronic signature), each of which shall be an original, with the same
effect as if the signatures were upon the same instrument. This Agreement shall
become effective when each Party shall have received a counterpart of this
Agreement signed by the other Party. Prior to the Emerald Closing, Emerald shall
be, subject to compliance by Emerald with Section 11 of this Agreement, a third
party beneficiary of Sections 1, 2, 4, 6.3, 6.4, 6.7, 6.8, 6.13, 8.1(a)(vi),
10.2, the first sentence of 10.10(a), the first sentence of 10.10(b), 11 and,
only as such provisions relate to actions to be taken prior to the

 

45



--------------------------------------------------------------------------------

Coniston Closing, 10.3, 10.9(b), 10.9(c) and 10.9(d) of this Agreement;
provided, that any claim brought by or on behalf of Emerald against Manchester
or Arsenal prior to the Emerald Closing shall be subject to the limitations on
liability described in the final sentence of Section 9.1(c), Section 9.4 and the
final sentence of Section 9.6 and, provided, further, that notwithstanding
anything herein to the contrary, if the Termination Fee (as defined in the
Emerald Definitive Agreement) is paid in full and accepted by Emerald in
accordance with Section 5.5(g) of the Emerald Definitive Agreement, such payment
shall be the sole and exclusive remedy (other than the right to seek specific
performance or injunctive relief pursuant to Section 11.6(a)) of Emerald and its
Affiliates under this Agreement or any Transaction Document (or with respect to
any claims or disputes arising out of or related to this Agreement or any
Transaction Document or the transactions contemplated hereby or thereby or to
the inducement of any party (including Emerald) to enter into this Agreement or
any Transaction Document, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise), and
Emerald and its Affiliates shall be precluded from any other remedy (or seeking
any other remedy) against Arsenal, Manchester and their respective Affiliates
for monetary damages under this Agreement or any Transaction Document (or with
respect to any claims or disputes arising out of or related to this Agreement or
any Transaction Document or the transactions contemplated hereby or thereby or
to the inducement of any party (including Emerald) to enter into this Agreement
or any Transaction Document, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise). Except as
provided in the immediately foregoing sentence, this Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing
express or implied in this Agreement is intended or shall be construed to confer
upon any Person other than the Parties any legal or equitable rights or remedies
under this Agreement.

 

11.9 Severability

If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement (or the remaining portion
thereof) or the application of such provision to any other Person or
circumstances. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby are completed as originally contemplated to the
greatest extent possible. Notwithstanding the foregoing, the Parties intend and
agree that all provisions regarding consideration to be paid hereunder
(including Sections 2.1 and 3.1) are an integral part of this Agreement without
which there would be no agreement and are not severable herefrom.

 

11.10 Entire Agreement

This Agreement and the Transaction Documents constitute the entire agreement and
understanding between the Parties with respect to the subject matter of this
Agreement and the Transaction Documents and supersede all prior agreements and
understandings, both oral and written, between Manchester and Arsenal with
respect to the subject matter of this Agreement and the Transaction Documents,
including the Proposed Deal Structure dated February 5, 2010. The Exhibits and
Schedules are an integral part of this Agreement and are incorporated by
reference into this Agreement for all purposes.

 

11.11 Construction

Unless the context of this Agreement otherwise clearly requires, (i) references
to the plural include the singular, and references to the singular include the
plural, (ii) references to any gender include the other genders, (iii) the words
“include,” “includes” and “including” do not limit the preceding

 

46



--------------------------------------------------------------------------------

terms or words and shall be deemed to be followed by the words “without
limitation”, (iv) the terms “hereof”, “herein”, “hereunder”, “hereto” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement, (v) the terms “day” and “days” mean
and refer to calendar day(s) and (vi) the terms “year” and “years” mean and
refer to calendar year(s).

 

11.12 Headings and Captions; Exhibits and Schedules

The headings and captions in this Agreement and in the table of contents are
included for convenience of reference only and shall be ignored in the
construction or interpretation of this Agreement. All Annexes, Exhibits and
Schedules to this Agreement are integral parts of this Agreement and are
incorporated in and made a part of this Agreement as if set forth in full.
Certain terms used in this Agreement shall have the meanings ascribed to such
terms in Annex 1 hereto. Any capitalized terms used in any Schedule or Exhibit
but not otherwise defined therein shall have the meanings as defined in this
Agreement. All references to Sections or Exhibits contained in this Agreement
shall be to Sections or Exhibits of or to this Agreement unless otherwise
stated.

[SIGNATURE PAGE FOLLOWS]

 

47



--------------------------------------------------------------------------------

SIGNATORIES

IN WITNESS WHEREOF, Manchester and Arsenal have caused their respective duly
authorized officers to execute this Agreement as of the day and year first above
written.

 

MISYS PLC By:   /s/ J. Michael Lawrie        

Name:    

  J. Michael Lawrie

Title:

 

 

ALLSCRIPTS-MISYS HEALTHCARE
SOLUTIONS, INC. By:   /s/ Lee A. Shapiro        

Name:    

  Lee A. Shapiro

Title:

  President

 

ECLIPSYS CORPORATION, solely in its
capacity as a third party beneficiary in
accordance with Section 11.8 hereof By:   /s/ Philip M. Pead         Name:      
Philip M. Pead Title:   President and CEO

 

48



--------------------------------------------------------------------------------

ANNEX 1

CERTAIN DEFINITIONS

Acceptable Underwriting Agreement shall have the meaning ascribed to such term
in Section 2.2(i) hereof.

Accepted IRS Private Letter Ruling shall have the meaning ascribed to such term
in Section 10.2(n) hereof.

ACTS shall mean ACT Sigmex Limited, a limited company formed under the Laws of
England and Wales and a Subsidiary of Manchester.

Additional Written Consent shall have the meaning ascribed to such term in
Section 1.1(a) hereof.

Affiliate shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, such Person. For purposes of
this Agreement, Manchester and its Subsidiaries, on the one hand, and Arsenal
and its Subsidiaries, on the other hand, shall not be deemed Affiliates of each
other.

Agreement shall have the meaning ascribed to such term in the Introduction
hereof.

Alternative Core Rulings shall mean those rulings identified as such in Schedule
10.2.

Amended and Restated Relationship Agreement shall mean the Amended and Restated
Relationship Agreement to be entered into between the Parties on the Coniston
Closing Date substantially in the form attached as Exhibit 12.

Arbitration Notice shall have the meaning ascribed to such term in Exhibit 10.

Arsenal shall mean Arsenal Inc., a Delaware corporation.

Arsenal Arbitration Candidates shall have the meaning ascribed to such term in
Exhibit 10.

Arsenal Constitutional Documents shall mean the Third Amended and Restated
Certificate of Incorporation and By-laws of Arsenal.

Arsenal Exchange shall have the meaning ascribed to such term in the Recitals
hereof.

Arsenal Group Member shall mean (i) Arsenal and its Affiliates, (ii) the
directors and officers of each of Arsenal and its Affiliates and (iii) the
respective successors and assigns of each of the foregoing.

Arsenal Material Adverse Effect shall mean any event, occurrence, fact,
condition, effect, change or development (any one or more of which is referred
to in this definition as a “Circumstance” and collectively as “Circumstances”)
that, individually or when taken together with all other Circumstances, is, or
is reasonably expected to be, materially adverse to the business, assets,
liabilities (contingent or otherwise), financial condition or results of
operations of Arsenal and its Subsidiaries, taken as a whole; provided, however,
that none of the following shall constitute, and no event, effect, change or
development to the extent resulting from any of the following, shall constitute,
or be taken into account in determining whether there has been, an Arsenal
Material Adverse Effect: (i) any Circumstances affecting the national or world
economy or financial, banking, credit, securities or commodities markets, taken
as a whole, except to the extent Arsenal is adversely affected in a
disproportionate manner as compared to other comparable companies in the
industry in which Arsenal operates; (ii) any Circumstances generally affecting
the industries in which Arsenal or its Subsidiaries operate, except to the
extent Arsenal is adversely affected in a disproportionate manner as compared to
other comparable companies in the industry in which Arsenal

 

49



--------------------------------------------------------------------------------

operates; (iii) any Circumstances resulting from or arising out of the
announcement of this Agreement, the Emerald Definitive Agreement or the
transactions contemplated hereby or thereby (including any shareholder or
derivative litigation arising from or relating to this Agreement, the Emerald
Definitive Agreement or the transactions contemplated hereby or thereby) or the
performance of this Agreement or the Emerald Definitive Agreement; (iv) any
Circumstances relating to the loss in whole or in part of any business
relationship with any customer or client of Arsenal or any of its Subsidiaries
set forth in Section 9.1 of the Parent Disclosure Letter (as defined in the
Emerald Definitive Agreement), other than as a result of the valid termination
by a customer or client of any written Contract (as defined in the Emerald
Definitive Agreement) due to the breach by Arsenal or any of its Subsidiaries of
its obligations under any written Contract to license material Parent Owned
Intellectual Property Rights (as defined in the Emerald Definitive Agreement) or
perform material services related to such licenses required to be licensed or
performed, respectively, under such written Contract; (v) any failure by Arsenal
to meet any analysts’ revenue or earnings projections or Arsenal guidance, in
and of themselves, or any failure by Arsenal to meet any of Arsenal’s internal
or published revenue or earnings projections or forecasts, in and of themselves,
or any decline in the trading price or trading volume of the Arsenal Shares, in
and of themselves (it being understood that any Circumstance giving rise to any
such failure or decline, other than a Circumstance set forth in clauses
(i) through (iv) above or clauses (vi) through (ix) below, may be deemed to
constitute, and may be taken into account in determining whether there has been,
or is reasonably expected to be, an Arsenal Material Adverse Effect); (vi) any
effect resulting from changes in Laws or accounting principles, in each case,
after the date of this Agreement; (vii) any effect resulting from any outbreak
or escalation of hostilities, the declaration of a national emergency or war, or
the occurrence of any act of terrorism; (viii) any Circumstance arising or
resulting from any material breach of the Emerald Definitive Agreement by
Emerald or its Affiliates; or (ix) any increase in the cost of or decrease in
the availability of financing to Arsenal or Merger Sub with respect to the
Coniston Transaction.

Arsenal Right of First Refusal shall have the meaning ascribed to such term in
Section 2.2(b) hereof.

Arsenal Shares shall mean the issued and outstanding shares of common stock of
Arsenal, par value $0.01 per share.

Arsenal Stockholder Approval shall mean the approval of the Emerald Transaction
by the affirmative vote of the holders of a majority in voting power of Arsenal
Shares present in person or represented by proxy at a meeting held for such
purpose.

Arsenal Written Consent shall have the meaning ascribed to such term in
Section 1.1(a) hereof.

Audit Closing Evidence shall have the meaning ascribed to such term in
Section 10.10(a) hereof.

business day shall mean any day except Saturday, Sunday or any day on which
banks or stock exchanges are generally not open for business in the City of New
York, New York or the City of London, England.

Circular shall have the meaning ascribed to such term in Section 6.3 hereof.

Claimed Defect shall have the meaning ascribed to such term in Section 10.2(h)
hereof.

Claim Notice shall have the meaning ascribed to such term in Section 9.5 hereof.

Code shall mean the United States Internal Revenue Code of 1986, as amended.

Commitment Letter shall have the meaning ascribed to such term in Section 5.6(a)
hereof.

Company Group shall mean any “affiliated group” (as defined in Section 1504(a)
of the Code without regard to the limitations contained in Section 1504(b) of
the Code) that, any time on or before the Coniston Closing Date, includes or has
included Newco or any predecessor of or successor to Newco (or another such

 

50



--------------------------------------------------------------------------------

predecessor or successor), or any other group of corporations that, at any time
on or before the Coniston Closing Date, files or has filed Tax Returns on a
combined, consolidated or unitary basis with Newco or any predecessor of or
successor to Newco (or another such predecessor or successor), but in no event
shall include any such group that also includes Arsenal.

Coniston Closing shall have the meaning ascribed to such term in Section 2.3
hereof.

Coniston Closing Date shall have the meaning ascribed to such term in
Section 2.3 hereof.

Coniston Condition shall mean the condition set forth in Section 6.1(f) of the
Emerald Definitive Agreement.

Coniston Transaction shall have the meaning ascribed to such term in the
Recitals hereof.

Contingent Repurchase shall have the meaning ascribed to such term in
Section 3.1 hereof.

Contingent Repurchase Closing shall have the meaning ascribed to such term in
Section 3.2 hereof.

Contingent Repurchase Closing Date shall have the meaning ascribed to such term
in Section 3.2 hereof.

Contingent Repurchase Consideration shall mean $101,600,000.

Contingent Repurchase Election Notice shall have the meaning ascribed to such
term in Section 3.1 hereof.

Contingent Repurchase Shares shall mean the number of Arsenal Shares held by
Manchester or its Affiliates that can be purchased for the Contingent Repurchase
Consideration at a price per Arsenal Share equal to $19.12.

Contract shall mean any written or oral contract, agreement, lease, plan,
instrument or other document, commitment, arrangement, undertaking, practice or
authorization that is or may be binding on any Person or its property under
applicable Law.

Control (including, with its correlative meanings, Controlled by and under
common Control with) shall mean, with respect to any Person, any of the
following: (a) ownership, directly or indirectly, by such Person of equity
securities entitling it to exercise in the aggregate more than fifty percent
(50%) of the voting power of the entity in question or (b) the possession by
such Person of the power, directly or indirectly, to elect a majority of the
board of directors (or equivalent governing body) of the entity in question.

Core Rulings shall mean those rulings identified as such in Schedule 10.2.

Dismissed Objection Notice shall have the meaning ascribed to such term in
Section 10.2(k) hereof.

DGP shall mean Misys US DGP, a Delaware general partnership and a Subsidiary of
Manchester.

Emerald shall mean Emerald Corporation, a Delaware corporation.

Emerald Closing shall have the meaning ascribed to such term in the Recitals
hereof.

Emerald Definitive Agreement shall mean the Agreement and Plan of Merger to be
dated as of the date hereof between Arsenal, Merger Sub and Emerald a final form
of which is attached as Exhibit 4.

Emerald Stockholder Approval shall mean the approval of the Emerald Transaction
by the affirmative vote of a majority of outstanding shares of Emerald common
stock entitled to vote thereon.

 

51



--------------------------------------------------------------------------------

Emerald Transaction shall have the meaning ascribed to such term in the Recitals
hereof.

Excess shall have the meaning ascribed to such term in Section 10.10(b) hereof.

Excess Deduction Amount shall have the meaning ascribed to such term in
Section 10.10(b) hereof.

Excess Historic Guarantee Notice shall have the meaning ascribed to such term in
Section 10.10(b) hereof.

Excess Historic Unreleased Amount shall have the meaning ascribed to such term
in Section 10.10(b) hereof.

Excess PLR Guarantee Notice shall have the meaning ascribed to such term in
Section 10.10(a) hereof.

Excess PLR Unreleased Amount shall have the meaning ascribed to such term in
Section 10.10(a) hereof.

Exchange Act shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

Exchange Shares shall have the meaning ascribed to such term in the Recitals
hereof.

Exchange Sub shall have the meaning ascribed to such term in Section 1.1(c)
hereof.

Family Member shall mean, with respect to any Person, a spouse, parent, child or
sibling of such Person.

Financing shall have the meaning ascribed to such term in Section 5.6(a) hereof.

Financing Source shall have the meaning ascribed to such term in Section 5.6(a)
hereof.

Fixed Release Date shall mean, with respect to the relevant provision of
Section 10.10, the fixed date set forth in subclause (y) of Section 10.10(a) (or
the date set forth in Section 10.10(a)(i) in lieu thereof) and each of the fixed
dates set forth in the last subclause of each of Sections 10.10(b)(i) through
(iv), as may be modified pursuant to this Agreement.

Floor Price shall have the meaning ascribed to such term in Section 2.2(a)
hereof.

Governmental Authority shall mean any federation, nation, state, sovereign or
government, any federal, supranational, regional, state or local political
subdivision, any governmental or administrative body, instrumentality,
department or agency or any court, administrative hearing body, commission or
other similar dispute resolving panel or body, and any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of a
government.

Governmental Authorization shall mean any permit, consent, approval,
authorization, waiver, grant, concession, license, exemption or order of,
registration, certificate, declaration or filing with, or report or notice to,
any Governmental Authority.

Greenshoe shall have the meaning ascribed to such term in Section 2.2(a) hereof.

Greenshoe Closing shall have the meaning ascribed to such term in Section 2.2(m)
hereof.

Historic Bank Guarantee shall have the meaning ascribed to such term in
Section 10.10(b) hereof.

Historic Bank Guarantor shall have the meaning ascribed to such term in
Section 10.10(b) hereof.

Historic Tax Conditions shall have the meaning ascribed to such term in
Section 10.10(c) hereof.

 

52



--------------------------------------------------------------------------------

HP Mercury Licence shall mean the suite of licence agreements entered into
between Manchester International Banking Systems Inc. and Hewlett Packard,
further details of which are contained in Schedule B to the Transitional
Services Agreement.

HSR Act shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

Indemnified Party shall have the meaning ascribed to such term in Section 9.5(a)
hereof.

Indemnitor shall have the meaning ascribed to such term in Section 9.5(a)
hereof.

Independent Arbitrator shall mean an individual who (i) is or was a partner
specializing in private letter ruling submissions to the IRS and is or was
experienced in advising clients with respect to tax aspects of complex corporate
transactions, in each case at a nationally recognized accounting firm, (ii) is
not, and has not been, a director, executive officer or employee of Arsenal,
Manchester or Emerald, (iii) is not an individual having a relationship which,
in the reasonable judgment of each of the Parties, would interfere with the
exercise of independent judgment in carrying out the responsibilities of an
independent arbitrator, (iv) has not accepted, and does not have a Family Member
who has accepted, any compensation from Arsenal, Manchester or Emerald within
three years preceding the date of this Agreement, (v) is not a Family Member of
an individual who is, or at any time during the three years preceding the date
of this Agreement was, employed by Arsenal, Manchester or Emerald, (vi) is not,
or does not have a Family Member who is, a partner in, or a controlling
shareholder or an executive officer of, any organization to which Arsenal,
Manchester or Emerald has made, or from which Arsenal, Emerald or Manchester has
received, payments for property or services in the current or any of the past
three fiscal years that exceed 5% of the recipient’s consolidated gross revenues
for that year, or $200,000, whichever is less, (vii) is not, or does not have a
Family Member who is, employed as an executive officer of another entity where
at any time during the past three years any of the executive officers of
Arsenal, Manchester or Emerald serve on the compensation committee of such other
entity or (viii) is not employed by the outside auditor of any of Arsenal,
Emerald or Manchester, or is not or does not have a Family Member who is a
current partner of the outside auditor of any of Arsenal, Emerald or Manchester,
or was not a partner or employee of any such outside auditor who worked on the
audit of Arsenal, Emerald or Manchester at any time during any of the past three
years.

India Lease shall mean the lease agreement with respect to the building known as
the Maruthi Infotech Center in Bangalore, India entered into between Manchester
Software Solutions (India) Private Limited and G. Jayaram Reddy, dated
February 12, 2010.

India Migration Plan shall have the meaning ascribed to such term in
Section 6.13(a) hereof.

IRS shall mean the United States Internal Revenue Service.

IRS Private Letter Ruling shall mean a letter ruling from the IRS addressed to
Newco (or DGP, its predecessor) and/or Arsenal issued pursuant to the IRS
Private Letter Ruling Request.

IRS Private Letter Ruling Request shall mean the formal written submission
delivered to the IRS requesting the IRS Private Letter Ruling pursuant to
Section 10.2.

Kapiti shall mean Kapiti Limited, a limited company formed under the Laws of
England and Wales and a Subsidiary of Manchester.

Knowledge shall mean, with respect to Arsenal, the actual knowledge of Glen
Tullman, Lee Shapiro, Bill Davis, Brian Vandenberg or Lisa Garrett and, with
respect to Manchester, the actual knowledge of Stephen Wilson, Mike Lawrie, Tom
Kilroy or Tim Homer.

Launch Date shall have the meaning ascribed to such term in Section 2.2(c)
hereof.

 

53



--------------------------------------------------------------------------------

Launch Demand shall have the meaning ascribed to such term in Section 2.2(e)
hereof.

Launch Notice shall have the meaning ascribed to such term in Section 2.2(c)
hereof.

Law shall mean all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including common law), rules, regulations, ordinances or codes
of any Governmental Authority, and (b) orders, decisions, injunctions,
judgments, awards, decrees and Governmental Authorizations of any Governmental
Authority.

Lead Underwriters shall have the meaning ascribed to such term in Section 2.2(c)
hereof.

Lien shall mean, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance, title defect, easement, tenancy,
right-of-way, license, use restriction, claim, hypothecation, assignment,
preemptive right, option, right of first refusal, right of first offer, right of
consent, restrictive covenant or other right, title or interest of any third
party, in any such case relating to such property or asset.

Losses shall mean any and all claims, losses, liabilities, damages (including
fines, penalties, and criminal or civil judgments and settlements), costs
(including court costs and environmental and other investigation and removal
costs) and expenses (including reasonable attorneys’, environmental consultants’
and accountants’ fees).

Manchester shall mean Misys plc, a public limited company formed under the Laws
of England and Wales.

Manchester Arbitration Candidates shall have the meaning ascribed to such term
in Exhibit 10.

Manchester Bank Account shall mean:

 

Bank Name:

   National Westminster Bank PLC

Branch:

   City of London

SWIFT:

   NWBKGB2L

Account Name:

   Misys plc – Treasury Account

Account Number:

   42060915

Currency:

   USD

Correspondent Bank:

   JP Morgan Chase Bank, New York (ABA Routing No. 021000021)    SWIFT: CHASUS33

Manchester Greenshoe Limit shall have the meaning ascribed to such term in
Section 2.2(b) hereof.

Manchester Group Member shall mean (i) Manchester and its Affiliates, (ii) the
directors and officers of each of Manchester and its Affiliates and (iii) the
respective successors and assigns of each of the foregoing.

Manchester India Employees shall mean those employees of Manchester (or its
Affiliates) located in Bangalore, India who have been assigned to work
exclusively on Arsenal software development matters and who are to be identified
in further detail within the India Migration Plan.

Manchester Shareholder Approval shall have the meaning ascribed to such term in
Section 6.3 hereof.

Manchester Shareholders Meeting shall have the meaning ascribed to such term in
Section 6.3 hereof.

Market Disruption shall mean any period in which (i) trading generally, or
trading in Arsenal Shares, shall have been suspended or materially limited on,
or by, as the case may be, the Nasdaq National Market or the New York Stock
Exchange, (ii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iii) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (iv) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets, currency exchange
rates or controls or any

 

54



--------------------------------------------------------------------------------

calamity or crisis, which, in the case of any of clauses (ii), (iii) or
(iv) above makes it impracticable, in the reasonable good faith judgment of the
board of directors of Manchester after receipt of advice from the Lead
Underwriters, for the Minimum Secondary Offering Shares to be sold to the public
by the Underwriters at a price of not less than the Floor Price.

Market Holiday shall mean August 16, 2010 through September 6, 2010 inclusive.

Merger Sub shall have the meaning ascribed to such term in the Emerald
Definitive Agreement.

Minimum Secondary Offering Shares shall have the meaning ascribed to such term
in Section 2.2(a) hereof.

MPL shall mean Misys Patriot Limited, a limited company formed under the Laws of
England and Wales and a Subsidiary of Manchester.

MPUSH shall mean Misys Patriot US Holdings LLC, a Delaware limited liability
company and a Subsidiary of Manchester.

Newco shall mean [US Newco], a Delaware corporation and a Subsidiary of
Manchester.

Newco Shares shall have the meaning ascribed to such term in the Recitals
hereof.

Non-Core Rulings shall mean those rulings identified as such in Schedule 10.2.

Objection Notice shall have the meaning ascribed to such term in Section 10.2(e)
hereof.

Offering Conditions shall have the meaning ascribed to such term in
Section 2.2(j) hereof.

Order shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Authority or any arbitrator.

Outside Date shall have the meaning ascribed to such term in Section 8.1(a)(ii)
hereof.

Parties shall mean Manchester and Arsenal, with each being a Party.

Person shall mean any natural person, business trust, corporation, partnership,
limited liability company, joint stock company, proprietorship, association,
trust, joint venture, unincorporated association or any other legal entity of
whatever nature organized under any applicable Law, an unincorporated
organization or any Governmental Authority.

PLR Bank Guarantee shall have the meaning ascribed to such term in
Section 10.10(a) hereof.

PLR Bank Guarantor shall have the meaning ascribed to such term in
Section 10.10(a) hereof.

Post-Closing Franchise Taxes shall have the meaning ascribed to such term in
Section 10.7 hereof.

Post-Closing Franchise Tax Conditions shall have the meaning ascribed to such
term in Section 10.10(c) hereof.

Post-Closing Tax Period shall mean any Tax period beginning after the Coniston
Closing Date or, with respect to a Tax period that begins before the Coniston
Closing Date and ends thereafter, the portion of such Tax period beginning
immediately after the Coniston Closing Date.

 

55



--------------------------------------------------------------------------------

Pre-Closing Tax Period shall mean any Tax period ending at or before the
Coniston Closing Date or, with respect to a Tax period that begins before the
Coniston Closing Date and ends thereafter, the portion of such Tax period that
ends as of the Coniston Closing Date.

Proceeding shall mean any action, litigation, suit, proceeding or formal
investigation or review of any nature, civil, criminal, regulatory or otherwise,
before any Governmental Authority.

Reduction Notice shall have the meaning ascribed to such term in
Section 10.10(b) hereof.

Registration Rights Agreement shall mean the Registration Rights Agreement
entered into between the Parties concurrently with this Agreement in the form
attached as Exhibit 13.

Rejection Notice shall have the meaning ascribed to such term in Section 10.2(j)
hereof.

Relationship Agreement shall mean the Relationship Agreement between the Parties
dated as of March 17, 2008, as amended by the First Amendment to the
Relationship Agreement, dated as of August 14, 2008, and the Second Amendment to
the Relationship Agreement, dated as of January 5, 2009.

Relevant Provisions shall have the meaning ascribed to such term in
Section 2.2(j) hereof.

Repurchase Consideration shall have the meaning ascribed to such term in
Section 2.1 hereof.

Repurchase Shares shall have the meaning ascribed to such term in Section 2.1
hereof.

Restructuring Slides shall mean the document attached as Schedule 10.1.

SEC shall mean the U.S. Securities and Exchange Commission.

Secondary Offering shall have the meaning ascribed to such term in
Section 2.2(a) hereof.

Secondary Offering Proceeds shall mean the aggregate proceeds of the Secondary
Offering (including the Greenshoe) after the underwriting discount.

Secondary Offering Registration Statement shall have the meaning ascribed to
such term in Section 2.2(j) hereof.

Secondary Offering Shares shall have the meaning ascribed to such term in the
Recitals hereof.

Securities Act shall mean the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

Solvent when used with respect to any Person shall mean that, as of any date of
determination, (i) the assets of such Person at a “fair valuation” will as of
such date, exceed the amount of all of its “liabilities of such Person,
contingent or otherwise”, as such quoted terms are generally determined in
accordance with applicable federal laws governing determinations of the
insolvency of debtors; (ii) the “present fair saleable value” of the assets of
such Person will, as of such date, be greater than “the amount that will be
required to pay the probable liability of such Person on its existing debts as
such debts become absolute and matured”, as such quoted terms are generally
determined in accordance with applicable federal laws governing determinations
of the insolvency of debtors; (iii) the remaining assets of such Person as of
such date, will not be “unreasonably small” nor constitute an “unreasonably
small capital” in relation to the business or transaction(s) in which it is
engaged or is about to engage, as such quoted terms are generally determined in
accordance with applicable federal laws governing determinations of the
insolvency of debtors; and (iv) such Person will be able to pay its debts as
they become due. For purposes of this definition, (a) “debt” means liability on
a “claim” and (b) “claim” means any (1) right to payment, whether or not such a
right is reduced

 

56



--------------------------------------------------------------------------------

to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (2) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

Solvency Letter shall mean a letter delivered by a nationally recognized
valuation firm mutually acceptable to Arsenal and Manchester, in a form
reasonably acceptable to Arsenal and Manchester and addressed to the Board of
Directors of Arsenal and, if requested by Arsenal, the Financing Source
providing the Financing, indicating that, immediately after the Coniston Closing
and after giving effect to the transactions contemplated hereby, including the
Financing and any alternative financing permitted by this Agreement and the
payment of the Repurchase Consideration and all related fees and expenses,
Arsenal will be Solvent.

Special Offering Conditions shall have the meaning ascribed to such term in
Section 2.2(e) hereof.

Straddle Period shall mean any taxable year or period beginning on or before and
ending after the Coniston Closing Date.

Subsidiary shall mean, with respect to any Person, another Person that, at the
time of determination, directly or indirectly, through one or more
intermediaries, is Controlled by such first Person.

Takeover Laws shall mean any “moratorium,” “control share acquisition,” “fair
price,” “supermajority,” “affiliate transactions” or “business combination
statute or regulation” or other similar state antitakeover Laws or regulations.

Tax or Taxes shall mean (i) any federal, state, local or foreign net income,
gross income, gross receipts, windfall profit, severance, property, production,
sales, use, license, excise, franchise, employment, payroll, withholding,
alternative or add-on minimum, ad valorem, value-added, transfer, stamp, or
environmental tax (including taxes under Code Section 59A), escheat payments or
any other tax, custom, duty, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or penalty, addition to tax
or additional amount imposed by any Governmental Authority and (ii) any
liability for the payment of amounts determined by reference to amounts
described in clause (i) as a result of any obligation under any Tax sharing
arrangement, tax indemnification obligation or as transferee or successor.

Tax Claim shall have the meaning ascribed to such term in Section 10.8 hereof.

Tax Return shall mean any return, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

Taxing Authority shall mean any Governmental Authority responsible for the
imposition of any Tax.

Termination Launch Demand shall have the meaning ascribed to such term in
Section 2.2(g) hereof.

Third Person Claim shall have the meaning ascribed to such term in
Section 9.5(b) hereof.

Tranche shall have the meaning ascribed to such term in Section 10.10(b) hereof.

Tranche Amount shall have the meaning ascribed to such term in Section 10.10(b)
hereof.

Transaction Documents shall mean the Voting Agreement, the Registration Rights
Agreement, the Transitional Services Agreement and the Amended and Restated
Relationship Agreement.

Transaction Tax Conditions shall have the meaning ascribed to such term in
Section 10.10(c) hereof.

 

57



--------------------------------------------------------------------------------

Transaction Taxes shall mean Taxes imposed on Newco, or for which Newco would
otherwise be liable, in each case that would not have been so imposed, or for
which Newco would not have otherwise been so liable, but for the Transactions.

Transactions shall mean (i) all transactions contemplated by this Agreement,
(ii) the transactions contemplated by the Restructuring Slides and (iii) all
transactions described in the IRS Private Letter Ruling, the IRS Private Letter
Ruling Request or any supplement thereto, in each case including all related
transactions (including the transactions contemplated by the US Reorganization)
and excluding in all cases (a) the Emerald Transaction and (b) any disposal of
Arsenal Shares by Newco (or any successor) after the Coniston Closing Date other
than as contemplated by this Agreement, the Restructuring Slides, the IRS
Private Letter Ruling, the IRS Private Letter Ruling Request or any supplement
thereto.

Transfer Taxes shall mean all transfer, documentary, sales, use, stamp
registration and other similar Taxes.

Transitional Services Agreement shall mean the Transitional Services Agreement
to be entered into between the Parties on the Coniston Closing Date
substantially in the form attached as Exhibit 14.

UCC shall mean the Uniform Commercial Code of the State of Delaware.

Underwriters shall have the meaning ascribed to such term in Section 2.2(a)
hereof.

Underwriting Agreement shall mean the Underwriting Agreement to be entered into
among Manchester, Arsenal and the lead Underwriters of the Secondary Offering.

US Reorganization shall have the meaning ascribed to such term in the Recitals
hereof.

Valid Objection Notice shall have the meaning ascribed to such term in
Section 10.2(k) hereof.

Voting Agreement shall mean the Voting Agreement entered into among the Parties,
Emerald, MPUSH and MPL concurrently with this Agreement in the form attached as
Exhibit 6.

Written Consents shall have the meaning ascribed to such term in Section 1.1(a)
hereof.

 

58



--------------------------------------------------------------------------------

Exhibit 1

Form of Amendment to Arsenal Second Amended and Restated Certificate of
Incorporation

 

59



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a corporation organized and
existing under the laws of the State of Delaware, hereby certifies as follows:

1. The name of the Corporation is Allscripts-Misys Healthcare Solutions, Inc.
(the “Corporation”).

2. The Corporation was originally incorporated under the name Allscripts
Holding, Inc. by the filing of a Certificate of Incorporation with the Secretary
of State of the State of Delaware on July 11, 2000. An Amended and Restated
Certificate of Incorporation changing the name of the Corporation from
Allscripts Holding, Inc., to Allscripts Healthcare Solutions, Inc., was filed
with the Secretary of State of the State of Delaware on November 28, 2000. A
Second Amended and Restated Certificate of Incorporation changing the name of
the Corporation from Allscripts Healthcare Solutions, Inc. to Allscripts-Misys
Healthcare Solutions, Inc., was filed with the Secretary of State of the State
of Delaware on October 10, 2008.

3. The Corporation’s Second Amended and Restated Certificate of Incorporation is
hereby amended and restated pursuant to Sections 228, 242 and 245 of the General
Corporation Law of the State of Delaware, so as to read in its entirety in the
form attached hereto as Exhibit A and incorporated herein by reference (Exhibit
A and this Certificate collectively constituting the Corporation’s Third Amended
and Restated Certificate of Incorporation).

4. This amendment and restatement of the Second Amended and Restated Certificate
of Incorporation of the Corporation has been duly adopted in accordance with the
provisions of Sections 228, 242 and 245 of the General Corporation Law of the
State of Delaware, the Board of Directors of the Corporation having adopted
resolutions setting forth such amendment and restatement, declaring its
advisability, and directing that it be submitted to the stockholders of the
Corporation for their approval, and the holders of outstanding stock having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereon were
present and voted having consented to the adoption of such amendment and
restatement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer of the Corporation has executed this
Third Amended and Restated Certificate of Incorporation of the Corporation on
the [            ] day of [            ], 2010.

 

ALLSCRIPTS-MISYS HEALTHCARE
SOLUTIONS, INC. By:     Name:       Title:  



--------------------------------------------------------------------------------

Exhibit A

THIRD AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

(the “Certificate of Incorporation”)

FIRST. The name of the corporation is ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS,
INC. (the “Corporation”).

SECOND. The address of the Corporation’s registered office in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.
The name of the Corporation’s registered agent at such address is The
Corporation Trust Company.

THIRD. The nature of the business and the objects and purposes to be conducted
or promoted by the Corporation are to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware, provided that the Corporation shall not have the power to
issue shares of capital stock in the Corporation, or any bonds, notes,
debentures or other obligations or securities convertible or exchangeable into
or exercisable for any such shares, in violation of Section 9 of the
Relationship Agreement, dated as of March 17, 2008 (as may be amended from time
to time, the “Relationship Agreement”), between the Corporation and Misys plc
(“Misys”) for so long as such Section 9 of the Relationship Agreement is in
effect.

FOURTH.

1. Authorized Shares. The total number of shares of stock of all classes which
the Corporation shall have authority to issue is three hundred fifty million
(350,000,000), of which one million (1,000,000) shall be shares of Preferred
Stock with a par value of $0.01 per share (“Preferred Stock”), and three hundred
forty-nine million (349,000,000) shall be shares of Common Stock with a par
value of $0.01 per share (“Common Stock”).

2. Preferred Stock.

(a) The Preferred Stock shall be issuable in series, and in connection with the
issuance of any series of Preferred Stock and to the extent now or hereafter
permitted by the laws of the State of Delaware, the designation of each series,
the stated value of the shares of each series, the dividend rate or rates of
each series (which rate or rates may be expressed in terms of a formula or other
method by which such rate or rates shall be calculated from time to time) and
the date or dates and other provisions respecting the payment of dividends, the
provisions, if



--------------------------------------------------------------------------------

any, for a sinking fund for the shares of each series, the preferences of the
shares of each series in the event of the liquidation or dissolution of the
Corporation, the provisions, if any, respecting the redemption of the shares of
each series and, subject to requirements of the laws of the State of Delaware,
the voting rights (except that such shares shall not have more than one vote per
share), the terms, if any, upon which the shares of each series shall be
convertible into or exchangeable for any other shares of stock of the
Corporation and any other relative, participating, optional or other special
rights, preferences, powers, and qualifications, limitations or restrictions
thereof, of the shares of each series, shall, in each case, be fixed by
resolution of the Board of Directors.

(b) Preferred Stock of any series redeemed, converted, exchanged, purchased, or
otherwise acquired by the Corporation shall constitute authorized but unissued
Preferred Stock.

(c) All shares of any series of Preferred Stock, as between themselves, shall
rank equally and be identical (except that such shares may have different
dividend provisions); and all series of Preferred Stock, as between themselves,
shall rank equally and be identical except as set forth in the resolutions
authorizing the issuance of such series.

3. Common Stock.

(a) After dividends to which the holders of Preferred Stock may then be entitled
under the resolutions creating any series thereof have been declared and after
the Corporation shall have set apart the amounts required pursuant to such
resolutions for the purchase or redemption of any series of Preferred Stock, the
holders of Common Stock shall be entitled to have dividends declared in cash,
property, or other securities of the Corporation out of any profits or assets of
the Corporation legally available therefor, if, as and when such dividends are
declared by the Corporation’s Board of Directors upon an affirmative vote of a
majority of the entire Board of Directors.

(b) In the event of the liquidation or dissolution of the Corporation’s business
and after the holders of Preferred Stock shall have received amounts to which
they are entitled under the resolutions creating such series, the holders of
Common Stock shall be entitled to receive ratably the balance of the
Corporation’s assets available for distribution to stockholders.

(c) Each share of Common Stock shall be entitled to one vote upon all matters
upon which stockholders have the right to vote, but shall not be entitled to
vote for the election of any directors who may be elected by vote of the
Preferred

 

4



--------------------------------------------------------------------------------

Stock voting as a class if so provided in the resolution creating such Preferred
Stock pursuant to Article FOURTH, Section 2(a) hereof.

4. Preemptive Rights. Except as expressly agreed in writing by the Corporation,
including, without limitation, the Relationship Agreement, no stockholder of any
shares of the Corporation by reason of such stockholder holding shares of any
class or series of capital stock of the Corporation shall have any preemptive
right to subscribe for or to acquire any additional shares of the Corporation of
the same or of any other class whether now or hereafter authorized or any
options or warrants giving the right to purchase any such shares, or any bonds,
notes, debentures or other obligations convertible into any such shares.

FIFTH. The Corporation is to have perpetual existence.

SIXTH: The private property of the stockholders shall not be subject to the
payment of corporate debts to any extent whatever.

SEVENTH:

1. Except as may otherwise be fixed by resolution pursuant to the provisions of
Article FOURTH hereof relating to the rights of the holders of Preferred Stock
to elect directors as a class, the number of directors of the Corporation shall
be fixed at ten (10). At each annual meeting of the stockholders of the
Corporation, directors shall be elected to hold office for a term expiring at
the annual meeting of stockholders held in the immediately following year.

2. Advance notice of stockholder nominations for the election of directors shall
be given in the manner provided in the By-Laws of the Corporation.

3. Except as may otherwise be fixed by resolution pursuant to the provisions of
Article FOURTH hereof relating to the rights of the holders of Preferred Stock
to elect directors as a class, in accordance with Section 141(a) of the General
Corporation Law of the State of Delaware, and except as otherwise set forth
above, the full and exclusive power and authority otherwise conferred on the
Board of Directors to evaluate director candidates and nominate persons to stand
for election to the Board of Directors or to fill any newly created
directorships resulting from any increase in the number of directors and any
vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or any other cause shall be exercised and performed by
the persons comprising the Independent Nominating Committee or the Nominating
and Governance Committee, as the case may be, and as set forth in Article
SEVENTH, Section 7. Any director appointed in accordance with the preceding
sentence shall hold office for a term expiring at the annual meeting of the
stockholders following such director’s appointment.

 

5



--------------------------------------------------------------------------------

4. Subject to any rights of the holders of Preferred Stock to elect directors as
a class, a director may be removed with or without cause by the affirmative vote
of the holders of a majority of the voting power present in person, by remote
communication or represented by proxy at a meeting of stockholders.

5. The Board of Directors, by the affirmative vote of the majority of the entire
Board of Directors, shall elect a director to serve as Chairman of the Board of
Directors promptly following each election of the Board of Directors at each
annual meeting of stockholders.

6. In furtherance of the powers conferred by statute, the Board of Directors is
expressly authorized and shall have sole authority, by affirmative vote of the
majority of the entire Board of Directors to approve the annual operating budget
and the capital budget, and any material changes to either.

7. Committees.

(a). The Board of Directors may, pursuant to this Certificate of Incorporation
or the By-Laws or by resolution approved by the majority of the Board of
Directors, designate one or more committees, which, to the extent provided in
this Certificate of Incorporation, the By-Laws or by resolution, to the fullest
extent permitted by law, shall have and may exercise the powers of the Board of
Directors in the management of the business and affairs of the Corporation and
may authorize the seal of the Corporation to be affixed to all papers which may
require it. These committees shall include, but are not limited to, an
Independent Nominating Committee, an Audit Committee, a Nominating and
Governance Committee, a Compensation Committee and such other committees as
determined by the Board of Directors (collectively, the “Committees”).

(i) Each Committee must consist of two (2) or more of the Directors of the
Corporation, one (1) of which must be a member of the Independent Nominating
Committee.

(ii) The Board of Directors, by resolution approved by a majority of the entire
Board of Directors, shall designate members for each Committee in compliance
with specific membership requirements set forth herein and in any resolutions
establishing such Committees.

(iii) The Committees shall have such names as set forth herein or as may be
determined from time to time by resolution approved by a majority of the Board
of Directors.

 

6



--------------------------------------------------------------------------------

(iv) Each Committee shall keep regular minutes of its meetings and report the
same to the Board of Directors when required.

(v) All of the members of a Committee shall constitute a quorum for the
transaction of business at any meeting of such Committee. The Act of the
majority of the members of a Committee at a meeting at which a quorum is present
shall be the act of such Committee, unless otherwise set forth herein or in the
charter to such Committee.

(b) The Audit Committee shall consist of three (3) Receiver Directors (as
hereinafter defined), one (1) of which must be a financial expert. The Audit
Committee shall have such powers and responsibilities as set forth herein and as
determined in the audit committee charter, to be approved by the majority of the
entire Board of Directors, which include, but are not limited to the authority
to supervise auditors and make decisions regarding accounting matters.

For the purposes of this paragraph (b):

(i) an independent Director will be an individual who, in accordance with Rule
4350 of the National Association of Securities Dealers Automated Quotations
(“Nasdaq”), would be eligible for membership on an Audit Committee of a
corporation listed on Nasdaq; and

(ii) a financial expert will be an individual fulfilling the requirements of the
definition set forth by the Securities and Exchange Commission in Item 407 of
Regulation S-K.

(c) The Independent Nominating Committee shall consist of three (3) directors
initially designated as Receiver Directors by the Board of Directors as of
October 10, 2008 and each other person nominated to election or appointment to
the Board of Directors pursuant to this paragraph (c) (the “Receiver Directors”)
and shall have such powers and responsibilities as determined in the independent
nominating committee charter, to be approved by the majority of the entire Board
of Directors, which include, but are not limited to:

(i) the sole authority to nominate to the Board of Directors three
(3) independent Directors and the chief executive officer to stand for election
by stockholders in accordance with the Certificate of Incorporation and the
By-Laws of the Corporation; and

(ii) the sole authority to appoint to the Board of Directors replacements for
vacancies of Receiver Directors and the directorship held by the chief executive
officer, resulting from death, resignation, disqualification, removal or

 

7



--------------------------------------------------------------------------------

other cause, provided that any such appointment for replacement of the
directorship previously held by a chief executive officer shall be the
then-serving chief executive officer having been designated as set forth in the
By-Laws.

(d) The Nominating and Governance Committee shall consist of three (3) directors
designated as members of such committee as of October 10, 2008 and each other
person designated as a member of the Nominating and Governance Committee
resulting from any vacancies therein, two (2) of whom shall be Directors having
been nominated by the Nominating and Governance Committee and one (1) of whom
shall either be a Receiver Director or the chief executive officer, and shall
have such powers and responsibilities as determined in the nominating and
governance committee charter, to be approved by the majority of the entire Board
of Directors, which include, but are not limited to:

(i) The sole authority to nominate six (6) Directors, other than those Directors
nominated by the Independent Nominating Committee, to stand for election by
stockholders in accordance with this Certificate of Incorporation and the
By-Laws;

(ii) the sole authority to appoint replacements for vacancies of Directors
previously nominated by the Nominating and Governance Committee, resulting from
death, resignation, disqualification, removal or other cause; and

(iii) the authority to establish governance principles.

(e) The Compensation Committee shall consist of three (3) members selected by
the majority of the entire Board of Directors, two (2) of whom shall be Receiver
Directors and one (1) of whom shall be the Chairman of the Board of Directors.
The Compensation Committee shall have such powers and responsibilities as
determined in the compensation committee charter, which shall be approved by the
majority of the entire Board of Directors. The powers and responsibilities of
the Compensation Committee shall include, but not be limited to, approving all
executive officer compensation matters, including salary levels, bonus levels,
grants and issuances of new securities under existing stock plans, and
recommending the adoption of new incentive plans to the Board of Directors,
which shall in each case be subject to the further approval of the majority of
the entire Board of Directors; provided, that, with respect to any award
intended to constitute “performance-based compensation” within the meaning of
Section 162(m) of the U.S. Internal Revenue Code and the regulations promulgated
thereunder, the compensation committee charter shall provide for the delegation
of its authority to a subcommittee of the Compensation Committee consisting
solely of two “outside directors” within the meaning of such Section of the U.S.
Internal Revenue Code and the regulations promulgated thereunder.

 

8



--------------------------------------------------------------------------------

(f) The following actions must be approved by the Audit Committee and the
majority of the entire Board of Directors:

(i) Any action intended to result in the de-listing of the common stock of the
Corporation from Nasdaq or any other exchange upon which such stock is listed
for trading;

(ii) Any commercial or other transaction including, without limitation, any
squeeze-out of other stockholders effected by merger, reverse stock split or
otherwise or any arrangement involving a management fee payable to Misys or its
subsidiaries (other than the Corporation and its subsidiaries) and agreements
between the Corporation or any of its subsidiaries, on the one hand, and Misys
or any of its subsidiaries (other than the Corporation and its subsidiaries), on
the other hand, other than transactions pursuant to the current terms of
agreements entered into on or prior to the date hereof, or replacement
agreements (so long as the terms of such replacement agreements are not less
favorable to the Corporation); and

(iii) Any change or modification to the audit committee charter in effect on
October 10, 2008.

8. Subject to any limitation in the By-Laws, the members of the Board of
Directors shall be entitled to reasonable fees, salaries, or other compensation
for their services, as determined from time to time by the Board of Directors,
and to reimbursement for their expenses as such members. Nothing herein
contained shall preclude any director from serving the Corporation or its
subsidiaries or affiliates in any other capacity and receiving compensation
therefor.

EIGHTH: Both stockholders and directors shall have power, if the By-Laws so
provide, to hold their meetings and to have one or more offices within or
without the State of Delaware.

Except as may otherwise be fixed by resolution approved by a majority of the
Board of Directors pursuant to the provisions of Article FOURTH hereof relating
to the rights of the holders of Preferred Stock, any action required or
permitted to be taken by the stockholders of the Corporation may be effected at
a duly called annual or special meeting of such stockholders or may be effected
by consent in writing by such stockholders as may be provided in the By-Laws.
Except as otherwise required by law and subject to the rights of the holders of
Preferred Stock, special meetings of stockholders may be called only by the
Chairman of the Board of Directors on his own initiative or by the Board of
Directors pursuant to a resolution approved by a majority of the entire Board of
Directors.

 

9



--------------------------------------------------------------------------------

NINTH: The Board of Directors is expressly authorized to adopt, amend or repeal
the By-Laws of the Corporation by the affirmative vote of a majority of the
entire Board of Directors; provided, that Articles III, IV, V and VIII of the
By-Laws may only be amended by the Board of Directors by the vote of both a
majority of the entire Board of Directors and a majority of the members of the
Audit Committee.

TENTH:

1. A director of the Corporation, including a member of the Independent
Nominating Committee or the Nominating and Governance Committee, shall not be
personally liable to the Corporation or its stockholders for monetary damages
for breach of fiduciary duty as a director, except for liability (a) for any
breach of the director’s duty of loyalty to the Corporation or its stockholders,
(b) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law, (c) under Section 174 of the General
Corporation Law of the State of Delaware or (d) for any transaction from which
the director derived an improper personal benefit. If the General Corporation
Law of the State of Delaware, or any other applicable law, is amended to
authorize corporation action further eliminating or limiting the personal
liability of directors, then the liability of a director of the Corporation
shall be eliminated or limited to the fullest extent permitted by the General
Corporation Law of the State of Delaware, or any other applicable law, as so
amended. Any repeal or modification of this Article TENTH, Section 1 by the
stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of such repeal
or modification.

2. (a) Each person who has been or is made a party or is threatened to be made a
party to or is involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”), by
reason of the fact that he or she, or a person of whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans
(hereinafter an “Indemnitee”), whether the basis of such proceeding is an
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent authorized by the General Corporation Law of the State of Delaware, or
any other applicable law, as the same exists or may hereafter be amended (but,
in the case of any such amendment, only to the extent that such amendment
permits the Corporation to provide broader indemnification rights than said law
permitted the Corporation to provide prior to such amendment), against all
expenses, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid

 

10



--------------------------------------------------------------------------------

in settlement) reasonably incurred or suffered by such Indemnitee in connection
therewith and such indemnification shall continue as to an Indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of his or her heirs, executors and administrators; provided, however,
that except as provided in paragraph (b) of this Article TENTH, Section 2 with
respect to proceedings seeking to enforce rights to indemnification, the
Corporation shall indemnify any such Indemnitee seeking indemnification in
connection with a proceeding (or part thereof) initiated by such person only if
such proceeding (or part thereof) was authorized by the Board of Directors of
the Corporation. The right to indemnification conferred in this Article TENTH,
Section 2 shall be a contract right. In addition to the right of
indemnification, an Indemnitee shall have the right to be paid by the
Corporation the expenses incurred in defending any such proceeding in advance of
its final disposition; provided, however, that if the General Corporation Law of
the State of Delaware, or any other applicable law, requires, the payment of
such expenses incurred by an Indemnitee in his or her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
such person while a director or officer, including, without limitation, service
to an employee benefit plan) in advance of the final disposition of a proceeding
shall be made only upon delivery to the Corporation of an undertaking by or on
behalf of such Indemnitee to repay all amounts so advanced if it shall
ultimately be determined that such director or officer is not entitled to be
indemnified under this Article TENTH, Section 2 or otherwise.

(b) If a claim under paragraph (a) of this Article TENTH, Section 2 is not paid
in full by the Corporation within thirty (30) days after a written claim has
been received by the Corporation, the claimant may at any time thereafter bring
suit against the Corporation to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Corporation) that the
claimant has not met the standard of conduct which makes it permissible under
the General Corporation Law of the State of Delaware, or any other applicable
law, for the Corporation to indemnify the claimant for the amount claimed, but
the burden of proving such defense shall be on the Corporation. Neither the
failure of the Corporation (including its Board of Directors, stockholders or
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because he or she has met the applicable standard of conduct
set forth in the General Corporation Law of the State of Delaware, or any other
applicable law, nor an actual determination by the Corporation (including its
Board of Directors, stockholders or independent legal counsel) that the claimant
has not met such

 

11



--------------------------------------------------------------------------------

applicable standard of conduct, shall be a defense to the action or create a
presumption that the claimant has not met the applicable standard of conduct.

(c) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in
paragraph (b) of this Article TENTH, Section 2 shall not be exclusive of any
other right which any person may have or hereafter acquire under any statute,
provision of this Certificate of Incorporation, By-Laws, agreement, vote of
stockholders or disinterested directors or otherwise.

(d) The Corporation may maintain insurance, at its expense, to protect itself
and any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the
General Corporation Law of the State of Delaware, or any other applicable law.

(e) The Corporation may, to the extent authorized from time to time by the Board
of Directors, grant rights to indemnification, and rights to be paid by the
Corporation the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Corporation to the fullest
extent of the provisions of this Article TENTH, Section 2 with respect to the
indemnification and advancement of expenses of directors and officers of the
Corporation.

(f) Any repeal or modification of this Article TENTH, Section 2 shall not
adversely affect any right or protection of a director, officer, employee or
agent of the Corporation existing at the time of such repeal or modification.

ELEVENTH. As used in this Certificate of Incorporation, the term the “majority
of the entire Board of Directors” means the majority of the total number of
directors which the Corporation would have if there were no vacancies, and the
term “majority of the Board of Directors” means the majority of the directors
present and voting.

TWELFTH. The Corporation has elected to not be governed by Section 203 of the
General Corporation Law of the State of Delaware, as permitted under and
pursuant to subsection (b)(3) of Section 203 of the General Corporation Law of
the State of Delaware.

THIRTEENTH. Except as otherwise provided in this Certificate of Incorporation or
as set forth in the By-Laws, the Corporation reserves the right to amend, alter,
change or repeal any provision contained in this Certificate of Incorporation in
the manner now or hereafter prescribed by statute; provided, however, that no
amendment, alteration,

 

12



--------------------------------------------------------------------------------

modification, waiver or change to Article NINTH, Article TENTH, this Article
THIRTEENTH or the first, third or seventh paragraphs of Article SEVENTH may be
made without the affirmative vote of the members of the Audit Committee and the
affirmative vote of a majority of the members of the entire Board of Directors.

 

13



--------------------------------------------------------------------------------

Exhibit 2

Form of Amendment to Arsenal Third Amended and Restated Certificate of
Incorporation

 

60



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a corporation organized and
existing under the laws of the State of Delaware, hereby certifies as follows:

1. The name of the Corporation formerly known as Allscripts-Misys Healthcare
Solutions, Inc. is hereby amended to be ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.
(the “Corporation”).

2. The Corporation was originally incorporated under the name Allscripts
Holding, Inc. by the filing of a Certificate of Incorporation with the Secretary
of State of the State of Delaware on July 11, 2000. An Amended and Restated
Certificate of Incorporation changing the name of the Corporation from
Allscripts Holding, Inc., to Allscripts Healthcare Solutions, Inc., was filed
with the Secretary of State of the State of Delaware on November 28, 2000. A
Second Amended and Restated Certificate of Incorporation changing the name of
the Corporation from Allscripts Healthcare Solutions, Inc. to Allscripts -Misys
Healthcare Solutions, Inc., was filed with the Secretary of State of the State
of Delaware on October 10, 2008. A Third Amended and Restated Certificate of
Incorporation increasing the number of authorized shares was filed with the
Secretary of State of the State of Delaware on [                        ], 2010.

3. The Corporation’s Third Amended and Restated Certificate of Incorporation is
hereby amended and restated pursuant to Sections 228, 242 and 245 of the General
Corporation Law of the State of Delaware, so as to read in its entirety in the
form attached hereto as Exhibit A and incorporated herein by reference (Exhibit
A and this Certificate collectively constituting the Corporation’s Fourth
Amended and Restated Certificate of Incorporation).

4. This amendment and restatement of the Third Amended and Restated Certificate
of Incorporation of the Corporation has been duly adopted in accordance with the
provisions of Sections 228, 242 and 245 of the General Corporation Law of the
State of Delaware, the Board of Directors of the Corporation having adopted
resolutions setting forth such amendment and restatement, declaring its
advisability, and directing that it be submitted to the stockholders of the
Corporation for their approval; and the holders of outstanding stock having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereon were
present and voted having consented to the adoption of such amendment and
restatement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer of the Corporation has executed this
Fourth Amended and Restated Certificate of Incorporation of the Corporation on
the [            ] day of [                    ], 2010.

 

ALLSCRIPTS-MISYS HEALTHCARE
SOLUTIONS, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

FOURTH AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

(the “Certificate of Incorporation”)

FIRST. The name of the corporation is ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. (the
“Corporation”).

SECOND. The address of the Corporation’s registered office in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.
The name of the Corporation’s registered agent at such address is The
Corporation Trust Company.

THIRD. The nature of the business and the objects and purposes to be conducted
or promoted by the Corporation are to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware.

FOURTH.

1. Authorized Shares. The total number of shares of stock of all classes which
the Corporation shall have authority to issue is three hundred fifty million
(350,000,000), of which one million (1,000,000) shall be shares of Preferred
Stock with a par value of $0.01 per share (“Preferred Stock”), and three hundred
forty-nine million (349,000,000) shall be shares of Common Stock with a par
value of $0.01 per share (“Common Stock”).

2. Preferred Stock.

(a) The Preferred Stock shall be issuable in series, and in connection with the
issuance of any series of Preferred Stock and to the extent now or hereafter
permitted by the laws of the State of Delaware, the designation of each series,
the stated value of the shares of each series, the dividend rate or rates of
each series (which rate or rates may be expressed in terms of a formula or other
method by which such rate or rates shall be calculated from time to time) and
the date or dates and other provisions respecting the payment of dividends, the
provisions, if any, for a sinking fund for the shares of each series, the
preferences of the shares of each series in the event of the liquidation or
dissolution of the Corporation, the provisions, if any, respecting the
redemption of the shares of each series and, subject to requirements of the laws
of the State of Delaware, the voting rights (except that such shares shall not
have more than one vote per share), the terms, if any, upon which the shares of
each series shall be convertible into or



--------------------------------------------------------------------------------

exchangeable for any other shares of stock of the Corporation and any other
relative, participating, optional or other special rights, preferences, powers,
and qualifications, limitations or restrictions thereof, of the shares of each
series, shall, in each case, be fixed by resolution of the Board of Directors.

(b) Preferred Stock of any series redeemed, converted, exchanged, purchased, or
otherwise acquired by the Corporation shall constitute authorized but unissued
Preferred Stock.

(c) All shares of any series of Preferred Stock, as between themselves, shall
rank equally and be identical (except that such shares may have different
dividend provisions); and all series of Preferred Stock, as between themselves,
shall rank equally and be identical except as set forth in the resolutions
authorizing the issuance of such series.

3. Common Stock.

(a) After dividends to which the holders of Preferred Stock may then be entitled
under the resolutions creating any series thereof have been declared and after
the Corporation shall have set apart the amounts required pursuant to such
resolutions for the purchase or redemption of any series of Preferred Stock, the
holders of Common Stock shall be entitled to have dividends declared in cash,
property, or other securities of the Corporation out of any profits or assets of
the Corporation legally available therefor, if, as and when such dividends are
declared by the Corporation’s Board of Directors upon an affirmative vote of a
majority of the entire Board of Directors.

(b) In the event of the liquidation or dissolution of the Corporation’s business
and after the holders of Preferred Stock shall have received amounts to which
they are entitled under the resolutions creating such series, the holders of
Common Stock shall be entitled to receive ratably the balance of the
Corporation’s assets available for distribution to stockholders.

(c) Each share of Common Stock shall be entitled to one vote upon all matters
upon which stockholders have the right to vote, but shall not be entitled to
vote for the election of any directors who may be elected by vote of the
Preferred Stock voting as a class if so provided in the resolution creating such
Preferred Stock pursuant to Article FOURTH, Section 2(a) hereof.

4. Preemptive Rights. Except as expressly agreed in writing by the Corporation,
no holder of any shares of the Corporation by reason of such stockholder holding
shares of any class or series of capital stock of the Corporation shall have any
preemptive right to subscribe for or to acquire any additional shares of the
Corporation of

 

4



--------------------------------------------------------------------------------

the same or of any other class whether now or hereafter authorized or any
options or warrants giving the right to purchase any such shares, or any bonds,
notes, debentures or other obligations convertible into any such shares.

FIFTH. The Corporation is to have perpetual existence.

SIXTH. The private property of the stockholders shall not be subject to the
payment of corporate debts to any extent whatever.

SEVENTH.

1. Except as may otherwise be fixed by resolution pursuant to the provisions of
Article FOURTH hereof relating to the rights of the holders of Preferred Stock
to elect directors as a class, the number of directors of the Corporation shall
be fixed from time to time exclusively by the affirmative vote of a majority of
the Board of Directors; provided, however, that for the three-year period
commencing on the date on which the transactions contemplated by the Agreement
and Plan of Merger, dated as of June 9, 2010, among the Corporation, Arsenal
Merger Corp. and Eclipsys Corporation (as may be amended from time to time, the
“Eclipsys Merger Agreement”) are consummated (the “Eclipsys Closing”), the
number of directors of the Corporation shall be fixed from time to time during
such three-year period solely by the affirmative vote of no less than a
two-thirds majority of the entire Board of Directors (a “Supermajority Vote”);
provided, further, that, if during such three-year period, the number of
Directors that Misys plc (“Misys”) shall have the authority to nominate in
accordance with Section 3 of the Relationship Agreement (as defined below) is
permanently reduced to one (1) or zero (0), then the number of directors of the
Corporation shall be fixed at nine (9) during such three-year period unless a
different number is approved by the Board of Directors by a Supermajority Vote.
Notwithstanding the foregoing, the Board of Directors shall not fix the number
of directors in a manner that would prevent any of the Misys Nominating
Committee, Eclipsys Nominating Committee or Allscripts Nominating Committee from
exercising the authority of each such committee provided for in Article SEVENTH,
Section 6 hereof. At each annual meeting of the stockholders of the Corporation,
directors shall be elected to hold office for a term expiring at the annual
meeting of stockholders held in the immediately following year.

2. Advance notice of stockholder nominations for the election of directors shall
be given in the manner provided in the By-Laws of the Corporation.

3. Except as may otherwise be fixed by resolution pursuant to the provisions of
Article FOURTH hereof relating to the rights of the holders of Preferred Stock
and except as set forth in Article SEVENTH, Section 6 hereof, newly created
directorships resulting from any increase in the number of directors and any
vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or any other cause

 

5



--------------------------------------------------------------------------------

shall be filled exclusively by the affirmative vote of a majority of the
remaining directors then in office, though less than a quorum, or by a sole
remaining director. Any director appointed in accordance with the preceding
sentence or Article SEVENTH, Section 6 hereof shall hold office for a term
expiring at the annual meeting of the stockholders following such director’s
appointment.

4. Subject to any rights of the holders of Preferred Stock to elect directors as
a class, a director may be removed with or without cause by the affirmative vote
of the holders of a majority of the voting power present in person, by remote
communication or represented by proxy at a meeting of stockholders.

5. In furtherance of the powers conferred by statute, the Board of Directors is
expressly authorized and shall have sole authority, by affirmative vote of the
majority of the entire Board of Directors to approve the annual operating budget
and the capital budget, and any material changes to either.

6. Committees.

(a) The Board of Directors may, pursuant to this Certificate of Incorporation,
or the By-Laws or by resolution approved by the majority of the Board of
Directors, designate one or more committees, which, to the extent provided in
this Certificate of Incorporation, the By-Laws or by resolution, to the fullest
extent permitted by law, shall have and may exercise the powers of the Board of
Directors in the management of the business and affairs of the Corporation and
may authorize the seal of the Corporation to be affixed to all papers which may
require it. These committees shall include, but are not limited to an Audit
Committee, a Nominating and Governance Committee, a Compensation Committee and
such other committees as determined by the Board of Directors.

(b) (i) Upon the closing of the transactions contemplated by the Eclipsys Merger
Agreement, each of the Audit Committee, Compensation Committee and Nominating
and Governance Committee of the Board of Directors of the Corporation shall be
comprised of a majority of Allscripts Directors (as defined below, and, for the
avoidance of doubt, a Misys Director (as defined below) shall not constitute an
Allscripts Director) and at least one Eclipsys Director (as defined below), and
(ii) the Nominating and Governance Committee shall include one (1) Misys
Director in accordance with, and to the extent required by, the Amended and
Restated Relationship Agreement, dated as of             , 2010 (as may be
amended from time to time, the “Relationship Agreement”), between the
Corporation and Misys, which Misys Director shall meet, with respect to the
Corporation, the criteria for independence established by the Nasdaq National
Market; provided, that if no Misys Director meets such criteria for independence

 

6



--------------------------------------------------------------------------------

with respect to the Corporation, then the Nominating and Governance Committee
shall not include any Misys Director.

(c) Subject to Article SEVENTH, Section 6(d), the Corporation shall have a Misys
Nominating Committee, which shall consist only of directors that have been
nominated by Misys pursuant to Section 3 of the Relationship Agreement or
appointed pursuant to this Article SEVENTH, Section 6(c) (the “Misys
Directors”). The Misys Nominating Committee shall have the following powers and
responsibilities: (i) the sole authority to nominate to the Board of Directors
up to two (2) Directors in accordance with Section 3 of the Relationship
Agreement to stand for election by stockholders in accordance with this
Certificate of Incorporation and the By-Laws of the Corporation; provided,
however, that if the number of Directors that Misys shall have the authority to
nominate in accordance with Section 3 of the Relationship Agreement is
permanently reduced to one (1), then the number of Directors that the Misys
Nominating Committee shall have the authority to nominate shall be permanently
reduced to one (1); provided, further, that if at any time the number of
Directors that Misys shall have the authority to nominate in accordance with
Section 3 of the Relationship Agreement is permanently reduced to zero, then,
the Misys Nominating Committee shall permanently cease to have the authority to
nominate any Directors to stand for election by stockholders; and (ii) for so
long as the Misys Nominating Committee has the authority to nominate directors
to be elected by the stockholders pursuant to subclause (i) above, in the event
of the death, resignation, disqualification or removal of a Misys Director,
other than the resignation or removal of such Misys Director pursuant to
Section 3 of the Relationship Agreement, the sole authority to appoint a
Director to fill such vacancy on the Board of Directors. In the event of the
death, resignation, disqualification or removal of a Misys Director, other than
the resignation or removal of such Misys Director pursuant to Section 3 of the
Relationship Agreement, at a time at which Misys retains the authority to
nominate at least one (1) Director for election by the stockholders in
accordance with Section 3 of the Relationship Agreement and there are no
remaining Misys Directors serving on the Misys Nominating Committee, then Misys
shall have the right to recommend to the Nominating and Governance Committee a
person to fill such vacancy and the Nominating and Governance Committee shall,
in accordance with Section 3.2 of the Relationship Agreement and applicable law,
appoint such person to the Board of Directors to fill the vacancy.

(d) In the event that Misys’s right to nominate Directors for election by
stockholders is permanently reduced or eliminated as set forth in Section 3 of
the Relationship Agreement then (i) the term of the appropriate number of Misys
Directors shall automatically terminate and such Misys Directors shall resign or
be removed in accordance with the Relationship Agreement and (ii) the vacancies
resulting therefrom shall be filled by the affirmative vote of a majority of the

 

7



--------------------------------------------------------------------------------

remaining Directors then in office, though less than a quorum, or by a sole
remaining Director, to serve until the next annual meeting of stockholders. In
the event that the Misys Nominating Committee permanently ceases to have
authority to nominate any Directors for election by stockholders as set forth in
Article SEVENTH, Section 6(c)(i) above, the Misys Nominating Committee shall be
dissolved and Article SEVENTH, Sections 6(b)(ii), (c) and (d) shall no longer be
in effect.

(e) Subject to the proviso of this Article SEVENTH, Section 6(e), upon the
closing of the transactions contemplated by the Eclipsys Merger Agreement, the
Corporation shall have an Eclipsys Nominating Committee, which shall initially
consist of up to three (3) of the Eclipsys Directors (as defined below), and
shall have the sole authority to (i) nominate to the Board of Directors up to
three (3) Directors to stand for election by stockholders in accordance with
this Certificate of Incorporation and the By-Laws of the Corporation and
(ii) appoint to the Board of Directors replacements for vacancies of Eclipsys
Directors (and vacancies on committees on which such Eclipsys Director served)
resulting from the death, resignation, disqualification, removal or other cause
of any Eclipsys Director; provided, however, that (x) the authority of the
Eclipsys Nominating Committee to nominate to the Board of Directors candidates
to stand for election by stockholders shall terminate after the Eclipsys
Nominating Committee nominates candidates to stand for election at the
Corporation’s 2011 annual meeting of stockholders and (y) the authority of the
Eclipsys Nominating Committee to appoint to the Board of Directors replacements
for vacancies of Eclipsys Directors (and vacancies on committees on which such
Eclipsys Director served) resulting from the death, resignation, removal or
other cause of any Eclipsys Director shall terminate upon the date of the
Corporation’s 2011 annual meeting of stockholders. The Eclipsys Nominating
Committee shall be dissolved and this Article SEVENTH, Section 6(e) shall no
longer be in effect on the earlier of (i) the date on which no Eclipsys
Directors are serving on the Board of Directors and (ii) the date immediately
following the date that voting on the election of directors occurs as part of
the Corporation’s 2011 annual meeting of stockholders. Any Director serving on
the Eclipsys Nominating Committee shall meet, with respect to the Corporation,
the criteria for independence established by the Nasdaq National Market.
“Eclipsys Directors” shall mean the three (3) directors designated by Eclipsys
Corporation in accordance with the Eclipsys Merger Agreement to serve on the
Board of Directors and each other person nominated or appointed to the Board of
Directors pursuant to this Article SEVENTH, Section 6(e).

(f) Subject to the proviso of this Article SEVENTH, Section 6(f), upon the
closing of the transactions contemplated by the Eclipsys Merger Agreement, the
Corporation shall have an Allscripts Nominating Committee, which shall initially

 

8



--------------------------------------------------------------------------------

consist of up to three (3) of the Allscripts Directors (as defined below), and
shall have the sole authority to (i) nominate to the Board of Directors up to
four (4) Directors to stand for election by stockholders in accordance with this
Certificate of Incorporation and the By-Laws of the Corporation and (ii) appoint
to the Board of Directors replacements for vacancies of Allscripts Directors
(and vacancies on committees on which such Allscripts Director served) resulting
from the death, resignation, disqualification, removal or other cause of any
Allscripts Director; provided, however, that (x) the authority of the Allscripts
Nominating Committee to nominate to the Board of Directors candidates to stand
for election by stockholders shall terminate after the Allscripts Nominating
Committee nominates candidates to stand for election at the Corporation’s 2011
annual meeting of stockholders and (y) the authority of the Allscripts
Nominating Committee to appoint to the Board of Directors replacements for
vacancies of Allscripts Directors (and vacancies on committees on which such
Allscripts Director served) resulting from the death, resignation, removal or
other cause of any Allscripts Director shall terminate upon the date of the
Corporation’s 2011 annual meeting of stockholders. The Allscripts Nominating
Committee shall be dissolved and this Article SEVENTH, Section 6(f) shall no
longer be in effect on the earlier of (i) the date on which no Allscripts
Directors are serving on the Board of Directors and (ii) the date immediately
following the date that voting on the election of directors occurs as part of
the Corporation’s 2011 annual meeting of stockholders. Any Director serving on
the Allscripts Nominating Committee shall meet, with respect to the Corporation,
the criteria for independence established by the Nasdaq National Market.
“Allscripts Directors” shall mean the four (4) directors designated by
Allscripts in accordance with the Eclipsys Merger Agreement to serve on the
Board of Directors and each other person nominated or appointed to the Board of
Directors pursuant to this Article SEVENTH, Section 6(f).

(g) If, during the three-year period commencing on the date of the Eclipsys
Closing, a vacancy is created on the Board of Directors as a result of (i) the
death, resignation, disqualification, removal or other cause of the Independent
Director (as defined in the Eclipsys Merger Agreement) or (ii) the number of
Directors that Misys shall have the authority to nominate in accordance with
Section 3 of the Relationship Agreement is permanently reduced to zero (0), such
vacancy shall be filled by the affirmative vote of a majority of the members of
the Nominating and Governance Committee of the Board of Directors.

7. Subject to any limitation in the By-Laws, the members of the Board of
Directors shall be entitled to reasonable fees, salaries, or other compensation
for their services, as determined from time to time by the Board of Directors,
and to reimbursement for their expenses as such members. Nothing herein
contained shall preclude any director from serving the Corporation or its
subsidiaries or affiliates in any other capacity and receiving compensation
therefor.

 

9



--------------------------------------------------------------------------------

8. Except as otherwise required by law, special meetings of the stockholders may
be called only by the Chairman of the Board of Directors or the Board of
Directors in the manner provided in the By-Laws of the Corporation. Only such
business shall be conducted at a special meeting of stockholders as shall have
been brought before the meeting in the manner provided in the By-Laws.

EIGHTH. Both stockholders and directors shall have power, if the By-Laws so
provide, to hold their meetings and to have one or more offices within or
without the State of Delaware.

Except as may otherwise be fixed by resolution approved by a majority of the
Board of Directors pursuant to the provisions of Article FOURTH hereof relating
to the rights of the holders of Preferred Stock, any action required or
permitted to be taken by the stockholders of the Corporation may be effected at
a duly called annual or special meeting of such stockholders and may not be
effected only by consent in writing by such stockholders.

NINTH. Subject to Article VIII of the By-Laws of the Corporation, the Board of
Directors is expressly authorized to adopt, amend or repeal the By-Laws of the
Corporation by the affirmative vote of a majority of the entire Board of
Directors.

TENTH.

1. A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (a) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (b) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (c) under Section 174 of the General Corporation Law of the
State of Delaware or (d) for any transaction from which the director derived an
improper personal benefit. If the General Corporation Law of the State of
Delaware, or any other applicable law, is amended to authorize corporation
action further eliminating or limiting the personal liability of directors, then
the liability of a director of the Corporation shall be eliminated or limited to
the fullest extent permitted by the General Corporation Law of the State of
Delaware, or any other applicable law, as so amended. Any repeal or modification
of this Article TENTH, Section 1 by the stockholders of the Corporation shall
not adversely affect any right or protection of a director of the Corporation
existing at the time of such repeal or modification.

2. (a) Each person who has been or is made a party or is threatened to be made a
party to or is involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”), by
reason of

 

10



--------------------------------------------------------------------------------

the fact that he or she, or a person of whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans
(hereinafter an “Indemnitee”), whether the basis of such proceeding is an
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent authorized by the General Corporation Law of the State of Delaware, or
any other applicable law, as the same exists or may hereafter be amended (but,
in the case of any such amendment, only to the extent that such amendment
permits the Corporation to provide broader indemnification rights than said law
permitted the Corporation to provide prior to such amendment), against all
expenses, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by such Indemnitee in connection therewith and
such indemnification shall continue as to an Indemnitee who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of his or
her heirs, executors and administrators; provided, however, that except as
provided in paragraph (b) of this Article TENTH, Section 2 with respect to
proceedings seeking to enforce rights to indemnification, the Corporation shall
indemnify any such Indemnitee seeking indemnification in connection with a
proceeding (or part thereof) initiated by such person only if such proceeding
(or part thereof) was authorized by the Board of Directors of the Corporation.
The right to indemnification conferred in this Article TENTH, Section 2 shall be
a contract right. In addition to the right of indemnification, an Indemnitee
shall have the right to be paid by the Corporation the expenses incurred in
defending any such proceeding in advance of its final disposition; provided,
however, that if the General Corporation Law of the State of Delaware, or any
other applicable law, requires, the payment of such expenses incurred by an
Indemnitee in his or her capacity as a director or officer (and not in any other
capacity in which service was or is rendered by such person while a director or
officer, including, without limitation, service to an employee benefit plan) in
advance of the final disposition of a proceeding shall be made only upon
delivery to the Corporation of an undertaking by or on behalf of such Indemnitee
to repay all amounts so advanced if it shall ultimately be determined that such
director or officer is not entitled to be indemnified under this Article TENTH,
Section 2 or otherwise.

(b) If a claim under paragraph (a) of this Article TENTH, Section 2 is not paid
in full by the Corporation within thirty (30) days after a written claim has
been received by the Corporation, the claimant may at any time thereafter bring
suit against the Corporation to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the

 

11



--------------------------------------------------------------------------------

expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Corporation) that the
claimant has not met the standard of conduct which makes it permissible under
the General Corporation Law of the State of Delaware, or any other applicable
law, for the Corporation to indemnify the claimant for the amount claimed, but
the burden of proving such defense shall be on the Corporation. Neither the
failure of the Corporation (including its Board of Directors, stockholders or
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because he or she has met the applicable standard of conduct
set forth in the General Corporation Law of the State of Delaware, or any other
applicable law, nor an actual determination by the Corporation (including its
Board of Directors, stockholders or independent legal counsel) that the claimant
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that the claimant has not met the applicable
standard of conduct.

(c) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in
paragraph (b) of this Article TENTH, Section 2 shall not be exclusive of any
other right which any person may have or hereafter acquire under any statute,
provision of this Certificate of Incorporation, By-Laws, agreement, vote of
stockholders or disinterested directors or otherwise.

(d) The Corporation may maintain insurance, at its expense, to protect itself
and any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the
General Corporation Law of the State of Delaware, or any other applicable law.

(e) The Corporation may, to the extent authorized from time to time by the Board
of Directors, grant rights to indemnification, and rights to be paid by the
Corporation the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Corporation to the fullest
extent of the provisions of this Article TENTH, Section 2 with respect to the
indemnification and advancement of expenses of directors and officers of the
Corporation.

(f) Any repeal or modification of this Article TENTH, Section 2 shall not
adversely affect any right or protection of a director, officer, employee or
agent of the Corporation existing at the time of such repeal or modification.

 

12



--------------------------------------------------------------------------------

ELEVENTH. As used in this Certificate of Incorporation, the term the “majority
of the entire Board of Directors” means the majority of the total number of
directors which the Corporation would have if there were no vacancies, and the
term “majority of the Board of Directors” means the majority of the directors
present and voting.

TWELFTH. The Corporation has elected to be governed by Section 203 of the
General Corporation Law of the State of Delaware.

THIRTEENTH. The Corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation in the manner now
or hereafter prescribed by statute; provided, however, that for so long as Misys
retains the authority to nominate at least one Director for election by the
stockholders in accordance with Section 3 of the Relationship Agreement and
pursuant to Article SEVENTH, Section 6(c) hereof, then Article SEVENTH, Sections
3, 6(b)(ii), 6(c) and 6(d) and this Article THIRTEENTH with respect to such
Sections, in addition to any other vote required by law or this Certificate of
Incorporation, may be amended only with the affirmative vote of a majority of
the entire Board of Directors and the unanimous vote of the Misys Directors or,
so long as Misys retains the authority to nominate at least one (1) Director for
election by the stockholders in accordance with Section 3 of the Relationship
Agreement and pursuant to Article SEVENTH, Section 6(c) hereof and no Misys
Director is currently serving, with the written consent of Misys; provided,
further, that, for so long as the Eclipsys Nominating Committee retains the
authority to nominate Directors for election by the stockholders and appoint
replacements of Eclipsys Directors pursuant to Article SEVENTH, Section 6(e)
hereof, then Article SEVENTH, Section 6(e) and this Article THIRTEENTH with
respect to such Section, in addition to any other vote required by law or this
Certificate of Incorporation, may be amended only with the affirmative vote of a
majority of the members of the Eclipsys Nominating Committee and the affirmative
vote of a majority of the entire Board of Directors; provided, further, that,
for so long as the Allscripts Nominating Committee retains the authority to
nominate Directors for election by the stockholders and appoint replacements of
Allscripts Directors pursuant to Article SEVENTH, Section 6(f) hereof, then
Article SEVENTH, Section 6(f) and this Article THIRTEENTH with respect to such
Section, in addition to any other vote required by law or this Certificate of
Incorporation, may be amended only with the affirmative vote of a majority of
the members of the Allscripts Nominating Committee and the affirmative vote of a
majority of the entire Board of Directors; provided, further, that, for the
three-year period commencing on the Eclipsys Closing Date, Article SEVENTH,
Section 1, in addition to any other vote required by law or this Certificate of
Incorporation, may be amended only upon the approval of the Board of Directors
by a Supermajority Vote; provided, further, that, the penultimate sentence of
Article SEVENTH, Section 1 may not be amended with respect to any of the Misys
Nominating Committee, Eclipsys Nominating Committee or Allscripts Nominating
Committee so long as such committee retains the authority to nominate Directors
for

 

13



--------------------------------------------------------------------------------

election by the stockholders and appoint replacements of Directors pursuant to
Article SEVENTH, Section 6 hereof; provided, further, that, until the date of
the Corporation’s 2011 annual meeting of the stockholders, Article SEVENTH,
Section 3, in addition to any other vote required by law or this Certificate of
Incorporation, may be amended only upon the approval of the Board of Directors
by a Supermajority Vote.

 

14



--------------------------------------------------------------------------------

Exhibit 3

Commitment Letter

Incorporated by reference to Exhibit 10.2 attached to the Form 8-K filed by
Allscripts-Misys Healthcare Solutions, Inc. (“Allscripts”) on June 9, 2010,
announcing the execution of an Agreement and Plan of Merger by and among
Allscripts, Eclipsys Corporation and Arsenal Merger Corp., a wholly owned
subsidiary of Allscripts.

 

61



--------------------------------------------------------------------------------

EXECUTION VERSION

 

J.P. MORGAN SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

New York, New York 10017

 

BARCLAYS BANK PLC

BARCLAYS CAPITAL

745 Seventh Avenue

New York, New York 10019

 

UBS SECURITIES LLC

299 Park Avenue

New York, NY 10171

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, CT 06901

June 9, 2010

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart, Suite 2024

Chicago, IL 60654

 

Attention:    William J. Davis, Chief Financial Officer

Allscripts-Misys Healthcare Solutions, Inc.

Senior Secured Credit Facilities

Commitment Letter

Ladies and Gentlemen:

You have advised J.P. Morgan Securities Inc. (“JPMorgan”), JPMorgan Chase Bank,
N.A. (“JPMorgan Chase Bank”), Barclays Bank PLC (“Barclays Bank”), Barclays
Capital, the investment banking division of Barclays Bank (“Barclays Capital”),
UBS Securities LLC (“UBSS”) and UBS Loan Finance LLC (“UBS” and together with
JPMorgan, JPMorgan Chase Bank, Barclays Bank, Barclays Capital and UBSS, the
“Commitment Parties”) that Allscripts-Misys Healthcare Solutions, Inc. (the
“Borrower”) intends to enter into the Transactions described in the introductory
paragraph of Exhibit A hereto. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Summary of Terms and
Conditions attached hereto as Exhibit A (the “Term Sheet”). The sources and uses
of funding for the Transactions are described in the Sources and Uses Table (the
“Table”) attached hereto as Schedule I.

JPMorgan, Barclays Capital and UBSS are pleased to advise you that they are
willing to act as joint lead arrangers and joint bookrunners for the Facilities.
Furthermore, (i) JPMorgan Chase Bank is pleased to advise you of its several
commitment to provide 55% of the aggregate amount of each of the Facilities,
(ii) Barclays Bank is pleased to advise you of its several commitment to provide
30% of the aggregate amount of each of the Facilities and (iii) UBS is pleased
to advise you of its several commitment to provide 15% of the aggregate amount
of each of the Facilities (JPMorgan Chase Bank,



--------------------------------------------------------------------------------

Barclays Bank and UBS, together, the “Initial Lenders”). This Commitment Letter,
the Term Sheet and the Table (collectively, the “Commitment Letter”) set forth
the terms and conditions on and subject to which the Initial Lenders are willing
to make their commitments.

It is agreed that JPMorgan, Barclays Capital and UBSS will act as joint lead
arrangers and joint bookrunners in respect of the Facilities (in such
capacities, the “Arrangers”) and that JPMorgan will have “left” placement in any
marketing materials or other documentation used in connection with the
Facilities. It is further agreed that JPMorgan Chase Bank will act as the sole
administrative agent in respect of the Facilities. You agree that, as a
condition to the commitments and agreements hereunder, no other agents,
co-agents, bookrunners or arrangers will be appointed, no other titles will be
awarded and no compensation will be paid in connection with the Facilities (in
each case other than that expressly contemplated by the Term Sheet and the Fee
Letter referred to below) unless you and we shall so agree.

You understand that the Facilities will be syndicated and you agree to actively
assist the Arrangers in completing timely syndications reasonably satisfactory
to the Arrangers and you. We intend to commence syndication efforts promptly,
and you agree to actively assist us in completing a syndication reasonably
satisfactory to us and you. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing banking relationships, (b) direct contact between
your senior management and the proposed Lenders and your using commercially
reasonable efforts to ensure direct contact between your advisors and the
proposed Lenders at mutually convenient times and locations, (c) as set forth in
the next paragraph, assistance from you in the preparation of materials to be
used in connection with the syndication (collectively, with the Term Sheet, the
“Information Materials”) and (d) the hosting, with us and your senior
management, of one or, if mutually agreed, additional meetings of prospective
Lenders at mutually convenient times and locations.

You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If requested,
you also will assist us in preparing an additional version of the Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of United States
federal securities laws) with respect to the Borrower, the Target, their
respective affiliates and any of their respective securities (“MNPI”) and who
may be engaged in investment and other market related activities with respect to
any such entity’s securities or loans. Before distribution of any Information
Materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of the Information Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that no MNPI is contained therein. You also acknowledge that
Commitment Party Public-Siders who are publishing debt analysts may participate
in any meetings held pursuant to clause (d) of the preceding paragraph to the
extent that such meeting is open to any Public-Siders; provided that such
analysts shall not publish any information obtained from such meetings at any
time in violation of any confidentiality agreement between you and the relevant
Commitment Party Public-Sider.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises the Arrangers in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should be distributed only to Private-Siders:
(a) administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, lender allocation, if any, and
funding and closing memoranda), (b) notification of changes in the terms of the
Facilities and (c) other materials designated by the Borrower for all
prospective Lenders after the initial distribution of Information Materials. If
you advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will

 

2



--------------------------------------------------------------------------------

not receive such materials without further discussions with you. The Borrower
hereby authorizes the Commitment Parties to distribute draft and final
definitive documentation with respect to the Facilities (other than any such
documentation identified by the Borrower in writing (including by email) within
a reasonable time prior to the intended distribution for distribution solely to
Private-Siders) to Private-Siders and Public-Siders.

JPMorgan, Barclays Capital and UBSS, in their capacity as Arrangers, will
manage, in consultation with you, all aspects of the syndication, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocation of the commitments among the Lenders and,
subject to the terms of the Fee Letter, the amount and distribution of fees
among the Lenders. In their capacity as Arrangers of the Facilities, JPMorgan,
Barclays Capital and UBSS will have no responsibility other than to arrange the
syndication as set forth herein and in no event shall be subject to any
fiduciary or other implied duties. Additionally, the Borrower acknowledges and
agrees that, as Arrangers, JPMorgan, Barclays Capital and UBSS are not advising
the Borrower as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Arrangers shall have no responsibility or liability to the Borrower with respect
thereto.

To assist us in our syndication efforts, you agree promptly to prepare and
provide to us all information with respect to the Borrower and its subsidiaries
and the Transactions, including all financial information and projections (the
“Projections”), as we may reasonably request in connection with the arrangement
and syndication of the Facilities. You hereby represent and covenant that
(a) all written information and all oral communication made in Lender meetings
and due diligence sessions held in connection with the syndication of the
Facilities (other than the Projections and information of a general economic or
industry-specific nature) (the “Information”) that has been or will be made
available to us by you or any of your representatives is or will be, taken as a
whole, when furnished, complete and correct in all material respects and does
not or will not, taken as a whole, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements thereto) and (b) the Projections that have been or will be made
available to us by you or any of your representatives have been or will be
prepared in good faith based upon assumptions that you reasonably believe to
have been reasonable at the time made and at the time such Projections are made
available to the Arrangers (it being understood that any such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, and that no assurance can be given that such Projections will be
realized and that actual results may differ from such Projections and that such
differences may be material). You understand that in arranging and syndicating
the Facilities we may use and rely on the Information and Projections without
independent verification thereof.

If any Initial Lender becomes a Defaulting Lender (as defined below), you may,
at your sole expense and effort, upon notice to such Initial Lender and the
Arrangers, require such Initial Lender to assign and delegate, without recourse,
all of its interests, rights and obligations under this Commitment Letter to an
assignee selected by you in consultation with the Arrangers (a “Replacement
Lender”) that shall assume such obligations (which assignee may be another
Initial Lender, if such other Initial Lender accepts such assignment). The
Arrangers agree to use their commercially reasonable efforts to assist you in
identifying a Replacement Lender and effecting any such assignment and
delegation (it being understood that such efforts shall not be deemed to require
the Arrangers to cause any of their affiliates to agree to become the
Replacement Lender). It is understood and agreed that any such assignment and
delegation shall not reduce or otherwise affect the commitments in respect of
the Facilities of the other

 

3



--------------------------------------------------------------------------------

Initial Lenders. For purposes of the foregoing, “Defaulting Lender” shall mean
shall mean any Initial Lender that (a) becomes (or is controlled by any person
or entity that is) subject to any bankruptcy, insolvency, receivership,
conservatorship or other similar proceeding, (b) has (or is controlled by any
person or entity that has) become a “defaulting” lender generally in credit
agreements to which it is a party (other than actions taken in good faith to
exercise or preserve its rights and remedies as a lender) or (c) refuses to
execute (after reasonable written notice to such Initial Lender) or, in your
reasonable judgment following consultation with the applicable Initial Lender
and the Arrangers, materially delays in executing, the definitive credit
documentation with respect to the Facilities that has been fully negotiated
between you and the Commitment Parties in good faith (the “Credit
Documentation”). Notwithstanding the foregoing, no Initial Lender shall be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Initial Lender or a parent company thereof by a governmental
authority or an instrumentality thereof.

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to cause to be paid the nonrefundable fees described in the
Fee Letter dated the date hereof and delivered herewith (the “Fee Letter”).

Each Commitment Party’s commitments and agreements hereunder are subject to
(a) since May 31, 2009, there not having occurred any Borrower Material Adverse
Effect (as defined below), (b) such Commitment Party’s reasonable satisfaction
that until the earlier of (i) the completion of a Successful Syndication (as
hereinafter defined) and (ii) the date that is 60 days following the initial
funding of the Facilities, there shall be (or with regards to any portion of
such period occurring after the Closing Date shall reasonably be expected to be)
no competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Borrower or any of its subsidiaries (including
any new subsidiaries to be formed or acquired in connection with the
Transactions), (c) the Arrangers’ having been afforded a period of not less than
45 days following the execution and delivery of this Commitment Letter to
syndicate the Facilities, provided that such minimum period shall be extended in
case you execute any cure rights pursuant to clause (ii) of clause (f) of this
paragraph by the time period from the date written notice is given by the
Commitment Parties of noncompliance through the date such noncompliance is
cured, (d) the closing of the Facilities on or before December 9, 2010,
(e) compliance by you in all material respects with your agreements in clauses
(a), (b), (c) and (d) of the fourth paragraph of this Commitment Letter, other
than to the extent (i) noncompliance therewith has not materially impeded the
syndication of the Facilities or (ii) you shall have cured such noncompliance
within 5 business days of having received written notice from the Commitment
Parties of such noncompliance (it being agreed that the Commitment Parties shall
give you prompt written notice of any such noncompliance); and (f) the other
conditions expressly set forth in the Term Sheet. “Borrower Material Adverse
Effect” means any event, occurrence, fact, condition, effect, change or
development that, individually or when taken together with all other events,
occurrences, facts, conditions, effects, changes or developments, is, or is
reasonably expected to be, materially adverse to the business, assets,
liabilities (contingent or otherwise), financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole; provided,
however, that none of the following shall constitute, and no event, effect,
change or development to the extent resulting from any of the following, shall
constitute or be taken into account in determining whether there has been a
“Borrower Material Adverse Effect”: (i) factors affecting the national or world
economy or financial, banking, credit, securities or commodities markets, taken
as a whole, except to the extent the Borrower and its subsidiaries are adversely
affected in a disproportionate manner as compared to other comparable companies
in the industry in which the Borrower and its subsidiaries operate;
(ii) conditions generally affecting the industries in which the Borrower or its
subsidiaries operate, except to the extent the Borrower and its subsidiaries are
adversely affected in a disproportionate manner as compared to other comparable
companies in the industry in which the Borrower and its subsidiaries operate;
(iii) factors resulting from or arising out of the announcement of the Merger
Agreement, the Misys Agreement or the transactions contemplated thereby

 

4



--------------------------------------------------------------------------------

(including any shareholder or derivative litigation arising from or relating to
the Merger Agreement, the Misys Agreement or the transactions contemplated
thereby) or the performance of the Merger Agreement or the Misys Agreement;
(iv) any circumstances relating to the loss in whole or in part of any business
relationship with any customer or client of the Borrower or any of its
subsidiaries set forth in Section 9.1(A) of the Parent Disclosure Letter, other
than as a result of the valid termination by a customer or client of any written
contract due to the breach by the Borrower or any of its subsidiaries of its
obligations under any such written contract to license material intellectual
property rights owned by the Borrower or any of its subsidiaries or perform
material services related to such licenses required to be licensed or performed,
respectively, under such written contract; (v) any failure by the Borrower to
meet any analysts’ revenue or earnings projections or Borrower guidance, in and
of themselves, or any failure by the Borrower to meet any of the Borrower’s
internal or published revenue or earnings projections or forecasts, in and of
themselves, or any decline in the trading price or trading volume of the common
stock of the Borrower, in and of themselves (it being understood that any event,
occurrence, fact, condition, effect, change or development giving rise to any
such failure or decline, other than an event, occurrence, fact, condition,
effect, change or development set forth in clauses (i) through (iv) above or
clauses (vi) through (viii) below, may be deemed to constitute, and may be taken
into account in determining whether there has been, or is reasonably expected to
be, a Borrower Material Adverse Effect); (vi) any effect resulting from changes
in laws or accounting principles, in each case, after the date hereof; (vii) any
effect resulting from any outbreak or escalation of hostilities, the declaration
of a national emergency or war, or the occurrence of any act of terrorism; or
(viii) any increase in the cost of or decrease in the availability of financing
to the Borrower or its subsidiaries with respect to the Share Repurchases.
“Successful Syndication” means that JPMorgan Chase Bank shall hold no more than
$60,000,000 of the aggregate commitment amount under the Facilities, Barclays
Bank shall hold no more than $50,000,000 of the aggregate commitment amount
under the Facilities and UBS shall hold no more than $40,000,000 of the
aggregate commitment amount under the Facilities.

You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, employees, advisors, and agents
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Fee Letter, the
Facilities, the use of the proceeds thereof, the Transactions or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto or whether brought by the Company, the Guarantors (as defined in the
Term Sheet), any of their respective affiliates or any other person or entity,
and to reimburse each indemnified person upon demand for any legal or other
expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found by a final, non-appealable judgment of a court to arise
from (i) the willful misconduct or gross negligence of such indemnified person
or any of its affiliates or its or their respective officers, directors,
employees or agents or (ii) a material breach by the relevant indemnified person
of the express contractual obligations of such indemnified person under this
Commitment Letter or the Credit Documentation pursuant to a claim made by the
Borrower, and (b) to reimburse each Commitment Party and its affiliates on
demand for all out-of-pocket expenses (including due diligence expenses,
syndication expenses, consultant’s fees and expenses, travel expenses, and
reasonable fees, charges and disbursements of counsel) incurred in connection
with the Facilities and any related documentation (including this Commitment
Letter, the Fee Letter and the Credit Documentation) or the administration,
amendment, modification or waiver thereof. No indemnified person shall be liable
for any damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent such damages are found by a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such indemnified person or any of its affiliates or its or their
respective officers, directors, employees or agents. In addition, no indemnified
person shall be liable for

 

5



--------------------------------------------------------------------------------

any special, indirect, consequential or punitive damages in connection with this
Commitment Letter, the Fee Letter, the Facilities, the use of the proceeds
thereof, the Transactions or any related transaction.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. No Commitment Party will use confidential information
obtained from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies. You also acknowledge that no Commitment
Party has any obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies. You further acknowledge that each Arranger is a full service
securities firm and each Arranger may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of the Borrower
and its affiliates and of other companies that may be the subject of the
transactions contemplated by this Commitment Letter. You waive, to the fullest
extent permitted by law, any claims you may have against each Commitment Party
for breach of fiduciary duty or alleged breach of fiduciary duty, in each case,
in connection with the syndication of the Facilities, and agree that no
Commitment Party will have any liability (whether direct or indirect) to you in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on your behalf, including your stockholders, employees or creditors,
in each case, in connection with the syndication of the Facilities.

Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates, subject to the confidentiality
restrictions set forth herein, information concerning you and the other
companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder.

This Commitment Letter shall not be assignable (a) by you without the prior
written consent of each Commitment Party (and prior to the Misys Closing (as
defined below), the approval of the Audit Committee of the Borrower’s Board of
Directors) or (b) by any Commitment Party without the prior written consent of
each Arranger and you (which consent, in the case of the Borrower prior to the
Misys Closing, shall be approved by the Audit Committee of the Borrower’s Board
of Directors) and any purported assignment without such consent shall be null
and void, is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons (it being
agreed that (i) each Initial Lender reserves the right in its sole discretion at
any time to assign and delegate all or a portion of its commitments in respect
of the Facilities hereunder, and to allocate all or a portion of its fees
payable in connection therewith, to one or more of its affiliates, provided that
no such assignment or delegation shall relieve such Initial Lender of any of its
obligations hereunder or under the Credit Documentation, including of any
obligation in respect of its commitment in respect of the Facilities, in the
event such affiliate shall fail to perform such obligation in accordance with
the terms hereof or of the Credit Documentation, as applicable and (ii) the
Initial Lenders have the right to syndicate the Facilities and receive
commitments with respect thereto, provided that, except as contemplated under
clause (b) of this paragraph, (x) no Initial Lender may assign all or any
portion of its commitments hereunder prior to the Closing Date and (y) each
Initial Lender shall retain exclusive control over all rights and obligations
with respect to the commitments hereunder until the Closing Date has occurred).
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party; provided that (a) the Borrower
shall have the right, upon prior written notice to the Arrangers, to

 

6



--------------------------------------------------------------------------------

terminate this Commitment Letter and the commitments hereunder, subject to the
provisions of the second to last paragraph hereof and (b) any waiver or
amendment by the Borrower prior to the Misys Closing shall be approved by the
Audit Committee of the Borrower’s Board of Directors.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter and
the Fee Letter are the only agreements that have been entered into among us with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto. Those matters that are not covered by the provisions
hereof and of the Term Sheet are subject to the approval and agreement of the
Commitment Parties and the Borrower.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York; provided, however, that the
interpretation of the definition of “Borrower Material Adverse Effect” for
purposes of this Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. Each party hereto consents to the exclusive jurisdiction and venue of the
state or federal courts located in the City of New York. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the state or federal courts located in the City of New York
and (b) any right it may have to a trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Commitment Letter, the Fee Letter, the Term Sheet, the
transactions contemplated hereby or the performance of services hereunder.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, directors, agents and advisors and, on a
confidential basis, those of the Target and Misys who are directly involved in
the consideration of this matter (except that the Fee Letter may only be
disclosed to the Target or Misys in a mutually agreed upon redacted form),
(b) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law (in which case you agree to inform us promptly thereof
to the extent permitted by applicable law) or (c) with our prior written
consent, provided, that the foregoing restrictions shall cease to apply (except
in respect of the Fee Letter and its terms and substance) after this Commitment
Letter has been accepted by you.

Each Commitment Party and its affiliates will use all Confidential Information
(as defined below) solely for purposes that are subject to this Commitment
Letter and the transactions contemplated thereby and shall treat confidentially
all such Confidential Information, except that Confidential Information may be
disclosed (a) to its and its affiliates’ partners, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information), (b) to
the extent requested or required by any state, Federal or foreign authority or
examiner regulating such Commitment Party, (c) to the extent required by
applicable law, rule or regulation or by any subpoena or similar legal process,
(d) in connection with any litigation or legal proceeding relating to this
Commitment Letter or the Fee Letter or any other documentation in connection
therewith or the enforcement of rights hereunder or thereunder or to which such
Commitment Party or any of its affiliates may be a party, (e) to any prospective
Lender (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential

 

7



--------------------------------------------------------------------------------

Information and agree to keep such Confidential Information confidential to the
same extent as required of each of the Commitment Parties hereinabove and below
or as otherwise reasonably acceptable to you and each Commitment Party,
including as may be agreed in any confidential information memorandum or other
marketing material), (f) with the consent of the Borrower, (g) on a confidential
basis, to any rating agency when required by such rating agency or (h) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this paragraph or (ii) becomes available to such
Commitment Party on a nonconfidential basis from a source other than the
Borrower or any of its subsidiaries, officers, directors, employees or advisors.
For the purposes of this paragraph, “Confidential Information” means all
information received from the Borrower or any of its subsidiaries, officers,
directors, employees or advisors relating to the Borrower or its businesses,
other than any such information that is available to the Commitment Parties on a
nonconfidential basis prior to disclosure by the Borrower. The obligations of
the Commitment Parties under this paragraph shall remain in effect until the
earlier of (i) one year from the date of termination of the commitments and
agreements of the Commitment Parties hereunder and (ii) the date the Credit
Documentation becomes effective, at which time any confidentiality undertaking
in the Credit Documentation shall supersede the provisions of this paragraph.

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor (as
defined in the Term Sheet), which information includes names and addresses and
other information that will allow such Commitment Party to identify the Borrower
and each Guarantor in accordance with the Patriot Act.

The compensation, reimbursement, indemnification and confidentiality, governing
law, consent to jurisdiction and waiver of jury trial provisions contained
herein and in the Fee Letter and any other provision herein or therein which by
its terms expressly survives the termination of this Commitment Letter shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that the reimbursement, confidentiality and indemnification provisions hereunder
(other than the confidentiality of the Fee Letter and the contents thereof)
shall be superseded by the reimbursement, confidentiality and indemnification
provisions of the Credit Documentation upon the effectiveness thereof.

Notwithstanding any other provision of this Commitment Letter, the Term Sheet or
the Fee Letter to the contrary, in the event that, prior to the consummation of
the Initial Share Repurchase and the Misys Offering (collectively, the “Misys
Closing”) or, if the Misys Closing does not occur, at any time after the date
hereof (i) there is any action or determination to be made by us hereunder that
would require approval of the Borrower’s Board of Directors or any committee
thereof, (ii) there is any action, suit, proceeding, litigation or arbitration
between the Borrower and Misys or (iii) there is any disputed claim or demand
(including any claim or demand relating to enforcing any remedy under this
Commitment Letter, the Term Sheet or the Fee Letter) by the Borrower against
Misys, or by Misys against the Borrower, all actions or determinations of the
Borrower prior to the Misys Closing or, if the Misys Closing does not occur, at
any time after the date hereof or any determinations of the Borrower relating to
any such action, suit, proceeding, litigation, arbitration, claim or demand
(including all determinations by the Borrower whether to institute, compromise
or settle any such action, suit, proceeding, litigation, arbitration, claim or
demand and all determinations by the Borrower relating to the prosecution or
defense thereof), shall be made and approved by the Audit Committee of the
Borrower’s Board of Directors.

 

8



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on June 9, 2010. This offer will
automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence.

 

9



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, J.P. MORGAN SECURITIES INC. By:       /s/ James McHugh   Name:
James McHugh   Title: Executive Director

 

JPMORGAN CHASE BANK, N.A. By:       /s/ Krys Szremski   Name: Krys Szremski  
Title: Vice President

[Commitment Letter]

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:       /s/ John Skorbe   Name: John Skorbe   Title:
Managing Director

[Commitment Letter]

 



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:       /s/ David W. Barth   Name:   David W. Barth  
Title:   Managing Director
High Yield Capital Markets

 

By:       /s/ Michael Lawton   Name:   Michael Lawton   Title:   Director

 

UBS LOAN FINANCE LLC By:       /s/ David W. Barth   Name:   David W. Barth  
Title:  

Managing Director

High Yield Capital Markets

 

By:       /s/ Michael Lawton   Name:   Michael Lawton   Title:   Director

[Commitment Letter]

 



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above by:

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

 

By:       /s/ William J. Davis   Name: William J. Davis   Title: Chief Financial
Officer

[Commitment Letter]



--------------------------------------------------------------------------------

Schedule I

SOURCES AND USES TABLE

 

Sources:

  

Term Loans

   $ 570,000,000       

Revolving Loans1

   $ 0       

Cash on Hand

   $ 30,300,000       

Total Sources

   $ 600,300,000       

Uses:

  

Initial Share Repurchase

   $ 577,400,000       

Payment of Fees and Expenses2

   $ 22,900,000       

Total Uses

   $ 600,300,000       

 

1

$150,000,000 availability.

2

Includes estimated OID.

[Commitment Letter]



--------------------------------------------------------------------------------

Exhibit 4

Form of Emerald Definitive Agreement

Incorporated by reference to Exhibit 2.1 attached to the Form 8-K filed by
Allscripts-Misys Healthcare Solutions, Inc. (“Allscripts”) on June 9, 2010,
announcing the execution of an Agreement and Plan of Merger by and among
Allscripts, Eclipsys Corporation and Arsenal Merger Corp., a wholly owned
subsidiary of Allscripts.

 

62



--------------------------------------------------------------------------------

Exhibit 5

Form of Amendment to Arsenal By-laws

 

63



--------------------------------------------------------------------------------

BY-LAWS

OF

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

(the “By-Laws”)

As amended and restated on [            ], 2010

ARTICLE I

OFFICES

Section 1. Registered Office. The registered office of Allscripts Healthcare
Solutions, Inc. (the “Corporation”) shall be in Wilmington, New Castle County,
Delaware.

Section 2. Principal Office. The Corporation shall have its principal office at
222 Merchandise Mart Plaza, Suite 2024, Chicago, Illinois, and it may also have
offices at such other places as the board of directors of the Corporation (the
“Board of Directors”) may from time to time determine.

ARTICLE II

STOCKHOLDERS

Section 1. Annual Meeting. The annual meeting of stockholders for the election
of the members of the Board of Directors (the “Directors” and each a “Director”)
and for the transaction of such other business as may properly come before the
meeting shall be held each year at such place and on such date and at such time
as may be fixed from time to time by resolution approved by a majority of the
Board of Directors.

(a) At an annual meeting of stockholders, only such business shall be conducted
as shall have been properly brought before the meeting. To be properly brought
before an annual meeting, business must be (1) specified in the notice of
meeting, or any supplement thereto, given by or at the direction of the Board of
Directors, (2) otherwise properly brought before the meeting by or at the
direction of the Board of Directors (or any duly authorized committee thereof)
or (3) otherwise properly brought before the meeting by a stockholder of the
Corporation (i) who is a stockholder of record on the date of the giving of the
notice provided for in this Section 1 and on the record date for the
determination of stockholders entitled to vote at such annual meeting and
(ii) who complies with the notice procedures set forth in this Section 1 of
Article II.

(b) In addition to any other applicable requirements, for business to be
properly brought before an annual meeting by a stockholder, such stockholder
must have given timely notice thereof in writing to the secretary of the



--------------------------------------------------------------------------------

Corporation not less than one hundred and twenty (120) days prior to the
anniversary date of the immediately preceding annual meeting nor more than one
hundred and fifty (150) days prior to the anniversary date of the immediately
preceding annual meeting.

(c) To be in proper written form, a stockholder’s notice to the secretary of the
Corporation must set forth as to each matter such stockholder proposes to bring
before the annual meeting (i) a brief description of the business desired to be
brought before the annual meeting and the reasons for conducting such business
at the annual meeting, (ii) the name and record address of such stockholder and
any Stockholder Associated Person (as defined below) if any, on whose behalf the
proposal is made, (iii) the class or series and number of shares of capital
stock of the Corporation which are owned beneficially or of record by such
stockholder or such Stockholder Associated Person, (iv) whether and the extent
to which any hedging or other transaction or series of transactions has been
entered into by or on behalf of, or any other agreement, arrangement or
understanding (including any short position or any borrowing or lending of
shares) has been made, the effect or intent of which is to mitigate loss to or
manage risk or benefit of share price changes for, or to increase or decrease
the voting power of, such stockholder or Stockholder Associated Person with
respect to any share of stock of the Corporation (which information shall be
updated by such stockholder and Stockholder Associated Person, if any, as of the
record date for voting at the meeting not later than ten days after the record
date for voting at the meeting), (v) a description of all arrangements or
understandings between such stockholder or such Stockholder Associated Person
and any other person or persons (including their names) in connection with the
proposal of such business by such stockholder and any material interest of such
stockholder or such Stockholder Associated Person in such business and (vi) a
representation that such stockholder or such Stockholder Associated Person
intends to appear in person or by proxy at the annual meeting to bring such
business before the meeting. “Stockholder Associated Person” shall mean, with
respect to any stockholder: (i) any person controlling, directly or indirectly,
or acting in concert with, such stockholder; (ii) any beneficial owner of shares
of stock of the corporation owned of record or beneficially by such stockholder;
and (iii) any person controlling, controlled by or under common control with
such Stockholder Associated Person that is acting in concert with such
Stockholder Associated Person.

(d) Irrespective of anything in these By-Laws to the contrary, no business shall
be conducted at an annual meeting except in accordance with the procedures set
forth in this Section 1 of Article II. The presiding officer of an annual
meeting shall, if the facts warrant, determine and declare to the meeting that
business was not properly brought before the meeting in accordance with the
provisions of this Section 1 of Article II, and if it is so determined, shall so
declare to the meeting

 

2



--------------------------------------------------------------------------------

and any such business not properly brought before the meeting shall not be
transacted.

Section 2. Special Meetings. Special meetings of the stockholders may be called
only by the Chairman of the Board of Directors (the “Chairman”) or the Board of
Directors pursuant to a resolution approved by a majority of the Board of
Directors. Only such business shall be conducted at a special meeting of
stockholders as shall have been brought before the meeting pursuant to the
Corporation’s notice of meeting in accordance with the provisions of Section 5
of Article II of these By-Laws.

Section 3. Stockholder Action; How Taken. Any action required or permitted to be
taken by the stockholders of the Corporation must be effected at a duly called
annual or special meeting of the stockholders and may not be effected by any
consent in writing by the stockholders.

Section 4. Place of Meeting; Participation in Meetings by Remote Communication.

(a) The Board of Directors may designate any place, either within or without
Delaware, as the place of meeting for any annual or special meeting. In the
absence of any such designation, the place of meeting shall be the principal
office of the Corporation designated in Section 2 of Article I of these By-Laws.

(b) The Board of Directors, acting in its sole discretion, may establish
guidelines and procedures in accordance with applicable provisions of the
General Corporation Law of the State of Delaware and any other applicable law
for the participation by stockholders and proxyholders in a meeting of
stockholders by means of remote communications, and may determine that any
meeting of stockholders will not be held at any place but will be held solely by
means of remote communication. Stockholders and proxyholders complying with such
procedures and guidelines and otherwise entitled to vote at a meeting of
stockholders shall be deemed present and entitled to vote at a meeting of
stockholders, whether such meeting is to be held at a designated place or solely
by means of remote communication.

Section 5. Notice of Meetings. Notice stating the place, if any, day and hour of
the meeting, the means of remote communication, if any, by which proxyholders
and stockholders may be deemed to be present and vote at such meeting and, in
case of a special meeting, the purpose or purposes for which the meeting is
called, shall be given not less than ten (10) nor more than sixty (60) days
before the date of the meeting, or in the case of a merger or consolidation, if
required by applicable law, not less than twenty (20) nor more than sixty
(60) days before the date of the meeting, by or at the direction of a majority
of the Board of Directors, to each stockholder entitled to vote at such meeting
as of the record date for determining the stockholders entitled to notice of the
meeting. If mailed, such notice shall be deemed to be given when deposited in
the United States

 

3



--------------------------------------------------------------------------------

mails in a sealed envelope addressed to the stockholder at his address as it
appears on the records of the Corporation with postage thereon prepaid.

Section 6. Record Date. For the purpose of determining (a) stockholders entitled
to notice of or to vote at any meeting of stockholders, or (b) stockholders
entitled to receive payment of any dividend or (c) stockholders for any other
purpose, the Board of Directors may fix in advance a date as the record date for
any such determination of stockholders, such date, in the case of clauses
(a) and (c): (i) to be not more than sixty (60) days and not less than ten
(10) days; or (ii) in the case of a merger or consolidation not less than twenty
(20) days, prior to the date on which the particular action requiring such
determination of stockholders is to be taken.

Section 7. Quorum. The holders of not less than one-third in voting power of the
stock issued and outstanding and entitled to vote thereat, present in person, by
remote communication or represented by proxy, shall be requisite and shall
constitute a quorum at all meetings of the stockholders for the transaction of
business except as otherwise provided by statute, by the Certificate of
Incorporation of the Corporation (as amended from time to time, the “Certificate
of Incorporation”) or by these By-Laws. If, however, such quorum shall not be
present or represented at any meeting of the stockholders, the chairman of the
meeting shall have the power to adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present
or represented. At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted which might have been transacted at
the meeting as originally notified.

When a quorum is present at any meeting, the affirmative vote of the holders of
a majority in voting power present in person, by remote communication or
represented by proxy and entitled to vote on the subject matter shall be
required to approve any question brought before such meeting, unless the
question is one upon which by express provision of the General Corporation Law
of the State of Delaware or of the Certificate of Incorporation or of these
By-Laws a different vote is required, in which case such express provision shall
govern and control the decision of such question.

Section 8. Procedure. The order of business and all other matters of procedure
at every meeting of stockholders shall be determined by the chairman of the
meeting. The Board of Directors shall appoint one or more inspectors of election
to serve at every meeting of stockholders at which Directors are to be elected.

 

4



--------------------------------------------------------------------------------

ARTICLE III

DIRECTORS

Section 1. Number, Election and Terms. The number of Directors shall be fixed
from time to time as provided in Article SEVENTH, Section 1 of the Certificate
of Incorporation. At each annual meeting of stockholders of the Corporation,
Directors shall be elected to hold office for a term expiring at the annual
meeting of stockholders held in the immediately following year.

As used in these By-Laws, the term the “majority of the entire Board of
Directors” means the majority of the total number of Directors which the
Corporation would have if there were no vacancies, and the term “majority of the
Board of Directors” means the majority of the Directors present and voting.

Subject to the rights of holders of any class or series of stock having a
preference over the common stock as to dividends or upon liquidation,
nominations for the election of Directors may be made by the Nominating and
Governance Committee, subject to the provisions of Article SEVENTH, Section 6 of
the Certificate of Incorporation, or by any stockholder entitled to vote in the
election of Directors generally.

Any stockholder entitled to vote in the election of Directors generally may
nominate one or more persons for election as Directors at a meeting only if
(i) such stockholder is a stockholder of record on the date of the giving of the
notice provided for in this Section 1 of Article III and on the record date for
the determination of stockholders entitled to vote at such annual meeting and
(ii) such stockholder complies with the notice procedures set forth in this
Section 1 of Article III. In addition to any other applicable requirements, for
a nomination to be made by a stockholder, such stockholder must have given
timely notice thereof in proper written form to the secretary of the
Corporation.

To be timely, written notice of such stockholder’s intent to make such
nomination or nominations must be given, either by personal delivery or by
United States mail, postage prepaid, to the secretary of the Corporation not
later than (a) with respect to an election to be held at an annual meeting of
stockholders, one hundred twenty (120) days nor earlier than one hundred fifty
(150) days prior to the anniversary date of the immediately preceding annual
meeting, and (b) with respect to an election to be held at a special meeting of
stockholders called for the purpose of electing Directors, the close of business
on the tenth (10th) day following the date on which notice of such meeting is
first given to stockholders.

To be in proper written form, a stockholder’s notice to the secretary of the
Corporation must set forth (a) as to each person whom the stockholder proposes
to nominate for election as a director (i) the name, age, business address and
residence address of the person, (ii) the principal occupation or employment of
the person, (iii) the class or series and number of shares of capital stock of
the Corporation which are owned beneficially or of record by the person and
(iv) any other information relating to the

 

5



--------------------------------------------------------------------------------

person that would be required to be disclosed in a proxy statement or other
filings required to be made in connection with solicitations of proxies for
election of directors pursuant to the proxy rules of the Securities and Exchange
Commission; and (b) as to the stockholder giving the notice (i) the name and
record address of such stockholder and any Stockholder Associated Person on
whose behalf the nomination is made, (ii) the class or series and number of
shares of capital stock of the Corporation which are owned beneficially or of
record by such stockholder or such Stockholder Associated Person, (iii) whether
and the extent to which any hedging or other transaction or series of
transactions has been entered into by or on behalf of, or any other agreement,
arrangement or understanding (including any short position or any borrowing or
lending of shares) has been made, the effect or intent of which is to mitigate
loss to or manage risk or benefit of share price changes for, or to increase or
decrease the voting power of, such stockholder or Stockholder Associated Person
with respect to any share of stock of the Corporation (which information shall
be updated by such stockholder and Stockholder Associated Person, if any, as of
the record date of the meeting not later than 10 days after the record date for
the meeting), (iv) a description of all arrangements or understandings between
such stockholder or such Stockholder Associated Person and each proposed nominee
and any other person or persons (including their names) pursuant to which the
nomination(s) are to be made by such stockholder, (v) a representation that such
stockholder is a holder of record of stock of the Corporation entitled to vote
at such meeting and intends to appear in person or by proxy at the annual
meeting to nominate the persons named in its notice and (vi) any other
information relating to such stockholder or such Stockholder Associated Person
that would be required to be disclosed in a proxy statement or other filings
required to be made in connection with solicitations of proxies for election of
directors pursuant to the proxy rules of the Securities and Exchange Commission.
Such notice must be accompanied by a written consent of each proposed nominee to
being named as a nominee and to serve as a Director if elected. No person shall
be eligible for election as a Director unless nominated in accordance with the
procedures set forth in this Section 1 of Article III. The Corporation may
require any proposed nominee to furnish such other information as it may
reasonably require to determine the eligibility of such proposed nominee to
serve as a Director. The chairman of the meeting may refuse to acknowledge the
nomination of any person not made in compliance with the foregoing procedure.

Section 2. Newly Created Directorships and Vacancies. Except as may otherwise be
fixed by resolution approved by a majority of the Board of Directors pursuant to
the provisions of Article IV hereof relating to the rights of the holders of
Preferred Stock and except as set forth in Article SEVENTH, Section 6 of the
Certificate of Incorporation, newly created directorships resulting from any
increase in the number of Directors and any vacancies on the Board of Directors
resulting from death, resignation, disqualification, removal or any other cause
shall be filled by the affirmative vote of a majority of the remaining Directors
then in office, though less than a quorum, or by a sole remaining Director. Any
Director appointed in accordance with the preceding sentence or Article SEVENTH,
Section 6 of the Certificate of Incorporation shall hold office for a

 

6



--------------------------------------------------------------------------------

term expiring at the annual meeting of the stockholders following such
Director’s appointment.

Section 3. Removal. Subject to the provisions in these By-Laws (and Article
SEVENTH, Section 6 of the Certificate of Incorporation) and the rights of any
class or series of stock having a preference over the common stock as to
dividends or upon liquidation to elect Directors under specified circumstances,
any Director may be removed from office with or without cause by the affirmative
vote of the holders of a majority of the voting power present in person, by
remote communication or represented by proxy; provided that for a period of
three (3) years from the date on which the transactions contemplated by the
Agreement and Plan of Merger (as may be amended from time to time, the “Eclipsys
Merger Agreement”) among the Corporation, Arsenal Merger Corp. and Eclipsys
Corporation, dated as of June 9, 2010 are consummated (the “Eclipsys Closing”),
the Chairman may be removed as the Chairman with or without cause only upon the
approval of the Board of Directors by the affirmative vote of no less than a
two-thirds majority of the entire Board of Directors (a “Supermajority Vote”).

Section 4. Chairman. Prior to the Eclipsys Closing, the Chairman shall be
designated in accordance with Section 4 of the Amended and Restated Relationship
Agreement, dated as of                     , 2010, between the Corporation and
Misys plc. Upon the Eclipsys Closing, the Chief Executive Officer and President
of Eclipsys Corporation immediately prior to the Eclipsys Closing (the “Eclipsys
CEO”) shall serve as a member of the Board of Directors and as the Chairman, but
in no event shall the Chairman be the chief executive officer of the Corporation
(the “CEO”). Subject to his annual election to the Board of Directors, the
Eclipsys CEO shall serve as Chairman for a term of three (3) years from the date
of the Eclipsys Closing in accordance with the terms of the Eclipsys Merger
Agreement, the Employment Agreement, dated as of June 9, 2010, between the
Corporation and the Eclipsys CEO (the “Employment Agreement”), and these
By-Laws, or until the earlier of his death, resignation or removal. The Chairman
shall preside at all meetings of the stockholders of the Corporation and the
Board of Directors and in general shall perform all other duties incident to the
office of Chairman. The Chairman shall also be a full-time employee of the
Corporation and shall have such other duties and responsibilities as set forth
in the Employment Agreement or as shall be assigned to the Chairman by the Board
of Directors. The Chairman shall have access to such resources of the
Corporation to carry out such duties and responsibilities as shall be assigned
to him by the Board of Directors by a Supermajority Vote. The Chairman shall
work at the direction of the Board of Directors consistent with these provisions
and shall report to the Board of Directors.

Section 5. Regular Meetings. Regular meetings of the Board of Directors shall be
held at such times and places as the Board of Directors may from time to time
determine.

Section 6. Special Meetings. Special meetings of the Board of Directors may be
called by or at the request of the Chairman or the CEO or by an officer of the
Corporation upon the request of the majority of the entire Board of Directors.
The person or persons

 

7



--------------------------------------------------------------------------------

authorized to call special meetings of the Board of Directors may fix any place,
either within or without Delaware, as the place for holding any special meeting
of the Board of Directors called by them.

Section 7. Action by Telephonic Communications. Members of the Board of
Directors shall be entitled to participate in any meeting of the Board of
Directors by means of conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other,
and participation in a meeting pursuant to this provision shall constitute
presence in person at such meeting.

Section 8. Notice; Time of Meeting. Notice of every regular and every special
meeting of the Board of Directors shall be given at least seventy-two (72) hours
before the meeting by telephone, by personal delivery, by commercial courier, by
mail, by facsimile transmission or other means of electronic transmission.
Notice shall be given to each Director at his usual place of business, or at
such other address as shall have been furnished by him for the purpose. Such
notice need not include a statement of the business to be transacted at, or the
purpose of, any such meeting.

Section 9. Quorum. A majority of the entire Board of Directors shall constitute
a quorum for the transaction of business at any meeting of the Board of
Directors; provided, that if less than a majority of the entire Board of
Directors are present at said meeting, a majority of the Directors present may
adjourn the meeting from time to time until a quorum is obtained without further
notice. The act of the majority of the Board of Directors at a meeting at which
a quorum is present shall be the act of the Board of Directors unless the act of
a greater number is required by the Certificate of Incorporation or the By-Laws
of the Corporation.

Section 10. Compensation. Directors who are also full time employees of the
Corporation or an affiliate thereof shall not receive any compensation for their
services as Directors but they may be reimbursed for reasonable expenses of
attendance. By resolution approved by a majority of the Board of Directors, all
other Directors may receive either an annual fee or a fee for each meeting
attended, or both, and expenses of attendance, if any, at each regular or
special meeting of the Board of Directors or of a committee of the Board of
Directors; provided, that nothing herein contained shall be construed to
preclude any Director from serving the Corporation in any other capacity and
receiving compensation therefor.

ARTICLE IV

OFFICERS

Section 1. Number. The officers of the Corporation shall be a CEO, a president,
a chief operating officer, a chief financial officer, an executive vice
president (if elected by the Board of Directors), one or more vice presidents
(the number thereof to be

 

8



--------------------------------------------------------------------------------

determined by the Board of Directors), a treasurer, a secretary and such other
officers as may be elected in accordance with the provisions of this Article IV.

Section 2. Election and Term of Office. The other officers of the Corporation
shall be designated annually by resolution approved by the Board of Directors at
the first meeting of the Board of Directors held after each annual meeting of
stockholders. If the election of officers shall not be held at such meeting,
such election shall be held as soon thereafter as convenient. Vacancies may be
filled or new offices created and filled at any meeting of the Board of
Directors. Each officer shall hold office until his successor shall have been
duly elected and shall have qualified or until his death or until he shall
resign or shall have been removed in the manner hereinafter provided.

Section 3. Removal. Any officer or agent elected or appointed by resolution
approved by a majority of the entire Board of Directors may be removed and
replaced by resolution approved by a majority of the entire Board of Directors
whenever in its judgment the best interests of the Corporation would be served
thereby, but such removal shall be without prejudice to the contract rights, if
any, of the person so removed; provided, that for a period of three (3) years
from the date of the Eclipsys Closing, the CEO at the time of the Eclipsys
Closing may be removed as the CEO with or without cause only upon the approval
of the Board of Directors by a Supermajority Vote.

Section 4. Vacancies. A vacancy in any office because of death, resignation,
removal, disqualification or otherwise, may be filled by resolution approved by
the Board of Directors for the unexpired portion of the term.

Section 5. Chief Executive Officer. The CEO of the Corporation shall be
determined by the Board of Directors and shall report to the Board of Directors.
Subject to his annual election to the Board of Directors, the CEO shall serve as
a Director for a term of three (3) years from the date of the Eclipsys Closing
in accordance with the terms of the Eclipsys Merger Agreement and these By-Laws,
or until the earlier of his death, resignation or removal. The CEO shall provide
overall direction and administration of the business of the Corporation,
establish basic policies within which the various corporate activities are
carried out, guide and develop long range planning and evaluate activities in
terms of objectives. He may sign with the secretary or any other proper officer
of the Corporation thereunto authorized by the Board of Directors, if such
additional signature is necessary under the terms of the instrument document
being executed or under applicable law, stock certificates of the Corporation,
any deeds, mortgages, bonds, contracts, or other instruments except in cases
where the signing and execution thereof shall be required by law to be otherwise
signed or executed, and he may execute proxies on behalf of the Corporation with
respect to the voting of any shares of stock owned by the Corporation. The CEO
shall have the power to:

(a) designate management committees of employees deemed essential in the
operations of the Corporation, its divisions or subsidiaries, and appoint
members thereof, subject to the approval of a majority of the Board of
Directors;

 

9



--------------------------------------------------------------------------------

(b) appoint certain employees of the Corporation as vice presidents of one or
several divisions or operations of the Corporation, subject to the approval of a
majority of the Board of Directors; provided, however, that any vice president
so appointed shall not be an officer of the Corporation for any other purpose;
and

(c) appoint such other agents and employees as in his judgment may be necessary
or proper for the transaction of the business of the Corporation and in general
shall perform all duties incident to the office of chief executive.

Section 6. President. The president shall assist in establishing basic policies
within which the various corporate activities are carried out, guiding and
developing long range planning and evaluating activities in terms of objectives.
He may sign with the secretary or any other proper officer of the Corporation
thereunto authorized by the Board of Directors, if such additional signature is
necessary under the terms of the instrument document being executed or under
applicable law, stock certificates of the Corporation, any deeds, mortgages,
bonds, contracts, or other instruments except in cases where the signing and
execution thereof shall be required by law to be otherwise signed or executed,
and he may execute proxies on behalf of the Corporation with respect to the
voting of any shares of stock owned by the Corporation. The president shall
perform such other duties as may be prescribed by the CEO.

Section 7. Chief Operating Officer. The chief operating officer shall in general
be in charge of all operations of the Corporation and shall direct and
administer the activities of the Corporation in accordance with the policies,
goals and objectives established by the Chairman, the CEO, the president and the
Board of Directors. The chief operating officer shall perform such other duties
as may be prescribed by the CEO.

Section 7. Chief Financial Officer. Except as otherwise determined by the Board
of Directors, the chief financial officer shall be the chief financial officer
of the Corporation. The chief financial officer shall have the power to:

(a) charge, supervise and be responsible for the moneys, securities, receipts
and disbursements of the Corporation, and shall keep or cause to be kept full
and accurate records of all receipts of the Corporation;

(b) render to the Board of Directors, whenever requested, a statement of the
financial condition of the Corporation and of all his transactions as chief
financial officer, and render a full financial report at the annual meeting of
the stockholders, if called upon to do so;

(c) require from all officers or agents of the Corporation reports or statements
giving such information as he may desire with respect to any and all financial
transactions of the Corporation; and

 

10



--------------------------------------------------------------------------------

(d) perform, in general, all duties incident to the office of chief financial
officer and such other duties as may be specified in these By-Laws or as may be
assigned to him from time to time by the Board of Directors or the Chairman or
as may be prescribed by the CEO.

Section 8. Executive Vice President. The Board of Directors may elect one or
several executive vice presidents. Each executive vice president shall report to
either the CEO or the president as determined in the corporate organization plan
established by the Board of Directors. The executive vice president shall direct
and coordinate such major activities as shall be delegated to him by his
superior officer in accordance with policies established and instructions issued
by his superior officer or the CEO.

Section 9. Vice President. The Board of Directors may elect one or several vice
presidents. Each vice president shall report to either the CEO, the president or
the executive vice president as determined in the corporate organization plan
established by the Board of Directors. Each vice president shall perform such
duties as may be delegated to him by his superior officers and in accordance
with the policies established and instructions issued by his superior officer or
the CEO. The Board of Directors may designate any vice president as a senior
vice president and a senior vice president shall be senior to all other vice
presidents and junior to the executive vice president. In the event there is
more than one senior vice president, then seniority shall be determined by and
be the same as the annual order in which their names are presented to and acted
on by the Board of Directors.

Section 10. The Treasurer. The treasurer shall: (a) have charge and custody of
and be responsible for all funds and securities of the Corporation; (b) receive
and give receipts for moneys due and payable to the Corporation from any source
whatsoever, and deposit all such moneys in the name of the Corporation in such
banks, trust companies or other depositories as shall be selected by the
Corporation; and (c) in general perform all the duties incident to the office of
treasurer and such other duties as from time to time may be assigned to him by
the CEO, president or by the Board of Directors. If required by the Board of
Directors, the treasurer shall give a bond for the faithful discharge of his
duties in such sum and with such surety or sureties as the Board of Directors
shall determine.

Section 11. The Assistant Treasurer. The assistant treasurer (or, if more than
one, the assistant treasurers) shall, in the absence or disability of the
treasurer, perform the duties and exercise the powers of the treasurer and shall
perform such other duties and have such other powers as the Board of Directors
may from time to time prescribe.

Section 12. The Secretary. The secretary shall: (a) keep the minutes of the
stockholders’ and the Board of Directors’ meetings in one or more books provided
for that purpose; (b) see that all notices are duly given in accordance with the
provisions of these By-Laws or as required by law; (c) be custodian of the
corporate records and of the seal of the Corporation and see that the seal of
the Corporation is affixed to all stock

 

11



--------------------------------------------------------------------------------

certificates prior to the issue thereof and to all documents, the execution of
which on behalf of the Corporation under its seal is duly authorized in
accordance with the provisions of these By-Laws or as required by law; (d) keep
a register of the post office address of each stockholder which shall be
furnished to the secretary by such stockholder; (e) sign with the Chairman,
president, or a vice president, stock certificates of the Corporation, the issue
of which shall have been authorized by resolution approved by the majority of
the Board of Directors; (f) have general charge of the stock transfer books of
the Corporation; and (g) in general perform all duties incident to the office of
secretary and such other duties as from time to time may be assigned to him by
the CEO, president or by the Board of Directors.

Section 13. The Assistant Secretary. The assistant secretary (or, if more than
one, the assistant secretaries) shall in the absence or disability of the
secretary, perform the duties and exercise the powers of the secretary and shall
perform such other duties and have such other powers as the Board of Directors
may from time to time prescribe.

ARTICLE V

COMMITTEES

Section 1. The Committees. The Board of Directors may, pursuant to these By-Laws
or by resolution approved by the majority of the Board of Directors, designate
one or more committees, which, to the extent provided in these By-Laws or by
resolution, to the fullest extent permitted by law, shall have and may exercise
the powers of the Board of Directors in the management of the business and
affairs of the Corporation and may authorize the seal of the Corporation to be
affixed to all papers which may require it. These committees shall include, but
are not limited to, an Audit Committee, a Nominating and Governance Committee, a
Compensation Committee and such other committees as determined by the Board of
Directors, and, subject to Article SEVENTH, Section 6 of the Certificate of
Incorporation of the Corporation, a Misys Nominating Committee, an Eclipsys
Nominating Committee and an Allscripts Nominating Committee.

ARTICLE VI

SEAL

The Board of Directors shall provide a corporate seal which shall be in the form
of a circle and shall have inscribed thereon the name of the Corporation and the
words “Corporate Seal, Delaware”.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

WAIVER OF NOTICE

Whenever any notice whatsoever is required to be given under the provisions of
these By-Laws or under the provisions of the Certificate of Incorporation or
under the provisions of the laws of the State of Delaware, waiver thereof, given
by the person or persons entitled to such notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.

ARTICLE VIII

AMENDMENTS

Subject to the provisions of the Certificate of Incorporation and the By-Laws,
these By-Laws may be altered, amended or repealed with the affirmative vote of
the majority of the entire Board of Directors; provided, that until the
three-year anniversary of the date of the Eclipsys Closing, each of the first
paragraph of Article III, Section 1, Article III, Section 4 and Article IV,
Section 5 of these By-Laws and the proviso set forth in Article IV, Section 3 of
these By-Laws, may be amended by the Board of Directors, or waivers therefrom
granted by the Board of Directors, in the manner prescribed by statute, only
upon the approval of the Board of Directors by a Supermajority Vote.

 

13



--------------------------------------------------------------------------------

Exhibit 6

Voting Agreement

Incorporated by reference to Exhibit 10.4 attached to the Form 8-K filed by
Allscripts-Misys Healthcare Solutions, Inc. (“Allscripts”) on June 9, 2010,
announcing the execution of an Agreement and Plan of Merger by and among
Allscripts, Eclipsys Corporation and Arsenal Merger Corp., a wholly owned
subsidiary of Allscripts.

 

64



--------------------------------------------------------------------------------

Exhibit 7

Form of Manchester Announcement of Coniston Transaction

Not included in this Form 8-K Exhibit 10.1 filing.

 

65



--------------------------------------------------------------------------------

Exhibit 8

Form of Joint Announcement of Emerald Transaction

Incorporated by reference to Exhibit 99.1 attached to the Form 8-K filed by
Allscripts-Misys Healthcare Solutions, Inc. (“Allscripts”) on June 9, 2010,
announcing the execution of an Agreement and Plan of Merger by and among
Allscripts, Eclipsys Corporation and Arsenal Merger Corp., a wholly owned
subsidiary of Allscripts.

 

66



--------------------------------------------------------------------------------

Exhibit 9

Form of Section 16 Resolutions

Not included in this Form 8-K Exhibit 10.1 filing.

 

67



--------------------------------------------------------------------------------

Exhibit 10

Arbitration Procedures

 

(a) If Arsenal shall have delivered to Manchester an Objection Notice or a
Rejection Notice (each, an Arbitration Notice), the Parties shall select an
Independent Arbitrator and resolve the issue or issues in controversy described
in such Arbitration Notice pursuant to mandatory and binding arbitration in
accordance with this Exhibit 10.

 

(b) Any Arbitration Notice shall include three names of individuals (Arsenal
Arbitration Candidates) who meet the qualifications to be the Independent
Arbitrator and are acceptable to Arsenal. If Manchester accepts any of the
Arsenal Arbitration Candidates, Manchester shall so notify Arsenal within three
(3) business days of receipt of the Arbitration Notice identifying the Arsenal
Arbitration Candidate acceptable to Manchester, who shall thereupon be the
Independent Arbitrator. If Manchester does not accept any of the Arsenal
Arbitration Candidates, then Manchester shall within three (3) business days of
receipt of the Arbitration Notice propose three individuals who meet the
qualifications to be the Independent Arbitrator and are acceptable to Manchester
(Manchester Arbitration Candidates). If Arsenal accepts any of the Manchester
Arbitration Candidates, Arsenal shall so notify Manchester within three
(3) business days of receipt of the names of the Manchester Arbitration
Candidates identifying the Manchester Arbitration Candidate acceptable to
Arsenal, who shall thereupon be the Independent Arbitrator. If Arsenal does not
accept any of the Manchester Arbitration Candidates, Arsenal shall so notify
Manchester within three (3) business days of the receipt of the names of the
Manchester Arbitration Candidates whereupon within one (1) business day one of
the Arsenal Arbitration Candidates and one of the Manchester Arbitration
Candidates, in each case selected by the other Party, shall be instructed to
agree within two (2) business days upon the identity of an individual who meets
the qualifications to be the Independent Arbitrator. Notwithstanding anything to
the contrary contained herein, in the event the Parties have previously
submitted a dispute to arbitration in accordance with this Exhibit 10 or
selected an Independent Arbitrator pursuant to Section 10.2(g), the Independent
Arbitrator from such previous arbitration proceeding or selected pursuant to
Section 10.2(g) shall be the Independent Arbitrator for all subsequent
arbitration proceedings relating to any Objection Notice or Rejection Notice
unless either Arsenal or Manchester objects to the use of such Independent
Arbitrator in any such subsequent arbitration proceeding, in which case the
Parties shall select a new Independent Arbitrator in accordance with this
paragraph (b).

 

(c) The Independent Arbitrator shall be instructed by Arsenal and Manchester to
use its best efforts to make a reasoned final written determination within
fifteen (15) business days after such selection, binding on the Parties, as to
the issue or issues in controversy described in the relevant Arbitration Notice.
The Independent Arbitrator shall review written submissions of the Parties with
respect to the matters at issue and shall be entitled to seek clarifications or
back-up information related thereto from the Parties, as well as in-person joint
meetings with the Parties, but shall not undertake an independent investigation.
Each Party shall be entitled to a single brief to be submitted within five
(5) business days of the selection of the Independent Arbitrator and a single
written rebuttal to be submitted within three (3) business days of submission of
briefs. Notwithstanding anything to the contrary contained herein, neither
Arsenal nor Manchester (nor any of their respective Affiliates or
representatives) shall have any ex parte communications or meetings with the
Independent Arbitrator without the prior consent of the other Party.

 

(d)

If Manchester shall have delivered to Arsenal a Reduction Notice, an Excess PLR
Guarantee Notice or an Excess Historic Guarantee Notice, the Parties shall
negotiate in good faith to select as promptly as reasonably practicable a
qualified arbitrator (who for the avoidance of doubt need not be an

 

68



--------------------------------------------------------------------------------

  Independent Arbitrator) reasonably acceptable to each of the Parties and
resolve the issue or issues in controversy described in such Reduction Notice,
Excess PLR Guarantee Notice or Excess Historic Guarantee Notice pursuant to
mandatory and binding arbitration in accordance with this Exhibit 10.

 

(e) Any determination reached by the Independent Arbitrator or the arbitrator
selected pursuant to paragraph (d), as the case may be, will be final,
conclusive and binding upon the Parties and any judgment thereon may be entered
and enforced in any court of competent jurisdiction. The Party that is
unsuccessful in the arbitration shall pay all fees, costs and expenses of the
Independent Arbitrator or the arbitrator selected pursuant to paragraph (d), as
the case may be, and all reasonable out-of-pocket fees, costs and expenses of
the other Party, including fees payable to attorneys, experts and witnesses for
the other Party. In addition, in connection with any Proceeding to compel
arbitration pursuant to this Agreement or to confirm, vacate or enforce any
award rendered by the Independent Arbitrator or the arbitrator selected pursuant
to paragraph (d), as the case may be, the prevailing Party in such a Proceeding
will be entitled to recover reasonable fees, costs and expenses incurred in
connection with such Proceeding, in addition to any other relief to which it may
be entitled. Without limiting the foregoing, Manchester’s costs in connection
with this paragraph (d) shall include all out-of-pocket fees, costs and expenses
incurred to financial institutions in connection with the PLR Bank Guarantee or
Historic Bank Guarantee, as the case may be, remaining outstanding from the date
it otherwise would have been released pursuant to Section 10.10 through the date
on which it is actually released.

 

69



--------------------------------------------------------------------------------

Exhibit 11

Form of Bank Guarantee

 

70



--------------------------------------------------------------------------------

AGREED FORM

[LETTERHEAD OF BANK]

 

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

USA

   [DATE ] 

Dear Sir,

ON DEMAND BANK GUARANTEE NO: [NUMBER]

We are informed by Misys plc [COMPANY NUMBER] (“Misys”) that it has entered into
a framework agreement with you dated as of June 9, 2010 (as amended, varied or
modified from time to time) (the “Framework Agreement”). We have been requested
to issue this on demand bank guarantee in connection with Section [10.10(a) /
10.10(b)] of the Framework Agreement.

In consideration of your entering into the Framework Agreement, we [NAME AND
ADDRESS OF BANK], irrevocably and unconditionally undertake, as primary obligor,
to pay to you from time to time on your first written demand over original
hand-written signatures in the form of Exhibit A (including all attachments
required by paragraph 3 of Exhibit A) (a “Demand Notice”), and waiving all
rights of objection and defence and without reference to Misys or the Framework
Agreement and despite any objection by Misys or its affiliates, an amount or
amounts not exceeding in aggregate the Maximum Guarantee Amount (as defined
below).

A Demand Notice must be received by us prior to the expiration of this
guarantee. You are not limited in the number of Demand Notices you may make
hereunder; provided, however, that the aggregate sum of all amounts demanded
under such Demand Notices may in no event exceed the Maximum Guarantee Amount
(as defined below). All amounts payable under this guarantee will be paid in
U.S. dollars.

Any Demand Notice shall be validly given by you if delivered to us in person as
follows:

[BANK]

[ADDRESS OF BANK] [NOTE: To include NY and/or Chicago branches.]

Any Demand Notice that you give shall be deemed to have been received by us on
the day of actual delivery to us in person.

We shall accept any executed Demand Notice as conclusive evidence that the
amount claimed is due to you under this guarantee.



--------------------------------------------------------------------------------

AGREED FORM

ALWAYS PROVIDED THAT

 

1. Our liability under this guarantee is limited to an amount or amounts not
exceeding in aggregate US$[—] million (the “Maximum Guarantee Amount”) as
reduced from time to time by a notice from Misys in the form of Exhibit B hereto
(including all attachments required by paragraph 3 of Exhibit B) (a “Reduction
Notice”).

 

2. This guarantee will come into force on [date of Coniston Closing].

 

3. This guarantee will expire upon our receipt of a duly executed certificate of
the Chief Executive Officer of Misys certifying that this guarantee is
terminated in the form of Exhibit C hereto (including all attachments required
by paragraph 3 of Exhibit C) (a “Release Notice”).

This guarantee is personal to yourselves and is not transferable or assignable,
except that this guarantee shall inure to the benefit of your successors in
title by operation of law.

Except to the extent it is inconsistent with the express terms of this
guarantee, this guarantee is subject to [the International Standby Practices
1998 (International Chamber of Commerce Publication No. 590)] [the Uniform Rules
for Demand Guarantees ICC publication 458].

Upon receipt by us of a notice in the form of either Exhibit D-1 or Exhibit D-2
(each, a “Bank Notice”) stating that a payment is required (in the case of
Exhibit D-1) or an event permitting the reduction or termination of this
guarantee has occurred (in the case of Exhibit D-2), we shall, within one
business day following receipt thereof, send by confirmed facsimile to each of
you and Misys a copy of such Bank Notice to the addresses for you and Misys
contained in Exhibit E hereto.

Notwithstanding anything herein to the contrary, we shall not make any payment
pursuant to a Demand Notice received by us unless and until seven (7) business
days have elapsed from our receipt of a Bank Notice from you specifying the
payment amount to be demanded.

Notwithstanding anything herein to the contrary, we shall not reduce or
terminate this guarantee pursuant to a Reduction Notice or Release Notice
received from Misys unless and until ten (10) business days have elapsed from
our receipt of a Bank Notice from Misys specifying the reduction amount or
stating that an event permitting the termination of this guarantee has occurred,
respectively.

This guarantee and all non-contractual obligations arising out of or in
connection with this guarantee shall be governed by and construed in accordance
with the laws of England and Wales and we hereby irrevocably submit to the
exclusive jurisdiction of the English courts to settle any dispute arising out
of or in connection with this guarantee (including



--------------------------------------------------------------------------------

AGREED FORM

any dispute regarding the existence, validity or termination of this guarantee
or any non-contractual obligation arising out of or in connection with this
guarantee).

[To be executed by Bank as a Deed]

We hereby irrevocably submit to the exclusive jurisdiction of the English courts
to settle any dispute arising out of or in connection with this guarantee
(including any dispute regarding the existence, validity or termination of this
guarantee or any non-contractual obligation arising out of or in connection with
this guarantee).

[To be executed by Allscripts-Misys Healthcare Solutions, Inc. as a Deed]



--------------------------------------------------------------------------------

AGREED FORM

EXHIBIT A

FORM OF DEMAND NOTICE

 

To:   [BANK]

   [ADDRESS]

   Attn:

The undersigned, the Chief Executive Officer of Allscripts-Misys Healthcare
Solutions, Inc. ( “Allscripts”), as beneficiary under that certain on demand
bank guarantee [            ] dated [            ], 2010 (the “Guarantee”),
granted by [BANK] (the “Issuing Bank”), hereby provides notice to the Issuing
Bank as follows:

 

1. We hereby demand payment in the amount of $                    .

 

2. We hereby certify that each of the [Transaction Tax Conditions or
Post-Closing Franchise Tax Conditions] [NOTE: PLR Bank Guarantee only] [Historic
Tax Conditions] [NOTE: Historic Bank Guarantee only] (as defined in the
Framework Agreement) has been satisfied.

 

3. We hereby certify that attached hereto is a copy of resolutions adopted by
the Board of Directors of Allscripts affirming that the Board of Directors of
Allscripts has determined that each of the [Transaction Tax Conditions or
Post-Closing Franchise Tax Conditions] [NOTE: PLR Bank Guarantee only] [Historic
Tax Conditions] [NOTE: Historic Bank Guarantee only] (as defined in the
Framework Agreement) has been satisfied, which resolutions are complete and
accurate and were duly passed by the Board of Directors of Allscripts and have
not been altered, amended or rescinded and remain in full force and effect as of
the date of this Demand Notice.

 

4. We hereby certify that the amount hereby demanded, when aggregated with any
other amount or amounts previously demanded under the Guarantee, does not exceed
the Maximum Guarantee Amount available under the Guarantee on the date hereof,
as determined in accordance with the terms of the Guarantee.

 

5. Payment by the Issuing Bank pursuant to this demand notice shall be made to
                    , ABA Number                     , Account Number
                    , Attention:                     , Re:                     .

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Guarantee.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:     Name:   [—] Title:   [—]



--------------------------------------------------------------------------------

AGREED FORM

 

Date:   [—]



--------------------------------------------------------------------------------

AGREED FORM

EXHIBIT B

FORM OF REDUCTION NOTICE

 

To: [BANK]

 

  [ADDRESS]

 

  Attn:

The undersigned, the Chief Executive Officer of Misys plc (“Misys”), the
arranger of that certain on demand bank guarantee [            ] dated
[            ], 2010 (the “Guarantee”), granted by [BANK] (the “Issuing Bank”),
hereby provides notice to the Issuing Bank as follows:

 

1. We hereby request that the Maximum Guarantee Amount be reduced to
$            .

 

2. We hereby certify that the conditions set forth in Section [—] of the
Framework Agreement for the reduction of the Maximum Guarantee Amount as
requested in paragraph 1 above have been satisfied.

 

3. We hereby certify that attached hereto is a copy of resolutions adopted by
the Board of Directors of Misys affirming that the conditions set forth in
Section [—] of the Framework Agreement for the reduction of the Maximum
Guarantee Amount as requested in paragraph 1 above have been satisfied, which
resolutions are complete and accurate and were duly passed by the Board of
Directors of Misys and have not been altered, amended or rescinded and remain in
full force and effect as of the date of this reduction notice.

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Guarantee.

 

 

MISYS PLC By:  

 

Name:   [—] Title:   [—] Date:   [—]



--------------------------------------------------------------------------------

AGREED FORM

EXHIBIT C

FORM OF RELEASE NOTICE

 

To: [BANK]

     [ADDRESS]

     Attn:

The undersigned, the Chief Executive Officer of Misys plc (“Misys”), the
arranger of that certain on demand bank guarantee [            ] dated
[            ], 2010 (the “Guarantee”), granted by [BANK] (the “Issuing Bank”),
hereby provides notice to the Issuing Bank as follows:

 

1. We hereby request that the Guarantee be terminated with immediate effect.

 

2. We hereby certify that one of the conditions set forth in Section [—] of the
Framework Agreement for the full release and termination of the Guarantee has
been satisfied (without any required reduction of the released amount under
Section [—] of the Framework Agreement).

 

3. We hereby certify that attached hereto is a copy of resolutions adopted by
the Board of Directors of Misys affirming that one of the conditions set forth
in Section [—] of the Framework Agreement for the full release and termination
of the Guarantee has been satisfied (without any required reduction of the
released amount under Section [—] of the Framework Agreement), which resolutions
are complete and accurate and were duly passed by the Board of Directors of
Misys and have not been altered, amended or rescinded and remain in full force
and effect as of the date of this release notice.

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Guarantee.

 

MISYS PLC By:  

 

Name:   [—] Title:   [—] Date:   [—]



--------------------------------------------------------------------------------

AGREED FORM

EXHIBIT D-1

FORM OF BANK NOTICE

 

To: Misys plc

   One Kingdom Street

   Paddington

   London W2 6BL, UK

   Attention:     General Counsel

   Facsimile number:     +44 (0)20 3320 1771

 

Cc: [BANK]

   [ADDRESS]

   Attn:

   Facsimile number [            ]

The undersigned, the Chief Executive Officer of Allscripts-Misys Healthcare
Solutions, Inc. hereby provides notice to Misys plc as follows:

 

1. [Reason for payment to be specified in accordance with Section 10.10 of the
Framework Agreement and appropriate evidence (if any) to be attached].

 

2. Misys has agreed to indemnify Newco or such Allscripts Group Member from the
[Transaction Tax] [Historic Tax] [Post-Closing Franchise Tax] described in
paragraph 1 above pursuant to Section [—] of the Framework Agreement.

 

3. We therefore hereby request that Misys make payment in the amount of
$             in satisfaction of the [Transaction Tax] [Historic Tax]
[Post-Closing Franchise Tax] described in paragraph 1 above to or on behalf of
Newco or such Allscripts Group Member within seven (7) business days after
receipt by Misys of this notice.

 

4. If Misys fails to make the payment requested in paragraph 3 above within
seven (7) business days after receipt of this notice, we intend to demand
payment of the amount set forth in paragraph 3 above pursuant to a Demand Notice
to be delivered in person to [BANK].

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Framework Agreement.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:     Name:     [—]



--------------------------------------------------------------------------------

AGREED FORM

 

Title:   [—] Date:   [—]



--------------------------------------------------------------------------------

AGREED FORM

EXHIBIT D-2

FORM OF BANK NOTICE

 

To: Allscripts-Misys Healthcare Solutions, Inc.

   222 Merchandise Mart Plaza, Suite 2024

   Chicago, IL 60654

   Attention:     General Counsel

   Facsimile number:    +1 312 506 1208

 

Cc: [BANK]

   [ADDRESS]

   Attn:

   Facsimile number [            ]

The undersigned, the Chief Executive Officer of Misys plc hereby provides notice
to Allscripts-Misys Healthcare Solutions, Inc. as follows:

[For any reduction of a guarantee:]

 

1. [Reason for reduction to be specified in accordance with Section 10.10 of the
Framework Agreement and appropriate evidence (if any) to be attached].

 

2. The occurrence of the event described in paragraph 1 above satisfies the
conditions for the reduction of the amount of the [PLR Bank Guarantee] [Historic
Tax Guarantee] set forth in Section [—] of the Framework Agreement.

 

3. We therefore intend to deliver to [BANK], ten (10) business days after
receipt by Allscripts of this notice, a Reduction Notice instructing [BANK] to
reduce the maximum guarantee amount of the [PLR Bank Guarantee] [Historic Tax
Guarantee] to $             in accordance with Section [—] of the Framework
Agreement.

Or

[For any termination of a guarantee:]

 

1. [Reason for termination to be specified in accordance with Section 10.10 of
the Framework Agreement and appropriate evidence (if any) to be attached].

 

2. The occurrence of the event described in paragraph 1 above satisfies the
conditions for the full release and termination of the [PLR Bank Guarantee]
[Historic Tax Guarantee] set forth in Section [—] of the Framework Agreement
(without any required reduction of the released amount under Section [—] of the
Framework Agreement).



--------------------------------------------------------------------------------

AGREED FORM

 

3. We therefore intend to deliver to [BANK], ten (10) business days after
receipt by Allscripts of this notice, a Release Notice instructing [BANK] to
fully release and terminate the [PLR Bank Guarantee] [Historic Tax Guarantee] in
accordance with Section [—] of the Framework Agreement (without any required
reduction of the released amount under Section [—] of the Framework Agreement).

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Framework Agreement.

 

MISYS PLC By:     Name:   [—] Title:   [—] Date:   [—]



--------------------------------------------------------------------------------

AGREED FORM

EXHIBIT E

ADDRESSES FOR ALLSCRIPTS AND MISYS

If to Allscripts, to:

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

Telephone:

 

+1 800 654 0889

       

Fax:

 

+1 312 506 1208

       

Attn: General Counsel

If to Misys, to:

Misys plc

One Kingdom Street

Paddington

London W2 6BL, UK

Telephone:

 

+44 (0)20 3320 5000

       

Fax:

 

+44 (0)20 3320 1771

       

Attn: General Counsel

Each of Allscripts and Misys may change its address for receipt of notices under
this guarantee by delivering a written notice to us (with a copy to Allscripts
or Misys, as the case may be), which upon receipt by us shall automatically
amend this Exhibit E and replace the then existing address with the new address.



--------------------------------------------------------------------------------

Exhibit 12

Form of Amended and Restated Relationship Agreement

 

71



--------------------------------------------------------------------------------

AGREED FORM

AMENDED AND RESTATED RELATIONSHIP AGREEMENT

by and between

MISYS PLC

and

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

dated as of [—], 2010

 

1



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page 1.    INTERPRETATION    3 2.    DURATION    8 3.    BOARD
REPRESENTATION    8 4.    ARSENAL CHAIRMAN    10 5.    OPERATING REQUIREMENTS   
11 6.    PROVISION OF INFORMATION    11 7.    TRADING IN ARSENAL AND MANCHESTER
SHARES    12 8.    ANNOUNCEMENTS    12 9.    CONFIDENTIALITY    12 10.    WAIVER
AND AMENDMENT    13 11.    STANDSTILL    14 12.    TERMINATION    16 13.   
GENERAL    16 14.    NOTICES    17 15.    GOVERNING LAW    18 16.    ENFORCEMENT
   18

 

2



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED RELATIONSHIP AGREEMENT dated as of [date of Coniston
Closing], 2010, is made and entered into

BETWEEN:

 

(1) Misys plc, a public limited company incorporated under the laws of England
and Wales (Manchester); and

 

(2) Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation
(Arsenal);

 

   together, the Parties.

WHEREAS:

 

(A) Manchester acquired direct and indirect ownership of approximately
fifty-four and one-half percent (54.5%) of the then issued and outstanding
Arsenal Shares pursuant to an Agreement and Plan of Merger, dated March 17,
2008, entered into by and among Manchester, Misys Healthcare Systems, LLC,
Arsenal Healthcare Solutions Inc. and Patriot Merger Company, LLC (the Merger);

 

(B) Manchester and Arsenal entered into the Original Relationship Agreement (as
defined below) to govern the relationship between them and to ensure that, among
other things, Manchester would continue to comply with its UK Regulatory
Requirements and Arsenal would continue to comply with its US Regulatory
Requirements following the Merger;

 

(C) Manchester and Arsenal entered into a Framework Agreement dated as of
June 9, 2010 (the Framework Agreement) pursuant to which Manchester and Arsenal
agreed, among other things and subject to certain conditions, to reduce
Manchester’s existing indirect shareholding in Arsenal through (i) a repurchase
by Arsenal of certain Arsenal Shares held indirectly by Manchester through its
subsidiaries Misys Patriot Limited (MPL), Kapiti Limited (Kapiti) and ACT Sigmex
Limited (ACTS) and (ii) a secondary public offering by Kapiti and ACTS of
additional Arsenal Shares (the transactions described in clauses (i) and (ii),
the Coniston Transaction);

 

(D) Arsenal has entered into an Agreement and Plan of Merger dated as of June 9,
2010 (the Merger Agreement) with Emerald Corporation (Emerald) pursuant to and
subject to the terms and conditions of which the stockholders of Emerald would
receive newly issued Arsenal Shares as consideration (the Emerald Transaction),
it being understood that under no circumstances would the Emerald Transaction be
consummated prior to the closing of the Coniston Transaction (the Coniston
Closing); and

 

(E) In connection with and subject to the Coniston Closing, Manchester and
Arsenal desire to amend and restate the Original Relationship Agreement in
accordance with the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and in the Framework Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Manchester and Arsenal hereby agrees that the Original
Relationship Agreement is hereby amended and restated in its entirety as
follows:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

3



--------------------------------------------------------------------------------

13D Group means any group of Persons that is required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder to file a statement on
Schedule 13D with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act with respect to the Equity Securities of Arsenal.

Acquired Person shall have the meaning ascribed to such term in Section 11.1
hereof.

ACTS means ACT Sigmex Limited, a limited company formed under the Laws of
England and Wales and a subsidiary of Manchester.

Affiliate means, with respect to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by, or
is under common Control with, such Person. For purposes of this Agreement,
Manchester and its Subsidiaries, on the one hand, and Arsenal and its
Subsidiaries, on the other hand, shall not be deemed Affiliates of each other.

Agreement means this Amended and Restated Relationship Agreement.

Arsenal shall have the meaning ascribed to such term in the first paragraph of
this Agreement.

Arsenal Board shall have the meaning ascribed to such term in Section 3.1
hereof.

Arsenal Chairman shall have the meaning ascribed to such term in Section 4.1
hereof.

Arsenal Non-Executive Chairman Term shall have the meaning ascribed to such term
in Section 4.4 hereof.

Arsenal Shares means the issued and outstanding shares of common stock of
Arsenal, par value $0.01 per share.

beneficially own (or any similar phrase) shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

business day means any day except Saturday, Sunday or any day on which banks or
stock exchanges are generally not open for business in the City of New York, New
York or the City of London, England.

Chairman Agreement means the Employment Agreement, dated as of the date hereof,
by and between Arsenal and Philip M. Pead, which shall be effective as of the
Emerald Closing.

Companies Act (UK) means the Companies Act 2006, as amended from time to time.

Confidential Information shall have the meaning ascribed to such term in
Section 9.1 hereof.

Coniston Closing shall have the meaning ascribed to such term in the Recitals
hereof.

Coniston Transaction shall have the meaning ascribed to such term in the
Recitals hereof.

Contingent Repurchase shall have the meaning ascribed to such term in the
Framework Agreement.

Contingent Repurchase Closing means the consummation of the Contingent
Repurchase.

Contingent Repurchase Closing Percentage means the number of Arsenal Shares held
by Manchester and its Subsidiaries immediately after the Contingent Repurchase
Closing expressed as a percentage of the aggregate number of the then issued and
outstanding Arsenal Shares.

 

4



--------------------------------------------------------------------------------

Control (including, with its correlative meanings, Controlled by and under
common Control with) means, with respect to any Person, any of the following:
(a) ownership, directly or indirectly, by such Person of equity securities
entitling it to exercise in the aggregate more than fifty percent (50%) of the
voting power of the entity in question or (b) the possession by such Person of
the power, directly or indirectly, to elect a majority of the board of directors
(or equivalent governing body) of the entity in question.

Disclosing Party shall have the meaning ascribed to such term in Section 9.1
hereof.

Disclosure and Transparency Rules (UK) means the disclosure and transparency
rules of the FSA.

Emerald means Emerald Corporation, a Delaware corporation.

Emerald Closing means the consummation of the Emerald Transaction.

Emerald Closing Percentage means the number of Arsenal Shares held by Manchester
and its Subsidiaries immediately after the Emerald Closing expressed as a
percentage of the aggregate number of the then issued and outstanding Arsenal
Shares.

Emerald Designee shall have the meaning ascribed to such term in Section 4.2
hereof.

Emerald Transaction shall have the meaning ascribed to such term in the Recitals
hereof.

Equity Security means any Arsenal Shares or other equity security of Arsenal, or
option, warrant, right or other security convertible, or exercisable into or
exercisable for equity securities of Arsenal.

Excepted Transaction shall have the meaning ascribed to such term in
Section 11.1 hereof.

Exchange Act means the U.S. Securities Exchange Act of 1934, as amended.

FINRA means the U.S. Financial Industry Regulatory Authority.

First Arsenal Chairman means Marcel L. Gamache.

Framework Agreement shall have the meaning ascribed to such term in the Recitals
hereof.

FSA means the UK Financial Services Authority.

Governmental Authority means any federation, nation, state, sovereign or
government, any federal, supranational, regional, state or local political
subdivision, any governmental or administrative body, instrumentality,
department or agency or any court, administrative hearing body, commission or
other similar dispute resolving panel or body, and any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of a
government.

Governmental Authorization means any permit, consent, approval, authorization,
waiver, grant, concession, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any
Governmental Authority.

Independent Director means a director who, with respect to Arsenal, meets the
criteria for independence established by Nasdaq.

Kapiti means Kapiti Limited, a limited company formed under the Laws of England
and Wales and a subsidiary of Manchester.

 

5



--------------------------------------------------------------------------------

Law means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including common law), rules, regulations, ordinances or codes
of any Governmental Authority, and (b) orders, decisions, injunctions,
judgments, awards, decrees and Governmental Authorizations of any Governmental
Authority.

Listing Rules (UK) means the listing rules of the FSA.

LSE means London Stock Exchange plc.

Manchester shall have the meaning ascribed to such term in the first paragraph
of this Agreement.

Manchester Directors shall have the meaning ascribed to such term in Section 3.1
hereof.

Manchester’s General Counsel means the Manchester executive who holds that title
at any given time.

Manchester Group means Manchester and its Subsidiaries from time to time
(excluding Arsenal and its Subsidiaries from time to time).

Manchester Marks shall have the meaning ascribed to such term in Section 11.3(b)
hereof.

Maximum Arsenal Percentage shall have the meaning ascribed to such term in
Section 11.1 hereof.

Merger shall have the meaning ascribed to such term in the Recitals hereof.

Merger Agreement shall have the meaning ascribed to such term in the Recitals
hereof.

MOSS shall have the meaning ascribed to such term in Section 11.4 hereof.

MPL means Misys Patriot Limited, a limited company formed under the Laws of
England and Wales and a subsidiary of Manchester.

Nasdaq means the Nasdaq National Market.

Original Relationship Agreement means, collectively, the Relationship Agreement
between the Parties dated as of March 17, 2008, as amended by the First
Amendment to the Relationship Agreement, dated as of August 14, 2008, and the
Second Amendment to the Relationship Agreement, dated as of January 5, 2009.

Parties means Manchester and Arsenal, with each being a Party.

Person means any natural person, business trust, corporation, partnership,
limited liability company, joint stock company, proprietorship, association,
trust, joint venture, unincorporated association or any other legal entity of
whatever nature organized under any applicable Law, an unincorporated
organization or any Governmental Authority.

Representatives shall have the meaning ascribed to such term in Section 9.1
hereof.

Restricted Activities shall have the meaning ascribed to such term in
Section 11.3(a) hereof.

SEC means the U.S. Securities and Exchange Commission.

Second Arsenal Chairman shall have the meaning ascribed to such term in
Section 4.3 hereof.

Standstill Period shall have the meaning ascribed to such term in Section 11.1
hereof.

 

6



--------------------------------------------------------------------------------

Subsidiary means, with respect to any Person, another Person that, at the time
of determination, directly or indirectly, through one or more intermediaries, is
Controlled by such first Person.

Transaction shall have the meaning ascribed to such term in Section 11.1 hereof.

UKLA means the UK Listing Authority.

UK Regulatory Requirements means Manchester’s obligations under, inter alia, the
Companies Act (UK), the Listing Rules (UK) and the Disclosure and Transparency
Rules (UK) or any similar Law in effect now or in the future.

UK Takeover Code means the City Code on Takeovers and Mergers issued by the
Panel on Takeovers and Mergers.

US Regulatory Requirements means Arsenal’s obligations under, inter alia, the
U.S. Securities Act of 1933, as amended, the Exchange Act, FINRA rules and
regulations and the General Corporation Law of the State of Delaware or any
similar Law in effect now or in the future.

Voting Securities means at any time any securities entitled to vote generally in
the election of directors of Arsenal or its successors; provided, that for
purposes of this definition any securities which at such time are convertible or
exchangeable into or exercisable for Arsenal Shares shall be deemed to have been
so converted, exchanged or exercised.

 

1.2 In this Agreement any reference, express or implied, to a Law includes:

 

  (a) that Law, as amended, extended or applied by or under any other Law
(before, on or after execution of this Agreement);

 

  (b) any Law which that Law re-enacts (with or without modification); and

 

  (c) any subordinate legislation made (before, on or after execution of this
Agreement) under that Law, including (where applicable) that Law as amended,
extended or applied as described in paragraph (a) above, or under any Law which
it re-enacts as described in paragraph (b) above,

and Law includes any rule, regulation or requirement of the SEC, General
Corporation Law of the State of Delaware, FINRA, UK Listing Authority, London
Stock Exchange, FSA, the UK Takeover Code and any other body or authority acting
under the authority of any Law and any legislation in any jurisdiction.

 

1.3 Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to a Person are also to its
permitted successors and assigns, (iii) references to any gender include the
other genders, (iv) the words “include,” “includes” and “including” do not limit
the preceding terms or words and shall be deemed to be followed by the words
“without limitation”, (v) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, (vi) the terms “day” and “days”
mean and refer to calendar day(s) and (vii) the terms “year” and “years” mean
and refer to calendar year(s).

 

1.4 The headings and captions in this Agreement and in the table of contents are
included for convenience of reference only and shall be ignored in the
construction or interpretation of this Agreement.

 

7



--------------------------------------------------------------------------------

2. DURATION

This Agreement shall take effect immediately on the date hereof and, except for
the specific rights and obligations set forth herein that by their terms are
intended to terminate earlier, shall continue indefinitely.

 

3. BOARD REPRESENTATION

 

3.1 The Arsenal board of directors (the Arsenal Board) shall consist of a number
of directors fixed from time to time by the Arsenal Board. Manchester shall have
the right to nominate for election to the Arsenal Board two (2) directors (the
Manchester Directors), one of whom shall serve on the Arsenal Nominating and
Governance Committee; provided, however, that the Manchester Director serving on
the Arsenal Nominating and Governance Committee shall be an Independent Director
and if neither Manchester Director is an Independent Director, then neither of
the Manchester Directors shall serve on the Arsenal Nominating and Governance
Committee; provided, further, that Manchester’s right to nominate two
(2) Manchester Directors for election to the Arsenal Board shall be reduced as
follows:

 

  (i) if, at any time, Manchester shall own, directly or indirectly, for more
than ten (10) consecutive business days, less than 15.5 million Arsenal Shares
(as adjusted pursuant to Section 13.6) but continues to own, directly or
indirectly, such number of Arsenal Shares that as a percentage of the then
outstanding Arsenal Shares is equal to or greater than 5.0%, the number of
Manchester Directors shall be permanently (unless further reduced pursuant to
clause (ii) below) reduced to one (which individual shall not serve on the
Arsenal Nominating and Governance Committee);

 

  (ii) if, at any time, Manchester shall own, directly or indirectly, for more
than ten (10) consecutive business days, less than 5.0% of the then outstanding
Arsenal Shares, Manchester shall permanently cease to have a right to nominate
any Manchester Directors to the Arsenal Board;

 

  (iii) if, at any time, Manchester takes an action specified in Sections
11.1(iii), 11.1(iv) or 11.1(viii) (or the board of directors of Manchester
formally resolves to take an action specified in Section 11.1(xi) with regard to
any action specified in Sections 11.1(iii), 11.1(iv) or 11.1(viii)) at a time
when it has the right to designate a Manchester Director but no Manchester
Director is then serving on the Arsenal Board, Manchester shall permanently
cease to have a right to nominate any Manchester Directors to the Arsenal Board;
and

 

  (iv) if, at any time, a Manchester Director resigns from, or refuses to stand
for re-election to, the Arsenal Board (A) after notifying the Arsenal Board in
writing that the reason for such resignation or refusal to stand for re-election
is a disagreement with Arsenal or (B) if no such written notification is
provided prior to such resignation or refusal to stand for re-election, if such
Manchester Director does not furnish Arsenal with a letter indicating
disagreement with any disclosure by Arsenal pursuant to Item 5.02(a)(1) of Form
8-K, then Manchester shall permanently cease to have a right to nominate a
replacement for such Manchester Director.

 

3.2

The Manchester Directors who will serve immediately following the date hereof
and until the next annual meeting of stockholders shall be Stephen Wilson and
John King. Thereafter, Manchester shall provide the Arsenal Manchester
Nominating Committee and Nominating and Governance Committee at least one
hundred twenty (120) days prior to the anniversary date of the immediately
preceding annual meeting, with the names of the Manchester Directors that
Manchester has a right to nominate pursuant to Section 3.1, if any, and the
Arsenal Manchester Nominating Committee or Nominating and Governance Committee,
as applicable, shall then recommend such Manchester Directors to the Arsenal
Board who

 

8



--------------------------------------------------------------------------------

  shall in turn recommend such Manchester Directors for election by Arsenal
stockholders. For so long as Manchester retains the right to nominate any
Manchester Directors pursuant to Section 3.1, Arsenal shall use commercially
reasonable efforts to (a) ensure that the Arsenal Nominating and Governance
Committee (other than the Manchester Director serving thereon, if any)
recommends to the Arsenal Board such Manchester Directors for election,
(b) ensure that the Arsenal Board (other than any Manchester Director serving
thereon) recommends to the stockholders of Arsenal such Manchester Directors for
election and (c) cause the Arsenal Board to use reasonable efforts to solicit
from the stockholders of Arsenal eligible to vote for the election of directors
proxies in favor of such Manchester Directors. For so long as Manchester retains
the right to nominate any Manchester Directors pursuant to Section 3.1, if
Manchester shall fail to provide the Arsenal Manchester Nominating Committee and
Nominating and Governance Committee with the names of the Manchester Director
nominees as provided above, it shall be deemed that the then serving Manchester
Directors shall be the Manchester nominees for election. If at any time a
Manchester Director resigns or is removed from the Arsenal Board (other than
pursuant to Section 3.3) and at such time Manchester would have a right to
nominate such director pursuant to Section 3.1, Manchester shall be entitled to
designate a replacement Manchester Director to be appointed by the Arsenal Board
to fill such vacancy and serve on the Arsenal Board until the next annual
meeting of stockholders.

 

3.3 In the case of any reduction in Manchester’s ownership of Arsenal Shares
such that Manchester’s right to nominate Manchester Directors is reduced as set
forth in Section 3.1(i) or 3.1(ii), within three (3) business days thereafter,
(a) Manchester shall designate the appropriate number of Manchester Directors to
resign immediately and shall use its commercially reasonable efforts to cause
such Manchester Directors to so resign, (b) the Arsenal Board (following the
recommendation of the Arsenal Nominating and Governance Committee) shall appoint
replacement directors to serve for the remainder of the term of such Manchester
Directors and (c) where Manchester’s right to nominate Manchester Directors is
reduced to one as set forth in Section 3.1(i), Manchester shall use its
commercially reasonable efforts to cause the Manchester Director then serving on
the Arsenal Nominating and Governance Committee to resign immediately from his
position as a member of such committee.

 

3.4 Subject to compliance with Arsenal’s conflict of interest policy generally
applicable to all Arsenal directors, the Manchester Directors shall be furnished
with all information that is provided to any other directors of Arsenal (in
their capacities as such) at the same time as such information is furnished to
such other directors.

 

3.5 At any annual meeting of Arsenal stockholders held during calendar year 2010
and at the first meeting of Arsenal stockholders held to elect directors in
calendar year 2011, Manchester will cause its Voting Securities to be present
for quorum purposes and will vote or cause to be voted all Voting Securities
beneficially owned by any member of the Manchester Group in favor of all the
directors recommended by the Arsenal Nominating and Governance Committee and the
Arsenal Board. After the date of the first meeting of Arsenal stockholders held
to elect directors in calendar year 2011, Manchester may vote or cause to be
voted all Voting Securities beneficially owned by any member of the Manchester
Group in any manner Manchester deems appropriate, including against one or more
of the directors recommended by the Arsenal Nominating and Governance Committee
and the Arsenal Board.

 

3.6

At any annual meeting of Arsenal stockholders held during calendar year 2010 and
at the first meeting of Arsenal stockholders held to elect directors in calendar
year 2011, except as set forth in Section 3.3 or in accordance with the
recommendation of the Arsenal Nominating and Governance Committee or the Arsenal
Board or in any case of removal “for cause”, Manchester will not vote (and will
cause not to be voted) any Voting Securities beneficially owned by any member of
the Manchester Group in favor of the

 

9



--------------------------------------------------------------------------------

  removal from the Arsenal Board of any director nominated for election to the
Arsenal Board by the Arsenal Nominating and Governance Committee and will cause
all Voting Securities beneficially owned by any member of the Manchester Group
to be voted against such removal. For avoidance of doubt, in any case of removal
“for cause” or if so recommended by the Arsenal Nominating and Governance
Committee or the Arsenal Board, Manchester may, but shall not be required to,
vote (or cause to be voted) any Voting Securities beneficially owned by any
member of the Manchester Group in favor of the removal from the Arsenal Board of
any director nominated for election to the Arsenal Board by the Arsenal
Nominating and Governance Committee.

 

4. ARSENAL CHAIRMAN

 

4.1 During the Arsenal Non-Executive Chairman Term (as defined below),
(x) except as set forth in the second sentence of Section 4.2 below, the
Chairman of Arsenal shall be a newly created position of non-executive Chairman
of the Arsenal Board (the Arsenal Chairman) and (y) the positions of the Arsenal
Chairman (or Chairman of the Arsenal Board, as the case may be) and the Chief
Executive Officer of Arsenal shall be held by different persons. Arsenal shall
take such actions as are necessary so as to amend the Bylaws of Arsenal to give
immediate effect to the foregoing.

 

4.2 The First Arsenal Chairman shall serve in such role for a term that expires
on the earlier of (x) the date that is two (2) years following the date hereof
and (y) the date on which the Emerald Closing occurs; provided, however, that if
during such term (i) the First Arsenal Chairman resigns, dies or is otherwise
unable to continue to serve in such position or is removed (which removal may
only be carried out by the affirmative vote of no less than a two-thirds
majority of the members of the Arsenal Board) and (ii) at the time such vacancy
is created Manchester has the right to nominate one or more Manchester Directors
to the Arsenal Board in accordance with Section 3.1, then a replacement for the
First Arsenal Chairman shall be elected by the affirmative vote of no less than
a two-thirds majority of the members of the Arsenal Board to serve out the
remaining term of such two (2) year period (and, for the purposes of this
Section 4, such replacement shall also be referred to as the First Arsenal
Chairman). In the event the term of the First Arsenal Chairman expires on the
date of the Emerald Closing in accordance with clause (y) of the immediately
preceding sentence, the individual designated by the Arsenal Board in accordance
with terms of the Merger Agreement to serve as the Chairman of the Arsenal Board
(the Emerald Designee) shall serve as the Chairman of the Arsenal Board for a
term of three (3) years from the date of the Emerald Closing in accordance with
the terms of the Merger Agreement, the Bylaws of Arsenal and the Chairman
Agreement; provided, however, that if during such term (i) the Emerald Designee
resigns, dies or is otherwise unable to continue to serve in such position or is
removed (which removal may only be carried out by the affirmative vote of no
less than a two-thirds majority of the entire Arsenal Board) and (ii) at the
time such vacancy is created Manchester has the right to nominate one or more
Manchester Directors to the Arsenal Board in accordance with Section 3.1, then a
replacement for the Emerald Designee shall be elected by the affirmative vote of
no less than a two-thirds majority of the entire Arsenal Board to serve out the
remaining term of such three (3) year period (and, for the purposes of this
Section 4, such replacement shall also be referred to as the Emerald Designee).

 

4.3

If at the expiration of the (x) two (2) year term of the First Arsenal Chairman
or (y) the term during which the Emerald Designee serves as the Arsenal
Chairman, as the case may be, Manchester continues to have the right to nominate
one or more Manchester Directors to the Arsenal Board in accordance with
Section 3.1, then the next Arsenal Chairman shall be elected (or the First
Arsenal Chairman or the Emerald Designee, as the case may be, shall be
re-elected) (in either case, the Second Arsenal Chairman) by the affirmative
vote of no less than a two-thirds majority of the entire Arsenal Board. The term
of appointment of the Second Arsenal Chairman shall be for a period of not less
than two (2)

 

10



--------------------------------------------------------------------------------

  years following the date of such election (or re-election). During the Arsenal
Non-Executive Chairman Term, the removal of the Second Arsenal Chairman shall
require the affirmative vote of no less than a two-thirds majority of the entire
Arsenal Board.

 

4.4 For purposes of this Section 4, the Arsenal Non-Executive Chairman Term
shall mean the period between the date hereof and the first to occur of (i) the
date on which Manchester ceases to have the right to nominate any Manchester
Directors and (ii) the expiration of the two (2) year term of the Second Arsenal
Chairman (or any replacement therefor).

 

5. OPERATING REQUIREMENTS

 

5.1 For so long as Manchester continues to own, directly or indirectly, such
number of Arsenal Shares that as a percentage of the then outstanding Arsenal
Shares is equal to or greater than 5.0%, each of Arsenal and Manchester agrees
to use its commercially reasonable efforts to ensure that it and each of its
Subsidiaries continues to comply with all applicable US Regulatory Requirements
and UK Regulatory Requirements from time to time (as applicable).

 

5.2 For so long as Manchester continues to own, directly or indirectly, such
number of Arsenal Shares that as a percentage of the then outstanding Arsenal
Shares is equal to or greater than 5.0%, other than with the prior written
consent of Manchester, Arsenal shall not treat itself as other than a
corporation for U.S. federal income tax purposes.

 

6. PROVISION OF INFORMATION

 

6.1 Arsenal shall provide, and shall cause its Subsidiaries to provide,
Manchester with all information (including financial information prepared in
accordance with International Financial Reporting Standards in a form consistent
with past practice) as Manchester reasonably requires to comply with all
applicable UK Regulatory Requirements for any period as to which Manchester is
required to account for its investment in Arsenal by full consolidation or by
the equity method of accounting, which in any event shall include such
information relating to the period from the commencement of Arsenal’s fiscal
year 2011 until the date hereof.

 

6.2 Subject to applicable Laws and attorney-client privilege, and so long as
such disclosure does not result in any reporting or disclosure obligations for
Arsenal under US Regulatory Requirements, the Manchester Directors shall be
entitled to disclose to such of Manchester’s officers, directors, employees and
advisers who have a reasonable need to receive such disclosure in connection
with Manchester’s investment in Arsenal, any information in such Manchester
Director’s possession however obtained that relates to Arsenal or any of its
Subsidiaries; provided, that Manchester shall ensure that each such recipient is
aware, where such is the case, of the confidential nature of such information
and, in any such case, Manchester shall use commercially reasonable efforts to
cause each such recipient to treat such information as Confidential Information
in accordance with Section 9; provided, further, that if disclosure of any such
information to Manchester would result in the loss of attorney-client privilege
to Arsenal and if entering into a joint defense agreement would protect such
privilege, Arsenal and Manchester shall negotiate in good faith an appropriate
joint defense agreement as promptly as practicable in order to permit such
disclosure to Manchester. Manchester shall be responsible for any breach of
confidentiality by such recipients.

 

6.3

Manchester acknowledges that the information disclosed under Section 6.1 may be
inside information in relation to Arsenal and undertakes that it shall (and
shall use all powers vested in it to procure, so far as it is legally able, that
each of its Subsidiaries shall) comply with all applicable Laws in relation to
the

 

11



--------------------------------------------------------------------------------

  disclosure or use of such information until such information ceases to be
inside information in relation to Arsenal.

 

6.4 Neither Manchester nor Arsenal shall be obliged to disclose any information
under this Section 6 if and to the extent that such disclosure would be
prohibited by Law.

 

6.5 For the purposes of this Section 6, Arsenal’s obligations to disclose
information to Manchester will be satisfied when the information is received by
Manchester’s General Counsel or such other executive officer of Manchester as
Manchester may designate from time to time.

 

7. TRADING IN ARSENAL AND MANCHESTER SHARES

For so long as Manchester continues to own, directly or indirectly, such number
of Arsenal Shares that as a percentage of the then outstanding Arsenal Shares is
equal to or greater than 5.0%, Arsenal and Manchester agree to work together in
good faith to, where appropriate:

 

  (a) maintain all existing internal controls for monitoring and regulating the
appropriate flow of inside information between Arsenal and Manchester; and

 

  (b) maintain all agreed protocols for trading in Arsenal Shares and shares of
Manchester common stock.

 

8. ANNOUNCEMENTS

Except as required by Law or by the requirements of any securities exchange on
which the securities of a Party are listed, the Parties shall cooperate as to
the timing and contents of any press release or public announcement in respect
of this Agreement or the transactions contemplated hereby or any communication
with any news media with respect thereto.

 

9. CONFIDENTIALITY

 

9.1 Each Party shall hold and not disclose, and shall cause its employees,
officers, directors, agents and other representatives (Representatives) and any
of its Subsidiaries or other controlled Affiliates or any of their respective
Representatives to hold and not disclose, all material non-public information
and any other information of a secret or confidential nature (including all
business, operational, customer, employee, technological, financial, commercial
and other proprietary information and materials) (the Confidential Information)
received by it from the other Party or any of its Subsidiaries or other
Affiliates or any of their respective Representatives (the Disclosing Party).

 

9.2 Except as expressly authorized by prior written consent of (i) Manchester,
in any case where Manchester or any of its Subsidiaries or other controlled
Affiliates, or any of their respective Representatives, is the Disclosing Party
or (ii) Arsenal, in any case where Arsenal or any of its Subsidiaries or other
controlled Affiliates, or any of their respective Representatives, is the
Disclosing Party, the receiving Party shall and shall cause its Representatives
to:

 

  (a) limit access to any Confidential Information of the Disclosing Party
received by it to its and its Affiliates’ Representatives who have a reasonable
need to know such Confidential Information;

 

12



--------------------------------------------------------------------------------

  (b) advise such Representatives having access to the Confidential Information
of the Disclosing Party of the proprietary nature thereof and of the obligations
set forth in this Agreement and confirm their agreement that they will be bound
by such obligations;

 

  (c) safeguard all Confidential Information of the Disclosing Party received
using a reasonable degree of care, but not less than that degree of care used by
the receiving Party in safeguarding its own similar information or material;

 

  (d) comply in all material respects with all applicable Laws relating to
maintaining the confidentiality of the Confidential Information of the
Disclosing Party; and

 

  (e) not reproduce, exploit or, except as set forth in Section 3.4 and
Section 6, use any Confidential Information of the Disclosing Party or disclose
the Confidential Information of the Disclosing Party to any other Person.

 

9.3 Nothing in Section 8 or this Section 9 shall prevent any announcement being
made or any Confidential Information being disclosed:

 

  (a) with the prior written approval of the other Party, which in the case of
any announcement shall not be unreasonably withheld or delayed; or

 

  (b) to the extent required by Law or the Disclosure and Transparency Rules
(UK) or by the FSA, the UKLA, the LSE, the UK Takeover Code, the Nasdaq, FINRA
or the SEC (or their replacement bodies) or any rule or regulation promulgated
thereby or thereunder.

 

9.4 Nothing in this Section 9 shall prevent disclosure of Confidential
Information:

 

  (a) that was or becomes generally available to the public other than as a
result of a disclosure by the receiving Party or its Representatives;

 

  (b) that was or becomes available to the receiving Party on a non-confidential
basis from a source other than the Disclosing Party or its Representatives;
provided that such source was not known by the receiving Party to be bound by
any agreement with the Disclosing Party to keep such information confidential;
or

 

  (c) that has already been or is hereafter independently acquired or developed
by the receiving Party or its Representatives without violating any
confidentiality agreement or other similar obligation.

 

10. WAIVER AND AMENDMENT

 

10.1 Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the Party against whom
the waiver is to be effective.

 

10.2

Any waiver of any term or condition of this Agreement shall not be construed as
a waiver of any subsequent breach, or a subsequent waiver of the same term or
condition or a waiver of any other term or condition, of this Agreement. The
failure of either Party to assert any of its rights hereunder shall not
constitute a waiver of any of such rights. No failure or delay by either Party
in exercising any right, power or privilege under this Agreement shall operate
as a waiver thereof nor shall any single or partial

 

13



--------------------------------------------------------------------------------

exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Other than as expressly set forth
herein, the rights and remedies provided in this Agreement shall be cumulative
and not exclusive of any rights or remedies provided by Law.

 

11. STANDSTILL

 

11.1

For a period of five (5) years after the date hereof (the Standstill Period),
Manchester shall not, and shall cause each of its Subsidiaries not to,
(i) directly or indirectly, acquire, seek to acquire or make an offer to
acquire, alone or in concert with others, whether by purchase, gift, business
combination or otherwise (a Transaction), any number of Equity Securities such
that, after giving effect to such Transaction, the Manchester Group (taken as a
whole) would beneficially own, directly or indirectly, an aggregate number of
Arsenal Shares representing (as a percentage) more than the lesser of (A) 17% of
the then issued and outstanding Arsenal Shares or (B) (1) if the Emerald Closing
does occur (but the Contingent Repurchase does not occur), 2% above the Emerald
Closing Percentage or (2) if the Contingent Repurchase occurs, 2% above the
Contingent Repurchase Closing Percentage (the lesser of (A) or (B) is
hereinafter referred to as the Maximum Arsenal Percentage), in each case unless
such Transaction is approved by the Audit Committee of the Arsenal Board prior
to the consummation thereof, (ii) propose to enter into or seek to effect,
directly or indirectly, alone or in concert with others, any merger,
consolidation, recapitalization, reorganization or other business combination
involving Arsenal or any of its Subsidiaries or to purchase, directly or
indirectly, alone or in concert with others, a material portion of the business
or assets of Arsenal or any of its Subsidiaries, (iii) for so long as a
Manchester Director is serving on the Arsenal Board, initiate or propose any
security holder proposal, (iv) make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” (as such terms are defined in
Regulation 14A under the Exchange Act) whether or not such solicitation is
exempt under Rule 14a-2 under the Exchange Act, to vote or act by written
consent, or seek to advise or influence any person with respect to the voting
of, or the execution of a written consent in respect of any Equity Securities of
Arsenal or any of its Subsidiaries or become a “participant” in a “solicitation”
of proxies (as such terms are defined in Regulation 14A under the Exchange Act),
in each case with respect to the election of directors to the Arsenal Board, or,
for so long as a Manchester Director is serving on the Arsenal Board, with
respect to any other matter, (v) deposit any Equity Securities into a voting
trust or subject any such Equity Securities to any arrangement or agreement with
respect to the voting thereof by or together with any person other than
Manchester, (vi) form, join, knowingly influence, participate in or knowingly
encourage the formation of any 13D Group with respect to any Equity Securities,
(vii) except as specifically permitted by this Agreement, seek election to or
seek to place a representative or other Affiliate or nominee on the Arsenal
Board or seek the removal of any member of the Arsenal Board other than for
cause or in accordance with the recommendation of the Arsenal Nominating and
Governance Committee or the Arsenal Board, (viii) for so long as a Manchester
Director is serving on the Arsenal Board, initiate, propose or knowingly take
any public action in support of any security holder proposal to, or otherwise
seek to have Arsenal amend its by-laws or its certificate of incorporation,
(ix) other than in a public offering or a Rule 144 broker transaction, sell,
transfer or otherwise dispose of any Equity Securities to any Person or 13D
Group who is prior to the consummation of such sale, transfer or other
disposition known to Manchester to be a beneficial owner of 5% or more of the
outstanding Equity Securities (other than a beneficial owner who has filed or is
eligible to file a Schedule 13G under the Exchange Act), (x) publicly disclose
any intention, plan or arrangement inconsistent with the foregoing or
(xi) publicly disclose a willingness or desire to have any other Person engage
in, any of the transactions or actions described in this Section 11.1.
Manchester also agrees not to, and to cause each of its Subsidiaries during the
Standstill Period not to, request Arsenal or its Representatives, directly or
indirectly, to amend or waive any provisions of this Section 11 (including this
sentence), other than through a direct non-public communication by the CEO of

 

14



--------------------------------------------------------------------------------

Manchester to the CEO or non-executive Chairman of Arsenal (and to no other
Person) that would not reasonably be expected to require any public disclosure
on the part of Arsenal or Manchester and that is not thereafter voluntarily
disclosed by Manchester except as required by Law or any UK Regulatory
Requirement. Nothing in this Section 11.1 shall limit Manchester’s power and
right to purchase or acquire, directly or indirectly, any Person (an Acquired
Person) that at the time of such acquisition owns Arsenal Shares so long as such
Arsenal Shares represent no more than 5% of the total assets of such Acquired
Person at the time of such acquisition (an Excepted Transaction); provided, that
if Manchester completes an Excepted Transaction, it shall notify Arsenal
promptly upon learning that an Acquired Person owns Arsenal Shares. If
Manchester’s acquisition, directly or indirectly, of Arsenal Shares pursuant to
an Excepted Transaction would result in Manchester’s beneficial ownership being
in excess of the Maximum Arsenal Percentage, then in such event the Maximum
Arsenal Percentage shall be increased by a percentage determined by dividing
(x) only such number of Arsenal Shares purchased or acquired in connection with
such Excepted Transaction that would result in Manchester beneficially owning an
amount of Arsenal Shares in excess of the Maximum Arsenal Percentage by (y) the
number of then issued and outstanding Arsenal Shares, and such modified Maximum
Arsenal Percentage shall remain in full force and effect; provided, however,
that in the event Manchester or any of its Subsidiaries, at any time after an
Excepted Transaction, directly or indirectly, sells, transfers or otherwise
disposes of any Arsenal Shares or such Acquired Person, then, in such event, the
Maximum Arsenal Percentage shall be decreased by a percentage determined by
dividing (x) the amount of Arsenal Shares owned by such Acquired Person or sold,
transferred or otherwise disposed of by Manchester or any of its Subsidiaries by
(y) the number of then issued and outstanding Arsenal Shares, and such modified
Maximum Arsenal Percentage shall remain in full force and effect; provided,
further, that in no event shall the Maximum Arsenal Percentage be decreased
below the lesser of (A) 17% of the then issued and outstanding Arsenal Shares or
(B) (1) if the Emerald Closing does occur (but the Contingent Repurchase does
not occur), 2% above the Emerald Closing Percentage or (2) if the Contingent
Repurchase occurs, 2% above the Contingent Repurchase Closing Percentage,
without giving effect, in the case of each of clauses (A) and (B), to any
Excepted Transaction.

 

11.2 If any member of the Manchester Group inadvertently acquires any Equity
Securities in violation of this Agreement, such member of the Manchester Group
shall, as soon as it becomes aware of such violation, (a) give immediate notice
to Arsenal and (b) subject to Section 11.1(ix), immediately dispose of such
Equity Securities to Persons who are not members of the Manchester Group or
Affiliates of any member thereof; provided that if the applicable member of the
Manchester Group fails to comply with this Section 11.2 within ten (10) business
days after becoming aware of such violation, Arsenal may also pursue any other
available remedy to which it may be entitled as a result of such violation.

 

11.3 In furtherance of the transactions contemplated hereby and by the Framework
Agreement, Manchester covenants and agrees that neither Manchester nor any of
its controlled Affiliates will:

 

  (a) for a period of eighteen (18) months after the Coniston Closing, directly
or indirectly (including by partnering with third parties) deploy, sell, license
or market any electronic medical health record or physician practice management
software, related applications or solutions (the Restricted Activities), in any
country in the world where Arsenal is conducting Restricted Activities on the
date hereof; provided, however, that the reference to “related applications or
solutions” in the definition of Restricted Activities shall not preclude MOSS
from conducting its business as conducted on the date of the Framework Agreement
or reasonable extensions thereof in the healthcare information exchange market
which, for the avoidance of doubt, will in no event include electronic medical
health record or physician practice management software; or

 

15



--------------------------------------------------------------------------------

  (b) for a period of eighteen (18) months after the Coniston Closing, utilize
the name [Misys] or any trade name, trademark, brand name, domain name or logo
containing or associated with the name [Misys] (collectively, the Manchester
Marks) in connection with any healthcare information technology solutions, or
grant to any third party the right or license to use the Manchester Marks in
connection with any healthcare information technology solutions anywhere in the
world.

 

11.4 Notwithstanding anything contained in Section 11.3(b) to the contrary,
Misys Open Source Solutions, LLC (MOSS) shall be permitted to utilize the MOSS
name or any trade name, trademark, brand name, domain name or logo relating to
MOSS in connection with healthcare information technology solutions other than
in connection with any of the Restricted Activities.

 

12. TERMINATION

This Agreement shall only be terminated with the prior written consent of both
Arsenal and Manchester.

 

13. GENERAL

 

13.1 The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns;
provided that neither Party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the consent of the other
Party. Any attempted assignment in violation of this Section 13.1 shall be void.

 

13.2 This Agreement constitutes the entire agreement and understanding between
the Parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between
Manchester and Arsenal with respect to the subject matter hereof, including the
Original Relationship Agreement. All terms and provisions of the Original
Relationship Agreement are hereby terminated and are null and void and of no
further force and effect.

 

13.3 This Agreement may be signed in any number of counterparts (including by
fax or other electronic signature), each of which shall be an original, with the
same effect as if the signatures were upon the same instrument. This Agreement
shall become effective when each Party shall have received a counterpart of this
Agreement signed by the other Party. This Agreement is for the sole benefit of
the Parties and their successors and permitted assigns and nothing express or
implied in this Agreement is intended or shall be construed to confer upon any
Person other than the Parties any legal or equitable rights or remedies under
this Agreement.

 

13.4 If any provision of this Agreement (or any portion thereof) or the
application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement (or the remaining portion
thereof) or the application of such provision to any other Person or
circumstances. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby are completed as originally contemplated to the
greatest extent possible.

 

13.5 Nothing contained herein shall limit in any way Manchester’s rights under
the Registration Rights Agreement (as defined in the Framework Agreement).

 

16



--------------------------------------------------------------------------------

13.6 If Arsenal (i) reduces the number of Arsenal Shares outstanding and
increases the share price proportionately by a reverse stock split or any
similar action or (ii) increases the number of Arsenal Shares outstanding by a
stock dividend, subdivision or split-up of Arsenal Shares or any similar action,
in each case, the number of Arsenal Shares set out in Section 3.1(i) shall be
adjusted proportionately following the record date for such transaction.

 

14. NOTICES

All notices, requests, claims, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
delivered by hand, sent by fax or sent by international overnight courier
service and shall be deemed given when so delivered by hand or fax (if received
prior to 5 p.m. in the place of receipt and such day is a business day in the
place of receipt; otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt), or one (1) business day after mailing in the case of
international overnight courier service, to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 14):

if to Manchester, to:

 

Misys plc

   

One Kingdom Street

   

Paddington

   

London W2 6BL, UK

   

Telephone:

 

+44 (0)20 3320 5000

       

Fax:

 

+44 (0)20 3320 1771

        Attention:   General Counsel        

with a copy to:

 

Allen & Overy LLP

   

1221 Avenue of the Americas

   

New York, NY 10020

   

Telephone:

 

+1 212 610 6471

       

Fax:

 

+1 212 610 6399

        Attention:   A. Peter Harwich        

if to Arsenal, to:

 

Allscripts-Misys Healthcare Solutions, Inc.

    222 Merchandise Mart Plaza, Suite 2024    

Chicago, IL 60654

   

Telephone:

 

+1 800 654 0889

       

Fax:

 

+1 312 506 1208

        Attention:   General Counsel        

with a copy to:

 

Sidley Austin LLP     One South Dearborn     Chicago, IL 60603    

 

17



--------------------------------------------------------------------------------

Telephone:

 

+1 312 853 7000

       

Fax:

 

+1 312 853 7036

        Attention:   Frederick C. Lowinger; Gary D. Gerstman      

and

 

Winston & Strawn LLP     35 W. Wacker Drive    

Chicago, IL 60601

   

Telephone:

 

+1 312 558 5600

       

Fax:

 

+1 312 558 5700

        Attention:   Robert F. Wall        

 

15. GOVERNING LAW

This Agreement (and any claims or disputes arising out of or related to this
Agreement or to the inducement of any Party to enter into this Agreement,
whether for breach of contract, tortious conduct or otherwise and whether
predicated on common law, statute or otherwise) shall in all respects be
governed by and construed in accordance with the Laws of the State of Delaware,
including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the
application of the Laws of any other jurisdiction.

 

16. ENFORCEMENT

 

16.1 The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek an injunction or injunctions or other
appropriate equitable relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Delaware
Court of Chancery (unless such court shall lack subject matter jurisdiction over
such action, in which case, in any state or federal court located in Delaware),
this being in addition to any other remedy to which they are entitled at law or
in equity, and the Parties hereby waive in any such proceeding the defense of
adequacy of a remedy at law and any requirement for the securing or posting of
any bond or any other security related to such equitable relief.

 

16.2 Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the Delaware Court of Chancery, or if such court is unavailable,
state or federal courts located in Delaware, for the purposes of any suit,
action or other proceeding arising out of this Agreement or the transactions
contemplated hereby. Each Party hereby agrees that it will not bring any action
relating to this Agreement or the transactions contemplated hereby in any court
other than the Delaware Court of Chancery (unless such court shall lack subject
matter jurisdiction over such action, in which case, in any state or federal
court located in Delaware). Each Party hereby waives formal service of process
and agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction in this
Section 16.2. Each Party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in such courts and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

 

18



--------------------------------------------------------------------------------

  16.3 EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY RELATING TO ANY DISPUTE ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Each Party (a) certifies that no representative, agent or attorney of the other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other Party have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 16.3.

[SIGNATURE PAGE FOLLOWS]

 

19



--------------------------------------------------------------------------------

SIGNATORIES

IN WITNESS WHEREOF, Manchester and Arsenal have caused their respective duly
authorized officers to execute this Agreement as of the day and year first above
written.

 

MISYS PLC By:    

Name:

 

Title:

 

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:    

Name:

 

Title:

 

 

20



--------------------------------------------------------------------------------

Exhibit 13

Registration Rights Agreement

Incorporated by reference to Exhibit 10.3 attached to the Form 8-K filed by
Allscripts-Misys Healthcare Solutions, Inc. (“Allscripts”) on June 9, 2010,
announcing the execution of an Agreement and Plan of Merger by and among
Allscripts, Eclipsys Corporation and Arsenal Merger Corp., a wholly owned
subsidiary of Allscripts.

 

72



--------------------------------------------------------------------------------

Exhibit 14

Form of Transitional Services Agreement

 

73



--------------------------------------------------------------------------------

AGREED FORM

TRANSITIONAL SERVICES AGREEMENT

by and between

MISYS PLC

and

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC

dated as of [—], 2010



--------------------------------------------------------------------------------

TRANSITIONAL SERVICES AGREEMENT

THIS TRANSITIONAL SERVICES AGREEMENT (this “Agreement”), dated as of
[            ], 2010, between Misys plc, a public limited company incorporated
under the laws of England and Wales (“Manchester”), and Allscripts-Misys
Healthcare Solutions, Inc., a Delaware corporation (“Arsenal”).

W I T N E S S E T H :

WHEREAS, Manchester acquired direct and indirect ownership of approximately
fifty-four and one-half percent (54.5%) of the then issued and outstanding
Arsenal Shares pursuant to an agreement and plan of merger, dated March 17,
2008, entered into by and among Manchester, AM LLC, Allscripts Healthcare
Solutions Inc. and Patriot Merger Company, LLC;

WHEREAS, Manchester and Arsenal entered into a Framework Agreement dated as of
June 9, 2010 (the “Framework Agreement”) pursuant to which Manchester and
Arsenal agreed, among other things and subject to certain conditions, to reduce
Manchester’s existing indirect shareholding in Arsenal through (i) a repurchase
by Arsenal of Arsenal Shares held indirectly by Manchester through its
subsidiaries and (ii) a secondary public offering by subsidiaries of Manchester
of additional Arsenal Shares (the transactions described in clauses (i) and
(ii), the “Coniston Transaction”); and

WHEREAS, following the occurrence of, and subject to the closing of, the
Coniston Transaction (the “Coniston Closing”), Manchester and Arsenal each
desire to provide, or cause to be provided, to the Recipients indicated on the
Schedules hereto, and such Recipients desire to accept and receive, the Services
and other services and rights set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Manchester and Arsenal
agree as follows:

 

1. Definitions and Interpretation

 

  1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1:

“AAA” has the meaning specified in Section 10.2.

“Action” means any suit, action, cause of action, proceeding, claim, complaint,
grievance, arbitration proceeding, demand, citation, summons, subpoena, cease
and desist letter, injunction, notice of violation or irregularity, review or
investigation (whether civil, criminal, regulatory or otherwise and whether at
law or in equity) before or by any Governmental Entity or before any arbitrator.

“Additional Service” has the meaning specified in Section 2.1(b).

“Affiliate” means, with respect to any Person, another Person that, at the time
of determination, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is

 

2



--------------------------------------------------------------------------------

under common control with, such first Person, whether by Contract, possession
(directly or indirectly) of power to direct or cause the direction of the
management or policies of a Person or the ownership (directly or indirectly) of
securities or other interests in such Person and for the avoidance of doubt
(i) neither Arsenal nor any of its Subsidiaries shall be treated as Affiliates
of Manchester or any of its other Subsidiaries (other than Arsenal and its
Subsidiaries) and (ii) neither Manchester nor any of its Subsidiaries (other
than Arsenal and its Subsidiaries) shall be treated as Affiliates of Arsenal or
any of its Subsidiaries.

“Agreement” has the meaning specified in the first paragraph.

“Amended and Restated Relationship Agreement” means the amended and restated
relationship agreement, dated on or about the date of this Agreement, between
Arsenal and Manchester.

“Arsenal” has the meaning specified in the first paragraph and includes its
permitted successors and permitted assigns.

“AM LLC” means Allscripts-Misys Healthcare Systems LLC (formally known as Misys
Healthcare Systems LLC), a North Carolina limited liability company.

“Arsenal Shares” means the issued and outstanding shares of common stock of
Arsenal, par value $0.01 per share.

“Confidential Information” has the meaning specified in Section 4.1.

“Contract” means a contract, agreement, arrangement or lease, whether written or
oral.

“Dispute Date” has the meaning specified in Section 10.1.

“Effective Date” has the meaning specified in Section 5.1.

“Executives” means Manchester’s Stephen Wilson and Arsenal’s Bill Davis or such
other persons as each of Manchester and Arsenal shall designate from time to
time.

“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any Action incident to any matter indemnified against
hereunder (including court filing fees, court costs, arbitration fees or costs,
witness fees, and reasonable fees and disbursements of legal counsel,
investigators, expert witnesses, consultants, accountants and other
professionals).

“Fees” means, with respect to any given Service, (a) charges for the provision
of such Service and (b) reasonable out-of-pocket expenses (which, for the
avoidance of doubt, shall not include allocations for overhead or similar
general operating expenses) incurred by a Provider on behalf of a Recipient in
the provision of such Service (regardless of whether such reasonable
out-of-pocket expenses are listed on any Schedule); provided, that any such
out-of-pocket expenses that are not set forth on the relevant Schedule (i) for
Manila Support Services individually in excess of $2,000 or in the aggregate in
excess of $10,000 per fiscal quarter shall require the prior consent of the
Recipient to be a “Fee” hereunder and (ii) for other Schedules individually in
excess of $5,000 or in the aggregate in excess of $20,000 per fiscal quarter
shall require the prior consent of the Recipient to be a “Fee” hereunder, and
provided, further, that the aggregate of all out-of-pocket expenses not set
forth on a Schedule for all Services shall not exceed $500,000 per Service
Period.

 

3



--------------------------------------------------------------------------------

“Financial Services” has the meaning specified in Schedule A.

“Force Majeure” has the meaning specified in Section 12.12.

“Framework Agreement” has the meaning specified in the third paragraph.

“Governmental Entity” means any domestic or foreign (whether national, federal,
state, provincial, local or otherwise) government or any court, administrative
agency or commission or other governmental or regulatory authority or agency,
domestic, foreign or supranational.

“Indemnified Party” and “Indemnified Parties” have the meanings specified in
Section 7.1.

“Indemnifying Party” has the meaning specified in Section 7.1.

“Information Systems Services” has the meaning specified in Schedule D.

“Law” (and with the correlative meaning “Laws”) means rule, regulation, statute,
order, ordinance, guideline, code (including the UK Takeover Code) or other
legally enforceable requirement, including, but not limited to common law, state
and federal laws or securities laws and laws, rules and regulations of foreign
jurisdictions.

“Liability” means any and all claims, debts, liabilities and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising (unless otherwise
specified in this Agreement), including all reasonable out-of-pocket costs and
reasonable attorneys’ fees and expenses relating thereto, and including those
debts, liabilities and obligations arising under any Law, and those arising
under any Contract, commitment or undertaking.

“Loss” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, fees, expenses,
deficiencies, or other charges, absolute or contingent, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown (including
the costs and expenses of any and all Actions, demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such Actions or threatened Actions).

“Manila Support Services” has the meaning specified in Schedule C.

“Manchester” has the meaning specified in the first paragraph and includes its
permitted successors and permitted assigns.

“Open Source Software License Agreement” has the meaning specified in the
Proprietary Software License Agreement.

“Overdue Rate” means the prime rate of interest as published in the Wall Street
Journal on the date a payment hereunder was due plus one percent (1%).

“Party” means Manchester or Arsenal as the context may require.

“Parties” means Manchester and Arsenal together.

“Person” means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, Governmental Entity,
unincorporated organization or other entity.

 

4



--------------------------------------------------------------------------------

“Proprietary Software License Agreement” means the Proprietary Software License
Agreement, dated as of October 10, 2008, between Misys Open Source Solutions LLC
and AM LLC.

“Provider” means an entity providing a Service hereunder, as indicated on the
Schedules hereto. Manchester, Arsenal or any of their respective Affiliates may
serve as a Provider hereunder.

“Provider Invoice” has the meaning specified in Section 3.2.

“Provider Party” means either Manchester (if the Provider is Manchester or an
Affiliate of Manchester) or Arsenal (if the Provider is Arsenal or an Affiliate
of Arsenal).

“Provider Service Manager” has the meaning specified in Section 2.3(a).

“Provider Software” means all computer systems, software programs and databases
and external data services used by a Provider (i) prior to the date hereof in
providing services to a Recipient or (ii) in the performance of Services
hereunder.

“R&D Services” has the meaning specified in Schedule B.

“Recipient” means an entity receiving a Service hereunder, as indicated on the
Schedules hereto. Manchester, Arsenal or any of their respective Affiliates may
be a Recipient hereunder.

“Recipient Data” means all correspondence, communications, memos, e-mails,
electronic or paper records, electronic or paper documents or other information,
including but not limited to client databases, pricing, collections, and any
other financial information, prepared or generated by any Provider with respect
to any Recipient or its businesses during the term of this Agreement contained
in such Provider’s data files or systems, any additions or modifications made
thereto by Provider in the course of performing Services under this Agreement,
and any output data resulting from the delivery of Services by Provider.

“Recipient Party” means either Arsenal (if the Recipient is Arsenal or an
Affiliate of Arsenal) or Manchester (if the Recipient is Manchester or an
Affiliate of Manchester).

“Recipient Service Manager” has the meaning specified in Section 2.3(a).

“Records” has the meaning specified in Section 3.3(a).

“Schedule” means any schedule attached hereto.

“Service End Date” as it relates to each Service has the meaning specified in
the relevant Schedule for that Service.

“Service Manager” has the meaning specified in Section 2.3(a).

“Service Period” has the meaning specified in Section 5.1.

“Services” has the meaning specified in Section 2.1(a).

“Software” means all computer software, including application software,
operating system software and firmware including all source code and object code
versions thereof, in any and all forms and media, and all related documentation.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, another Person of which more
than 50% of any class of capital stock, voting securities, other voting
ownership or voting partnership interests (or, if there are no such voting
interests, more than 50% of the equity interests) are owned or controlled,
directly or indirectly, by such first Person.

“Tax Services” has the meaning specified in Schedule E.

“Third Party” has the meaning specified in Section 2.8(a).

“Third Party Consent” has the meaning specified in Section 2.8(a).

“Third Party Fee” has the meaning specified in Section 2.8(c).

“Trademark and Trade Name License Agreement” means the trademark and trade name
license agreement dated October 10, 2008 between Manchester as licensor and AM
LLC as licensee.

“Trademark and Trade Name Sublicense Agreement” means the trademark and trade
name sublicense agreement dated October 10, 2008 between AM LLC as licensor and
Arsenal as sublicensee.

“Transition and Migration Plan” has the meaning specified in Section 5.4(c).

 

  1.2 Interpretation.

 

  (a) In this Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular tense include the meanings of those words in the
plural tense, and words used in the plural tense include the meanings of those
words in the singular tense;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any gender includes the other gender;

(iv) the words “include”, “includes” and “including” shall each be deemed to be
followed by the term “without limitation”;

(v) reference to any section, paragraph, exhibit or schedule means such section
or paragraph of, or such exhibit or schedule to, this Agreement, as the case may
be, and references in any section or definition to any clause means such clause
of such section or definition;

(vi) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(vii) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and

 

6



--------------------------------------------------------------------------------

modified from time to time to the extent permitted by the provisions thereof and
by this Agreement;

(viii) reference to any Law (including statutes and ordinances) means such Law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(ix) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(x) in the event of any conflict between the provisions of the body of this
Agreement and the Schedules hereto, the provisions of the relevant Schedule
shall control, unless a Schedule or this Agreement expressly provides otherwise;

(xi) the titles and sections contained in this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement; and

(xii) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Affiliates or subcontractors to
take such action or refrain from taking such action, as the case may be.

(b) This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against either Party
shall not apply to any construction or interpretation hereof.

 

2. Provision and receipt of Services

2.1 General. (a) Each Provider hereunder shall provide to the relevant
Recipient(s) hereunder, in accordance with the terms hereof and the Schedules,
the following services solely for use in the business of such Recipient and its
Affiliates:

 

  (i) Financial Services (as defined in Schedule A);

 

  (ii) R&D Services (as defined in Schedule B);

 

  (iii) Manila Support Services (as defined in Schedule C);

 

  (iv) Information Systems Services (as defined in Schedule D); and

 

  (v) Tax Services (as defined in Schedule E),

(collectively, the “Services,” and each individually, including each individual
service forming a part thereof, a “Service”).

(b) Additional Services. Notwithstanding anything to the contrary contained
herein, if either Party becomes aware of any service (each, an “Additional
Service”), which is

 

7



--------------------------------------------------------------------------------

not already being provided pursuant hereto, and such service was provided by
Manchester or its Subsidiaries to Arsenal or a subsidiary of Arsenal or by
Arsenal or its Subsidiaries to Manchester or a Subsidiary of Manchester prior to
the date hereof, then such Party shall notify the other Party in writing of any
such services and the Parties shall, for thirty (30) days thereafter, negotiate
in good faith an amendment or modification hereto regarding the scope, terms,
duration and cost and fees therefor, which shall be no less favorable to the
designated Recipient than the terms on which such service was previously
provided, and if the Parties cannot reach an agreement on such terms prior to
such thirtieth day, such service shall not be added hereto as an Additional
Service. Once agreed, any such Additional Service shall be a “Service” for all
purposes of this Agreement and the Parties shall amend this Agreement
accordingly. Until the execution of any such amendment, neither the Provider
Party nor its Affiliates shall be obligated to provide any such Additional
Service.

2.2 Standard of Care. In the performance of the Services, a Provider shall
perform the Services at a service level equal to or better than the current
service level for that particular Service as provided by a Provider to itself or
its Affiliates; provided that with respect to a particular Service, the Provider
and Recipient may agree on a specific service level relevant to such Service,
consistent with this general principle, which will be set forth as part of the
relevant Schedule. During the transition period, the Services shall be provided
at the same service levels, and using the same personnel, as provided prior to
the Effective Date. To the extent any such personnel used in the provision of
the Services ceased to be employed or engaged by the Provider following the
Effective Date, then the Provider shall notify the Recipient and, if requested
by the Recipient, the Provider shall provide the same number of replacement
personnel as is required to replace those who have left at no additional cost to
the Recipient unless otherwise specified in the relevant Schedule for such
Service or otherwise agreed between the Provider and the Recipient.

2.3 Service Managers.

(a) Each Provider and Recipient shall designate one or more of its employees or
representatives to be manager for each of the categories of Services listed in
Section 2.1(a) herein (each, a “Provider Service Manager”, “Recipient Service
Manager” or “Service Manager”, as applicable). Each Service Manager shall be
listed in the Schedules hereto or shall otherwise be appointed, and the other
Party shall be notified of such appointment, promptly after the date hereof.
Each Provider Service Manager’s responsibilities for his or her identified
Services shall include:

(i) supervising the performance of a Provider’s obligations (including
performance of Services); and

(ii) communicating or meeting with the corresponding Recipient Service Manager
as reasonably necessary to review progress and to resolve any issues relating to
the Services.

(b) Each Recipient Service Manager’s responsibilities for his or her identified
Services shall include: (i) supervising the Recipient’s performance of its
responsibilities with respect to the Services; and (ii) communicating or meeting
with the corresponding Provider Service Manager as reasonably necessary to
review progress and to resolve any issues relating to the Services.

 

8



--------------------------------------------------------------------------------

(c) If a Service Manager of either Party is unable to continue to serve in such
capacity or if either Party elects to change a Service Manager, such Party shall
appoint a successor Service Manager and promptly notify the other Party of such
appointment.

2.4 Affiliates. The Provider Party remains responsible for the performance of
any of its Affiliates of the Services. A Provider may subcontract any of its
obligations in relation to the provision of any Service or component thereof to
any of its Affiliates; provided that such Affiliate shall be subject to the
standard of care set forth in Section 2.2 and that the Provider Party remains
responsible for such performance of such Service or component thereof by such
Affiliate at the same standard of care set forth herein for the Services.

2.5 Recipient Obligations. To enable a Provider to provide the Services, a
Recipient shall provide or cause to be provided, at its sole cost and expense,
such information and materials, furnish access to such data, personnel, software
licenses and other resources, and take such other actions as are reasonably
necessary for the Provider to provide the Services.

2.6 Compliance with Laws. A Provider shall have no obligation to engage in any
unlawful activity in connection with the provision of the Services. In the event
that either Party becomes aware of a change in the Law applicable to a Service,
each shall notify the other and negotiate in good faith how to change the
Service to accommodate the change in applicable Law (including cost). If after
fifteen (15) days the Parties are unable to agree on how the Services are to be
changed in order to accommodate the change in Law, then the Provider may
terminate the Services or such component thereof immediately upon giving written
notice without any further liability or obligation other than the payment of
Fees for such Services or components thereof provided through the date of such
termination. In performing the Services, the Provider Party and any Provider
shall comply in all material respects with all Laws that apply to the
performance of the same.

2.7 Limited License. Subject to the terms and conditions of this Agreement, the
Provider Party hereby grants to the Recipient Party a nonexclusive, terminable,
limited right and license (or sublicense, as the case may be) to access and/or
use the Provider Software solely in connection with the receipt of the Services
hereunder to the extent that the Recipient Party requires access and use of the
same; provided that the grant of such license or sublicense for any piece of
Provider Software is conditioned upon the terms (if any) of the consent to use
such software previously granted by a third-Person (should third-Person consent
be applicable in the circumstances) and any such license to Provider Software
shall automatically terminate on the relevant Service End Date without the
parties having to take any further action. The software covered by the
Proprietary Software License Agreement or the Open Source Software License
Agreement shall be governed by the terms of such agreements, as applicable, and
not by this Section 2.7. If a Recipient declines to pay the third-Person consent
costs as noted above, the Provider shall not be obligated to grant the
applicable license or sublicense and the Recipient may, at its option, terminate
the Service with respect to which such consent was being sought following
45-days notice to the Provider Party of its intent to do so without any further
liability or obligation other than the payment of Fees for such Services
provided through the date of such termination. All rights in and to the Provider
Software not specifically granted herein are reserved by the Provider Party and
its Affiliates, as applicable.

 

  2.8 Third Party Consents.

(a) The Parties shall cooperate with each other and shall use commercially
reasonable endeavors to obtain the consent of third parties (each a Third Party)
which

 

9



--------------------------------------------------------------------------------

are necessary or desirable (i) to permit the Services to be provided, enjoyed or
used in accordance with the terms of this Agreement or (ii) to achieve the
separation of any other services or benefits provided by a Third Party to either
or both of the Parties (each a Third Party Consent).

(b) Each Party shall be responsible for its own internal personnel and related
costs and external professional costs incurred in relation to obtaining each
Third Party Consent.

(c) If a Third Party requests the payment of a fee as a condition precedent for
granting a Third Party Consent or the Third Party grants a Third Party Consent
subject to an increase in the fees payable to that Third Party (in each case, a
Third Party Fee), then the Parties shall negotiate in good faith as to whether
the relevant contract with that Third Party shall be terminated in accordance
with its terms and the Parties shall bear any costs associated with such
termination in proportion (as at the Effective Date) to each Party’s use of such
Third Party’s services or contract. If the Parties agree (each acting
reasonably) that the relevant contract shall continue, then the Parties shall
bear the Third Party Fee in proportion (as at the Effective Date) to each
Party’s use of such Third Party’s services or contract.

 

3. Fees; Invoicing and Payment

3.1 Fees Generally. The relevant Recipient or Recipient Party shall pay the
relevant Provider or Provider Party the amounts set forth in Schedule A in
consideration for the Financial Services, the amounts set forth in Schedule B in
consideration for the R&D Services, the amounts set forth in Schedule C in
consideration for the Manila Support Services; the amounts set forth in Schedule
D in consideration for the Information Systems Services and the amounts set
forth in Schedule E in consideration for the Tax Services. With respect to Fees
charged by Manchester or any of its Affiliates, such Fees will use the
Manchester budgeted exchange rates for the then-applicable fiscal period. For
purposes of clarification, all Fees set out in the Schedules to this Agreement
are specified and payable in U.S. dollars and are not subject to change due to
exchange rates or currency fluctuations.

3.2 Payments. The Provider Party shall submit or cause to be submitted to the
Recipient Party or a Recipient, within thirty (30) business days following the
end of each calendar month, an invoice specifying the Fees for and nature of
each of the Services provided during the relevant month (each, a “Provider
Invoice”). The Provider Party shall, and shall cause its Affiliates to, provide
the Recipient Party with such books and records as are necessary to support the
amounts in the relevant Provider Invoice as the Recipient Party may reasonably
request from time to time. The Recipient Party shall pay or cause to be paid in
full the amounts due under each Provider Invoice within fifteen (15) days after
receipt of such Provider Invoice and such payment shall be accompanied by a copy
of the applicable Provider Invoice. Any portion of the amount due on any
Provider Invoice not paid within such fifteen (15) day period shall bear
interest at the Overdue Rate, calculated on an annualized basis based on a
360-day year comprised of twelve (12) thirty day months, until paid in full. All
amounts invoiced on Provider Invoices shall be in United States (U.S.) dollars,
unless otherwise agreed upon by the Parties.

3.3 Records and Access to Records.

(a) Each Party agrees to maintain, and to cause its applicable Affiliates to
maintain, books and records arising from or related to any Services provided
hereunder that are

 

10



--------------------------------------------------------------------------------

accurate and complete in all material respects during the term of each Service
and for a period of four (4) years following the termination or expiration of
such Service, including but not limited to accounting records and documentation
produced in connection with the rendering of any Service and in the calculation
of any compensation payable pursuant hereto (the “Records”).

(b) During the term hereof and for one year thereafter, no more than once during
each six month period in each fiscal year, the Recipient Party shall have the
right to audit the Records of the Provider Party and its Affiliates pertaining
to the Services received during that fiscal year. The Recipient Party may use an
independent auditor to perform any such audit that is reasonably acceptable to
the Provider Party. Prior to the Recipient Party using an independent auditor,
such independent auditor shall enter into an agreement with the Parties, on
terms that are agreeable to both Parties, under which such independent auditor
agrees to maintain the confidentiality of the information and materials reviewed
during the course of such audit. The findings of such audit shall be considered
Confidential Information for the purposes of this Agreement.

(c) Any audit shall be conducted during regular business hours and in a manner
that does not interfere unreasonably with the operations of the Provider Party
or its Affiliates. Each audit shall begin upon the date agreed by the Parties,
but in no event more than ten (10) days after notice from the Recipient of such
audit, and shall be completed as soon as reasonably practicable. The Recipient
Party shall pay or cause to be paid the costs of conducting such audit, unless
the results of an audit reveal an overpayment of the applicable audited Service
of 7.5% or more, in which case, the Provider Party shall pay or cause to be paid
the lesser of the pro-rata portion of the audit fees for auditing such Service
or an amount equal to the amount of the overpayment. If the audit concludes that
an overpayment or underpayment has occurred during the audited period, such
payment shall be remitted by the Party or its Affiliate responsible for such
payment to the other Party or its Affiliate to whom such payment is owed within
thirty (30) days after the date such auditor’s written report identifying the
overpayment or underpayment is delivered to the Party who is, or whose Affiliate
is, responsible for such payment, provided that should the Provider Party
dispute the findings of an audit conducted by the Recipient Party without the
use of an independent auditor, the Provider Party may withhold any disputed
amounts due to the Recipient Party pursuant to this Section 3.3(c) pending the
resolution of such dispute in accordance with Section 10 hereof. Any such
finally determined overpayment or underpayment shall bear interest at the
Overdue Rate, calculated on an annualized basis based on a 360-day year
comprised of twelve thirty day months, from the date such overpayment or
underpayment occurred until paid in full.

(d) In connection with any audit, the Provider Party shall provide the Recipient
Party and the auditors of the Recipient Party who have executed a
confidentiality agreement in accordance with Section 3.3(b) reasonable access to
Records (and permit the Recipient Party and the Recipient Party’s auditors to
examine and make copies and abstracts from such Records), facilities and
management personnel and subcontractors (if applicable) with respect to the
relevant Services for the purpose of: (A) performing the Recipient Party’s end
of fiscal quarter or end of fiscal year financial closing process, and to
prepare the related financial statements and accounting reports, or to revise
any financial statements and accounting reports for any prior periods; or
(B) performing audits and inspections of the relevant businesses necessary to
meet applicable regulatory requirements, including Section 404 of the
Sarbanes-Oxley Act of 2002.

 

11



--------------------------------------------------------------------------------

(e) Upon written request from the other Party, each Party shall provide the
other Party reasonable access to the Records and relevant personnel during the
term of each Service (and, for a period of four (4) years following the
termination or expiration of such Service, for purposes of defending any
litigation, the preparation of income and other tax returns, demonstrating to
any third-Person as reasonably necessary compliance with applicable laws or
regulations or pursuant to the request of any applicable regulatory authority);
provided, however, that each Party shall bear its own expenses in connection
therewith (including out of pocket expenses), such access shall be provided at a
reasonable time, under the supervision of such first Party’s or its Affiliates’
personnel and in such a manner as not to interfere unreasonably with the normal
operation of such first Party’s or its Affiliates’ businesses, and shall be
subject to any confidentiality obligations on the part of the first Party or its
Affiliates to any third Person, and provided further that nothing herein shall
require any Party to provide the other Party access to any information contained
in any Record that does not relate to the relevant Services. Such access shall
include the right to examine and copy Records to the extent relating to the
relevant Services, subject to the confidentiality obligations set forth in
Section 4 herein.

3.4 Taxes. The Fees set forth in the Schedules do not include any sales,
value-added, goods and services, or similar taxes of any nature imposed by any
federal, state, local or foreign jurisdiction. If a Provider or the Provider
Party has the legal obligation to collect and/or pay any such taxes with respect
to provision of Services under this Agreement, the amount of (and the
jurisdiction imposing) such taxes shall be added to the Provider Invoice to a
Recipient or the Recipient Party, separately stated, and shall be paid by a
Recipient or the Recipient Party to a Provider or the Provider Party; provided
that (a) in the case of value-added taxes, a Recipient or the Recipient Party
shall not be obligated to pay such taxes unless a Provider or the Provider Party
has issued to a Recipient or the Recipient Party a valid value-added tax invoice
in respect thereof, and (b) in the case of all such taxes, a Recipient or the
Recipient Party shall not be obligated to pay such taxes if and to the extent
that a Recipient or the Recipient Party has provided any exemption certificates
or other applicable documentation that would eliminate or reduce the obligation
to collect and/or pay such taxes. If a Provider or the Provider Party does not
have the legal obligation to collect and/or pay any such taxes with respect to
the provision of Services to a Recipient or the Recipient Party hereunder, a
Recipient or the Recipient Party does have such legal obligation with respect to
such taxes, and the amount of such taxes has not been added to the Provider
Invoice to a Recipient or the Recipient Party, a Recipient or the Recipient
Party shall pay the invoiced amount to a Provider or the Provider Party without
reduction for such taxes and shall pay to the applicable federal, state, local
or foreign jurisdiction the amount of such taxes due to such jurisdiction. With
respect to each Service, a Recipient and the Recipient Party shall hold the
Provider(s) and the Provider Party harmless from any sales, value added, goods
and services, or similar taxes of any nature imposed by any federal, state,
local or foreign jurisdiction with respect to such Service or payments under
this Agreement with respect to such Service; provided that in the event a
Provider or the Provider Party is obligated by law to add any such taxes to a
Provider Invoice and fails to do so, neither the Recipient nor the Recipient
Party shall be responsible for any penalties imposed as a result of such
failure.

 

4. Confidentiality

4.1 Confidential Information. “Confidential Information” of a Party means all
business, operational, customer, employee, technological, financial, commercial
and other proprietary information and materials disclosed by a Party and its
Affiliates to the other Party, its Affiliates and third-Person vendors pursuant
to this Agreement, and shall include all information and

 

12



--------------------------------------------------------------------------------

materials that: (a) are contained in any of the Schedules to this Agreement;
(b) relate to the determination of the Fees; (c) are obtained by the other Party
after the date hereof in the course of the receipt or provision of any of the
Services; (d) embody or otherwise summarize Confidential Information; or (e) are
identified in writing by the disclosing Party as confidential and/or
proprietary.

4.2 Confidentiality Obligations. Except as expressly authorized by prior written
consent of the disclosing Party, the receiving Party shall:

(a) limit access to any Confidential Information of the other Party received by
it to its and its Affiliates’ directors, officers, employees, subcontractors,
agents and representatives, including third-Person vendors, who need to know in
connection with this Agreement and the obligations of the Parties hereunder;

(b) advise such directors, officers, employees, subcontractors, agents and
representatives, including third-Person vendors, having access to the
Confidential Information of the other Party of the proprietary nature thereof
and of the obligations set forth in this Agreement and confirm their agreement
that they will be bound by such obligations (provided that no individual may
perform R&D Services within India or Manila Support Services within Manila,
Philippines without previously having executed a written non-disclosure
agreement with a Party or its Affiliate);

(c) safeguard all Confidential Information of the other Party received using a
reasonable degree of care, but not less than that degree of care used by the
receiving Party in safeguarding its own similar information or material;

(d) comply in all material respects with all applicable: (i) Laws relating to
maintaining the confidentiality of the Confidential Information of the other
Party; and (ii) privacy policies provided to the receiving Party relating to
Confidential Information of the disclosing Party;

(e) except as set forth in this Agreement, not reproduce or use any Confidential
Information of the other Party or disclose the Confidential Information of the
other Party to any other Person without the prior written consent of the other
Party; and

(f) use the Confidential Information of the other Party only for the purposes
and in connection with the performance of the receiving Party’s obligations set
forth in this Agreement.

4.3 Exceptions. Notwithstanding the obligations set forth in Section 4.2, the
obligations of confidentiality, non-use and non-disclosure imposed under this
Section 4 shall not apply to any Confidential Information of the other Party:

(a) that the recipient can demonstrate has been published or otherwise been made
available to the general public without breach of this Agreement;

(b) that the recipient can demonstrate has been furnished or made known to the
recipient without any obligation to keep it confidential by a third Person under
circumstances which are not known or should not have reasonably been known to
the recipient to involve a breach of the third Person’s obligations to a Party
hereto;

 

13



--------------------------------------------------------------------------------

(c) that the recipient can demonstrate was developed or acquired independently
by an employee or agent of the recipient without access to or use of
Confidential Information of the other Party furnished to the recipient pursuant
to this Agreement;

(d) that the recipient can demonstrate it is explicitly entitled to disclose
pursuant to the Amended and Restated Relationship Agreement; or

(e) that the recipient can demonstrate was also provided to it, independent of
this Agreement, in its capacity as a director or shareholder of the other Party
and is governed by confidentiality obligations in its capacity as such.

4.4 HIPAA Obligations. Each Party acknowledges that certain Recipient Data of
the other Party may constitute “protected health information” subject to the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), and that
the other Party may be considered a “business associate” to customers that are
“covered entities” under HIPAA. Each Party shall treat all such Recipient Data
as Confidential Information of the other Party hereunder, regardless of whether
such information is aggregated or otherwise “de-identified” (as that term is
defined under HIPAA). Each Party acknowledges that it has executed a business
associate subcontractor agreement.

4.5 Data Security. The Provider Party shall use commercially reasonable efforts
to protect the physical security and electronic security of the equipment
utilized to provide the Services to the Recipient Party that contains Recipient
Data. In the event of a breach or suspected breach of security of any system,
website, database, equipment or storage medium or facility that results or could
result in unauthorized access to Recipient Data by any third party (including
any employee or subcontractor of the Provider Party that is not authorized to
access such information), the Provider Party shall notify the Recipient Party as
promptly as is reasonably possible under the circumstances and make commercially
reasonable efforts to resecure its systems promptly. The Provider Party shall
treat any information related to such security incident(s) as the Recipient’s
Confidential Information. The Provider Party agrees to provide reasonable
cooperation to the Recipient Party and any applicable government agency in
investigating and resolving any such security incident.

4.6 Injunctive Relief. Each Party acknowledges that the disclosing Party would
not have an adequate remedy at Law for the breach of any one or more of the
covenants contained in this Section 4 and agrees that, in the event of such
breach, the disclosing Party may apply to a court for an injunction to prevent
breaches of this Section 4 and to enforce specifically the terms and provisions
of this Section 4.

4.7 Disclosure Required by Law. The provisions of this Section 4 shall not
preclude disclosures required by Law; provided, however, that each Party shall
use reasonable efforts to notify the other Party prior to making any such
disclosure, in order to permit the other Party to take such steps as it deems
appropriate to minimize any loss of confidentiality.

 

5. Term and Termination

5.1 Term. The term for each of the Services shall begin on the date hereof (the
“Effective Date”) and shall continue in effect until the Service End Date (such
period being the “Service Period” for each Service). Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, no Service
shall continue to be provided beyond the Service End Date for the

 

14



--------------------------------------------------------------------------------

particular Service and this Agreement shall automatically terminate when each
Service End Date has been reached if it has not been terminated beforehand in
accordance with its terms.

5.2 Termination of a Particular Service or Component Thereof. At any time:

(a) either Party may terminate its rights and obligations with respect to the
provision of a Service or any component thereof effective thirty (30) days
following notice to the other Party if the other Party materially defaults in
the performance of any of its obligations contained in this Agreement for such
Service or component thereof, as applicable, and such default is not remedied to
the reasonable satisfaction of the nondefaulting Party within such notice
period; and

(b) any specific Service or part thereof shall be subject to termination at the
election of the Recipient Party upon providing the relevant amount of advance
notice specified for termination in the relevant Schedule to the Provider Party.
Any termination of this Agreement with respect to any Service (or part thereof)
shall not terminate this Agreement with respect to any other Service or any
other services then being provided under this Agreement.

5.3 Consequences of Termination of this Agreement or Termination of any of the
Services or any Component Thereof. Upon termination of this Agreement, any of
the Services or any component thereof:

(a) the Parties shall cooperate with each other as is reasonably necessary to
transition the provision of the applicable Services or components thereof to the
Recipient or its designee, provided that in no case shall the Providing Party be
required to undergo any cost or expense in satisfying this Section 5.3(a);

(b) such termination shall not affect either Party’s, or either Party’s
Affiliates’, rights (subject to Section 6.3(b)(i)) to payment or refunds for
Services or components thereof that have been provided or paid for by that Party
or its Affiliates prior to such termination;

(c) except as otherwise provided herein, each Party shall and shall cause its
Affiliates to use reasonable efforts to, at the other Party’s option, destroy or
return to the other Party all records obtained by such Party in the course of
performing such Services or components thereof, as applicable, containing
Confidential Information of the other Party that are then in the possession or
control of such Party or its Affiliates; provided, however, that archived
records may be retained. If either Party or any of their respective Affiliates
destroys any record pursuant to this Section 5.3(c), such Party shall provide
the other Party with written confirmation of any such destruction; and

(d) the Parties shall no longer be required to provide the Services (save as
pursuant to any Transition and Migration Plan (if any)).

5.4 Transition and Migration Upon Discontinuation or Termination.

(a) In preparation for the discontinuation of any Service provided under this
Agreement, the Provider Party shall, and shall cause its Affiliates to,
consistent with its obligations to perform the Services hereunder and with the
cooperation and commercially reasonable assistance of the Recipient Party, take
such steps as are

 

15



--------------------------------------------------------------------------------

reasonably requested in order to facilitate a smooth, efficient and prompt
transition and/or migration of the data, records and responsibilities of the
Services to the Recipient Party so as to avoid a disruption of services;
provided, however, that in no event shall the Provider Party or any of its
Affiliates be required to do anything that would interfere with its ability to
perform its obligations with respect to the Services hereunder unless the
Recipient Party expressly agrees in writing to be executed by both Parties to
waive any claim it may have that the Provider Party or the relevant Affiliate is
in breach in its performance obligations due to the interference in the Services
caused by such assistance. The Parties shall use all commercially reasonable
efforts to complete such transition and/or migration prior to the effective date
of the expiration or termination of the applicable Service Period or the
termination of this Agreement or on such expedited or extended schedule to which
the Parties shall mutually agree in writing.

(b) In preparation for the discontinuation of any Service or termination of this
Agreement for any reason, the Provider Party shall, and shall cause its
Affiliates to, (i) transfer to the Recipient Party, and the Recipient Party
shall take possession of, all of the Recipient Party records, files and
Recipient Party data related to the provision of the Services to the Recipient
Party and (ii) provide systems and software assistance and personnel training so
as to enable the Recipient Party to transition efficiently and migrate such
Recipient Party records, files and Recipient Party data in satisfying its
ongoing needs for which Services have been provided by the Provider Party and
its Affiliates hereunder; provided that any services provided by the Provider
Party and its Affiliates pursuant to this Section 5.4(b) shall be consistent
with the Provider Party’s and its Affiliates’ agreements with third Persons and
are conditioned upon the Provider Party’s or its Affiliate’s receipt of any
necessary third-Person consents, which the Provider Party and its Affiliates
shall use commercially reasonable efforts to obtain.

(c) Upon receipt by the Provider Party of the Recipient Party’s reasonable
request for transition and migration assistance in accordance with this
Section 5.4, the Parties shall negotiate in good faith a plan under which such
transition and migration assistance will be provided (each such plan, a
“Transition and Migration Plan”). Each Transition and Migration Plan shall
include a schedule for the transition and migration work and the costs to be
incurred by each Party and their respective Affiliates in performing transition
and migration activities. The Recipient Party shall pay such costs of transition
and migration activities incurred by either Party or its Affiliates pursuant to
this Section 5.4.

5.5 Survival. Upon termination of this Agreement for any reason, Sections 1, 3,
4, 5.3, 5.4, 5.5, 6, 7, 8, 10 and 12 shall survive.

 

6. Disclaimer; Limitations of Liability; Remedies

6.1 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT.

6.2 Limitations of Liability.

(a) NEITHER PARTY SHALL BE LIABLE, WHETHER IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE,

 

16



--------------------------------------------------------------------------------

FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES WHATSOEVER, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS, THAT IN ANY
WAY ARISE OUT OF, RELATE TO, OR ARE A CONSEQUENCE OF, ITS PERFORMANCE OR
NONPERFORMANCE HEREUNDER, OR THE PROVISION OF OR FAILURE TO PROVIDE ANY SERVICE
HEREUNDER, EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE AWARDED TO A THIRD PERSON,
WHICH AWARD SHALL BE SUBJECT TO THE LIMITATIONS IN SECTION 6.2(b) APPLICABLE TO
A THIRD PERSON.

(b) THE AGGREGATE LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY SUCH PARTY OR ITS
AFFILIATES UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT SERVICE SCHEDULE
UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES; PROVIDED, HOWEVER, THAT TO
THE EXTENT THE INDEMNIFICATION OBLIGATION ARISES FROM A PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT IN THE PERFORMANCE OR RECEIPT OF THE SERVICES COVERED BY
THE RELEVANT SERVICE SCHEDULE UNDER THIS AGREEMENT, THE AGGREGATE LIABILITY
SHALL BE LIMITED TO THREE (3) TIMES THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY
SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT
SERVICE SCHEDULE UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES; PROVIDED,
FURTHER, HOWEVER, THAT THE FOREGOING LIMITATIONS ON LIABILITY SHALL NOT APPLY TO
DAMAGES FINALLY AWARDED TO A THIRD PERSON BY A COURT, TRIBUNAL, ARBITRATOR OR
JURY OR SUBJECT TO A SETTLEMENT APPROVED IN WRITING BY THE INDEMNIFYING PARTY
THAT RESULT FROM A THIRD PERSON CLAIM FOR PROPERTY DAMAGE, PERSONAL INJURY
(INCLUDING DEATH) OR A BREACH BY THE INDEMNIFYING PARTY OR AN AFFILIATE OF ITS
OBLIGATION TO MAINTAIN AS CONFIDENTIAL THE PROTECTED HEALTH INFORMATION OF SUCH
THIRD PERSON, WHICH SHALL INSTEAD BE LIMITED TO THE TOTAL AMOUNTS PAID OR
PAYABLE TO OR BY SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT.

(c) FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT CERTAIN
EVENTS AND CLAIMS (INCLUDING LOST DATA, BUSINESS INTERRUPTION AND CLAIMS OF
CLIENTS OR CUSTOMERS) COULD RESULT IN SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES AS WELL AS DIRECT DAMAGES. IF SUCH
DAMAGES ARE DIRECT, SUCH DAMAGES SHALL BE COVERED BY SECTION 6.2(b). IF SUCH
DAMAGES ARE SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE,
SUCH DAMAGES SHALL BE COVERED BY SECTION 6.2(a).

6.3 Failure to Perform Services.

(a) Notice. If the Provider Party or any of its Affiliates fails to perform any
of the Services or any component thereof at the service level set forth in
Section 2.2 of this Agreement and the Schedules hereto, if applicable, and such
failure by the Provider Party or any of its Affiliates is not due to any breach
by the Recipient Party or its Affiliates of their respective obligations
hereunder, the Recipient Party may notify the

 

17



--------------------------------------------------------------------------------

Provider Party of such failure and request that the Provider Party correct such
failure within thirty (30) days after notice thereof.

(b) Failure to Remedy. If the Recipient Party notifies the Provider Party as set
forth in Section 6.3(a), and the Provider Party has not corrected such failure
in the time frame set forth in Section 6.3(a), the Recipient Party may:

(i) withhold payment, or cause its Affiliate to withhold payment, for such
Services or component thereof or seek a refund for Fees already paid for such
Services or such component thereof, which withholding or refund shall be
prorated for the period of noncompliance;

(ii) seek to terminate the provision of the applicable Services or such
component thereof, as applicable, in accordance with Section 5.2(a);

(iii) seek damages from the Provider Party, subject in all cases to the
limitations set forth in Section 6.2 and Section 7; and/or

(iv) require the Provider Party and its Affiliates to cooperate promptly and in
good faith in obtaining an alternative means of providing such Services or such
component thereof. The Provider Party shall be responsible for the reasonable
costs incurred by either Party pursuant to this Section 6.3(b) in either
restoring such Services or such component thereof or obtaining an alternative
source of such Services or such component thereof; provided that the Provider
Party shall only be responsible for the payment of such reasonable costs up to,
and not exceeding, the amount of the Fees for such Services or such component
thereof for the period from the time when the performance failure described in
Section 6.3(a) commenced to the time when such Services or such component
thereof were restored.

(c) Errors. The Provider Party shall, at its own expense, promptly correct any
errors in the provision of Services rendered hereunder by the Provider Party,
its Affiliates or third-Person subcontractors after receiving notice thereof
from the Recipient Party or otherwise; provided that the Recipient Party shall
bear the reasonable out-of-pocket expenses of the Provider Party in correcting
any such errors caused by the Recipient Party or any of its Affiliates.

 

7. Indemnification

7.1 Indemnifying Party’s Obligations. Each Party (for purposes of this
Section 7, the “Indemnifying Party”) shall indemnify, defend and hold harmless
the other Party and each of the other Party’s Affiliates and their respective
directors, officers, employees and agents, and each of the permitted successors
and assigns of any of the foregoing (for purposes of this Section 7, each an
“Indemnified Party” and collectively, the “Indemnified Parties”), from and
against any and all Expenses and Losses incurred or suffered by the Indemnified
Parties in connection with, relating to, arising out of or due to the
Indemnifying Party’s or its Affiliates’ (i) breach of any of their respective
covenants, agreements and obligations hereunder or (ii) gross negligence or
willful misconduct in their respective performance or receipt of Services under
this Agreement or (iii) infringement of third Person Intellectual Property
rights in Software in the event that the Indemnifying Party or its Affiliate,
acting in its capacity as a Provider, provides a Recipient with access to
Software, provided that such Recipient shall not receive indemnification
pursuant to this

 

18



--------------------------------------------------------------------------------

clause (iii) in the event that either (a) such Provider has followed
specifications provided by such Recipient (including, but not limited to, if
such Recipient requires that such Provider use particular Software), (b) the
Software is modified by any Person other than such Provider or (c) the Software
is combined with other Intellectual Property by any Person other than such
Provider.

7.2 Indemnification Procedure. If an Indemnified Party asserts that an
Indemnifying Party has become obligated to indemnify pursuant to this Section 7,
or if any Action is begun, made or instituted as a result of which the
Indemnifying Party may become obligated to an Indemnified Party hereunder, the
Indemnified Party shall give written notice to the Indemnifying Party within a
sufficiently prompt time to avoid prejudice to the Indemnifying Party (but the
failure to so promptly notify the Indemnifying Party shall not relieve the
Indemnifying Party from its obligation to indemnify the Indemnified Party hereto
to the extent it is not actually prejudiced thereby), specifying in reasonable
detail the facts upon which the claimed right to indemnification is based. The
Indemnifying Party shall, at its own cost, contest and defend any Action against
the Indemnified Party. The Indemnifying Party shall not consent to the entry of
any judgment or enter into any settlement without the consent, not to be
unreasonably withheld or delayed, of the Indemnified Party if such judgment or
settlement (a) does not include as an unconditional term thereof the giving by
each claimant or plaintiff to the Indemnified Party (and any applicable
Affiliate thereof) of an unconditional and irrevocable release from all
Liability in respect to such claim, (b) would result in the finding or admission
of any violation of applicable Law by the Indemnified Party or its Affiliates or
(c) provides for injunctive or other non-monetary relief affecting the
Indemnified Party or its Affiliates. Any payment to be made by an Indemnifying
Party to an Indemnified Party shall be made within thirty (30) days of (i) the
Indemnified Party’s delivery of notice of a claim for indemnification, such
claim being uncontested by the Indemnifying Party within the thirty (30) day
period, or (ii) in the event that the Indemnifying Party contests the claim
pursuant to the dispute resolution procedures set forth in Section 10 hereof and
the dispute is resolved in favor of the Indemnified Party, the date of final
determination of the amount to be indemnified under such claim. The Indemnified
Party may not settle any Action itself without the consent of the Indemnifying
Party, not to be unreasonably withheld or delayed.

7.3 Sole and Exclusive Remedy. The Parties acknowledge and agree that each
Party’s right of indemnification under this Section 7 constitutes each Party’s
sole and exclusive remedy under this Agreement, with the exception of each
Party’s rights to injunctive relief under Section 4.4 and Section 10.3 herein.

 

8. Ownership of and Access Data and Intellectual Property

8.1 Data. All Recipient Data is the exclusive property of, and shall constitute
Confidential Information of, the relevant Recipient. The relevant Recipient
shall retain exclusive ownership and right to use all of its Recipient Data
after the conclusion of this Agreement. The Provider Party represents and
warrants that, other than in connection with providing the Services under this
Agreement, the Provider Party shall not, and shall cause its Affiliates not to,
directly or indirectly use or disclose Recipient Data. Notwithstanding the
foregoing, a Provider Party shall be entitled to disclose the Recipient Data of
the other Party and its Affiliates as necessary in accordance with the Amended
and Restated Relationship Agreement.

8.2 Intellectual Property. Unless agreed otherwise in a Schedule, each Party
hereto agrees that any intellectual property of the other Party or its
Affiliates or licensors made available to such Party or its Affiliates in
connection with the Services, and any derivative works, additions,
modifications, translations or enhancements thereof created by a Party or its
Affiliates pursuant to

 

19



--------------------------------------------------------------------------------

this Agreement, are and shall remain the sole property of the original owner of
such intellectual property. To the extent that a Provider uses its own or
third-Person intellectual property in connection with providing the Services,
such intellectual property shall remain the sole property of the Provider or the
third-Person.

 

9. Assignment; Transfer

Neither Party shall assign or attempt to assign its rights or obligations
hereunder without the other Party’s prior written consent; provided, however,
that no such consent shall be required for an assignment, in whole (if
applicable) or in relevant part, in connection with (i) any assignment to an
Affiliate of the assigning Party so long as such assignment is not for the
purpose of avoiding indemnification and the assignee assumes and is capable of
performing the obligations assigned in accordance with the terms of this
Agreement, (ii) any assignment or sale of all or substantially all of the equity
or similar interests of Arsenal that are owned by Manchester, so long as the
assignee assumes the assigned rights and obligations, or (iii) any assignment or
sale of all or substantially all of Manchester’s or Arsenal’s assets. The
assigning Party shall provide the other Party with written notice fifteen
(15) days prior to the consummation of any such assignment or other transaction
referenced in the preceding sentence. Any assignment or attempt to do so in
violation of this Agreement shall be null and void. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective heirs,
successors and permitted assigns.

 

10. Dispute Resolution

10.1 Any dispute arising under this Agreement shall be considered in person or
by telephone by the Provider Service Manager(s) and the Recipient Service
Manager(s) within seven (7) business days after receipt of a notice from either
Party specifying the nature of the dispute (the date of receipt of such notice
by the relevant Party, the “Dispute Date”). If for any reason, including the
failure to meet or communicate, the Provider Service Manager(s) and the
Recipient Service Manager(s) have not resolved such dispute to the satisfaction
of both Parties within fifteen (15) business days after the Dispute Date, then
either Party’s Service Manager(s) may immediately refer such dispute to the
Executives. Each Party’s Executives shall make a good faith attempt to consider
such dispute in person or by telephone within seven (7) business days of the
date such dispute is referred to them. No proceedings for the resolution of a
dispute pursuant to Section 10.2 may be commenced until the earlier to occur of:
(a) the date a decision is made by the Executives that resolution of the dispute
through continued negotiation does not appear likely; or (b) the date that is
thirty (30) business days after the Dispute Date.

10.2 Any dispute that the Parties are unable to resolve in accordance with the
procedures set forth in Section 10.1 will be submitted to non-binding mediation,
which will be held in Raleigh, North Carolina. The Parties will mutually
determine who the mediator will be from a list of mediators obtained from the
American Arbitration Association (“AAA”) office located in Raleigh, North
Carolina. If the Parties are unable to agree on the mediator, the mediator will
be selected by the AAA. Each Party will bear its own costs and expenses with
respect to the mediation, including one-half of the fees and expenses of the
mediator. The Parties, their representatives, other participants and the
mediator shall hold the existence, content and result of the mediation in
confidence. Unless the Parties otherwise agree, either Party may pursue its
rights and remedies under this Agreement after the earlier of: (a) the date a
decision is made by the Executives of both Parties that resolution of the
dispute through continued mediation does not appear likely; or (b) the date that
is sixty (60) business days after the date on which the Parties commenced
non-binding mediation with respect to such dispute.

 

20



--------------------------------------------------------------------------------

10.3 This Section 10 shall not prevent the Parties from seeking or obtaining
temporary or preliminary injunctive relief in a court for any breach or
threatened breach of any provision hereof pending the resolution of mediation.

 

11. Events to occur at the Coniston Closing

11.1 Termination of license agreements. At the Coniston Closing, Manchester and
Arsenal shall, and Arsenal shall procure that AM LLC shall, enter into a
termination agreement in respect of the Trademark and Trade Name License
Agreement and the Trademark and Trade Name Sublicense Agreement in the form set
out in Schedule F.

11.2 New license agreement. At the Coniston Closing, the Parties shall enter
into the license agreement in the form set out in Schedule G.

 

12. Miscellaneous

12.1 Schedules. The Schedules attached to this Agreement are a part of this
Agreement as if fully set forth herein. All references herein to Articles,
Sections, subsections, paragraphs, subparagraphs, clauses and Schedules shall be
deemed references to such parts of this Agreement unless otherwise indicated or
unless the context shall otherwise require.

12.2 Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by each of
the Parties or, in the case of a waiver, by the Party waiving compliance. No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, preclude any further exercise thereof or
the exercise of any other such right, power or privilege.

12.3 Entire Agreement; No Third Party Beneficiaries. This Agreement (together
with the Schedules attached hereto) constitutes the entire agreement, and
supersedes all prior agreements and representations or understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement. Nothing in this Agreement is intended or shall be construed to give
any Person, other than the Parties hereto, their successors and permitted
assigns, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

12.4 Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of Contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by and construed in accordance with the laws of the
State of Delaware, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.

12.5 Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY

 

21



--------------------------------------------------------------------------------

OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) IT MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.5.

12.6 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given (a) on the
date of delivery, upon delivery in person or if sent by facsimile (receipt of
which is confirmed), (b) on the day after delivery, if sent by registered or
certified mail (postage prepaid, return receipt requested), or (c) one business
day after having been sent by express mail through an internationally recognized
overnight courier, in each case to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

(a) If to Manchester, to:

Misys plc

One Kingdom Street

Paddington

London

W2 6BL

Fax: +44 (0)20 3320 1771

Attention: General Counsel & Company Secretary

with a copy (which copy shall not constitute notice) to:

Allen & Overy LLP

One Bishops Square

London E1 6AD

United Kingdom

Attention: Gillian Holgate

Fax: +44 (0)20 3088 0088

(b) if to Arsenal, to:

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza

Suite 2024, Chicago, Illinois

60654

Attention: General Counsel

Fax: +1 312 506-1208

 

22



--------------------------------------------------------------------------------

with a copy (which copy shall not constitute notice) to:

Drinker Biddle & Reath

191 N. Wacker Drive, Suite 3700

Chicago, Illinois 60606-1698

USA

Attention: Ira Kalina

Fax: +1 312 569-3466

12.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed an original document
and all of which shall be considered one and the same agreement. Signatures
provided by facsimile or electronic transmission will be deemed to be original
signatures.

12.8 Independence. With respect to the provision of any of the Services, all
employees and representatives of the Provider Party and its Affiliates and their
respective third-Person subcontractors providing such Services shall be deemed,
for purposes of all compensation and employee benefits, to be employees,
third-Person subcontractors or representatives of the Provider Party or its
Affiliates, and not employees, third-Person subcontractors or representatives of
Recipient Party or any of its Affiliates. In performing the Services, such
employees and representatives shall be under the direction, control and
supervision of the Provider Party or its Affiliates or their respective
third-Person subcontractors. The Provider Party and, as applicable, its
Affiliates shall have the sole right to exercise all authority for the
employment (including termination of employment), assignment and compensation of
such employees and representatives.

12.9 No Joint Venture or Partnership Intended. Notwithstanding anything herein
to the contrary, the Parties hereby acknowledge and agree that it is their
intention and understanding that the transactions contemplated hereby do not in
any way constitute or imply the formation of a joint venture or partnership
between Manchester and Arsenal.

12.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

12.11 Nonexclusivity. Nothing in this Agreement shall prevent either Party from
providing any service similar to any of the Services to any other Person.
Nothing in this Agreement shall prevent any Recipient from obtaining any Service
entirely or in part from its own or its Affiliates’ employees and facilities or
from providers other than those Providers hereto; provided such Recipient
complies with the relevant terms hereof with respect to its receipt of such
Service by a Provider and in the termination thereof, and provided, further that
the termination of a Service in part would not impede the provision of any other
interrelated Service, in which case such partial termination may not be effected
until the Parties have agreed how to do so without impeding such interrelated
Service.

 

23



--------------------------------------------------------------------------------

12.12 Force Majeure. “Force Majeure” means any acts or omissions of any civil or
military authority, acts of terrorism, acts of God, fires, strikes or other
labor disturbances, equipment failures, fluctuations or non-availability of
electrical power, heat, light, air conditioning or telecommunications equipment,
or any other similar act, omission or occurrence beyond either Party’s
reasonable control. If either Party’s performance is delayed by Force Majeure,
the time for performance shall be reasonably extended. A condition of Force
Majeure shall be deemed to continue only so long as the affected Party is taking
reasonable actions necessary to overcome such condition. If either Party shall
be affected by a condition of Force Majeure, such Party shall give the other
Party prompt notice thereof, which notice shall contain the affected Party’s
estimate of the duration of such condition and a description of the steps being
taken or proposed to be taken to overcome such condition of Force Majeure. Any
reasonable delay occasioned by any such cause shall not constitute a default
under this Agreement, and the obligations of the Parties shall be suspended
during the period of delay so occasioned. During any period of Force Majeure,
the Party that is not directly affected by such condition of Force Majeure shall
be entitled to take any reasonable action necessary to mitigate the effects of
such condition of Force Majeure; provided that in the event that the Provider
Party is affected by a condition of Force Majeure, the Provider Party shall only
be responsible for the payment of the reasonable costs and expenses incurred by
the Recipient Party for taking such reasonable actions up to, and not exceeding,
the amount of the Fees for the affected Services or such component thereof for
the period during which such Force Majeure condition occurs. If the Force
Majeure event is not cured such that the affected Services or such component
thereof are provided as required hereunder within thirty (30) days, the
non-affected Party may terminate the affected Services or such component thereof
and/or seek such Services or such component thereof from a third Person at the
affected Party’s reasonable cost and expense.

12.13 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliate of such Party.

12.14 Currency. Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States (U.S.)
dollars.

12.15 Further Assurances. Each of the Parties hereto agrees to execute all such
further instruments and documents and to take all such further action as the
other Party may reasonably require in order to effectuate the terms and purposes
of this Agreement. The Parties shall act in good faith in the performance of
their obligations under this Agreement.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first above written.

 

Misys plc                     Allscripts-Misys Healthcare Solutions, Inc. By:  
      By:    

Name:    

       

Name:    

   

Title:

       

Title:

   

 

25



--------------------------------------------------------------------------------

SCHEDULE F

THIS AGREEMENT dated as of                      [—] 2010, is made and entered
into

BETWEEN:

 

(1) Misys plc, a public limited company incorporated under the laws of England
and Wales whose registered office is at One Kingdom Street, Paddington, London,
W2 6BL (the Licensor);

 

(2) Allscripts-Misys Healthcare Systems LLC, a North Carolina limited liability
company and a wholly-owned subsidiary of the Sub-Licensee whose registered
office is at 8529 Six Forks Road, Raleigh, North Carolina 27615 (the Licensee);
and

 

(3) Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation whose
registered office is at 222 Merchandise Mart Plaza, Suite 2024, Chicago,
Illinois 60654 (the Sub-Licensee).

WHEREAS:

 

(A) The Licensee and the Licensor are parties to the License Agreement (as
defined below).

 

(B) The Licensee has sublicensed its rights under the License Agreement to the
Sub-Licensee pursuant to the Sub-License Agreement (as defined below).

 

(C) The parties wish to terminate the License Agreement and the Sub-License
Agreement on and subject to the terms of this agreement.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and in the Transitional Services Agreement (as
defined below) and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Licensor, the Licensee
and the Sub-Licensee hereby agrees as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this agreement:

Agreements means the License Agreement and the Sub-License Agreement;

License Agreement means the agreement between the Licensor and the Licensee
dated October 10, 2008 for the use of the Licensed Marks, the Licensed Name and
the Licensed Domain Names;

Licensed Domain Names means the domain names identified in Schedule B to the
License Agreement;

Licensed Marks means the licensed marks identified in Schedule A to the License
Agreement;

Licensed Name means the trade name “Misys” and certain trademarks and service
marks consisting of or incorporating the designation “Misys” identified in the
schedules to the License Agreement;

 

26



--------------------------------------------------------------------------------

Party means a party to this agreement;

Sub-License Agreement means the agreement between the Licensee and the
Sub-Licensee dated October 10, 2008 for the use of the Licensed Marks, the
Licensed Name and the Licensed Domain Names; and

Transitional Services Agreement means the transitional services agreement dated
[—] between the Licensor and the Sub-Licensee.

 

1.2 The headings in this agreement do not affect its interpretation.

 

2. TERMINATION OF AGREEMENTS

 

2.1 Each of the Parties hereby agrees that, with effect from the date of this
agreement, and notwithstanding anything to the contrary contained in either of
the Agreements, the Agreements shall terminate and be of no further force and
effect and no Party shall be entitled to enforce any of its rights, or be
required to perform any of its obligations, set out in the Agreements except
that section 8.3 of the License Agreement and section 8.3 of the Sub-License
Agreement shall survive in accordance with their terms.

 

2.2 The termination of the Agreements shall not affect any accrued rights or
liabilities of any Party in respect of damages for non-performance of any
obligation under the Agreements falling due for performance prior to such lapse
and cessation.

 

3. GENERAL

 

3.1 This agreement may be signed in two or more counterparts (including by fax
or other electronic signature), each of which shall be an original, with the
same effect as if the signatures were upon the same instrument. This agreement
shall become effective when each Party shall have received a counterpart of this
agreement signed by each other Party.

 

3.2 This agreement is for the sole benefit of the Parties and their successors
and permitted assigns and nothing express or implied in this agreement is
intended or shall be construed to confer upon any person other than the Parties
any legal or equitable rights or remedies under this agreement.

 

4. GOVERNING LAW AND JURISDICTION

 

4.1

This agreement (and any claims or disputes arising out of or related to this
agreement or the transactions contemplated hereby or to the inducement of any
Party to enter into this agreement, whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall in all respects be governed by and construed in accordance with the laws
of the State of New York, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction. Each Party
irrevocably and unconditionally waives any objection to the application of the
laws of the State of New York to any action, suit or proceeding arising out of
this agreement or the transactions contemplated hereby and further irrevocably
and unconditionally waives and agrees not to plead or claim that any such
action, suit or proceeding should not be governed by the laws of the State of
New York. For purposes of any claim, suit, action or proceeding arising out of
or in connection with this agreement or the transactions contemplated hereby,
each of the Parties hereby irrevocably and unconditionally

 

27



--------------------------------------------------------------------------------

submits to the exclusive jurisdiction of the federal and state courts located in
the County of New York in the State of New York.

[Signature page follows]

 

28



--------------------------------------------------------------------------------

SIGNATORIES

IN WITNESS WHEREOF, each of the Licensor, the Licensee and the Sub-Licensee have
caused their respective duly authorized officers to execute this agreement as of
this              day of              2010.

 

MISYS PLC By:     Name:     Title:    

 

ALLSCRIPTS-MISYS
HEALTHCARE SYSTEMS LLC By:     Name:     Title:    

 

ALLSCRIPTS-MISYS
HEALTHCARE SOLUTIONS, INC. By:     Name:     Title:    

 

29



--------------------------------------------------------------------------------

SCHEDULE G

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT is dated as of             , 2010 (the
“Agreement”), between Misys plc, a public limited company incorporated under the
laws of England and Wales (“Licensor”), and Allscripts-Misys Healthcare
Solutions, Inc., a Delaware corporation (“Licensee”). Licensor and Licensee are
referred to herein collectively as “Parties” and each individually as a “Party”.

W I T N E S S E T H :

WHEREAS, Licensor is the owner of the trade name “MISYS” and certain trademarks
and service marks consisting of or incorporating the designation “MISYS,”
identified in the schedule attached hereto as Schedule A, and has applied for
and registered such trademarks and service marks throughout the world (such
trademarks and service marks and such registrations and applications, together
with any and all common law rights pertaining thereto, are referred to
collectively as the “Licensed Marks”) for use in Licensor’s business;

WHEREAS, Licensee was previously licensed to use the Licensed Marks in
connection with Licensee’s healthcare information technology products and
services acquired from Licensor in October, 2008 (the “Acquisition”) pursuant to
a license agreement to one of Licensee’s affiliates and a sublicense from such
affiliate to the Licensee;

WHEREAS, contemporaneously with execution of this Agreement, the above
referenced October 2008 license and sublicense agreements (the “Existing
Licenses”) are being terminated on the date hereof; and

WHEREAS, Licensee and its affiliates desire to continue using, and Licensor is
willing to license Licensee and its affiliates to use, the Licensed Marks as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

1. Grant of License.

1.1 Grant of Trademark License. Subject to the terms and conditions contained
herein, Licensor hereby grants to Licensee, and Licensee hereby accepts, a
nonexclusive, nonassignable (except as set forth in Section 7.1), royalty-free
license to use the Licensed Marks in the Territory solely for the purpose of
providing support to (including delivering updated versions of) the healthcare
information technology products sold under the Licensed Marks prior to the date
of this Agreement (the “Existing Products”) to those customers of the Licensee
(or its Affiliates) who are using such Existing Products prior to the date of
this Agreement (the “Existing Customers”). “Territory” shall refer to the United
States; provided, however, that for customers utilizing the Existing Products
prior to the date of the Acquisition, the Territory shall include any other
country in which such customers utilize the Existing Products under their
applicable license agreements which were entered into prior to the date of the
Acquisition.

1.2 Restrictions on Use.

 

30



--------------------------------------------------------------------------------

(a) Except for use of Licensee’s color scheme of orange and grey, which may be
used for the Licensed Marks other than “Misys” used alone, “Misys” in
combination with the “M” logo and the “M” logo, Licensee shall not change or
modify the Licensed Marks, or create any design variation of the Licensed Marks,
without the prior written consent of Licensor.

(b) Except for the word “Allscripts”, Licensee shall not join any name, mark or
logo with the Licensed Marks so as to form a composite trade name or mark,
without obtaining the prior written consent of Licensor.

(c) Licensee shall not use any other name or mark that is confusingly similar to
the Licensed Marks, provided, however, that use of the word “Allscripts” with
the secondary words in the Licensed Marks (e.g., Tiger), with or without the
word “Misys, will not be considered confusingly similar.

1.3 Sublicenses.

(a) Subject to the terms and conditions contained herein, Licensee may grant a
sublicense of its rights hereunder to any of its Affiliates to use the Licensed
Marks in connection with the support of the Existing Products in the Territory.
Any such sublicence shall be granted solely so as to enable such Affiliates to
continue to support Existing Customers use of those Existing Products on or
after the date of this Agreement (each such permitted sublicensee, an “Affiliate
Sublicensee”). For purpose of this Agreement, “Affiliate” is defined as any
entity that, at the time of determination, directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, Licensee, whether by contract, possession (directly or indirectly) of
power to direct or cause the direction of the management or policies of such
entity or the ownership (directly or indirectly) of securities or other
interests in such entity).

(b) In addition to the right to grant sublicenses pursuant to this Section 1.3,
Licensee and each Affiliate Sublicensee shall be permitted to allow those
resellers or distributors of the Existing Products prior to the date of this
Agreement (the “Existing Resellers and Distributors”) to continue to use the
Licensed Marks solely to support the use of those Existing Products by the
Existing Customers to the same extent as those Existing Resellers and
Distributors have been performing such obligations under the relevant agreement
with Licensee or such Affiliate Sublicensee prior to the date of this Agreement.
Each such agreement shall contain restrictions on the use of the Licensed Marks
by the Existing Resellers and Distributors which are consistent with the
restrictions contained herein.

(c) Notwithstanding the grant of any sublicense hereunder, Licensee shall remain
liable for any breach or default of the applicable terms and conditions of this
Agreement by any of its Affiliate Sublicensees, or Existing Resellers and
Distributors with respect to the Licensed Marks. The Licensee shall notify the
Licensor promptly in writing upon becoming aware that the use of the Licensed
Marks by any Affiliate Sublicensee or any of the Existing Resellers and
Distributors is in breach of the terms of this Agreement.

(d) No such Affiliate Sublicensee or Existing Reseller and Distributor shall be
permitted to sublicense to any other person or entity the rights granted to it
with respect to the Licensed Marks.

2. Quality Standards and Control.

2.1 Quality Control. At all times, Licensee shall use and shall cause each
Affiliate Sublicensee to use the Licensed Marks only in the same form and manner
used by them in connection

 

31



--------------------------------------------------------------------------------

with supporting the Existing Products, prior to the date of this Agreement. At
all times the Licensee shall use (and shall cause each Affiliate Sublicensee) to
use the Licensed Marks in accordance with such quality standards and
specifications as were in place prior to the date of this Agreement and as may
be established by Licensor and communicated to Licensee in writing from time to
time. The Licensee shall not use the Licensed Marks in a way which may tarnish
them or the reputation of the Licensor. The Licensor’s use of the “M” mark will
faithfully reproduce the design and appearance of such Licensed Mark as
reflected in the Schedule.

2.2 Inspection. Licensor or its designated representative shall have the right
at any time during normal business hours to inspect any and all uses of the
Licensed Marks to confirm that such use is in conformance with the terms of this
Agreement. From time to time, upon Licensor’s reasonable request in writing,
Licensee shall, at Licensee’s expense, provide Licensor with representative
samples of the ways in which the Licensed Marks are then being used (or
photographs depicting the same).

2.3 Deficiencies. If Licensor reasonably believes that the Licensed Marks are
not being used in accordance with Section 2.1, then Licensor shall promptly
provide Licensee with written notice of such defects or violations, and shall
allow Licensee thirty (30) days from the date of such notice in which to cure
such defects or violations. Should the defects or violations not be remedied
within such thirty (30) days, Licensor may, in its reasonable discretion,
terminate this Agreement in accordance with Section 7.2 or bring an action to
require specific performance. If such an action is brought and is successful,
then Licensee shall have thirty (30) days within which to comply with the order.
If, at the end of such thirty (30) days Licensee has not complied, this
Agreement will terminate automatically.

3. Compliance with Law. Licensee shall use the Licensed Marks only in such
manner as will comply with the provisions of applicable laws and regulations
relating to the Licensed Marks. Licensee shall affix to the Existing Products
that bear a Licensed Mark, including, but not limited to, all labels, packaging,
advertising and promotional materials, manuals, and all other relevant printed
materials, (a) notices in compliance with applicable trademark laws and (b) such
legend as Licensor may reasonably designate by written notice and is required or
otherwise reasonably necessary to allow adequate protection of the Licensed
Marks and the benefits thereof under applicable trademark laws from time to
time. In connection herewith, Licensee may use the following legend:

“MISYS” is a registered trademark owned by Misys plc and is used under license.”

4. Ownership.

4.1 Ownership of Licensed Marks (a) Licensee acknowledges and admits the
validity of the Licensed Marks and agrees that it will not, directly or
indirectly, challenge the validity of the Licensed Marks, or any registrations
thereof and/or applications therefor in any jurisdiction, or the right, title
and interest of Licensor therein and thereto, nor will it claim any ownership or
other interest in the Licensed Marks in any jurisdiction, other than the rights
expressly granted hereunder.

No impairment of Licensed Marks. Licensee acknowledges that (i) the Licensed
Marks and the goodwill associated therewith are and will remain the exclusive
property of Licensor, (ii) all uses of the Licensed Marks shall inure solely to
the benefit of Licensor, and (iii) Licensee has no right, title or interest in
any other trademarks, services marks, trade names or domain names belonging to
Licensor. Licensee shall not at any time do or suffer to be done any act or
thing that will in any way impair the rights of Licensor in and to the Licensed
Marks (including, but not limited to, acquiring a registration or file and
prosecute a trademark application to register the Licensed Marks or any
component, variation or deviation thereof, or any name or mark confusingly

 

32



--------------------------------------------------------------------------------

similar thereto, for any goods or services anywhere in the world). Nothing in
this Agreement grants, nor shall Licensee acquire hereby, any right, title or
interest in or to the Licensed Marks or any goodwill associated therewith, other
than those rights expressly granted hereunder. This Agreement shall not affect
Licensor’s right to enjoin or obtain relief against any acts by third parties of
trademark infringement or unfair competition.

5. Indemnification. Neither Party, by virtue of this Agreement, assumes any
liability with respect to the business of the other Party. Each Party (such
party being the “Indemnifying Party”) shall indemnify and hold harmless the
other Party, (such party being the “Indemnified Party”) against any and all
claims, actions, damages, losses, liabilities costs and expenses (including
reasonable attorney’s fees and expenses) (“Losses”) resulting from or arising
out of claims, actions or proceedings brought by a third party against the
Indemnified Party or its Affiliates arising out of the Indemnified Party’s
(including, in the case of the Licensee, its Affiliate Sublicensees) breach of
this Agreement and in the case of the Licensee, including any such claims,
actions or proceedings made against the Licensor or its Affiliates arising out
of defects in the Existing Products (distributed by Licensee or its Affiliates
after the Acquisition) or misuse of the Licensed Marks.

6. Representations and Warranties. Each Party represents and warrants that it
has executed this Agreement freely, fully intending to be bound by the terms and
provisions contained herein; that it has full corporate power and authority to
execute, deliver and perform this Agreement; that the person signing this
Agreement on behalf of such Party has properly been authorized and empowered to
enter into this Agreement by and on behalf of such Party; that prior to the date
of this Agreement, all corporate action of such Party necessary for the
execution, delivery and performance of this Agreement by such Party has been
duly taken; and that this Agreement has been duly authorized and executed by
such Party, is the legal, valid and binding obligation of such Party, and is
enforceable against such Party in accordance with its terms.

7. Term; Termination.

7.1 Term. The term of this agreement shall become effective as of the date
hereof, and shall continue in effect until terminated in accordance with the
provisions of Section 7.2.

7.2 Termination.

(a) Licensor may terminate this Agreement upon written notice to Licensee if:

(i) Licensee breaches any provision of this Agreement and fails to cure such
breach within thirty (30) days after the date of Licensor’s written notice
thereof.

(ii) There is a change of control of Licensee other than in connection with the
Coniston or Emerald transactions.

(iii) Licensee files, or consents to the filing against it of, a petition for
relief under any bankruptcy or insolvency laws, makes an assignment for the
benefit of creditors or consents to the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other official with similar powers
over a substantial part of its property; or a court having jurisdiction over
Licensee or any of the property of Licensee shall enter a decree or order for
relief in respect thereof in an involuntary case under any bankruptcy or
insolvency law, or shall appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or official with similar powers over a substantial part of
the property of Licensee, or shall order the winding-up,

 

33



--------------------------------------------------------------------------------

liquidation or rehabilitation of the affairs of Licensee, and such order or
decree shall continue in effect for a period of sixty (60) consecutive days.

(b) Licensee may terminate this Agreement at any time upon thirty (30) days
prior notice to Licensor.

(c) Notwithstanding anything to the contrary contained herein, termination of
this Agreement by either Party in whole or in part shall be without prejudice to
any other remedy otherwise available hereunder, under law or at equity, to such
Party or the other Party.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
rights and obligations of the Licensor and the Licensee pursuant to sections 4,
5, 7.2(c), 7.3 and 8 shall survive indefinitely regardless of any termination of
the Agreement.

7.3 Effects of Termination. Any termination of this Agreement in accordance with
the terms hereof shall be final. Upon the termination of this Agreement:

(a) all rights in the Licensed Marks granted to Licensee hereunder shall
automatically revert to Licensor, and Licensee or any Sublicensee shall have no
further rights in, and shall immediately cease all use of, the Licensed Marks,
except that Licensee and any Sublicensee shall have a thirty (30) day period
after termination to transition away from use of the Licensed Marks; and

(b) Licensee shall immediately destroy and cause any Sublicensee, reseller or
distributor to destroy all materials used for reproducing the Licensed Marks
(including without limitation photographic negatives, printing plates and
tooling), except that Licensee and any Sublicensee shall have a thirty (30) day
period after termination to transition away from use of the Licensed Marks and
shall, within thirty (30) days after such destruction has taken place, provide
Licensor with an affidavit executed by an officer of Licensee attesting thereto.

8. Miscellaneous.

8.1 Assignment. Licensee shall not assign or attempt to assign its rights or
obligations hereunder without Licensor’s prior written consent. Licensor shall
not assign or attempt to assign its rights or obligations hereunder without
Licensee’s prior written consent; provided, however, that no such consent shall
be required for an assignment by Licensor in connection with (i) any assignment
to an affiliate, (ii) any assignment or sale of all or substantially all of the
equity or similar interests of Licensee that are owned by Licensor, or (iii) any
assignment or sale of all or substantially all of Licensor’s assets, or any
merger, consolidation or other business combination to which Licensor is a
party, provided, further, however, that Licensor agrees that it will not assign
its rights or obligations hereunder apart from all or substantially all of the
equity or similar interests of Licensee that it owns and the Licensed Marks that
are specific to the Existing Products distributed under the Licensed Marks prior
to the date of this Agreement, which for the avoidance of doubt, do not include
the name and mark “Misys” or the “M” logo or any other name and mark other than
the Licensed Marks. Any assignment or attempt to do so in violation of this
Agreement shall be null and void. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective heirs, successors and
permitted assigns.

8.2 Entire Agreement. This Agreement constitutes the entire agreement between
Licensor and Licensee with respect to the subject matter hereof and supersedes
and cancels all prior agreements and understandings between Licensor and
Licensee, whether written and oral, with respect thereto (including the Existing
Licenses, save in respect of the provisions contained therein which survive
regardless of termination). This Agreement shall not be amended, supplemented or
modified except in a

 

34



--------------------------------------------------------------------------------

writing executed by authorized representatives of the Parties. Waiver by a Party
of any breach of any provision of this Agreement by the other Party shall not
operate, or be construed, as a waiver of any subsequent or other breach. If any
provision of this Agreement is inoperative or unenforceable for any reason in
any jurisdiction, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case,
circumstance or jurisdiction, or of rendering any other provision or provisions
herein contained invalid, inoperative, or unenforceable to any extent
whatsoever. The invalidity of any one or more phrases, sentences, clauses,
Sections or subsections of this Agreement in any jurisdiction shall not affect
the remaining portions of this Agreement in such jurisdiction or in any other
jurisdiction.

8.3 No Agency. Licensor and Licensee are independent contractors with respect to
each other, and nothing herein shall create any association, partnership, joint
venture or agency relationship between them.

8.4 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction. For purposes of any claim,
suit, action or proceedings arising out of or in connection with this Agreement,
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the federal and state courts located in the County of New York in the State of
New York.

8.5 Equitable Relief. Each Party hereto acknowledges that the other Party will
suffer irreparable harm as a result of the material breach by such Party of any
covenant or agreement to be performed or observed by such Party under this
Agreement, and acknowledges that the other Party shall be entitled to apply for
and, if granted, receive from any court or administrative body of competent
jurisdiction a temporary restraining order, preliminary injunction and/or
permanent injunction, without any necessity of proving damages, enjoining
Licensee from further breach of this Agreement or further infringement or
impairment of the rights of Licensor.

8.6 Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given (a) if sent by first-class registered or certified mail, return
receipt requested, postage prepaid, on the fifth day following the date of
deposit in the mail, (b) if delivered personally, when received, or (c) if
transmitted by facsimile or other telegraphic communications equipment, when
confirmed, in each case addressed as follows:

If to Licensor, to:

Misys plc

One Kingdom Street

London W2 6BL

United Kingdom

Telephone: + 44 (0)20 3320 5000

Fax:            +44 (0)20 3320 1771

Attention:   Group General Counsel & Company Secretary

 

35



--------------------------------------------------------------------------------

If to Licensee, to:

Allscripts-Misys Healthcare Solutions, Inc

222 Merchandise Mart Plaza

Suite 2024, Chicago Illinois 60654

Telephone:

 

+ 312 506-1219

       

Fax:

 

+1 312 506-1208

       

Attention: Corporate Counsel

or, in each case, to such other address or facsimile number or to the attention
of such other person as may be specified in writing by such Party to the other
Party.

8.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall be one and the same instrument.

8.8 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

8.9 Construction of this Agreement. In any construction of this Agreement, the
Agreement shall not be construed against any Party based upon the identity of
the drafter of the Agreement or any provision of it.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

MISYS PLC By:       Name:   Title:

 

ALLSCRIPTS-MISYS HEALTHCARE
SOLUTIONS, INC. By:       Name:   Title:

 

36



--------------------------------------------------------------------------------

Schedule A

Licensed Marks

 

Name of Mark

  

Registration Information

  

Goods and Services

Associated with the Mark

MISYS

   Reg. No. 3,177,341    Computer software for database
management for use in the fields of
finance, medicine and healthcare, inter
alia.

M (and design)

 

LOGO [g93104g68g05.jpg]

   Reg. No. 3,256,754    Computer software for database
management for use in the fields of
finance, medicine and healthcare, inter
alia.

MISYS EMR

   Reg. No. 2,905,511    Computer programs and software to
manage financial, e-commerce,
administrative, accounting, clinical,
insurance and managed care records for
medical practice management.

MISYS FIRSTHAND

   Reg. No. 2,905,512    Computer programs and software to
manage financial, e-commerce,
administrative, accounting, clinical,
insurance and managed care records for
medical practice management.

MISYS TIGER

   Reg. No. 2,905,513    Computer programs and software to
manage financial, e-commerce,
administrative, accounting, clinical,
insurance and managed care records for
medical practice management.

MISYS VISION

   Reg. No. 2,904,102    Computer programs and software to
manage financial, e-commerce,
administrative, accounting, clinical,
insurance and managed care records for
medical practice management.

MISYS VISION/OPTIMUM

   Reg. No. 2,905,514    Computer programs and software to
manage financial, e-commerce,
administrative, accounting, clinical,
insurance and managed care records for
medical practice management.

MISYS VISION/ENABLED

   Reg. No. 3,240,977    Computer programs and software to
manage financial, e-commerce,
administrative, accounting, clinical,
insurance and managed care records for
medical practice management

 

37



--------------------------------------------------------------------------------

Name of Mark

  

Registration Information

  

Goods and Services

Associated with the Mark

MISYS I-CLASS

   Reg. No. 2,904,104    Computer programs and software to manage financial,
e-commerce, administrative, accounting, clinical, insurance and managed care
records for medical practice management.

MISYS QUERY

   Reg. No. 2,904,111    Computer programs and software to manage financial,
e-commerce, administrative, accounting, clinical, insurance and managed care
records for medical practice management.

MISYS PRACTICE PULSE

   Reg. No. 3,199,674    Computer software for managing clinical and
administrative data for healthcare.

 

38